[lnth10q063019ex103001.jpg]
Exhibit 10.3 Execution Version Published CUSIP Number: 51654LAJ4 Revolving Loan
CUSIP Number: 51654LAK1 Term Loan CUSIP Number: 51654LAL9 CREDIT AGREEMENT among
LANTHEUS MEDICAL IMAGING, INC., as Borrower, LANTHEUS HOLDINGS, INC., The
several Lenders from time to time parties hereto, WELLS FARGO BANK, N.A., as
Administrative Agent and Collateral Agent, WELLS FARGO SECURITIES, LLC, CITIZENS
BANK, N.A. and JPMORGAN CHASE BANK, N.A., as Joint Lead Arrangers and Joint
Bookrunners, CITIZENS BANK, N.A. and JPMORGAN CHASE BANK, N.A., as
Co-Syndication Agents, and BMO CAPITAL MARKETS CORP., BANK OF THE WEST, HSBC
SECURITIES (USA) INC. and MANUFACTURERS AND TRADERS TRUST COMPANY, as
Co-Documentation Agents Dated as of June 27, 2019



--------------------------------------------------------------------------------



 
[lnth10q063019ex103002.jpg]
TABLE OF CONTENTS Page SECTION 1. DEFINITIONS
..................................................................................................................................
1 1.1 Defined Terms
..................................................................................................................................
1 1.2 Other Definitional Provisions
.........................................................................................................
33 1.3 Pro Forma Adjustments
..................................................................................................................
34 1.4 Cashless Rollovers
..........................................................................................................................
35 1.5 Divisions
.........................................................................................................................................
35 1.6 Limited Condition Acquisitions
......................................................................................................
35 SECTION 2. AMOUNT AND TERMS OF TERM COMMITMENTS
.............................................................. 36 2.1 Term
Commitments
........................................................................................................................
36 2.2 Procedure for Term Loan Borrowing
..............................................................................................
36 2.3 Repayment of Term Loans
..............................................................................................................
36 2.4 Incremental Term Loans
.................................................................................................................
37 2.5 [Reserved].
......................................................................................................................................
38 2.6 Extension of Maturity Date in Respect of Term Facility
................................................................ 38 SECTION 3.
AMOUNT AND TERMS OF REVOLVING COMMITMENTS
.................................................. 39 3.1 Revolving Commitments.
...............................................................................................................
39 3.2 Procedure for Revolving Loan Borrowing
......................................................................................
40 3.3 Swingline Loans.
.............................................................................................................................
40 3.4 [Reserved].
......................................................................................................................................
42 3.5 Fees.
................................................................................................................................................
42 3.6 Termination or Reduction of Revolving Commitments
.................................................................. 42 3.7 L/C
Commitment.
...........................................................................................................................
42 3.8 Procedure for Issuance, Amendment, Renewal, Extension of Letters of
Credit; Certain Conditions.
......................................................................................................................................
43 3.9 Fees and Other Charges.
.................................................................................................................
43 3.10 L/C Participations.
..........................................................................................................................
44 3.11 Reimbursement Obligation of the Borrower
...................................................................................
44 3.12 Obligations
Absolute.......................................................................................................................
45 3.13 Letter of Credit Payments
...............................................................................................................
45 3.14 Applications
....................................................................................................................................
45 3.15 Defaulting Lenders.
.........................................................................................................................
45 3.16 Incremental Revolving Commitments
............................................................................................
47 3.17 Extension of Maturity Date in Respect of Revolving Facility.
....................................................... 49 SECTION 4. GENERAL
PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT ............... 50 4.1
Optional Prepayments
.....................................................................................................................
50 4.2 Mandatory Prepayments
.................................................................................................................
50 4.3 Conversion and Continuation Options
............................................................................................
51 4.4 Limitations on Eurodollar Tranches
................................................................................................
51 4.5 Interest Rates and Payment Dates
...................................................................................................
52 4.6 Computation of Interest and Fees
...................................................................................................
52 4.7 Inability to Determine Interest Rate
................................................................................................
52 4.8 Pro Rata Treatment; Application of Payments; Payments
.............................................................. 54 4.9
Requirements of Law
......................................................................................................................
55 4.10 Taxes
...............................................................................................................................................
56 4.11 Indemnity
........................................................................................................................................
59 4.12 Change of Lending Office
...............................................................................................................
59 4.13 Replacement of Lenders
..................................................................................................................
59 -i-



--------------------------------------------------------------------------------



 
[lnth10q063019ex103003.jpg]
Page 4.14 Evidence of Debt
.............................................................................................................................
60 4.15 Illegality
..........................................................................................................................................
60 SECTION 5. REPRESENTATIONS AND WARRANTIES
...............................................................................
60 5.1 Financial Condition
.........................................................................................................................
61 5.2 No Change
......................................................................................................................................
61 5.3 Corporate Existence; Compliance with Law
...................................................................................
61 5.4 Power; Authorization; Enforceable Obligations
............................................................................. 61
5.5 No Legal Bar
...................................................................................................................................
61 5.6 Litigation and Adverse Proceedings
...............................................................................................
61 5.7 No Default
.......................................................................................................................................
62 5.8 Ownership of Property; Liens
.........................................................................................................
62 5.9 Intellectual Property
........................................................................................................................
62 5.10 Taxes
...............................................................................................................................................
62 5.11 Federal Reserve Regulations
...........................................................................................................
62 5.12 Labor Matters
..................................................................................................................................
62 5.13 ERISA
.............................................................................................................................................
63 5.14 Investment Company Act; Other
Regulations.................................................................................
63 5.15 Capital Stock and Ownership Interests of Subsidiaries
................................................................... 63 5.16 Use
of Proceeds
...............................................................................................................................
63 5.17 Environmental Matters
....................................................................................................................
63 5.18 Accuracy of Information, etc
..........................................................................................................
64 5.19 Security Documents
........................................................................................................................
64 5.20 Solvency
..........................................................................................................................................
65 5.21 Senior Indebtedness
........................................................................................................................
65 5.22 Sanctions and Anti-Corruption Laws
..............................................................................................
65 5.23 [Reserved]
.......................................................................................................................................
65 5.24 Patriot Act
.......................................................................................................................................
65 5.25 EEA Financial Institutions..
............................................................................................................
65 5.26 Beneficial Ownership Certification..
...............................................................................................
66 SECTION 6. CONDITIONS PRECEDENT
........................................................................................................
66 6.1 Conditions to Initial Extension of Credit
........................................................................................
66 6.2 Conditions to Each Extension of Credit
..........................................................................................
67 SECTION 7. AFFIRMATIVE COVENANTS
.....................................................................................................
68 7.1 Financial Statements
.......................................................................................................................
68 7.2 Certificates; Other Information
.......................................................................................................
69 7.3 Payment of Taxes
............................................................................................................................
69 7.4 Maintenance of Existence; Compliance
..........................................................................................
70 7.5 Maintenance of Property; Insurance
...............................................................................................
70 7.6 Inspection of Property; Books and Records; Discussions
............................................................... 70 7.7 Notices
............................................................................................................................................
70 7.8 Environmental Laws
.......................................................................................................................
71 7.9 OFAC; FCPA; Patriot Act
..............................................................................................................
71 7.10 Post-Closing; Additional Collateral,
etc..........................................................................................
71 7.11 Further Assurances
..........................................................................................................................
73 7.12 [Reserved].
......................................................................................................................................
73 7.13 Use of Proceeds
...............................................................................................................................
73 7.14 Designation of
Subsidiaries.............................................................................................................
73 SECTION 8. NEGATIVE COVENANTS
...........................................................................................................
74 8.1 Financial Covenants.
.......................................................................................................................
74 8.2 Indebtedness
....................................................................................................................................
75 -ii-



--------------------------------------------------------------------------------



 
[lnth10q063019ex103004.jpg]
Page 8.3 Liens
................................................................................................................................................
77 8.4 Fundamental Changes
.....................................................................................................................
79 8.5 Disposition of Property
...................................................................................................................
80 8.6 Restricted Payments
........................................................................................................................
81 8.7 Investments
.....................................................................................................................................
83 8.8 Optional Payments and Modifications of Certain Debt Instruments
............................................... 85 8.9 Transactions with
Affiliates
............................................................................................................
85 8.10 Sales and Leasebacks
......................................................................................................................
86 8.11 Hedge Agreements
..........................................................................................................................
86 8.12 Changes in Fiscal Periods
...............................................................................................................
86 8.13 Negative Pledge Clauses
.................................................................................................................
87 8.14 Clauses Restricting Subsidiary Distributions
..................................................................................
87 8.15 Lines of Business
............................................................................................................................
88 8.16 Holding Company
...........................................................................................................................
88 SECTION 9. EVENTS OF DEFAULT
................................................................................................................
89 9.1 Events of Default
............................................................................................................................
89 SECTION 10. THE AGENTS
................................................................................................................................
91 10.1 Appointment
...................................................................................................................................
91 10.2 Delegation of Duties
.......................................................................................................................
91 10.3 Exculpatory Provisions
...................................................................................................................
91 10.4 Reliance by Agents
.........................................................................................................................
92 10.5 Notice of Default
.............................................................................................................................
92 10.6 Non-Reliance on Agents and Other Lenders
...................................................................................
92 10.7 Indemnification
...............................................................................................................................
93 10.8 Agent in Its Individual Capacity
.....................................................................................................
93 10.9 Successor Administrative Agent
.....................................................................................................
93 10.10 Agents
Generally.............................................................................................................................
93 10.11 Lender Action
.................................................................................................................................
93 10.12 Withholding Tax
.............................................................................................................................
94 SECTION 11. MISCELLANEOUS
.......................................................................................................................
94 11.1 Amendments and Waivers
..............................................................................................................
94 11.2 Notices
............................................................................................................................................
96 11.3 No Waiver; Cumulative Remedies
..................................................................................................
99 11.4 Survival of Representations and Warranties
...................................................................................
99 11.5 Payment of Expenses
......................................................................................................................
99 11.6 Successors and Assigns; Participations and
Assignments............................................................. 100
11.7 Sharing of Payments; Set-off
........................................................................................................
104 11.8 Counterparts
..................................................................................................................................
104 11.9 Severability
...................................................................................................................................
104 11.10 Integration
.....................................................................................................................................
104 11.11 GOVERNING LAW
.....................................................................................................................
105 11.12 Submission To Jurisdiction; Waivers
............................................................................................
105 11.13 Acknowledgments
.........................................................................................................................
105 11.14 Releases of Guarantees and Liens
.................................................................................................
106 11.15 Confidentiality
..............................................................................................................................
106 11.16 WAIVERS OF JURY TRIAL
.......................................................................................................
107 11.17 Patriot Act
Notice..........................................................................................................................
107 11.18 Conflicts
........................................................................................................................................
107 11.19 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
................................... 107 11.20 Certain ERISA Matters.
................................................................................................................
107 11.21 Acknowledgement Regarding Any Supported
QFCs.................................................................... 108
-iii-



--------------------------------------------------------------------------------



 
[lnth10q063019ex103005.jpg]
Page 11.22 No Advisory or Fiduciary Responsibility
.....................................................................................
109 -iv-



--------------------------------------------------------------------------------



 
[lnth10q063019ex103006.jpg]
SCHEDULES: 1.1 Commitments 5.4 Consents, Authorizations, Filings and Notices
5.15 Subsidiaries 5.19 UCC Filing Jurisdictions 8.2 Existing Indebtedness 8.3
Existing Liens 8.5 Dispositions 8.7 Existing Investments 8.9 Transactions with
Affiliates 8.14 Clauses Restricting Subsidiary Distributions EXHIBITS: A Form of
Assignment and Assumption B Form of Compliance Certificate B-1 Form of Borrowing
Notice C Form of Guarantee and Collateral Agreement D [Reserved] E-1 Form of
Term Note E-2 Form of Revolving Note F Form of Joint Closing Certificate G Form
of Swingline Note H Form of Solvency Certificate I [Reserved] J [Reserved] K
[Reserved] L [Reserved] M [Reserved] N [Reserved] O [Reserved] P [Reserved] Q-1
Form of Tax Status Certificate Q-2 Form of Tax Status Certificate Q-3 Form of
Tax Status Certificate Q-4 Form of Tax Status Certificate -v-



--------------------------------------------------------------------------------



 
[lnth10q063019ex103007.jpg]
CREDIT AGREEMENT, dated as of June 27, 2019, among LANTHEUS MEDICAL IMAGING,
INC., a Delaware corporation (the “Borrower”), LANTHEUS HOLDINGS, INC., a
Delaware corporation (“Holdings”), the several banks and other financial
institutions or entities from time to time parties hereto, as Lenders, and WELLS
FARGO BANK, N.A. (“Wells Fargo”), as administrative agent and collateral agent
(in such capacities, and together with its successors and permitted assigns in
such capacities, the “Administrative Agent” and the “Collateral Agent,”
respectively) and the Issuing Lender (as defined below). WHEREAS, reference is
made to the Amended and Restated Credit Agreement, dated as of March 30, 2017
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time immediately prior to the date hereof, the “Original Credit
Agreement”), by and among the Borrower, Holdings, the several lenders from time
to time parties thereto and JPMorgan Chase Bank, N.A., as administrative agent
and collateral agent; WHEREAS, the Borrower has requested that (a) the Initial
Term Commitments (as defined below) and Initial Term Loans (as defined below) be
made available on the Closing Date (as defined below) to repay in full term
loans outstanding under the Original Credit Agreement and to finance a portion
of the Transactions (as defined below) and to pay related fees and expenses and
(b) the Revolving Commitments (as defined below) be made available on and
following the Closing Date for the purposes set forth herein; and WHEREAS, the
Lenders are willing to make available the Initial Term Commitments and the
Revolving Commitments for such purposes on the terms and subject to the
conditions set forth in this Agreement; NOW THEREFORE, in consideration of the
premises and the agreements, provisions and covenants contained herein, the
parties hereto agree as follows: SECTION 1. DEFINITIONS 1.1 Defined Terms. As
used in this Agreement, the terms listed in this Section 1.1 shall have the
respective meanings set forth in this Section 1.1. “Acquired Person”: as defined
in Section 8.2(i). “Additional Revolving Commitment Lender”: as defined in
Section 3.17(d). “Additional Term Commitment”: any Incremental Term Loan
Commitments and/or any commitments established by an Additional Term Commitment
Lender as a separate series or tranche from the Initial Term Commitment.
“Additional Term Commitment Lender”: as defined in Section 2.6(d). “Additional
Term Facility”: each term facility providing a separate series or tranche of
Additional Term Loans under this Agreement. “Additional Term Loans”: any
Incremental Term Loan, any Replacement Term Loans and/or any term loans from an
Extending Term Lender, in each case, provided as a separate series or tranche
from the Initial Term Commitments. “Adjusted Covenant Period”: as defined in
Section 8.1(a). “Adjustment Date”: the date that is three (3) Business Days
after the date on which the relevant financial statements are delivered to the
Lenders pursuant to Section 7.1(a) or (b). “Administrative Agent”: as defined in
the preamble to this Agreement. “Administrative Agent Parties”: as defined in
Section 11.2(c). -1-



--------------------------------------------------------------------------------



 
[lnth10q063019ex103008.jpg]
“Affected Lender”: as defined in Section 4.13. “Affiliate”: as to any Person,
any other Person that, directly or indirectly, is in control of, is controlled
by, or is under common control with, such Person. For purposes of this
definition, “control” of a Person means the power, directly or indirectly, to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract or otherwise,
and the terms “controlling” and “controlled” shall have meanings correlative
thereto. “Agent Related Parties”: the Administrative Agent, the Collateral
Agent, the Issuing Lender and each of their respective Affiliates, officers,
directors, employees, agents, advisors and representatives. “Agents”: the
collective reference to the Administrative Agent, the Collateral Agent and the
Joint Lead Arrangers, which term shall include, for purposes of Sections 10 and
11.5 only, the Issuing Lender. “Aggregate Exposure”: with respect to any Lender
at any time, an amount equal to the sum of (a) the aggregate then unpaid
principal amount of such Lender’s Term Loans, (b) the amount of such Lender’s
Initial Term Commitment then in effect and (c) the amount of such Lender’s
Revolving Commitment then in effect or, if the Revolving Commitments have been
terminated, the amount of such Lender’s Revolving Extensions of Credit then
outstanding, giving effect to any assignments. “Aggregate Exposure Percentage”:
with respect to any Lender at any time, the ratio (expressed as a percentage) of
such Lender’s Aggregate Exposure at such time to the Aggregate Exposure of all
Lenders at such time. “Agreement”: this Credit Agreement. “Anti-Corruption
Laws”: as defined in Section 5.22(b). “Applicable Margin”: means a percentage
per annum equal to: (a) until the first Adjustment Date occurring for the first
full fiscal quarter ending after the Closing Date, (i) with respect to the
Initial Term Loans that are (A) Eurodollar Loans, 1.75% per annum and (B) Base
Rate Loans, 0.75% per annum and (ii) with respect to the Initial Revolving Loans
that are (A) Eurodollar Loans, 1.75% per annum and (B) Base Rate Loans, 0.75%
per annum; and (b) thereafter, the applicable rate per annum set forth below,
based on the Total Net Leverage Ratio as of the last Adjustment Date: Pricing
Total Net Leverage Applicable Applicable level Ratio Margin – Margin –
Eurodollar Base Rate Loans Loans I < 0.75 to 1.00 1.25% 0.25% II ≥ 0.75 to 1.00
and 1.50% 0.50% < 1.50 to 1.00 III ≥ 1.50 to 1.00 and 1.75% 0.75% < 2.50 to 1.00
IV ≥ 2.50 to 1.00 and 2.00% 1.00% < 3.25 to 1.00 2



--------------------------------------------------------------------------------



 
[lnth10q063019ex103009.jpg]
V ≥ 3.25 to 1.00 2.25% 1.25% The Applicable Margin shall be adjusted quarterly
on a prospective basis on each Adjustment Date based upon the Total Net Leverage
Ratio in accordance with the table set forth above; provided, that if financial
statements are not delivered when required pursuant to Section 7.1, the
Applicable Margin shall be the rate per annum set forth above in Pricing Level V
until such financial statements are delivered in compliance with Section 7.1.
“Application”: an application, substantially in such form as the Issuing Lender
may specify as the form for use by its similarly situated customers from time to
time, requesting the Issuing Lender to issue or amend a Letter of Credit.
“Approved Fund”: with respect to any Lender, any Person (other than a natural
person) that is engaged in making, purchasing, holding or otherwise investing in
commercial loans, or similar extensions of credit in the ordinary course and is
administered or managed by (a) such Lender, (b) an Affiliate of such Lender or
(c) an entity or an Affiliate of an entity that administers or manages such
Lender. “Asset Sale”: any Disposition of Property or series of related
Dispositions of Property, including, without limitation, any issuance of Capital
Stock of any Subsidiary of the Borrower to a Person other than to the Borrower
or a Subsidiary of the Borrower (excluding in any case any such Disposition
permitted by clauses (a), (b), (c), (d), (e), (f), (g), (i), (j), (k), (l), (m),
(n), (o), (p), (q), (s), (t) and (v) of Section 8.5) that yields gross proceeds
to any Group Member (valued at the initial principal amount thereof in the case
of non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) in excess of
$3,000,000. “Assignee”: as defined in Section 11.6(b). “Assignment and
Assumption”: an assignment and assumption entered into by a Lender and an
Eligible Assignee and accepted by the Administrative Agent, and, if applicable,
consented to by the Borrower, substantially in the form of Exhibit A.
“Assignment Effective Date”: as defined in Section 11.6(d). “Available Revolving
Commitment”: as to any Revolving Lender at any time, an amount equal to the
excess, if any, of (a) such Lender’s Revolving Commitment then in effect over
(b) such Lender’s Revolving Extensions of Credit then outstanding. “Bail-In
Action” means the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution. “Bail-In Legislation” means, with respect to any EEA
Member Country implementing Article 55 of Directive 2014/59/EU of the European
Parliament and of the Council of the European Union, the implementing law for
such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule. “Base Rate”: for any day, a rate per annum equal to the
greatest of (i) the Prime Rate in effect on such day, (ii) the Federal Funds
Effective Rate in effect on such day plus ½ of 1% and (iii) the sum of (a) the
Eurodollar Rate (after giving effect to any Eurodollar Rate “floor”) determined
on such day for a Eurodollar Loan with a one-month interest period plus (b)
1.00%. Any change in the Base Rate due to a change in the Prime Rate or the
Federal Funds Effective Rate shall be effective on the effective day of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.
“Base Rate Loans”: Loans the rate of interest applicable to which is based upon
the Base Rate. 3



--------------------------------------------------------------------------------



 
[lnth10q063019ex103010.jpg]
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation and, in any event,
substantially similar in form and substance to the form of Certification
Regarding Beneficial Owners of Legal Entity Customers published jointly, in May
2018, by the Loan Syndications and Trading Association and Securities Industry
and Financial Markets Association. “Beneficial Ownership Regulation” means 31
C.F.R. § 1010.230. “Benefited Lender”: as defined in Section 11.7(a). “Benefit
Plan”: any of (a) an “employee benefit plan” (as defined in ERISA) that is
subject to Title I of ERISA, (b) a “plan” as defined in and subject to Section
4975 of the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”. “BHC Act
Affiliate” of a party means an “affiliate” (as such term is defined under, and
interpreted in accordance with, 12 U.S.C. 1841(k)) of such party. “Board”: the
Board of Governors of the Federal Reserve System of the United States (or any
successor). “Borrower”: as defined in the preamble to this Agreement. “Borrower
Materials”: as defined in the penultimate paragraph of Section 11.2. “Borrowing
Date”: any Business Day specified by the Borrower as a date on which the
Borrower requests the relevant Lenders to make Loans hereunder. “Business Day”:
a day other than a Saturday, Sunday or other day on which commercial banks in
New York City are authorized or required by law to close; provided, that with
respect to notices and determinations in connection with, and payments of
principal and interest on, Eurodollar Loans, such day is also a day for trading
by and between banks in Dollar deposits in the interbank eurodollar market.
“Calculation Date”: as defined in Section 1.3. “Capital Expenditures”: for any
period, with respect to any Person, the aggregate of all expenditures by such
Person and its Subsidiaries for the acquisition or leasing (pursuant to a
capital lease) of fixed or capital assets or additions to equipment (including
replacements, capitalized repairs and improvements during such period) that
should be capitalized under GAAP on a consolidated balance sheet of such Person
and its Subsidiaries, but excluding (a) expenditures financed with any
Reinvestment Deferred Amount, (b) expenditures made in cash to fund the purchase
price for assets acquired in Permitted Acquisitions or incurred by the Person
acquired in the Permitted Acquisition prior to (but not in anticipation of) the
closing of such Permitted Acquisition and (c) expenditures made with cash
proceeds from any issuances of Capital Stock of any Group Member or
contributions of capital made to the Borrower. “Capital Lease Obligations”: as
to any Person, the obligations of such Person to pay rent or other amounts under
any lease of (or other arrangement conveying the right to use) real or personal
property, or a combination thereof, which obligations are required to be
classified and accounted for as capital leases on a balance sheet of such Person
under GAAP and, for the purposes of this Agreement, the amount of such
obligations at any time shall be the capitalized amount thereof at such time
determined in accordance with GAAP. Notwithstanding the foregoing, in no event
will any obligation in respect of a lease that would have been categorized as an
operating lease in accordance with GAAP as in effect prior to giving effect to
the adoption of ASU No. 2016-02 “Leases (Topic 842)” and ASU No. 2018-11 “Leases
(Topic 842) be considered a Capital Lease Obligation for any purpose under this
Agreement (and no agreement relating to any such operating lease shall be
considered a capital lease for any purpose under this Agreement). 4



--------------------------------------------------------------------------------



 
[lnth10q063019ex103011.jpg]
“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing; provided,
that Capital Stock shall not include any debt securities that are convertible
into or exchangeable for any of the foregoing Capital Stock. “Cash Collateral”:
as defined in the definition of “Cash Collateralize”. “Cash Collateralize”: (a)
in respect of an obligation, provide and pledge cash collateral in Dollars,
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent, and (b) in respect of any L/C Obligations under Letters of
Credit, either the deposit of cash collateral (pursuant to documentation in form
and substance reasonably satisfactory to the Issuing Lender) in an amount equal
to 102% of such outstanding L/C Obligations (the “Cash Collateral”) or the
delivery of a “backstop” letter of credit in form and substance, and issued by
an issuing bank, reasonably satisfactory to the Issuing Lender (and “Cash
Collateralization” has a corresponding meaning). “Cash Equivalents”: (i)
Dollars, (ii) (a) euro, or any national currency of any participating member of
the EMU, or (b) in the case of any Foreign Subsidiary, such local currencies
held by them from time to time in the ordinary course of business, (iii)
securities issued or directly and fully and unconditionally guaranteed or
insured by the U.S. government or any agency or instrumentality thereof the
securities of which are unconditionally guaranteed as a full faith and credit
obligation of such government with maturities of twelve (12) months or less from
the date of acquisition, (iv) marketable direct EEA Government Obligations with
maturities of twelve (12) months or less from the date of acquisition, (v)
certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case, with any commercial bank having capital and surplus of not less
than $500,000,000, (vi) repurchase obligations for underlying securities of the
types described in clauses (iii), (iv) and (v) entered into with any financial
institution meeting the qualifications specified in clause (v) above, (vii)
commercial paper rated at least P-1 by Moody’s or at least A-1 by S&P and, in
each case, maturing within twenty-four (24) months after the date of creation
thereof, (viii) marketable short-term money market and similar securities having
a rating of at least P-2 or A-2 from either Moody’s or S&P, respectively, and in
each case, maturing within twenty-four (24) months after the date of creation
thereof, (ix) readily marketable direct obligations issued by any state,
commonwealth or territory of the United States or any political subdivision or
taxing authority thereof having one of the two highest ratings obtainable from
either Moody’s or S&P (or reasonably equivalent ratings of another
internationally recognized ratings agency) with maturities of twenty-four (24)
months or less from the date of acquisition, 5



--------------------------------------------------------------------------------



 
[lnth10q063019ex103012.jpg]
(x) investment funds investing 90% of their assets in securities of the types
described in clauses (i) through (ix) above, and (xi) in the case of any
Subsidiary organized or having its principal place of business outside of the
United States, investments of comparable tenor and credit quality to those
described in the foregoing clauses (iii) through (x) customarily utilized in
countries in which such Subsidiary operates. Notwithstanding the foregoing, Cash
Equivalents shall include amounts denominated in currencies other than those set
forth in clauses (i) and (ii) above; provided, that such amounts are converted
into any currency listed in clauses (i) and (ii) as promptly as practicable and
in any event within ten (10) Business Days following the receipt of such
amounts. “Cash Management Agreement”: any agreement for the provision of Cash
Management Services. “Cash Management Services”: (a) cash management services,
including treasury, depository, overdraft, electronic funds transfer and other
cash management arrangements and (b) commercial credit card and merchant card
services. “Cash Pool Obligation”: the offshore cash management programs in
Australian Dollars, British Pound Sterling, Canadian Dollars, Dollars, Euros,
Japanese Yen and Swiss Francs (and such other currencies as may from time to
time be approved by the Administrative Agent) established by the Cash Pool
Participants in which cash funds of the Cash Pool Participants will be
concentrated with a Subsidiary of the Borrower that is not a Loan Party. “Cash
Pool Participants”: certain Subsidiaries of the Borrower that are not Loan
Parties identified by the Borrower to the Administrative Agent in writing from
time to time. “CFC”: a controlled foreign corporation within the meaning of
Section 957 of the Code. “Change of Control”: an event or series of events by
which: (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding any employee benefit plan of such
Person or its Subsidiaries and any Person acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act),
directly or indirectly, of Voting Stock of Holdings representing more than 35%
or more of the outstanding Voting Stock of Holdings; (b) Holdings shall cease to
beneficially own and control 100% on a fully diluted basis of the economic and
voting interest in the Capital Stock of the Borrower; or (c) a “change of
control” or similar provision as set forth in any indenture or other instrument
evidencing Material Indebtedness of a Group Member has occurred, obligating any
Group Member to repurchase, redeem or repay all or any part of the Indebtedness
provided for therein; provided, that, for purposes of this clause (c) only, the
definition of “Material Indebtedness” shall be Indebtedness, the outstanding
principal amount of which exceeds in the aggregate $20,000,000. “Closing Date”:
June 27, 2019. “Code”: the Internal Revenue Code of 1986, as amended.
“Collateral”: all Property of the Loan Parties (other than Excluded Assets), now
owned or hereafter acquired, upon which a Lien is purported to be created by any
Security Document. “Collateral Agent”: as defined in the preamble to this
Agreement. 6



--------------------------------------------------------------------------------



 
[lnth10q063019ex103013.jpg]
“Commitment”: with respect to any Lender, any Initial Term Commitment,
Additional Term Commitment, Initial Revolving Commitment and Incremental
Revolving Commitment. “Commitment Fee Rate”: for each fiscal quarter or portion
thereof, the applicable rate per annum set forth below based upon the Total Net
Leverage Ratio as of the last Adjustment Date; provided, that, until the first
Adjustment Date occurring for the first full fiscal quarter after the Closing
Date, the Commitment Fee Rate shall be the applicable rate per annum set forth
below in Pricing Level III. Pricing Total Net Leverage Commitment level Ratio
Fee Rate I < 0.75 to 1.00 0.15% II ≥ 0.75 to 1.00 and 0.20% < 1.50 to 1.00 III ≥
1.50 to 1.00 and 0.25% < 2.50 to 1.00 IV ≥ 2.50 to 1.00 0.30% The Commitment Fee
Rate shall be adjusted quarterly on a prospective basis on each Adjustment Date
based upon the Total Net Leverage Ratio in accordance with the table set forth
above; provided, that if financial statements are not delivered when required
pursuant to Section 7.1, the Commitment Fee Rate shall be the rate per annum set
forth above in Pricing Level IV until such financial statements are delivered in
compliance with Section 7.1. “Commonly Controlled Entity”: an entity, whether or
not incorporated, that is under common control with the Borrower within the
meaning of Section 4001 of ERISA or is part of a group that includes the
Borrower and that is treated as a single employer under Section 414 of the Code.
“Communications”: as defined in Section 11.2(b). “Compliance Certificate”: a
certificate duly executed by a Responsible Officer substantially in the form of
Exhibit B. “Consolidated Depreciation and Amortization Expense”: with respect to
any Person for any period, the total amount of depreciation and amortization
expense, including the amortization of goodwill and other intangibles, deferred
financing fees of such Person and its Subsidiaries, for such period on a
consolidated basis and otherwise determined in accordance with GAAP.
“Consolidated EBITDA”: with respect to any Person for any period, the
Consolidated Net Income of such Person for such period (i) increased (without
duplication) by: (a) Permitted Tax Distributions and any other provision for
Taxes based on income or profits or capital gains, including, with-out
limitation, state franchise and similar Taxes and foreign withholding Taxes of
such Person paid or accrued during such period deducted (and not added back) in
computing Consolidated Net Income; plus (b) Consolidated Interest Expense of
such Person for such period plus amounts excluded from the definition of
Consolidated Interest Expense pursuant to clauses (i)(x) and (i)(y) thereof to
the extent the same was deducted (and not added back) in calculating such
Consolidated 7



--------------------------------------------------------------------------------



 
[lnth10q063019ex103014.jpg]
Net Income and, to the extent not included therein, agency fees paid to the
Administrative Agent and the Collateral Agent; plus (c) Consolidated
Depreciation and Amortization Expense of such Person for such period to the
extent the same were deducted (and not added back) in computing Consolidated Net
Income; plus (d) the amount of any restructuring charge or reserve deducted (and
not added back) in such period in computing Consolidated Net Income, including
any one-time costs incurred in connection with acquisitions after the Closing
Date and costs related to the closure and/or consolidation of facilities; plus
(e) any other non-cash charges, including any write-offs, write-downs or
impairment charges, reducing Consolidated Net Income for such period (provided,
that if any such non-cash charges represent an accrual or reserve for potential
cash items in any future period, the cash payment in respect thereof in such
future period shall be subtracted from Consolidated EBITDA to such extent, and
excluding amortization of a prepaid cash item that was paid in a prior period);
plus (f) any costs or expense incurred by Holdings or a Subsidiary pursuant to
any management equity plan or stock option plan; plus (g) any costs or expenses
incurred in connection with the ANDA litigation in an amount not to exceed
$4,000,000 in such period; plus (h) cash receipts (or any netting arrangements
resulting in reduced cash expenditures) not representing Consolidated EBITDA or
Net Income in any period to the extent non-cash gains relating to such income
were deducted in the calculation of Consolidated EBITDA pursuant to clause (ii)
below for any previous period and not added back; plus (i) any net loss included
in the consolidated financial statements due to the application of Financial
Accounting Standards Board’s Accounting Standards Codification No. 810
“Consolidation” with respect to non-controlling interests; plus (j) any costs or
expenses incurred in connection with pursuing a claim under its policy of
property or liability insurance (including any business interruption insurance)
in an amount not to exceed $6,000,000 for such period; plus (k) costs and
expenses incurred to relocate, establish, qualify or commence manufacturing,
supply or distribution operations for the Borrower’s approved products and
clinical candidates at third party manufacturers, suppliers and distributors in
an amount not to exceed $12,500,000 for such period; plus (l) the amount of
“run-rate” cost savings, operating expense reductions, restructuring charges and
expenses and cost-saving synergies projected by the Borrower in good faith to be
realized as a result of actions taken or expected to be taken during such period
(calculated on a pro forma basis as though such cost savings, operating expense
reductions, restructuring charges and expenses and cost-saving synergies had
been realized on the first day of such period), net of the amount of actual
benefits realized during such period from such actions; provided, that (1) such
cost savings, operating expense reductions, restructuring charges and expenses
and cost-saving synergies are reasonably identifiable and factually supportable,
(2) such cost savings, operating expense reductions, restructuring charges and
expenses and cost saving synergies are commenced within eighteen (18) months of
such actions, (3) no cost savings, operating expense reductions, restructuring
charges and expenses and cost-saving synergies may be added pursuant to this
clause (l) to the extent duplicative of any expenses or charges relating thereto
that are either excluded in computing Consolidated Net Income or included (i.e.,
added back) in computing Consolidated 8



--------------------------------------------------------------------------------



 
[lnth10q063019ex103015.jpg]
EBITDA for such period and (4) such adjustments may be incremental to (but not
duplicative of) pro forma adjustments made pursuant to Section 1.3; plus (m)
charges attributable to the undertaking and/or implementation of cost savings
initiatives, operating expense reductions, transition, opening and pre-opening
expenses, business optimization and other restructuring and integration charges
(including inventory optimization programs, software development costs, costs
related to the closure or consolidation of facilities and plants, costs relating
to curtailments, costs related to entry into new markets, strategic initiatives
and contracts, consulting fees, signing or retention costs, retention or
completion bonuses, expansion and relocation expenses, severance payments,
modifications to pension and post-retirement employee benefit plans, new systems
design and implementation costs and startup costs); (ii) decreased by (without
duplication) non-cash gains increasing Consolidated Net Income of such Person
for such period, excluding any non-cash gains to the extent they represent the
reversal of an accrual or reserve for a potential cash item that reduced
Consolidated EBITDA in any prior period, all as determined on a consolidated
basis for such Person and its Subsidiaries in accordance with GAAP; provided,
that, the aggregate amount of costs, expenses and other charges added back
pursuant to clauses (k) and (m) above, together with the aggregate amount of
cost savings, operating expense reductions and cost saving synergies added
pursuant to clause (l) above, shall not exceed (A) 20.0% of Consolidated EBITDA
(calculated prior to giving effect to such add-backs or adjustments) for such
four-quarter period plus (B) with respect to any adjustments make pursuant to
clause (l), the amount of any such cost savings, operating expense reductions,
restructuring charges and expenses and cost-savings synergies that would be
permitted to be included in financial statements prepared in accordance with
Regulation S-X under the Securities Act during such four-quarter period.
“Consolidated Funded Debt”: at any date, the aggregate amount of indebtedness
that is (or would be) reflected on the balance sheet of Holdings and its
Subsidiaries determined on a consolidated basis in accordance with GAAP.
“Consolidated Interest Expense”: with respect to any Person for any period,
without duplication, the sum of: (i) consolidated interest expense of such
Person and its Subsidiaries for such period, to the extent such expense was
deducted (and not added back) in computing Consolidated Net Income, including
(a) amortization of original issue discount resulting from the issuance of
Indebtedness at less than par, (b) all commissions, discounts and other fees and
charges owed with respect to letters of credit or bankers’ acceptances, (c)
non-cash interest payments (but excluding any non-cash interest expense
attributable to the movement in the mark to market valuation of Hedging
Obligations or other derivative instruments pursuant to GAAP), (d) the interest
component of Capital Lease Obligations, and (e) net payments, if any, pursuant
to interest rate Hedging Obligations with respect to Indebtedness, and
excluding, (w) penalties and interest related to taxes, (x) amortization of
deferred financing fees, debt issuance costs, commissions, fees and expenses and
(y) any expensing of bridge, commitment and other financing fees; plus (ii)
consolidated capitalized interest of such Person and its Subsidiaries for such
period, whether paid or accrued; less (iii) interest income of such Person and
its Subsidiaries for such period. For purposes of this definition, interest on a
Capital Lease Obligation shall be deemed to accrue at an interest rate
reasonably determined by such Person to be the rate of interest implicit in such
Capital Lease Obligation in accordance with GAAP. “Consolidated Net Income”:
with respect to any Person for any period, the aggregate of the Net Income of
such Person and its Subsidiaries for such period, on a consolidated basis, and
otherwise determined in accordance with GAAP; provided, however, that, without
duplication, 9



--------------------------------------------------------------------------------



 
[lnth10q063019ex103016.jpg]
(i) any after-tax effect of extraordinary, non-recurring or unusual gains or
losses (less all fees and expenses relating thereto) or costs, charges and
expenses (including relating to the Transactions), including, without
limitation, any severance costs, integration costs, relocation costs, and
curtailments or modifications to pension and post-retirement employee benefit
plans, shall be excluded, (ii) the cumulative effect of a change in accounting
principles during such period shall be excluded, (iii) any after-tax effect of
income (loss) from disposed or discontinued operations and any net after-tax
gains or losses on disposal of disposed, abandoned or discontinued operations
shall be excluded, (iv) any after-tax effect of gains or losses (less all fees
and expenses relating thereto) attributable to asset dispositions (including
sales or other dispositions under a financing permitted hereunder) other than in
the ordinary course of business, as determined in good faith by the Borrower,
shall be excluded, (v) the Net Income for such period of any Person that is not
a Subsidiary or that is accounted for by the equity method of accounting, shall
be excluded; provided, that Consolidated Net Income of Holdings shall be
increased by the amount of dividends or distributions or other payments that are
actually paid in cash (or to the extent converted into cash) to Holdings or a
Subsidiary thereof in respect of such period by such Person, (vi) effects of
adjustments (including the effects of such adjustments pushed down to Holdings
and its Subsidiaries) in the property and equipment, software and other
intangible assets, deferred revenue and debt line items in such Person’s
consolidated financial statements pursuant to GAAP resulting from the
application of purchase accounting in relation to any consummated acquisition or
the amortization or write-off of any amounts thereof, net of taxes, shall be
excluded, (vii) (a) any non-cash compensation expense recorded from grants of
stock appreciation or similar rights, stock options, restricted stock or other
rights and non-cash charges associated with the roll-over, acceleration or
payout of Capital Stock by management of the Borrower, Holdings or any direct or
indirect parent thereof in connection with the Transactions or other
acquisitions shall be excluded and (b) the amount of any contingent payments
related to any acquisition or Investment permitted hereunder that are treated as
compensation expense in accordance with GAAP shall be excluded, (viii) any
impairment charge or asset write-off or write-down, in each case, pursuant to
GAAP and the amortization of intangibles and other assets arising pursuant to
GAAP shall be excluded, (ix) any net gain or loss in such period (a) due solely
to fluctuations in currency values or (b) resulting from currency translation
gains or losses related to currency remeasurements of Indebtedness (including
any net loss or gain resulting from Hedging Obligations for currency exchange
risk) shall be excluded, (x) any increase in amortization or depreciation or
other non-cash charges resulting from the application of purchase accounting in
relation to any acquisition that is consummated after the Closing Date, net of
taxes, shall be excluded, (xi) any after-tax effect of income (loss) from early
extinguishment or cancellation of Indebtedness or Hedging Obligations or other
derivative instruments shall be excluded, 10



--------------------------------------------------------------------------------



 
[lnth10q063019ex103017.jpg]
(xii) any net gain or loss in such period from Hedging Obligations or embedded
derivatives that require similar accounting treatment and the application of
Accounting Standards Codification Topic 815 and related pronouncements shall be
excluded, (xiii) any fees, charges, costs and expenses incurred in connection
with the Transactions or accruals and reserves that are established within one
year from the Closing Date that are required to be established as a result of
the Transactions in accordance with GAAP shall be excluded, and (xiv) any
expenses or charges (other than depreciation or amortization expense) related to
any equity offering, Investments permitted hereunder, acquisition, disposition,
recapitalization or the incurrence of Indebtedness permitted hereunder
(including a refinancing thereof) (whether or not successful), including (a)
such fees, expenses or charges related to a Qualified Public Offering, the
Facilities and any financing permitted hereunder and (b) any amendment or other
modification of the Loan Documents and any financing permitted hereunder shall
be excluded. In addition, to the extent not already included in the Net Income
of such Person and its Subsidiaries, notwithstanding anything to the contrary in
the foregoing, Consolidated Net Income shall include the amount of proceeds
received from business interruption insurance and reimbursements of any expenses
and charges that are covered by indemnification or other reimbursement
provisions in connection with any permitted Investment or any sale, conveyance
or other Disposition permitted hereunder. “Consolidated Total Assets”: at any
date, all amounts that would, in conformity with GAAP, be set forth opposite the
caption “total assets” (or any like caption) on a consolidated balance sheet of
the applicable Person at such date. “Contractual Obligation”: as to any Person,
any provision of any security issued by such Person or of any agreement,
instrument or other undertaking to which such Person is a party or by which it
or any of its property is bound. “Corporate Family Rating”: an opinion issued by
Moody’s of a corporate family’s ability to honor all of its financial
obligations that is assigned to a corporate family as if it had a single class
of debt and a single consolidated legal entity structure. “Corporate Rating”: an
opinion issued by S&P of an obligor’s overall financial capacity (its
creditworthiness) to pay its financial obligations. “Covered Entity” means any
of the following: (i) a “covered entity” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a “covered bank” as
that term is defined in, and interpreted in accordance with, 12 C.F.R. §
47.3(b); or (iii) a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b). “Declined Proceeds”: as defined in
Section 4.2(f). “Default”: any of the events specified in Section 9.1, whether
or not any requirement for the giving of notice, the lapse of time, or both, has
been satisfied. “Defaulting Lender”: subject to Section 3.15(e), any Lender that
(a) has failed to (i) fund all or any portion of its Loans within two (2)
Business Days of the date such Loans were required to be funded hereunder,
unless such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (which conditions precedent, together with the
applicable default, if any, shall be specifically identified in such writing)
has not been satisfied or (ii) pay to the Administrative Agent, the Issuing
Lender, the Swingline Lender or any other Lender any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit or Swingline Loans) within two (2) Business Days of the date when due,
(b) has notified the Borrower, the Administrative Agent, the Issuing Lender or
the Swingline Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made 11



--------------------------------------------------------------------------------



 
[lnth10q063019ex103018.jpg]
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with the applicable default, if
any, shall be specifically identified in such writing or public statement)
cannot be satisfied), (c) has failed, within three (3) Business Days after
written request by the Administrative Agent, the Issuing Lender or the Borrower,
to confirm in writing to the Administrative Agent or the Issuing Lender and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided, that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent, the Issuing Lender, the Swingline Lender and the Borrower) or (d) as to
which the Administrative Agent has received notification that such Lender is, or
has a direct or indirect parent company that is, (i) insolvent, or is generally
unable to pay its debts as they become due, or admits in writing its inability
to pay its debts as they become due, or makes a general assignment for the
benefit of its creditors, (ii) the subject of a bankruptcy, insolvency,
reorganization, liquidation or similar proceeding, or a receiver, trustee,
conservator, intervenor or sequestrator or the like has been appointed for such
Lender or its direct or indirect parent company, or such Lender or its direct or
indirect parent company has taken any action in furtherance of or indicating its
consent to or acquiescence in any such proceeding or appointment or (iii) the
subject of a Bail-in Action; provided, that a Lender shall not be a Defaulting
Lender solely by virtue of (i) the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority, or (ii) in the case of a solvent Lender, the
precautionary appointment of an administrator, guardian, custodian or other
similar official by a Governmental Authority or instrumentality thereof under or
based on the law of the country where such Lender is subject to home
jurisdiction supervision if applicable law requires that such appointment not be
publicly disclosed, in any case so long as such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender. “Default Right” has the meaning assigned to
that term in, and shall be interpreted in accordance with, 12 C.F.R. §§ 252.81,
47.2 or 382.1, as applicable. “Disposition”: with respect to any Property, any
sale, lease, sale and leaseback, assignment, conveyance, transfer or other
disposition thereof. The terms “Dispose” and “Disposed of” shall have
correlative meanings. “Disqualified Capital Stock”: any Capital Stock that is
not Qualified Capital Stock. “Disqualified Institutions”: (i) any Person
identified by name in writing to the Joint Lead Arrangers on or prior to June
10, 2019, 2019, (ii) any other Person that was or is identified by name in
writing to the Joint Lead Arrangers (if after June 10, 2019 and prior to the
Closing Date) or the Administrative Agent (on and after the Closing Date) to the
extent such Person is a competitor or is an Affiliate of a competitor of
Holdings or its Subsidiaries, which designations shall become effective two (2)
days after delivery of each such written supplement to the Administrative Agent,
but which shall not apply retroactively to disqualify any Persons that have
previously acquired an assignment or participation interest in the Loans and
(iii) any Affiliate of any Person referred to in clauses (i) or (ii) above that
is (x) reasonably identifiable as such on the basis of its name (provided, that,
the Administrative Agent shall have no obligation to carry out due diligence in
order to identify such Affiliates) or (y) identified as such by name in writing
to the Administrative Agent; provided, that a “competitor” or an Affiliate of a
competitor shall not include any bona fide debt fund or investment vehicle
(other than a bona fide debt fund or investment vehicle that has been identified
in writing pursuant to clause (i) above) that is engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of business which is managed, sponsored or advised
by any Person controlling, controlled by or under common control with such
competitor or Affiliate thereof, as applicable, and for which no personnel
involved with the competitive activities of its affiliates (i) makes any
investment decisions for such debt fund or (ii) has access to any information
(other than information publicly available) relating to Holdings or its
Subsidiaries from such debt fund. “Disregarded Domestic Person”: any direct or
indirect Domestic Subsidiary that holds no material assets other than the equity
(or debt treated as equity for U.S. federal income tax purposes) of one or more
direct or indirect Foreign Subsidiaries that are CFCs or other Disregarded
Domestic Persons. 12



--------------------------------------------------------------------------------



 
[lnth10q063019ex103019.jpg]
“Dollars” and “$”: dollars in lawful currency of the United States. “Domestic
Subsidiary”: any Subsidiary of the Borrower that is not a Foreign Subsidiary.
“Earn-Out Obligations”: those certain obligations of Holdings or any Subsidiary
arising in connection with any acquisition of assets or businesses permitted
under Section 8.7 to the seller of such assets or businesses and the payment of
which is dependent on the future earnings or performance of such assets or
businesses and contained in the agreement relating to such acquisition, but only
to the extent of the reserve, if any, required under GAAP to be established in
respect thereof by Holdings and its Subsidiaries. “EEA Financial Institution”
means (a) any credit institution or investment firm established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
financial institution established in an EEA Member Country which is a subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision with its parent. “EEA Government
Obligation”: any direct non-callable obligation of any European Union member for
the payment of which obligation the full faith and credit of the respective
nation is pledged; provided, that such nation has a credit rating at least equal
to that of the highest rated member nation of the European Economic Area. “EEA
Member Country” means any of the member states of the European Union, Iceland,
Liechtenstein, and Norway. “EEA Resolution Authority” means any public
administrative authority or any person entrusted with public administrative
authority of any EEA Member Country (including any delegee) having
responsibility for the resolution of any EEA Financial Institution. “Eligible
Assignee”: any Assignee permitted by and consented to in accordance with Section
11.6(b); provided, that notwithstanding the foregoing, “Eligible Assignee” shall
not include (a) Holdings or any of its subsidiaries or Affiliates, (b) any
Defaulting Lender or Affiliate of a Defaulting Lender and (c) any natural
person. “EMU”: the economic and monetary union as contemplated in the Treaty on
European Union. “Environment”: ambient air, indoor air, surface water,
groundwater, drinking water, land surface and subsurface strata, and natural
resources such as wetlands, flora and fauna. “Environmental Laws”: any and all
applicable foreign, federal, state, local or municipal laws, rules, orders,
regulations, statutes, ordinances, codes, decrees, requirements of any
Governmental Authority or other Requirements of Law (including common law)
relating to pollution or protection of the Environment, including those relating
to use, generation, storage, treatment, transport, Release or threat of Release
of Materials of Environmental Concern, or to protection of human health or
safety (to the extent relating to the presence in the Environment or the Release
or threat of Release of Materials of Environmental Concern), as now or may at
any time hereafter be in effect. “Equivalent Managing Body”: (i) with respect to
a manager managed limited liability company, the board of managers, (ii) with
respect to a member managed limited liability company, the board of directors of
its most direct corporate parent company and (iii) with respect to a
partnership, the board of directors of the general partner to the extent such
general partner is a corporation, or the Equivalent Managing Body of the general
partner if such general partner is not a corporation. “ERISA”: the Employee
Retirement Income Security Act of 1974, as amended from time to time. “EU
Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time. 13



--------------------------------------------------------------------------------



 
[lnth10q063019ex103020.jpg]
“Euro” or “EUR”: the single currency of participating member states of the
Economic and Monetary Union. “Eurocurrency Reserve Requirements”: for any day as
applied to a Eurodollar Loan, the aggregate (without duplication) of the maximum
rates (expressed as a decimal fraction) of reserve requirements in effect on
such day (including basic, supplemental, marginal and emergency reserves under
any regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto) dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System. “Eurodollar Base Rate”: for any Interest Rate Determination Date with
respect to an Interest Period for a Eurodollar Loan, (a) the rate per annum
equal to the rate determined by the Administrative Agent to be the London
interbank offered rate administered by the ICE Benchmark Administration (or any
other Person which takes over the administration of that rate) for deposits (for
delivery on the first day of such period) with a term equivalent to such period
in Dollars displayed on page LIBOR01 of the Reuters Screen (or any replacement
Reuters page which displays that rate) or on the appropriate page of such other
information service which publishes that rate from time to time in place of
Reuters, determined as of approximately 11:00 a.m. (London, England time) on
such Interest Rate Determination Date or (b) in the event the rate referenced in
the preceding clause (a) is not available, the Interpolated Rate. “Eurodollar
Floor”: as defined in the definition of Eurodollar Rate. “Eurodollar Loans”:
Loans the rate of interest applicable to which is based upon the Eurodollar
Rate. “Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum equal to the greater of (a)
0.00% (the “Eurodollar Floor”) and (b) the rate determined for such day in
accordance with the following formula: Eurodollar Base Rate 1.00 - Eurocurrency
Reserve Requirements “Eurodollar Tranche”: the collective reference to
Eurodollar Loans under a particular Facility the then current Interest Periods
with respect to all of which begin on the same date and end on the same later
date (whether or not such Loans shall originally have been made on the same
day). “Event of Default”: any of the events specified in Section 9.1; provided,
that any requirement for the giving of notice, the lapse of time, or both, has
been satisfied. “Exchange Act”: the Securities Exchange Act of 1934, as amended.
“Excluded Assets”: (a) assets of Unrestricted Subsidiaries, (b) assets of
Foreign Subsidiaries, (c) interests in partnerships, joint ventures and
non-Wholly Owned Subsidiaries which cannot be pledged without the consent
pursuant to the terms of the governing documents of such partnership or joint
venture of one or more third parties, subject to Uniform Commercial Code
override provisions, (d) any assets to the extent a security interest in which
would result in material adverse tax consequences as reasonably determined by
the Borrower and the Administrative Agent, (e) any property and assets the
pledge of which would require governmental consent, approval, license or
authorization, subject to Uniform Commercial Code override provisions, (f) any
“intent-to-use” trademark applications prior to the filing of a “Statement of
Use” or “Amendment to Allege Use” with respect thereto, to the extent, if any,
that, and solely during the period, if any, in which, the grant of a security
interest therein would impair the validity or enforceability of such
intent-to-use trademark application under applicable federal law, (g) any fee-
owned real property (together with improvements thereof) with a fair market
value (as reasonably determined by the Borrower) not in excess of $2,500,000 and
real property leasehold interests, (h) any asset identified in writing with
respect to which the Administrative Agent and the relevant Loan Party have
reasonably determined that the cost, burden, difficulty or consequence
(including any effect on the ability of the relevant Loan Party to conduct its
operations and business in the ordinary course of business) of obtaining or
perfecting a security interest therein outweigh the benefit of a security
interest to the relevant Secured Parties afforded thereby, (i) voting Capital
Stock of 14



--------------------------------------------------------------------------------



 
[lnth10q063019ex103021.jpg]
any Foreign Subsidiary or Disregarded Domestic Person in excess of 65% of the
total outstanding voting Capital Stock of such Foreign Subsidiary or any
Disregarded Domestic Person, (j) any Intellectual Property, know-how and/or
regulatory filings related to (i) Flurpiridaz F 18, 18F LMI 1195 – Cardiac
Neuronal Imaging Agent. (ii) LMI 1174 – Vascular Remodeling Imaging Agent and
(iii) Quadramet, Matrix Metalloproteinase inhibitors (the “Subject IP”), solely
to the extent that, and for so long as, the Subject IP (x) is or becomes subject
to an exclusive license which prohibits the granting of a Lien thereon (other
than in favor of the exclusive licensee) and (y) is not subject to any other
Lien (other than in favor of the exclusive licensee or nonconsensual Liens
arising by operation of law) and (k) the Sale Leaseback Property. “Excluded
Indebtedness”: all Indebtedness permitted by Section 8.2. “Excluded Subsidiary”:
(i) any Unrestricted Subsidiaries, (ii) Immaterial Subsidiaries, (iii) any
subsidiary to the extent that the burden or cost (including any potential tax
liability) of obtaining a guarantee outweighs the benefit afforded thereby as
reasonably determined by the Borrower and the Administrative Agent, (iv) any
Disregarded Domestic Persons, (v) any Foreign Subsidiary that is a CFC, (vi) any
Domestic Subsidiary that is a direct or indirect subsidiary of a Foreign
Subsidiary that is a CFC and (vii) any not-for-profit subsidiary or captive
insurance subsidiary. “Excluded Taxes”: any of the following Taxes imposed on or
with respect to the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of any Loan Party
under any Loan Document or required to be withheld or deducted from a payment to
the Administrative Agent, any Lender or any other recipient, (a) Taxes imposed
on or measured by such recipient’s net income or net profits (however
denominated), franchise Taxes imposed on such recipient in lieu of net income
Taxes and branch profits (or similar) Taxes imposed on such recipient, in each
case, by any jurisdiction (i) as a result of such recipient being organized or
having its principal office or, in the case of any Lender, its applicable
lending office in such jurisdiction, or (ii) that are Other Connection Taxes,
(b) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 4.13), any U.S. federal withholding Tax
that is imposed on amounts payable to such Foreign Lender under any laws in
effect at the time such Foreign Lender becomes a party hereto (or designates a
new lending office), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, immediately prior to the time of designation of
a new lending office (or assignment), to receive additional amounts from any
Loan Party with respect to such withholding Tax pursuant to Section 4.10, (c)
any withholding Tax attributable to such recipient’s failure to comply with
Section 4.10(e), (d) any withholding Tax that is imposed pursuant to FATCA and
(e) any U.S. federal backup withholding Taxes imposed under Section 3406 of the
Code. “Existing Revolving Facility Maturity Date”: as defined in Section
3.17(a). “Existing Term Facility Maturity Date”: as defined in Section 2.6(a).
“Extending Revolving Lender”: as defined in Section 3.17(e). “Extending Term
Lender”: as defined in Section 2.6(e). “Facility”: each of the Term Facility,
the Revolving Facility and the Swingline Facility. “FATCA”: current Sections
1471 through 1474 of the Code (and any amended or successor version that is
substantively comparable and not materially more onerous to comply with), and
any current or future Treasury regulations or other official administrative
guidance (including any revenue ruling, revenue procedure, notice or similar
guidance issued by the IRS) promulgated thereunder, any agreements entered into
pursuant to current Section 1471(b)(1) of the Code (and any amended or successor
version as described above) any applicable intergovernmental agreement, treaty
or convention, and related legislation or administrative rules or practices
implementing any of the foregoing. “FCPA”: as defined in Section 5.22(b).
“Federal Funds Effective Rate”: for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal Funds transactions with
members of the Federal Reserve System, as published by the Federal 15



--------------------------------------------------------------------------------



 
[lnth10q063019ex103022.jpg]
Reserve Bank of New York on the Business Day next succeeding such day; provided,
that if no such rate is so published on such next succeeding Business Day, the
Federal Funds Effective Rate for such day shall be the average rate quoted to
the Administrative Agent on such day on such transactions as determined by the
Administrative Agent in a commercially reasonable manner. “FEMA”: the Federal
Emergency Management Agency, a component of the U.S. Department of Homeland
Security that administers the National Flood Insurance Program. “Flood Insurance
Laws”: collectively, (i) the National Flood Insurance Reform Act of 1994 (which
comprehensively revised the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973) as now or hereafter in effect or any successor
statute thereto, (ii) the Flood Insurance Reform Act of 2004 as now or hereafter
in effect or any successor statute thereto and (iii) the Biggert-Waters Flood
Insurance Reform Act of 2012 as now or hereafter in effect or any successor
statute thereto. “Foreign Lender”: any Lender that is not a “United States
person” within the meaning of Section 7701(a)(30) of the Code. “Foreign
Subsidiary”: any direct or indirect subsidiary of the Borrower that is organized
under the laws of any jurisdiction other than the United States, any state
thereof or the District of Columbia. “Funding Office”: the office of the
Administrative Agent specified in Section 11.2 or such other office as may be
specified from time to time by the Administrative Agent as its funding office by
written notice to the Borrower and the Lenders. “GAAP”: generally accepted
accounting principles in the United States as in effect from time to time
subject to Section 1.2(e). “Governmental Authority”: any nation or government,
any state or other political subdivision thereof, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative functions
of or pertaining to government (including any supranational bodies such as the
European Union or the European Central Bank) and any securities exchange.
“Governmental Authorization”: all laws, rules, regulations, authorizations,
consents, decrees, permits, licenses, waivers, privileges, approvals from and
filings with all Governmental Authorities necessary in connection with any Group
Member’s business. “Grant Cash”: all cash received from customers of the
Borrower or any of its Subsidiaries intended to pay third-party investigator
site fees on behalf of such customer as studies progress. “Group Members”: the
collective reference to Holdings and its Subsidiaries. “Guarantee and Collateral
Agreement”: the Guarantee and Collateral Agreement, dated as of the date hereof,
executed and delivered by Holdings, the Borrower and each Subsidiary Guarantor.
“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make 16



--------------------------------------------------------------------------------



 
[lnth10q063019ex103023.jpg]
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term “Guarantee Obligation” shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith. “guaranteeing person”: as defined in the definition of
“Guarantee Obligation”. “Guarantors”: collectively, Holdings and the Subsidiary
Guarantors. “Hedge Agreements”: any agreement with respect to any cap, swap,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided, that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries shall be a Hedge Agreement.
“Hedging Obligations”: obligations under Hedge Agreements. “Holdings”: as
defined in the preamble to this Agreement. “Immaterial Subsidiary”: each
Subsidiary of the Borrower now existing or hereafter acquired or formed and each
successor thereto, (a) which accounts for not more than (i) 2.5% of the
Consolidated EBITDA of Holdings and its Subsidiaries or (ii) 2.5% of the
Consolidated Total Assets of Holdings and its Subsidiaries, in each case, as of
the last day of the most recently completed fiscal quarter; and (b) if the
Subsidiaries that constitute Immaterial Subsidiaries pursuant to clause (a)
above account for, in the aggregate, more than 5% of such Consolidated EBITDA
and more than 5% of the Consolidated Total Assets, each as described in clause
(a) above, then the term “Immaterial Subsidiary” shall not include each such
Subsidiary necessary to account for at least 95% of the Consolidated EBITDA and
95% of the Consolidated Total Assets, each as described in clause (a) above.
“Increase Revolving Joinder”: as defined in Section 3.16(c). “Increase Term
Joinder”: as defined in Section 2.4(c). “Incremental Cap”: (a) (i) $100,000,000
less (ii) the aggregate principal amount of all Incremental Facilities incurred
or issued in reliance on clause (a)(i) of this definition, plus (b) in the case
of any Incremental Facility that effectively extends the Initial Term Loan
Maturity Date or the Initial Revolving Termination Date, as applicable, an
amount equal to the portion of the Loans or commitments that will be replaced by
such Incremental Facility, plus (c) in the case of any Incremental Facility that
effectively replaces any Revolving Commitment terminated in accordance with
Section 3.6, an amount equal to the relevant terminated Revolving Commitment;
plus (d) the amount of any optional prepayment of any Loan in accordance with
Section 4.1(a) and/or the amount of any permanent reduction of any Revolving
Commitment, so long as, in the case of any 17



--------------------------------------------------------------------------------



 
[lnth10q063019ex103024.jpg]
optional prepayment, such prepayment was not funded (i) with the proceeds of any
long-term Indebtedness (other than revolving Indebtedness) or (ii) with the
proceeds of any Incremental Facility incurred in reliance on clause (b) or (c)
above, plus (e) an unlimited amount so long as, the Secured Net Leverage Ratio
would not exceed 3.25 to 1.00, calculated on a pro forma basis, including the
application of the proceeds thereof (without “netting” the cash proceeds of the
applicable Incremental Facility) (and determined on the basis of the financial
statements for the most recently ended fiscal quarter), and assuming a full
drawing under all Incremental Revolving Facilities constituting revolving
commitments incurred at such time. Any Incremental Facility shall be deemed to
have been incurred in reliance on clause (e) above prior to any amounts under
clause (a) above, unless the Borrower specifies otherwise. “Incremental
Commitments”: Incremental Revolving Commitments and Incremental Term Loan
Commitments. “Incremental Facilities”: the Incremental Term Facilities and
Incremental Revolving Facilities. “Incremental Lender”: any Person that makes a
Loan pursuant to Sections 2.4 or 3.16, or has a commitment to make a Loan
pursuant to Sections 2.4 or 3.16. “Incremental Loans”: Incremental Revolving
Loans and Incremental Term Loans. “Incremental Revolving Commitment”: as defined
in Section 3.16(a). “Incremental Revolving Facility”: as defined in Section
3.16(a). “Incremental Revolving Loans”: as defined in Section 3.16(c).
“Incremental Term Facility”: as defined in Section 2.4(a). “Incremental Term
Loan Commitment”: as defined in Section 2.4(a). “Incremental Term Loans”: as
defined in Section 2.4(c). “Indebtedness”: of any Person at any date, without
duplication, (a) all indebtedness of such Person for borrowed money, (b) all
obligations of such Person for the deferred purchase price of property or
services (excluding (i) current trade payables incurred in the ordinary course
of such Person’s business and (ii) any Earn-Out Obligations until they become a
liability on the balance sheet of such Person in accordance with GAAP), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations of such Person, (f)
all obligations of such Person, contingent or otherwise, as an account party or
applicant under or in respect of bankers’ acceptances, letters of credit, surety
bonds or similar arrangements, (g) the liquidation value of all Disqualified
Capital Stock of such Person, (h) all Guarantee Obligations of such Person in
respect of obligations of the kind referred to in clauses (a) through (g) above,
(i) all obligations of the kind referred to in clauses (a) through (h) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including
accounts and contract rights) owned by such Person, whether or not such Person
has assumed or become liable for the payment of such obligation and (j) for the
purposes of Sections 8.2 and 9.1(e) only, all obligations of such Person in
respect of Hedge Agreements. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor. For purposes of clause (j) 18



--------------------------------------------------------------------------------



 
[lnth10q063019ex103025.jpg]
above (including as such clause applies to Section 9.1(e)), the principal amount
of Indebtedness in respect of Hedge Agreements shall equal the amount that would
be payable (giving effect to netting) at such time if such Hedge Agreement were
terminated. “Indemnified Liabilities”: as defined in Section 11.5(a).
“Indemnified Taxes”: (a) all Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes. “Indemnitee”: as defined in Section 11.5(a). “Initial
Revolving Availability Period”: the period from the Closing Date to the Initial
Revolving Termination Date. “Initial Revolving Commitment”: as to each Lender,
the obligation of such Lender, if any, to make Initial Revolving Loans and
participate in Letters of Credit to the Borrower hereunder in a principal amount
not to exceed the amount set forth opposite such Lender’s name on Schedule 1.1
or in the Assignment and Assumption pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof. The original aggregate amount of Initial Revolving Commitments is
$200,000,000. “Initial Revolving Facility”: the Initial Revolving Commitments
and the extensions of credit made thereunder. “Initial Revolving Loans”: each
Revolving Loan provided under the Initial Revolving Commitment. “Initial
Revolving Termination Date”: June 27, 2024. “Initial Term Commitment”: as to
each Lender, the obligation of such Lender, if any, to make Term Loans to the
Borrower hereunder in a principal amount not to exceed the amount set forth
opposite such Lender’s name on Schedule 1.1 or in the Assignment and Assumption
pursuant to which such Lender became a party hereto, as the same may be changed
from time to time pursuant to the terms hereof, including, without limitation,
Section 4.2(e). The original aggregate amount of Initial Term Commitments is
$200,000,000. “Initial Term Facility”: the term facility under this agreement
providing Initial Term Loans. “Initial Term Loan Maturity Date”: June 27, 2024.
“Initial Term Loans”: each Term Loan provided under the Initial Term Commitment.
“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA. “Insolvent”:
pertaining to a condition of Insolvency. “Intellectual Property”: collectively,
all United States and foreign (a) patents, patent applications, certificates of
inventions, industrial designs, together with any and all inventions or designs
described and claimed therein, and reissues, divisions, continuations,
extensions and continuations-in-part thereof and amendments thereto; (b)
trademarks, service marks, certification marks, trade names, slogans, logos,
trade dress, Internet domain names, and other source identifiers, whether
statutory or common law, whether registered or unregistered, and whether
established or registered in the United States or any other country or any
political subdivision thereof, together with any and all registrations and
applications for any of the foregoing, goodwill connected with the use thereof
and symbolized thereby, and extensions and renewals thereof and amendments
thereto; (c) copyrights (whether statutory or common law, and whether published
or unpublished), copyrightable subject matter, and all mask works (as such term
is defined 19



--------------------------------------------------------------------------------



 
[lnth10q063019ex103026.jpg]
in 17 U.S.C. Section 901, et seq.), together with any and all registrations and
applications therefor, and renewals and extensions thereof and amendments
thereto; (d) rights in computer programs (whether in source code, object code,
or other form), algorithms, databases, compilations and data, technology
supporting the foregoing, and all documentation, including user manuals and
training materials, related to any of the foregoing (“Software”); (e) trade
secrets and proprietary or confidential information, data and databases,
know-how and proprietary processes, designs, inventions, and any other similar
intangible rights, to the extent not covered by the foregoing, whether statutory
or common law, whether registered or unregistered; and (f) rights, priorities,
and privileges corresponding to any of the foregoing or other similar intangible
assets throughout the world. “Intellectual Property Security Agreements”: an
intellectual property security agreement or such other agreement, as applicable,
pursuant to which each Loan Party which owns any Intellectual Property which is
the subject of a registration or application grants to the Collateral Agent, for
the benefit of the Secured Parties a security interest in such Intellectual
Property, substantially in the form attached to the Guarantee and Collateral
Agreement. “Interest Coverage Ratio”: at any date, the ratio of (a) Consolidated
EBITDA of Holdings and its Subsidiaries for the period of four consecutive
fiscal quarters ended on such date (or, if such date is not the last day of any
fiscal quarter, the most recently completed fiscal quarter for which financial
statements are required to have been delivered pursuant to Section 7.1) to (b)
Consolidated Interest Expense of Holdings and its Subsidiaries for such period,
in each case, with such pro forma adjustments to Consolidated EBITDA and
Consolidated Interest Expense as are appropriate and consistent with the pro
forma adjustment provisions set forth in Section 1.3. “Interest Payment Date”:
(a) as to any Base Rate Loan, the last day of each March, June, September and
December to occur while such Loan is outstanding and the final maturity date of
such Loan, (b) as to any Eurodollar Loan having an Interest Period of three (3)
months or less, the last day of such Interest Period, (c) as to any Eurodollar
Loan having an Interest Period longer than three (3) months, each day that is
three (3) months, or a whole multiple thereof, after the first day of such
Interest Period and the last day of such Interest Period and (d) as to any Loan
(other than any Revolving Loan that is a Base Rate Loan), the date of any
repayment or prepayment made in respect thereof. “Interest Period”: as to any
Eurodollar Loan, (a) initially, the period commencing on the borrowing or
conversion date, as the case may be, with respect to such Eurodollar Loan and
ending one, two, three or six months (or if consented to by all Lenders under
the relevant Facility, twelve months) thereafter, as selected by the Borrower in
its notice of borrowing or notice of conversion, as the case may be, given with
respect thereto; and (b) thereafter, each period commencing on the last day of
the next preceding Interest Period applicable to such Eurodollar Loan and ending
one, two, three or six months (or if consented to by all Lenders under the
relevant Facility, twelve months) thereafter, as selected by the Borrower by
irrevocable notice to the Administrative Agent no later than 2:00 p.m., New York
City time, on the date that is three (3) Business Days prior to the last day of
the then current Interest Period with respect thereto; provided, that all of the
foregoing provisions relating to Interest Periods are subject to the following:
(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day; (ii) the Borrower may not select an Interest
Period under a particular Facility that would extend beyond the Maturity Date
with respect thereto; and (iii) any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of a calendar month. “Interest Rate
Determination Date”: with respect to any Interest Period, the date that is two
(2) Business Days prior to the first day of such Interest Period. “Interpolated
Rate”: in relation to the Eurodollar Base Rate Loans for any Loan, the rate
which results from interpolating on a linear basis between: (a) the ICE
Benchmark Administration’s Interest Settlement Rates for deposits 20



--------------------------------------------------------------------------------



 
[lnth10q063019ex103027.jpg]
in Dollars for the longest period (for which that rate is available) which is
less than the Interest Period and (b) the ICE Benchmark Administration’s
interest settlement rates for deposits in Dollars for the shortest period (for
which that rate is available) which exceeds the Interest Period, each as of
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period. “Investments”: as defined in Section 8.7.
“IRS”: the United States Internal Revenue Service. “Issuing Lender”: (a) Wells
Fargo, in its capacity as issuer of any Letter of Credit and/or (b) such other
Lender or Affiliate of a Lender as the Borrower may select, and Administrative
Agent approves, which Lender or Affiliate of a Lender has agreed in writing, in
its sole discretion, to serve as the Issuing Lender hereunder pursuant to this
Agreement. “Joint Lead Arrangers”: Wells Fargo Securities, LLC, Citizens Bank,
N.A. and JPMorgan Chase Bank, N.A., in their capacities as joint lead arrangers
and joint bookrunners under this Agreement. “Junior Debt”: any (i) Subordinated
Indebtedness and any Indebtedness that is secured by a Lien on the Collateral
that is junior to the Liens on the Collateral securing the Initial Term Facility
and Initial Revolving Facility, and (ii) Indebtedness that was incurred pursuant
to Section 8.2(j). “Junior Financing”: any Indebtedness of Holdings or any
Subsidiary that is, or that is required to be, subordinated in right of payment
to the Obligations and/or secured by a Lien on the Collateral that is junior to
the Liens on the Collateral securing the Initial Term Facility and Initial
Revolving Facility. “Junior Financing Documentation”: any documentation
governing any Junior Financing. “L/C Commitment”: $20,000,000. “L/C Exposure”:
as to any Lender, its Revolving Percentage of the L/C Obligations. “L/C Fee
Payment Date”: the last day of each March, June, September and December
(commencing on September 30, 2019) and the last day of the Initial Revolving
Availability Period. “L/C Obligations”: at any time, an amount equal to the sum
of (a) the aggregate then undrawn and unexpired amount of the then outstanding
Letters of Credit and (b) the aggregate amount of drawings under Letters of
Credit that have not then been reimbursed pursuant to Section 3.11. “L/C
Participants”: the collective reference to all the Revolving Lenders other than
the Issuing Lender. “Lender Presentation”: the Lender Presentation, dated May
30, 2019, and furnished to the Lenders in connection with the syndication of the
Facilities. “Lenders”: each Revolving Lender, Term Lender and Incremental
Lender; provided, that unless the context otherwise requires, each reference
herein to the Lenders shall be deemed to include the Issuing Lender and the
Swingline Lender. “Letters of Credit”: as defined in Section 3.7(a). “Lien”: any
mortgage, deed of trust, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing). 21



--------------------------------------------------------------------------------



 
[lnth10q063019ex103028.jpg]
“Limited Condition Acquisition”: any acquisition that is not prohibited under
this Agreement and is not conditioned on the availability of, or on obtaining,
third-party financing. “Loan”: any loans and advances made by the Lenders
pursuant to this Agreement, including any Additional Term Loans, any Incremental
Revolving Loans and any Swingline Loan. “Loan Documents”: this Agreement, the
Security Documents and the Notes. “Loan Party”: each of Holdings, the Borrower
and the Subsidiary Guarantors. “Long-Term Indebtedness”: any Indebtedness for
borrowed money that, in accordance with GAAP, constitutes (or, when incurred,
constituted) a long-term liability (other than any revolving credit facility).
“Majority Facility Lenders”: the holders of more than 50% of (a) with respect to
the Initial Term Facility, the aggregate unpaid principal amount of the
outstanding Initial Term Loans, (b) with respect to the any Additional Term
Facility, the aggregate unpaid principal amount of the outstanding Additional
Term Loans under such Additional Term Facility and (c) with respect to the
Initial Revolving Facility, the total Initial Revolving Commitments outstanding
under such facility (or, if the relevant Initial Revolving Commitments have been
terminated pursuant to the terms hereof, the total Revolving Extensions of
Credit under such Initial Revolving Commitment then outstanding). “Margin
Stock”: as defined in Regulation U of the Board as from time to time in effect
and any successor to all or a portion thereof. “Material Acquisition”: a
Permitted Acquisition for which the aggregate amount of consideration paid or to
be paid exceeds $35,000,000. “Material Adverse Effect”: (a) a material adverse
change in, or a material adverse effect upon, the business, operations or
financial condition of Holdings and its Subsidiaries, taken as a whole; (b) a
material adverse effect on the ability of the Loan Parties taken as a whole to
perform their respective payment obligations under any Loan Document; (c) a
material and adverse effect on the rights of or remedies available to the
Lenders or the Administrative Agent under any Loan Document; or (d) a material
adverse effect on the Liens in favor of the Administrative Agent (for its
benefit and for the benefit of the other Secured Parties) on the Collateral or
the priority of such Liens. “Material Indebtedness”: of any Person at any date,
Indebtedness the outstanding principal amount of which exceeds in the aggregate
$20,000,000. “Materials of Environmental Concern”: any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products, or any
chemicals, substances, materials, wastes, pollutants or contaminants in any form
regulated under any Environmental Law, including asbestos and
asbestos-containing materials, polychlorinated biphenyls, radon gas, radiation,
and infectious, biological or medical waste or animal carcasses. “Maturity
Date”: (i) with respect to the Initial Term Loans, the Initial Term Loan
Maturity Date, (ii) with respect to the Initial Revolving Commitments, the
Initial Revolving Termination Date and (iii) with respect to any Additional Term
Loans, the final maturity date applicable thereto. “Maximum Rate”: as defined in
Section 4.5(e). “Moody’s”: Moody’s Investors Service, Inc. “Mortgaged
Properties”: the real properties as to which the Collateral Agent for the
benefit of the Secured Parties shall be granted a Lien pursuant to the Mortgages
pursuant to Section 7.10. 22



--------------------------------------------------------------------------------



 
[lnth10q063019ex103029.jpg]
“Mortgages”: any mortgages and deeds of trust or any other documents creating
and evidencing a Lien on the Mortgaged Properties made by any Loan Party in
favor of, or for the benefit of, the Collateral Agent for the benefit of the
Secured Parties, which shall be in a form reasonably satisfactory to the
Collateral Agent. “Multiemployer Plan”: a Plan that is a multiemployer plan as
defined in Section 4001(a)(3) of ERISA. “Net Cash Proceeds”: (a) in connection
with any Asset Sale or any Recovery Event, the proceeds thereof in the form of
cash and Cash Equivalents (including any such proceeds received by way of
deferred payment of principal pursuant to a note or installment receivable or
held in escrow or purchase price adjustment receivable or by the Disposition of
any non-cash consideration received in connection therewith or otherwise, but
only as and when received and net of costs, amounts and taxes set forth below),
net of: (i) attorneys’ fees, accountants’ fees, investment banking fees and
other professional and transactional fees actually incurred in connection
therewith; (ii) amounts required to be applied to the repayment of Indebtedness
secured by a Lien expressly permitted hereunder on any asset that is the subject
of such Asset Sale or Recovery Event (other than any Lien pursuant to a Security
Document or any Indebtedness secured by the Collateral on a pari passu or junior
basis to the Liens of the Security Documents on the Collateral); (iii) other
customary fees and expenses actually incurred in connection therewith; (iv)
taxes paid or reasonably estimated to be payable (including Permitted Tax
Distributions) as a result thereof (after taking into account any available tax
credits or deductions and any tax sharing arrangements); and (v) amounts
provided as a reserve in accordance with GAAP against any liabilities associated
with the assets disposed of in an Asset Sale (including, without limitation,
pension and other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations associated with
such Asset Sale); provided, that such amounts shall be considered Net Cash
Proceeds upon release of such reserve; or (b) in connection with any issuance or
sale of Capital Stock, any capital contribution or any incurrence of
Indebtedness, the cash proceeds received from such issuance, contribution or
incurrence, net of attorneys’ fees, investment banking fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred in connection therewith. “Net Income”: with respect to any
Person, the net income (loss) of such Person, determined on a consolidated basis
in accordance with GAAP. “Non-Consenting Lender”: as defined in Section 11.1.
“Non-Defaulting Lender”: at any time, a Lender that is not a Defaulting Lender.
“Non-Extending Revolving Lender”: as defined in Section 3.17(b). “Non-Extending
Term Lender”: as defined in Section 2.6(b). “Notes”: the collective reference to
any promissory note evidencing Loans. “Obligations”: the unpaid principal of and
interest on (including interest and fees accruing after the maturity of the
Loans and Reimbursement Obligations and interest and fees accruing after the
filing of any petition in 23



--------------------------------------------------------------------------------



 
[lnth10q063019ex103030.jpg]
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest or fees is allowed or allowable in such proceeding) the
Loans and all other obligations and liabilities of the Loan Parties to any Agent
or to any Lender (or, in the case of Specified Hedge Agreements or Specified
Cash Management Agreements, any Qualified Counterparty) or any Affiliate of any
Agent or any Lender (including the obligation to provide Cash Collateral
hereunder), whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with, this Agreement, any other Loan Document, the Letters of Credit
(including Reimbursement Obligations), any Specified Hedge Agreement, Specified
Cash Management Agreement or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel to any Agent or to any Lender that
are required to be paid by the Borrower pursuant hereto) or otherwise. “Original
Credit Agreement”: as defined in the recitals hereto. “Organizational
Documents”: as to any Person, the Certificate of Incorporation, Certificate of
Formation, By Laws, Limited Liability Company Agreement, Partnership Agreement
or other similar organizational or governing documents of such Person. “Other
Connection Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Loan Party under any Loan Document, Taxes imposed as a result of a
present or former connection between such Recipient and the jurisdiction
imposing such Tax (other than connections arising from such Recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document). “Other Taxes”: all
present or future stamp or documentary Taxes or any other excise or intangible
Taxes arising from any payment made under any Loan Document or from the
execution, delivery or enforcement of, the receipt or perfection of a security
interest under, or otherwise with respect to, this Agreement or any other Loan
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to Section
4.13). “Participant”: as defined in Section 11.6(e). “Participant Register”: as
defined in Section 11.6(e). “Patriot Act”: the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)). “PBGC”: the Pension Benefit
Guaranty Corporation established pursuant to Subtitle A of Title IV of ERISA (or
any successor thereto). “Permitted Acquisition”: any acquisition, whether by
purchase, merger or otherwise, of all or substantially all of the assets of, a
majority of the Capital Stock of, or a business line or unit or a division of,
any Person; provided, that (a) at the time of the execution of the definitive
purchase agreement in connection with such Permitted Acquisition, and after
giving pro forma effect thereto, no Event of Default shall have occurred and be
continuing or would result therefrom; (b) all transactions in connection
therewith shall be consummated, in all material respects, in accordance with all
applicable laws and in conformity with all applicable Governmental
Authorizations; 24



--------------------------------------------------------------------------------



 
[lnth10q063019ex103031.jpg]
(c) the Borrower shall be in compliance with the covenants in Section 8.1,
calculated on a pro forma basis after giving effect to such acquisition as if
such acquisition had occurred on the first day of the most recent period of four
(4) consecutive fiscal quarters for which financial statements have been
delivered; (d) any Person or assets or division as acquired in accordance
herewith shall be in substantially the same business or lines of business in
which the Borrower and/or its Subsidiaries are engaged, or are permitted to be
engaged as provided in Section 8.15, as of the time of such acquisition; and (e)
with respect to any Material Acquisition: (A) no less than five (5) Business
Days prior to the proposed closing date of such acquisition (or such shorter
period as may be agreed to by the Administrative Agent), the Borrower shall have
delivered written notice of such acquisition to the Administrative Agent, which
notice shall include the proposed closing date of such Acquisition; (B) no later
than five (5) Business Days prior to the proposed closing date of such
acquisition (or such shorter period as may be agreed to by the Administrative
Agent) the Borrower, to the extent requested by the Administrative Agent, (i)
shall have delivered to the Administrative Agent final copies or substantially
final drafts if not executed at the required time of delivery of the purchase
agreement, sale agreement, merger agreement or other agreement evidencing such
Acquisition, and (ii) shall have delivered to, or made available for inspection
by, the Administrative Agent all material financial information available with
respect to such acquisition; and (C) the Borrower shall have delivered to the
Administrative Agent a Compliance Certificate for the most recent fiscal quarter
end preceding such acquisition for which financial statements have been
delivered giving pro forma effect to such acquisition as if it had occurred as
of the balance sheet date (in the case of the balance sheet) or at the beginning
of such period (in the case of such income statements), demonstrating compliance
with condition (c) above and certifying that all of the requirements of a
“Permitted Acquisition” hereunder have been satisfied or will be satisfied on or
prior to the consummation of such purchase or other Acquisition. “Permitted
Refinancing”: as to any Indebtedness, the incurrence of other Indebtedness to
refinance, extend, renew, defease, restructure, replace or refund (collectively,
“refinance”) such existing Indebtedness; provided, that, in the case of such
other Indebtedness, the following conditions are satisfied: (a) the weighted
average life to maturity of such refinancing Indebtedness shall be greater than
or equal to the weighted average life to maturity of the Indebtedness being
refinanced; (b) the principal amount of such refinancing Indebtedness shall be
less than or equal to the principal amount (including any accreted or
capitalized amount) then outstanding of the Indebtedness being refinanced, plus
any required premiums, accrued and unpaid interest and other reasonable amounts
paid, and fees and expenses reasonably incurred, in connection with such
modification, refinancing, refunding, renewal or extension and by any amount
equal to any existing commitments unutilized thereunder; (c) the respective
obligor or obligors shall be the same on the refinancing Indebtedness as on the
Indebtedness being refinanced; (d) the security, if any, for the refinancing
Indebtedness shall be substantially the same as that for the Indebtedness being
refinanced (except to the extent that less security is granted to holders of
refinancing Indebtedness); and (e) if the Indebtedness being refinanced is
subordinated to the Obligations, the refinancing Indebtedness is subordinated to
the Obligations on terms that are at least as favorable, taken as a whole, as
the Indebtedness being refinanced (as determined in good faith and, if requested
by the Administrative Agent, certified in writing to the Administrative Agent by
a Responsible Officer of the Borrower) and the holders of such refinancing
Indebtedness have entered into any subordination or intercreditor agreements
reasonably requested by the Administrative Agent evidencing such subordination.
“Permitted Sale Leaseback”: any arrangement with any Person whereby the Borrower
or any of its Subsidiaries sells or transfers the Sale Leaseback Property to
such Person and thereafter rents or leases such Sale Leaseback Property and uses
it for substantially the same purpose or purposes as it was used prior to the
sale. “Permitted Tax Distribution”: for any taxable period for which the
Borrower and/or any of its Subsidiaries or Unrestricted Subsidiaries are members
of a consolidated, unitary, combined or similar income tax group for U.S. 25



--------------------------------------------------------------------------------



 
[lnth10q063019ex103032.jpg]
federal and/or applicable state or local income tax purposes of which Holdings
(or its successor) is the common parent (a “Tax Group”), distributions to pay
the actual consolidated, combined, unitary or similar income Tax liabilities of
a Tax Group for such taxable period that are attributable to income of the
Borrower and/or any of its Subsidiaries or Unrestricted Subsidiaries, in an
amount not to exceed the amount that the Borrower and its applicable
Subsidiaries or Unrestricted Subsidiaries would have been required to pay in
respect of such federal, state and local income Taxes, as the case may be, in
respect of such taxable period if the Borrower and/or its applicable
Subsidiaries or Unrestricted Subsidiaries had paid such Taxes directly as a
stand-alone corporate taxpayer or stand-alone corporate group for all taxable
periods ending after the Closing Date (reduced by any such Taxes directly paid
by the Borrower or any of its Subsidiaries or Unrestricted Subsidiaries),
provided, that distributions to pay Taxes attributable to the income of
Unrestricted Subsidiaries shall only be permitted to the extent of cash payments
made by Unrestricted Subsidiaries to the Borrower or any Subsidiary Guarantor
for such purpose, provided further, that any distributions under this clause in
respect of any taxable period (or portion thereof) ending on or before the
Closing Date shall be permitted only to the extent relating to income tax
adjustments that arise after the Closing Date as a result of audits or other tax
proceedings. “Person”: an individual, partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture, Governmental Authority or other entity of whatever
nature. “Plan”: at a particular time, any employee benefit plan that is covered
by ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform”: as defined in Section 11.2(b). “Pledged Company”: any Subsidiary of
the Borrower the Capital Stock of which is pledged to the Collateral Agent
pursuant to any Security Document. “Pledged Equity Interests”: as defined in the
Guarantee and Collateral Agreement. “Portfolio Interest Exemption”: as defined
in Section 4.10(e). “Pound Sterling”: the lawful currency of the United Kingdom.
“primary obligations”: as defined in the definition of “Guarantee Obligation”.
“primary obligor”: as defined in the definition of “Guarantee Obligation”.
“Prime Rate”: the rate of interest per annum determined from time to time by
Wells Fargo as its prime rate in effect at its principal office in New York City
and notified to the Borrower, which rate is determined in good faith and applies
generally to similarly situated borrowers. The prime rate is a rate set by Wells
Fargo based upon various factors including Wells Fargo’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such rate. “Projections”: as defined in Section 7.2(b). “Properties”: as defined
in Section 5.17(a). “Property”: any right or interest in or to property of any
kind whatsoever, whether real, personal or mixed and whether tangible or
intangible, including, without limitation, Capital Stock. “PTE”: a prohibited
transaction class exemption issued by the U.S. Department of Labor, as any such
exemption may be amended from time to time. 26



--------------------------------------------------------------------------------



 
[lnth10q063019ex103033.jpg]
“Public Company Costs”: (a) costs, expenses and disbursements associated with,
related to or incurred in anticipation of, or preparation for compliance with
(x) the requirements of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith, (y) the provisions of the
Securities Act and the Exchange Act, as applicable to companies with equity or
debt securities held by the public, and (z) the rules of national securities
exchange companies with listed equity or debt securities, (b) costs and expenses
associated with investor relations, shareholder meetings and reports to
shareholders or debtholders and listing fees, and (c) directors’ compensation,
fees, indemnification, expense reimbursement (including legal and other
professional fees, expenses and disbursements), and directors’ and officers’
insurance. “Public Lender”: as defined in the penultimate paragraph of Section
11.2. “QFC” has the meaning assigned to the term “qualified financial contract”
in, and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“Qualified Capital Stock”: any Capital Stock (other than warrants, rights or
options referenced in the definition thereof) that either (a) does not have a
maturity and is not mandatorily redeemable, or (b) by its terms (or by the terms
of any employee stock option, incentive stock or other equity-based plan or
arrangement under which it is issued or by the terms of any security into which
it is convertible or for which it is exchangeable), or upon the happening of any
event, (x) matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable (excluding any
mandatory redemption resulting from an asset sale or change in control so long
as no payments in respect thereof are due or owing, or otherwise required to be
made, until all Obligations have been paid in full in cash), pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, or requires the payment of any cash
dividend or any other scheduled payment constituting a return of capital, in
each case, at any time on or after the ninety-first (91st) day following the
Initial Term Loan Maturity Date, or (y) is convertible into or exchangeable
(unless at the sole option of the issuer thereof) for (i) debt securities or
(ii) any Capital Stock referred to in clause (x) above, in each case, at any
time on or after the ninety-first (91st) day following the Initial Term Loan
Maturity Date. “Qualified Counterparty”: with respect to any Hedge Agreement or
Cash Management Agreement, any counterparty thereto that is, or that at the time
such Hedge Agreement or Cash Management Agreement was entered into, was, a
Lender, an Affiliate of a Lender, a Joint Lead Arranger, an Affiliate of a Joint
Lead Arranger, an Agent or an Affiliate of an Agent (or, in the case of any such
Hedge Agreement entered into prior to the Closing Date, any counterparty that
was a Lender, an Affiliate of a Lender, a Joint Lead Arranger, an Affiliate of a
Joint Lead Arranger, an Agent or an Affiliate of an Agent on the Closing Date);
provided, that, in the event a counterparty to a Hedge Agreement or Cash
Management Agreement at the time such Hedge Agreement or Cash Management
Agreement was entered into (or, in the case of any Hedge Agreement entered into
prior to the Closing Date, on the Closing Date) was a Qualified Counterparty,
such counterparty shall constitute a Qualified Counterparty hereunder and under
the other Loan Documents; provided, further, that if such counterparty is not a
Lender or an Agent, such counterparty executes and delivers to the
Administrative Agent a letter agreement in form and substance acceptable to the
Administrative Agent pursuant to which such person appoints the Collateral Agent
as its agent under the applicable Loan Documents and agrees to be bound by the
provisions of Sections 10.3, 11.5, 11.11, 11.12, 11.16 as if it were an Agent or
a Lender. “Qualified Public Offering”: an underwritten primary public offering
of common Capital Stock of Holdings pursuant to an effective registration
statement on Form S-1 under the Securities Act resulting in gross proceeds of at
least $65,000,000. “Quarterly Payment Date”: March 31, June 30, September 30 and
December 31 of each year. “Recovery Event”: any settlement of or payment in
excess of $3,000,000 in respect of any property or casualty insurance claim (but
in any case, excluding any business interruption insurance claim) or any
condemnation proceeding relating to any asset of any Group Member. “refinance”:
as defined in the definition of “Permitted Refinancing”. “Refinanced Term
Loans”: as defined in Section 11.1. 27



--------------------------------------------------------------------------------



 
[lnth10q063019ex103034.jpg]
“Refinancing”: the (a) repayment in full of the loans under the Original Credit
Agreement, (b) the termination of the revolving commitments under the Original
Credit Agreement, (c) the repayment in full of all accrued interest, fees and
other amounts due and payable under the Original Credit Agreement and (d) the
release of all Liens and return of all collateral securing the foregoing
obligations. “Register”: as defined in Section 11.6(d). “Regulation T”:
Regulation T of the Board as in effect from time to time. “Regulation U”:
Regulation U of the Board as in effect from time to time. “Regulation X”:
Regulation X of the Board as in effect from time to time. “Reimbursement
Obligation”: the obligation of the Borrower to reimburse the Issuing Lender
pursuant to Section 3.11 for amounts drawn under Letters of Credit.
“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Group Member in connection therewith
that are not applied to prepay the Loans pursuant to Section 4.2(b) as a result
of the delivery of a Reinvestment Notice. “Reinvestment Event”: any Asset Sale
or Recovery Event in respect of which the Borrower has delivered a Reinvestment
Notice. “Reinvestment Notice”: a written notice executed by a Responsible
Officer stating that no Event of Default has occurred and is continuing and that
the Borrower (directly or indirectly through a Subsidiary) intends and expects
to use all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event to acquire or repair assets useful in its business. “Reinvestment
Prepayment Amount”: with respect to any Reinvestment Event, the Reinvestment
Deferred Amount relating thereto less any amount expended prior to the relevant
Reinvestment Prepayment Date to acquire or repair assets useful in the
Borrower’s or its Subsidiaries’ businesses. “Reinvestment Prepayment Date”: with
respect to any Reinvestment Event, the earlier of (a) the date occurring twelve
(12) months after such Reinvestment Event, or, if within such twelve (12) month
period the Borrower or a Subsidiary has entered into an agreement in definitive
form to apply any such Net Cash Proceeds to a Reinvestment Event, then such
period shall be extended, solely for purposes of applying such Net Cash Proceeds
pursuant to such agreement, for a period of six (6) months and (b) the date on
which the Borrower shall have determined not to, or shall have otherwise ceased
to, acquire or repair assets useful in the Borrower’s or its Subsidiaries’
businesses with all or any portion of the relevant Reinvestment Deferred Amount.
“Related Party Register”: as defined in Section 11.6(d). “Release”: any release,
spill, emission, discharge, deposit, disposal, leaking, pumping, pouring,
dumping, emptying, injection, or leaching into the Environment, or into or from
any building or facility. “Replacement Rate”: as defined in Section 4.7.
“Replacement Term Loans”: as defined in Section 11.1. “Reportable Event”: any of
the events set forth in Section 4043(c) of ERISA, other than those events as to
which the thirty (30) day notice period is waived pursuant to PBGC Reg. § 4043.
“Required Lenders”: at any time, the holders of more than 50% of the sum of (a)
the aggregate unpaid principal amount of the Term Loans then outstanding and (b)
the total amount of the Revolving Commitments then in 28



--------------------------------------------------------------------------------



 
[lnth10q063019ex103035.jpg]
effect or, if any Revolving Commitments have been terminated, the total amount
of Revolving Extensions of Credit then outstanding. The Loans and Commitments of
any Defaulting Lender shall be disregarded in determining Required Lenders at
any time. “Required Revolving Lenders”: at any time, the holders of more than
50% of the sum the total amount of the Revolving Commitments then in effect or,
if any Revolving Commitments have been terminated, the total amount of Revolving
Extensions of Credit then outstanding. The Loans and Commitments of any
Defaulting Lender shall be disregarded in determining Required Revolving Lenders
at any time. “Requirement of Law”: as to any Person, any law, treaty, rule or
regulation, binding determination of an arbitrator or a court or other
Governmental Authority or official administrative pronouncement, in each case,
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject. “Responsible Officer”: the chief
executive officer, president, chief financial officer, treasurer, assistant
treasurer, secretary or assistant secretary of Holdings or the Borrower (unless
otherwise specified), but in any event, with respect to financial matters, the
chief financial officer, treasurer or assistant treasurer of the Borrower.
“Restricted Debt Payments”: as defined in Section 8.8. “Restricted Payments”: as
defined in Section 8.6. “Revolving Commitment”: the Initial Revolving
Commitments and the Incremental Revolving Commitments. “Revolving Commitment
Increase Effective Date”: as defined in Section 3.16(a). “Revolving Extensions
of Credit”: as to any Revolving Lender at any time, an amount equal to the sum
of (a) the aggregate principal amount of all Revolving Loans held by such Lender
then outstanding and (b) such Lender’s Revolving Percentage of the L/C
Obligations and Swingline Loans then outstanding. “Revolving Facility”: the
Revolving Commitments and the extensions of credit made thereunder. “Revolving
Lender”: each Lender that has a Revolving Commitment or that holds Revolving
Loans. “Revolving Loans”: the Initial Revolving Loans and the Incremental
Revolving Loans. “Revolving Notice Date”: as defined in Section 3.17(b).
“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments (or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate amount of such Lender’s
Revolving Extensions of Credit then outstanding constitutes of the aggregate
amount of the Total Revolving Extensions of Credit then outstanding). “S&P”:
Standard & Poor’s Ratings Services. “Sale Leaseback Property”: that certain
Property owned by the Borrower on the Closing Date and located at 331 Treble
Cove Road, North Billerica, Massachusetts. “Sanctioned Country”: at any time, a
country, territory or region which is the subject or target of any Sanctions.
“Sanctions”: as defined in Section 5.22(a). 29



--------------------------------------------------------------------------------



 
[lnth10q063019ex103036.jpg]
“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority. “Secured Net Leverage Ratio”: at any date, the
ratio of (a) Consolidated Funded Debt secured by a Lien on all or any portion of
the Collateral or any other assets of any of the Loan Parties as of such date,
net of unrestricted cash and Cash Equivalents of the Borrower and its
Subsidiaries and cash and Cash Equivalents of the Borrower and its Subsidiaries
restricted in favor of the Administrative Agent, the Collateral Agent or any
Secured Party (which may also include cash and Cash Equivalents securing
indebtedness secured by a Lien and is included in Consolidated Funded Debt) in
an aggregate amount of such cash or Cash Equivalents not to exceed $50,000,000
to (b) Consolidated EBITDA of Holdings and its Subsidiaries for the period of
four consecutive fiscal quarters ended on such date (or, if such date is not the
last day of any fiscal quarter, the most recently completed fiscal quarter for
which financial statements are required to have been delivered pursuant to
Section 7.1), in each case, with such pro forma adjustments to Consolidated
Funded Debt and Consolidated EBITDA as are appropriate and consistent with the
pro forma adjustment provisions set forth in Section 1.3. “Secured Parties”: the
collective reference to the Lenders, the Administrative Agent, the Collateral
Agent, the Qualified Counterparties and the Issuing Lender and each of their
successors and permitted assigns. “Securities Act”: the Securities Act of 1933,
as amended. “Security Documents”: the collective reference to the Guarantee and
Collateral Agreement, the Mortgages (if any), the Intellectual Property Security
Agreements and all other security documents hereafter delivered to the
Administrative Agent or the Collateral Agent granting (or purporting to grant) a
Lien on any Property of any Person to secure the Obligations of any Loan Party
under any Loan Document, Specified Hedge Agreement or Specified Cash Management
Agreement. “Single Employer Plan”: any Plan that is covered by Title IV of
ERISA, but that is not a Multiemployer Plan. “Software”: as defined in the
definition of Intellectual Property. “Solvent”: as to any Person at any time,
that (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person; (b) the
present fair salable value of the assets of such Person is greater than the
amount that will be required to pay the probable liability of such Person on the
sum of its debts and other liabilities, including contingent liabilities; (c)
such Person has not, does not intend to, and does not believe (nor should it
reasonably believe) that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they become due (whether
at maturity or otherwise); and (d) such Person does not have unreasonably small
capital with which to conduct the businesses in which it is engaged as such
businesses are now conducted and are proposed to be conducted following the
Closing Date. “Special Flood Hazard Area”: an area that FEMA’s current flood
maps indicate has at least one percent (1%) chance of a flood equal to or
exceeding the base flood elevation (a 100-year flood) in any given year.
“Specified Cash Management Agreement”: any Cash Management Agreement entered
into by (a) any Loan Party and (b) any Qualified Counterparty, as counterparty;
provided, that any release of Collateral or Guarantors effected in the manner
permitted by this Agreement shall not require the consent of holders of
obligations under Specified Cash Management Agreements. No Specified Cash
Management Agreement shall create in favor of any Qualified Counterparty thereof
that is a party thereto any rights in connection with the management or release
of any Collateral or of the obligations of any Guarantor under the Guarantee and
Collateral Agreement. “Specified Hedge Agreement”: any Hedge Agreement entered
into by (a) any Loan Party and (b) any Qualified Counterparty, as counterparty;
provided, that any release of Collateral or Guarantors effected in the manner
permitted by this Agreement shall not require the consent of holders of
obligations under Specified Hedge Agreements. No Specified Hedge Agreement shall
create in favor of any Qualified Counterparty thereof that is a party thereto
any rights in connection with the management or release of any Collateral or of
the obligations of any Guarantor under the 30



--------------------------------------------------------------------------------



 
[lnth10q063019ex103037.jpg]
Guarantee and Collateral Agreement; provided, however, nothing herein shall
limit the rights of any such Qualified Counterparty set forth in such Specified
Hedge Agreement. “Subject IP”: as defined in the definition of Excluded Assets.
“Subordinated Indebtedness”: any Indebtedness of the Borrower or a Subsidiary
Guarantor the payment of principal and interest of which and other obligations
of the Borrower or such Subsidiary Guarantor in respect thereof are subordinated
to the prior payment in full of the Obligations on terms and conditions
reasonably satisfactory to the Administrative Agent. “Subsidiary”: as to any
Person, a corporation, partnership, limited liability company or other entity of
which shares of stock or other ownership interests having ordinary voting power
(other than stock or such other ownership interests having such power only by
reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned by such Person. Unless otherwise qualified, all references to
a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a
Subsidiary or Subsidiaries of the Borrower. Notwithstanding the foregoing, an
Unrestricted Subsidiary shall be deemed not to be a Subsidiary of Holdings or
any of its Subsidiaries (except for purposes of the definition of Unrestricted
Subsidiary contained herein) for purposes of this Agreement. “Subsidiary
Guarantor”: each Subsidiary of the Borrower that is a Wholly Owned Subsidiary on
the date it became (or was required to become) a party hereto or to the
Guarantee and Collateral Agreement, other than an Excluded Subsidiary.
“Subsidiary Redesignation”: as defined in Section 7.14. “Survey”: a survey of
any Mortgaged Property (and all improvements thereon) which is (a) (i) prepared
by a surveyor or engineer licensed to perform surveys in the jurisdiction where
such Mortgaged Property is located, (ii) dated (or redated) not earlier than six
(6) months prior to the date of delivery thereof, unless there shall have
occurred within six (6) months prior to such date of delivery any exterior
construction on the site of such Mortgaged Property or any easement, right of
way or other interest in the Mortgaged Property has been granted or become
effective through operation of law or otherwise with respect to such Mortgaged
Property which, in either case, can be depicted on a survey, in which events, as
applicable, such survey shall be dated (or redated) after the completion of such
construction or if such construction shall not have been completed as of such
date of delivery, not earlier than twenty (20) days prior to such date of
delivery, or after the grant or effectiveness of any such easement, right of way
or other interest in the Mortgaged Property; provided, that the Borrower shall
have a reasonable amount of time to deliver such redated survey, (iii) certified
by the surveyor (in a manner reasonably acceptable to the Administrative Agent)
to the Administrative Agent, the Collateral Agent and the Title Company, (iv)
complying in all respects with the minimum detail requirements of the American
Land Title Association as such requirements are in effect on the date of
preparation of such survey and (v) sufficient for the Title Company to remove
all standard survey exceptions from the title insurance policy (or commitment)
relating to such Mortgaged Property and issue customary endorsements or (b)
otherwise reasonably acceptable to the Collateral Agent. “Swingline Commitment”:
a portion of the Revolving Facility not in excess of $10,000,000. “Swingline
Facility”: the swingline facility established pursuant to Section 3.3.
“Swingline Lender”: Wells Fargo in its capacity as swingline lender hereunder or
any successor thereto. “Swingline Loan”: any swingline loan made by the
Swingline Lender to the Borrower pursuant to Section 3.3, and all such swingline
loans collectively as the context requires. “Swingline Note”: a promissory note
made by the Borrower in favor of the Swingline Lender evidencing the Swingline
Loans made by the Swingline Lender, substantially in the form attached as
Exhibit G, and any substitutes therefor, and any replacements, restatements,
renewals or extension thereof, in whole or in part. 31



--------------------------------------------------------------------------------



 
[lnth10q063019ex103038.jpg]
“Swingline Participation Amount”: as defined in Section 3.3(b)(iii). “Tax
Group”: as defined in the definition of “Permitted Tax Distribution”. “Tax
Status Certificate”: as defined in Section 4.10(e). “Taxes”: all present or
future taxes, levies, imposts, duties, fees, deductions or withholdings or other
charges imposed by any Governmental Authority, and any interest, penalties or
additions to tax imposed with respect thereto. “Term Facility”: the Initial Term
Facility, together with each Additional Term Facility, as applicable. “Term
Lender”: each Lender that provides Initial Term Loans or Additional Term Loans,
as applicable. “Term Loan”: the Initial Term Loans, together with any Additional
Term Loans, if applicable. “Term Loan Increase Effective Date”: as defined in
Section 2.4(a). “Term Notice Date”: as defined in Section 2.6(b). “Term
Percentage”: as to any Term Lender at any time, the percentage which the
aggregate principal amount of such Lender’s Term Loans then outstanding
constitutes of the aggregate principal amount of the Term Loans then
outstanding. “Title Company”: any title insurance company as shall be retained
by Borrower and reasonably acceptable to the Collateral Agent. “Total Net
Leverage Ratio”: at any date, the ratio of (a) Consolidated Funded Debt as of
such date, net of unrestricted cash and Cash Equivalents of the Borrower and its
Subsidiaries and cash and Cash Equivalents of the Borrower and its Subsidiaries
restricted in favor of the Administrative Agent, the Collateral Agent or any
Secured Party (which may also include cash and Cash Equivalents securing
indebtedness included in Consolidated Funded Debt) in an aggregate amount of
such cash or Cash Equivalents not to exceed $50,000,000 to (b) Consolidated
EBITDA of Holdings and its Subsidiaries for the period of four consecutive
fiscal quarters ended on such date (or, if such date is not the last day of any
fiscal quarter, the most recently completed fiscal quarter for which financial
statements are required to have been delivered pursuant to Section 7.1), in each
case, with such pro forma adjustments to Consolidated Funded Debt and
Consolidated EBITDA as are appropriate and consistent with the pro forma
adjustment provisions set forth in Section 1.3. “Total Revolving Commitments”:
at any time, the aggregate amount of the Revolving Commitments then in effect.
“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time. “Transactions”: collectively, (a) the Refinancing, (b) the borrowing of
the Initial Term Loans on the Closing Date and (c) the other transactions
contemplated by the Loan Documents. “Transferee”: any Assignee or Participant.
“Type”: as to any Loan, its nature as a Base Rate Loan or a Eurodollar Loan.
“UCC” or “Uniform Commercial Code”: the Uniform Commercial Code as in effect
from time to time (except as otherwise specified) in any applicable state or
jurisdiction. “Unasserted Contingent Obligations”: as defined in the Guarantee
and Collateral Agreement. 32



--------------------------------------------------------------------------------



 
[lnth10q063019ex103039.jpg]
“Uniform Customs”: the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce (or
such later version thereof as may be in effect at the time of issuance). “United
States”: the United States of America. “Unrestricted Subsidiary”: (a) any
Subsidiary of the Borrower designated by the Borrower as an Unrestricted
Subsidiary and (b) any subsidiary of an Unrestricted Subsidiary. “Voting Stock”:
of any Person as of any date means the Capital Stock of such Person that is at
the time entitled to vote, directly or indirectly, in the election of the board
of directors or Equivalent Managing Body of such Person. “Wells Fargo”: as
defined in the preamble to this Agreement. “Wholly Owned Subsidiary”: as to any
Person, any other Person all of the Capital Stock of which (other than
directors’ qualifying shares required by law) is owned by such Person directly
and/or through other Wholly Owned Subsidiaries. “Write-Down and Conversion
Powers” means, with respect to any EEA Resolution Authority, the write- down and
conversion powers of such EEA Resolution Authority from time to time under the
Bail-In Legislation for the applicable EEA Member Country, which write-down and
conversion powers are described in the EU Bail-In Legislation Schedule. 1.2
Other Definitional Provisions. (a) Unless otherwise specified therein, all terms
defined in this Agreement shall have the defined meanings when used in the other
Loan Documents or any certificate or other document made or delivered pursuant
hereto or thereto. (b) As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto, (i)
accounting terms relating to any Group Member not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP or, in the case of any
Foreign Subsidiary, other accounting standards, if applicable, (ii) the words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation,” (iii) the word “incur” shall be construed to mean
incur, create, issue, assume, become liable in respect of or suffer to exist
(and the words “incurred” and “incurrence” shall have correlative meanings),
(iv) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, Capital Stock, securities, revenues, accounts,
leasehold interests and contract rights, (v) the words “renew”, “renewing” and
“renewal”, when used in respect of a Letter of Credit, shall be construed to
refer to the extension of the expiry date of such Letter of Credit, (vi)
references to agreements or other Contractual Obligations shall, unless
otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time (subject to any applicable restrictions hereunder), (vii) any reference
to any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time and
(viii) any references herein to any Person shall be construed to include such
Person’s successors and permitted assigns. (c) The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and Section, Schedule and Exhibit references are to this Agreement
unless otherwise specified. (d) The meanings given to terms defined herein shall
be equally applicable to both the singular and plural forms of such terms. 33



--------------------------------------------------------------------------------



 
[lnth10q063019ex103040.jpg]
(e) Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP in effect as of the
date hereof; provided, that, if either the Borrower notifies the Administrative
Agent that such Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the date hereof in GAAP or in
the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then the Administrative Agent, the Borrower and the Required Lenders
shall negotiate in good faith to amend such provision to preserve the original
intent in light of the change in GAAP; provided, that such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Borrower and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded. (f) When the payment
of any obligation or the performance of any covenant, duty or obligation is
stated to be due or performance required on a day which is not a Business Day,
the date of such payment or performance shall extend to the immediately
succeeding Business Day and such extension of time shall be reflected in
computing interest or fees, as the case may be; provided, that, with respect to
any payment of interest on or principal of Eurodollar Loans, if such extension
would cause any such payment to be made in the next succeeding calendar month,
such payment shall be made on the immediately preceding Business Day. 1.3 Pro
Forma Adjustments. In the event that Holdings or any Subsidiary incurs, assumes,
guarantees, redeems, retires or extinguishes any Indebtedness subsequent to the
commencement of the period for which the Total Net Leverage Ratio or the Secured
Net Leverage Ratio is being calculated but prior to or simultaneously with the
event for which the calculation of the Total Net Leverage Ratio or the Secured
Net Leverage Ratio is made (the “Calculation Date”), then the Total Net Leverage
Ratio or the Secured Net Leverage Ratio, as the case may be, shall be calculated
giving pro forma effect to such incurrence, assumption, guarantee, redemption,
retirement or extinguishment of Indebtedness as if the same had occurred at the
beginning of the applicable period; provided, that, no such pro forma adjustment
shall be made for purposes of Section 8.1 for any events occurring after the
last day of the fiscal quarter. For purposes of making computations herein,
Investments, acquisitions, dispositions, mergers, consolidations and
discontinued operations (as determined in accordance with GAAP) that have been
made (or committed to be made pursuant to a definitive agreement) by Holdings or
any of its Subsidiaries during the reference period or subsequent to such
reference period and on or prior to or simultaneously with the Calculation Date
shall be calculated on a pro forma basis assuming that all such Investments,
acquisitions, dispositions, mergers, consolidations and discontinued operations
(and the change in any associated Indebtedness and the change in Consolidated
EBITDA resulting therefrom) had occurred on the first day of the reference
period. If since the beginning of such period any Person that subsequently
became a Subsidiary or was merged with or into the Borrower or any of its
Subsidiaries since the beginning of such period shall have made any Investment,
acquisition, disposition, merger, consolidation or discontinued operation that
would have required adjustment pursuant to this definition, then the Total Net
Leverage Ratio and the Secured Net Leverage Ratio shall be calculated giving pro
forma effect thereto for such period as if such Investment, acquisition,
disposition, merger, consolidation or discontinued operation had occurred at the
beginning of the applicable period. For purposes of this Section 1.3, whenever
pro forma effect is to be given to a transaction, the pro forma calculations
shall be made in good faith by a responsible financial or accounting officer of
Holdings or the Borrower and may include, without duplication, cost savings,
operating expense reductions, restructuring charges and expenses and cost-saving
synergies resulting from such Investment, acquisition, disposition, merger,
consolidation or discontinued operation (including the Transactions) or other
transaction, in each case, calculated in the manner described in, and not to
exceed the amount set forth in clause (i)(l) of, the definition of Consolidated
EBITDA. If any Indebtedness bears a floating rate of interest and is being given
pro forma effect, the interest on such Indebtedness shall be calculated as if
the rate in effect on the applicable calculation date had been the applicable
rate 34



--------------------------------------------------------------------------------



 
[lnth10q063019ex103041.jpg]
for the entire period (taking into account any Hedging Obligations applicable to
such Indebtedness). Interest on a Capital Lease Obligation shall be deemed to
accrue at an interest rate reasonably determined by a responsible financial or
accounting officer of the Borrower to be the rate of interest implicit in such
Capital Lease Obligation in accordance with GAAP. For purposes of making the
computation referred to above, interest on any Indebtedness under a revolving
credit facility computed on a pro forma basis shall be computed based upon the
average daily balance of such Indebtedness during the applicable period except
as set forth in the second paragraph of this Section 1.3. Interest on
Indebtedness that may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a eurocurrency interbank offered rate, or
other rate, shall be deemed to have been based upon the rate actually chosen,
or, if none, then based upon such optional rate chosen as the Borrower may
designate. 1.4 Cashless Rollovers. Notwithstanding anything to the contrary
contained in this Agreement or in any other Loan Document, to the extent that
any Lender extends the maturity date of, or replaces, renews or refinances any
of its then-existing Loans with Additional Term Loans, extended Revolving Loans
or loans incurred under a new credit facility, in each case, to the extent such
extension, replacement, renewal or refinancing is effected by means of a
“cashless roll” by such Lender, such extension, replacement, renewal or
refinancing shall be deemed to comply with any requirement hereunder or any
other Loan Document that such payment be made “in Dollars”, “in immediately
available funds”, “in Cash” or any other similar requirement. 1.5 Divisions. For
all purposes under the Loan Documents, in connection with any division or plan
of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (i) if any asset, right, obligation, or liability of any
Person becomes the asset, right, obligation, or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (ii) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its Capital Stock at such time. 1.6 Limited Condition
Acquisitions. In the event that the Borrower notifies the Administrative Agent
in writing that any proposed acquisition is a Limited Condition Acquisition and
that the Borrower wishes to test the conditions to such acquisition and the
Indebtedness that is to be used to finance such acquisition in accordance with
this Section, then, the following provisions shall apply: (a) any condition to
such acquisition or such Indebtedness that requires that no Default or Event of
Default shall have occurred and be continuing at the time of such acquisition or
the incurrence of such Indebtedness, shall be satisfied if (i) no Default or
Event of Default shall have occurred and be continuing at the time of the
execution of the definitive purchase agreement, merger agreement or other
acquisition agreement governing such acquisition and (ii) no Event of Default
under any of Sections 9.1(a), 9.1(e) or 9.1(f) shall have occurred and be
continuing both before and after giving effect to such acquisition and any
Indebtedness incurred in connection therewith; (b) any condition to such
acquisition or such Indebtedness that the representations and warranties in this
Agreement and the other Loan Documents shall be true and correct at the time of
such acquisition or the incurrence of such Indebtedness shall be subject to
customary “certain funds” conditionality provisions (including, without
limitation, a condition that the representations and warranties under the
relevant agreements relating to such Limited Condition Acquisition as are
material to the lenders providing such Indebtedness shall be true and correct,
but only to the extent that the Borrower or its applicable Subsidiary has the
right to terminate its obligations under such agreement as a result of a breach
of such representations and warranties or the failure of those representations
and warranties to be true and correct), so long as all representations and
warranties in this Agreement and the other Loan Documents are true and correct
at the time of execution of the definitive purchase agreement, merger agreement
or other acquisition agreement governing such acquisition; (c) any financial
ratio test or condition may be tested either (i) upon the execution of the
definitive agreement with respect to such Limited Condition Acquisition or (ii)
upon the consummation of the Limited Condition Acquisition and related
incurrence of Indebtedness, in each case, after giving effect to the relevant
Limited Condition Acquisition and related incurrence of Indebtedness, on a pro
forma basis; and 35



--------------------------------------------------------------------------------



 
[lnth10q063019ex103042.jpg]
(d) except as provided in the next sentence, if the Borrower has made an
election with respect to any Limited Condition Acquisition to test a financial
ratio test or condition at the time specified in clause (c)(i) of this Section,
then in connection with any subsequent calculation of any ratio or basket on or
following the relevant date of execution of the definitive agreement with
respect to such Limited Condition Acquisition and prior to the earlier of (i)
the date on which such Limited Condition Acquisition is consummated or (ii) the
date that the definitive agreement for such Limited Condition Acquisition is
terminated or expires without consummation of such Limited Condition
Acquisition, any such ratio or basket shall be required to be satisfied on a pro
forma basis assuming such Limited Condition Acquisition and other transactions
in connection therewith (including the incurrence or assumption of Indebtedness)
have been consummated. Notwithstanding the foregoing, any calculation of a ratio
in connection with determining (A) the Applicable Margin, (B) whether the
Borrower can make a Restricted Payment pursuant to Section 8.6(o), (C) whether
the Borrower can make a Restricted Debt Payment pursuant to Section 8.8(a)(iv)
and (D) whether or not the Borrower is in compliance with the requirements of
Section 8.1 shall, in each case be calculated assuming such Limited Condition
Acquisition and other transactions in connection therewith (including the
incurrence or assumption of Indebtedness) have not been consummated. The
foregoing provisions shall apply with similar effect during the pendency of
multiple Limited Condition Acquisitions such that each of the possible scenarios
is separately tested. SECTION 2. AMOUNT AND TERMS OF TERM COMMITMENTS 2.1 Term
Commitments. Subject to the terms and conditions hereof, each Lender with an
Initial Term Commitment agrees to make Initial Term Loans to the Borrower in
Dollars on the Closing Date in an amount not to exceed the amount of its Initial
Term Commitment. The Initial Term Loans may from time to time be Eurodollar
Loans or Base Rate Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.2 and 4.3. 2.2 Procedure for
Term Loan Borrowing. The Borrower shall give the Administrative Agent
irrevocable notice substantially in the form of Exhibit B-1 (which notice must
be received by the Administrative Agent (i) prior to 11:00 a.m., New York City
time, three (3) Business Days prior to the requested Borrowing Date, in the case
of Eurodollar Loans, or (ii) prior to 11:00 a.m., New York City time, on the
requested Borrowing Date, in the case of Base Rate Loans) requesting that the
applicable Term Lenders make the Initial Term Loans on the Closing Date and
specifying the amount to be borrowed. Upon receipt of such notice the
Administrative Agent shall promptly notify each applicable Term Lender thereof.
Not later than 2:00 p.m., New York City time, on the Closing Date, each
applicable Term Lender shall make available to the Administrative Agent at the
Funding Office an amount in immediately available funds equal to the Initial
Term Loans to be made by such Lender. The Administrative Agent shall make the
proceeds of such Initial Term Loans available to the Borrower on such Borrowing
Date by wire transfer in immediately available funds to a bank account
designated in writing by the Borrower to the Administrative Agent. 2.3 Repayment
of Term Loans. On each Quarterly Payment Date, beginning with the Quarterly
Payment Date ending on September 30, 2019, the Borrower shall repay to the
Administrative Agent for the ratable account of the Lenders the principal amount
of the Initial Term Loans then outstanding in an amount equal to the amount set
forth below opposite such Quarterly Payment Date. Quarterly Payment Date
Amortization Payment Each Quarterly Payment Date ended on or prior to $2,500,000
September 30, 2022 Each Quarterly Payment Date ended after September $3,750,000
30, 2022 and prior to the Initial Term Loan Maturity Date The remaining unpaid
principal amount of the Initial Term Loans and all other Obligations under or in
respect of the Initial Term Loans shall be due and payable in full, if not
earlier in accordance with this Agreement, on the Initial Term Loan Maturity
Date. 36



--------------------------------------------------------------------------------



 
[lnth10q063019ex103043.jpg]
2.4 Incremental Term Loans. (a) Borrowing Request. The Borrower may at any time
and from time to time after the Closing Date by written notice to the
Administrative Agent elect to increase the Term Facility and/or request the
establishment of one or more new term loan facilities (each, an “Incremental
Term Facility”) with term loan commitments (each, an “Incremental Term Loan
Commitment”) in an amount not in excess of the Incremental Cap, and in minimum
increments of $1,000,000 and a minimum amount of $10,000,000 (or such lesser
amount equal to the remaining Incremental Cap). Each such notice shall specify
(i) the date (each, a “Term Loan Increase Effective Date”) on which the Borrower
proposes that the Incremental Term Loan Commitment shall be effective, which
shall be a date not less than three (3) Business Days after the date on which
such notice is delivered to the Administrative Agent and (ii) the identity of
each Person (which, if not a Lender, an Approved Fund or an Affiliate of a
Lender, shall be reasonably satisfactory to the Administrative Agent (such
acceptance not to be unreasonably withheld or delayed)) to whom the Borrower
proposes any portion of such Incremental Term Loan Commitment be allocated and
the amounts of such allocations. (b) Conditions. The Incremental Term Loan
Commitment shall become effective, as of such Term Loan Increase Effective Date;
provided, that, subject to Section 1.6 in the case of an Incremental Term
Facility incurred in connection with a Limited Condition Acquisition: (i) each
of the representations and warranties made by any Loan Party in or pursuant to
the Loan Documents shall be true and correct in all material respects on and as
of such Term Loan Increase Effective Date as if made on and as of such date
(except to the extent made as of a specific date, in which case such
representation and warranty shall be true and correct in all material respects
on and as of such specific date); (ii) no Event of Default shall exist
immediately prior to or after giving effect to such Incremental Term Facility;
(iii) the Borrower shall deliver or cause to be delivered any customary legal
opinions or other documents reasonably requested by the Administrative Agent in
connection with any such transaction; (iv) no Lender will be required to
participate in any Incremental Term Facility without its consent; (v) the
Borrower shall be in compliance with the covenants in Section 8.1, calculated on
a pro forma basis, including the application of the proceeds of such Incremental
Term Loan Commitment (without “netting” the cash proceeds of the applicable
Incremental Facility) (and determined on the basis of the financial statements
for the most recently ended fiscal quarter), and assuming a full drawing under
all Incremental Revolving Facilities constituting revolving commitments incurred
at such time; and (vi) the all-in-yield applicable to any Incremental Term Loan
will be determined by the Borrower and the lenders providing such Incremental
Term Loan. (c) Terms of Incremental Term Loans and Incremental Term Loan
Commitments. The terms and provisions of the Incremental Term Loans made
pursuant to the Incremental Term Loan Commitments shall be as follows: (i) terms
and provisions of Loans made pursuant to Incremental Term Loan Commitments (the
“Incremental Term Loans”) shall be on terms consistent with the existing Term
Loans (except as otherwise set forth herein) or, to the extent not consistent
with such existing Term Loans, on terms agreed upon between the Borrower and the
Lenders providing such Incremental Term Loans and reasonably acceptable to the
Administrative Agent (except as otherwise set forth 37



--------------------------------------------------------------------------------



 
[lnth10q063019ex103044.jpg]
herein) (it being understood that Incremental Term Loans may be part of the
existing tranche of Term Loans or may comprise one or more new tranches of Term
Loans); (ii) the maturity date of such Incremental Term Loan shall be no earlier
than the Initial Term Loan Maturity Date and the weighted average life to
maturity of all new Incremental Term Loans shall be no shorter than the then
remaining weighted average life to maturity of the existing Term Loans; (iii)
the Incremental Term Loans shall be guaranteed by the Guarantors and secured by
Liens on the Collateral that are pari passu with the Liens on the Collateral
securing the Initial Term Facility. The Incremental Term Loan Commitments shall
be effected by a joinder agreement (the “Increase Term Joinder”) executed by the
Borrower, the Administrative Agent and each Lender making such Incremental Term
Loan Commitment, in form and substance reasonably satisfactory to each of them
(in the case of the Administrative Agent, to the extent required herein). The
Increase Term Joinder may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 2.4 and, in the case of a Limited Condition
Acquisition, subject to the provisions of Section 1.6. In addition, unless
otherwise specifically provided herein, all references in the Loan Documents to
Term Loans shall be deemed, unless the context otherwise requires, to include
references to Incremental Term Loans that are Term Loans made pursuant to this
Agreement. (d) [Reserved]. (e) Making of Incremental Term Loans. On any Term
Loan Increase Effective Date on which Incremental Term Loan Commitments are
effective, subject to the satisfaction of the foregoing terms and conditions,
each Lender of such Incremental Term Loan Commitment shall make an Incremental
Term Loan to the Borrower in an amount equal to its Incremental Term Loan
Commitment. (f) Ranking. The Incremental Term Loans and Incremental Term Loan
Commitments established pursuant to this Section 2.4 shall constitute Loans and
Commitments under, and shall be entitled to all the benefits afforded by, this
Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from (x) security interests created by
the Security Documents and the guarantees of the Guarantors and (y) mandatory
prepayments of the Term Facility unless the Borrower and the Lenders in respect
of the Incremental Term Facility elect lesser payments. The Loan Parties shall
take any actions reasonably required by the Administrative Agent to ensure
and/or demonstrate that the Lien and security interests granted by the Security
Documents continue to be perfected under the Uniform Commercial Code or
otherwise after giving effect to the establishment of any such class of
Incremental Term Loans or any such Incremental Term Loan Commitments. 2.5
[Reserved]. 2.6 Extension of Maturity Date in Respect of Term Facility. (a)
Requests for Extension. The Borrower may, by notice to the Administrative Agent
(who shall promptly notify the Lenders) not later than 30 days prior to the
maturity date then in effect hereunder in respect of the Term Facility (the
“Existing Term Facility Maturity Date”), request that each Term Lender extend
such Lender’s Existing Term Facility Maturity Date in respect of the Term
Facility; provided, that (i) the interest rate margins, interest rate “floors,”
fees and maturity applicable to any Term Loan shall be determined by the
Borrower and the Extending Term Lenders and (ii) any such extension shall be on
the terms and pursuant to documentation to be determined by the Borrower and the
Extending Term Lenders. (b) Term Lender Elections to Extend. Each Term Lender,
acting in its sole and individual discretion, shall, by notice to the
Administrative Agent given within ten (10) Business Days of delivery of the
notice referred to in clause (a) (or such other period as the Borrower and the
Administrative Agent shall mutually agree) (the “Term Notice Date”), advise the
Administrative Agent whether or not such Term Lender agrees to such extension 38



--------------------------------------------------------------------------------



 
[lnth10q063019ex103045.jpg]
(and each Term Lender that determines not to so extend its Existing Term
Facility Maturity Date (a “Non-Extending Term Lender”) shall notify the
Administrative Agent of such fact promptly after such determination (but in any
event no later than the Term Notice Date) and any Term Lender that does not so
advise the Administrative Agent on or before the Term Notice Date shall be
deemed to be a Non-Extending Term Lender. The election of any Term Lender to
agree to such extension shall not obligate any other Term Lender to so agree.
(c) Notification by Administrative Agent. The Administrative Agent shall notify
the Borrower of each Term Lender’s determination under this Section 2.6 promptly
following the Term Notice Date. (d) Additional Commitment Lenders. Subject to
Section 4.11, the Borrower shall have the right to replace each Non-Extending
Term Lender with, and add as “Term Lenders” under this Agreement in place
thereof, one or more Eligible Assignees (each, an “Additional Term Commitment
Lender”) as provided in Section 11.6; provided, that each of such Additional
Term Commitment Lenders shall enter into an Assignment and Assumption pursuant
to which such Additional Term Commitment Lender shall undertake an Initial Term
Commitment (and, if any such Additional Term Commitment Lender is already a Term
Lender, its Initial Term Commitment shall be in addition to any other Initial
Term Commitment of such Lender hereunder on such date). (e) Extension
Requirement. If (and only if) any Term Lender has agreed so to extend their
Existing Term Facility Maturity Date (each, an “Extending Term Lender”), the
Existing Term Facility Maturity Date in respect of the Term Facility of each
Extending Term Lender and of each Additional Term Commitment Lender shall be
extended subject to the terms of any such notice of extension and each
Additional Term Commitment Lender shall thereupon become a “Term Lender” for all
purposes of this Agreement. (f) Conditions to Effectiveness of Extensions. As a
condition precedent to such extension, the Borrower shall deliver to the
Administrative Agent a certificate of the Borrower dated as of the effective
date of such extension signed by a Responsible Officer of the Borrower (i)
certifying and attaching the resolutions adopted by the Borrower approving or
consenting to such extension and (ii) certifying that, before and after giving
effect to such extension, (A) the representations and warranties contained in
Section 5 and the other Loan Documents are true and correct in all material
respects on and as of the effective date of such extension, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct in all material respects as of such
earlier date, and except that for purposes of this Section 2.6, the
representations and warranties contained in Section 5.1 shall be deemed to refer
to the most recent statements furnished pursuant to Section 6.1(c), and (B) no
Default exists. In addition, on the Existing Term Facility Maturity Date of each
Non-Extending Term Lender, the Borrower shall repay any non-extended Term Loans
of such Non-Extending Term Lender outstanding on such date. (g) Conflicting
Provisions. This Section shall supersede any provisions in Section 11.1 or 11.7
to the contrary, and the Borrower and the Administrative Agent shall be entitled
to enter into any amendments to this Agreement necessary or desirable to reflect
the extensions pursuant to this Section 2.6. SECTION 3. AMOUNT AND TERMS OF
REVOLVING COMMITMENTS 3.1 Revolving Commitments. (a) Subject to the terms and
conditions hereof, each Revolving Lender severally agrees to make Revolving
Loans to the Borrower from time to time during the Initial Revolving
Availability Period in an aggregate principal amount at any one time outstanding
which, when added to such Lender’s Revolving Percentage of the L/C Obligations
then outstanding, does not exceed the amount of such Lender’s Initial Revolving
Commitment. During the Initial Revolving Availability Period the Borrower may
use the Initial Revolving Commitments by borrowing, prepaying and reborrowing
the Initial Revolving Loans in whole or in part, all in accordance with the
terms and conditions hereof. The Initial Revolving Loans may from time to time
be Eurodollar Loans or Base Rate Loans, as determined by the Borrower and
notified to the Administrative Agent in accordance with Sections 3.2 and 4.3.
(b) The Borrower shall repay all outstanding Initial Revolving Loans on the
Initial Revolving Termination Date. In addition, if at any time the sum of (i)
the aggregate principal amount of Revolving Loans, plus 39



--------------------------------------------------------------------------------



 
[lnth10q063019ex103046.jpg]
(ii) the aggregate amount of L/C Obligations exceeds the Total Revolving
Commitment, the Borrower shall, promptly, but in any event within two Business
Days, repay Revolving Loans in an amount equal to such excess. 3.2 Procedure for
Revolving Loan Borrowing. The Borrower may borrow under the Revolving
Commitments during the Initial Revolving Availability Period on any Business
Day; provided, that the Borrower shall give the Administrative Agent irrevocable
notice substantially in the form of Exhibit B-1 (which notice must be received
by the Administrative Agent (i) prior to 11:00 a.m., New York City time, three
(3) Business Days prior to the requested Borrowing Date, in the case of
Eurodollar Loans, or (ii) prior to 11:00 a.m., New York City time, on the
requested Borrowing Date, in the case of Base Rate Loans) (provided, that any
such notice of a borrowing of Base Rate Loans to finance payments required to be
made pursuant to Section 3.5 may be given not later than 1:00 p.m., New York
City time, on the date of the proposed borrowing), specifying (x) the amount and
Type of Revolving Loans to be borrowed, (y) the requested Borrowing Date and (z)
in the case of Eurodollar Loans, the respective amounts of each such Type of
Loan and the respective lengths of the initial Interest Period therefor. Each
borrowing under the Revolving Commitments shall be in an amount equal to (x) in
the case of Base Rate Loans, $250,000 or a multiple of $100,000 in excess
thereof (or, if the then aggregate Available Revolving Commitments are less than
$250,000 or $100,000, as the case may be, such lesser amounts) and (y) in the
case of Eurodollar Loans, $500,000 or a whole multiple of $100,000 in excess
thereof (or, if the then aggregate Available Revolving Commitments are less than
$500,000 or $100,000, as the case may be, such lesser amounts); provided, that
borrowings of Base Rate Loans pursuant to Section 3.11 shall not be subject to
the foregoing minimum amounts. Upon receipt of any such notice from the
Borrower, the Administrative Agent shall promptly notify each Revolving Lender
thereof. Each Revolving Lender will make the amount of its pro rata share of
each borrowing available to the Administrative Agent for the account of the
Borrower at the Funding Office prior to 2:00 p.m., New York City time, on the
Borrowing Date requested by the Borrower in funds immediately available to the
Administrative Agent. The Administrative Agent shall make the proceeds of such
Revolving Loan available to the Borrower on such Borrowing Date by wire transfer
of immediately available funds to a bank account designated in writing by the
Borrower to the Administrative Agent. 3.3 Swingline Loans. (a) Availability.
Subject to the terms and conditions of this Agreement and the other Loan
Documents, and in reliance upon the representations and warranties set forth in
this Agreement and the other Loan Documents, the Swingline Lender may, in its
sole discretion (not to be unreasonably withheld), make Swingline Loans in
Dollars to the Borrower from time to time from the Closing Date to, but not
including, the Initial Revolving Termination Date; provided, that (i) after
giving effect to any amount requested, the Revolving Extensions of Credit shall
not exceed the Revolving Commitment and (ii) the aggregate principal amount of
all outstanding Swingline Loans (after giving effect to any amount requested)
shall not exceed the Swingline Commitment. (b) Requests for Borrowing. The
Borrower shall give the Administrative Agent irrevocable prior written notice
substantially in the form of Exhibit B-1 not later than 1:00 p.m. on the same
Business Day as each Swingline Loan of its intention to borrow, specifying (A)
the date of such borrowing, which shall be a Business Day, (B) the amount of
such borrowing, which shall be, with respect to Swingline Loans in an aggregate
principal amount of $250,000 or a whole multiple of $100,000 in excess thereof
and (C) specifying that such Loan is to be a Swingline Loan. All Swingline Loans
will be Base Rate Loans. (c) Disbursement of Swingline Loans. Not later than
3:00 p.m. on the proposed borrowing date, the Swingline Lender will make
available to the Administrative Agent, for the account of the Borrower, at the
office of the Administrative Agent in funds immediately available to the
Administrative Agent, the Swingline Loans to be made on such borrowing date. The
Administrative Agent shall make the proceeds of such Swingline Loan available to
the Borrower on such Borrowing Date by wire transfer of immediately available
funds to a bank account designated in writing by the Borrower to the
Administrative Agent. (d) Repayment on Termination Date. The Borrower hereby
agrees to repay the outstanding principal amount of all Swingline Loans in
accordance with Section 3.2(b) (but, in any event, no later than the Initial
Revolving Termination Date), together, with all accrued but unpaid interest
thereon. (e) Refunding. 40



--------------------------------------------------------------------------------



 
[lnth10q063019ex103047.jpg]
(i) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), by written notice given no
later than 11:00 a.m. on any Business Day request each Revolving Lender to make,
and each Revolving Lender hereby agrees to make, a Revolving Loan as a Base Rate
Loan in an amount equal to such Revolving Lender’s Revolving Percentage of the
aggregate amount of the Swingline Loans outstanding on the date of such notice,
to repay the Swingline Lender. Each Revolving Lender shall make the amount of
such Revolving Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the day specified in such notice. The proceeds of such Revolving Loans shall be
immediately made available by the Administrative Agent to the Swingline Lender
for application by the Swingline Lender to the repayment of the Swingline Loans.
No Revolving Lender’s obligation to fund its respective Revolving Percentage of
a Swingline Loan shall be affected by any other Revolving Lender’s failure to
fund its Revolving Percentage of a Swingline Loan, nor shall any Revolving
Lender’s Revolving Percentage be increased as a result of any such failure of
any other Revolving Lender to fund its Revolving Percentage of a Swingline Loan.
(ii) The Borrower shall pay to the Swingline Lender within two (2) Business Days
of demand, and in any event on the Initial Revolving Termination Date, in
immediately available funds the amount of such Swingline Loans to the extent
amounts received from the Revolving Lenders are not sufficient to repay in full
the outstanding Swingline Loans requested or required to be refunded. If any
portion of any such amount paid to the Swingline Lender shall be recovered by or
on behalf of the Borrower from the Swingline Lender in bankruptcy or otherwise,
the loss of the amount so recovered shall be ratably shared among all the
Revolving Lenders in accordance with their respective Revolving Percentages.
(iii) If for any reason any Swingline Loan cannot be refinanced with a Revolving
Loan pursuant to Section 3.3(b)(i), each Revolving Lender shall, on the date
such Revolving Loan was to have been made pursuant to the notice referred to in
Section 3.3(b)(i), purchase for cash an undivided participating interest in the
then outstanding Swingline Loans by paying to the Swingline Lender an amount
(the “Swingline Participation Amount”) equal to such Revolving Lender’s
Revolving Percentage of the aggregate principal amount of Swingline Loans then
outstanding. Each Revolving Lender will immediately transfer to the Swingline
Lender, in immediately available funds, the amount of its Swingline
Participation Amount. Whenever, at any time after the Swingline Lender has
received from any Revolving Lender such Revolving Lender’s Swingline
Participation Amount, the Swingline Lender receives any payment on account of
the Swingline Loans, the Swingline Lender will distribute to such Revolving
Lender its Swingline Participation Amount (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
participating interest was outstanding and funded and, in the case of principal
and interest payments, to reflect such Revolving Lender’s pro rata portion of
such payment if such payment is not sufficient to pay the principal of and
interest on all Swingline Loans then due); provided that in the event that such
payment received by the Swingline Lender is required to be returned, such
Revolving Lender will return to the Swingline Lender any portion thereof
previously distributed to it by the Swingline Lender. (iv) Each Revolving
Lender’s obligation to make the Revolving Loans referred to in Section 3.3(b)(i)
and to purchase participating interests pursuant to Section 3.3(b)(iii) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right that
such Revolving Lender or the Borrower may have against the Swingline Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section VI, (C) any adverse change in the
condition (financial or otherwise) of the Borrower, (D) any breach of this
Agreement or any other Loan Document by the Borrower, any other Loan Party or
any other Revolving Lender or (E) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing. 41



--------------------------------------------------------------------------------



 
[lnth10q063019ex103048.jpg]
(v) If any Revolving Lender fails to make available to the Administrative Agent,
for the account of the Swingline Lender, any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 3.3(b) by
the time specified in Section 3.3(b)(i) or 3.3(b)(iii), as applicable, the
Swingline Lender shall be entitled to recover from such Revolving Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Swingline Lender at a rate per annum
equal to the applicable Federal Funds Effective Rate, plus any administrative,
processing or similar fees customarily charged by the Swingline Lender in
connection with the foregoing. If such Revolving Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Revolving Lender’s Revolving Loan or Swingline Participation Amount, as the case
may be. A certificate of the Swingline Lender submitted to any Revolving Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error. (f) Defaulting Lenders.
Notwithstanding anything to the contrary contained in this Agreement, this
Section 3.3 shall be subject to the terms and conditions of Section 3.15. 3.4
[Reserved]. 3.5 Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender with an Initial Revolving Commitment (other than
a Defaulting Lender) a commitment fee for the period from and including the
Closing Date to the last day of the Initial Revolving Availability Period,
computed at the Commitment Fee Rate on the average daily amount of the Available
Revolving Commitment of such Lender during the period for which payment is made,
payable quarterly in arrears on the last day of each March, June, September and
December and on the Initial Revolving Termination Date, commencing on the first
of such dates to occur after the date hereof. (b) The Borrower agrees to pay to
the Administrative Agent the fees in the amounts and on the dates previously
agreed to in writing by the Borrower and the Administrative Agent. 3.6
Termination or Reduction of Revolving Commitments. The Borrower shall have the
right, upon not less than three (3) Business Days’ notice to the Administrative
Agent, to terminate the Revolving Commitments or, from time to time, to reduce
the amount of the Revolving Commitments; provided, that no such termination or
reduction of Revolving Commitments shall be permitted if, after giving effect
thereto and to any prepayments of the Revolving Loans made on the effective date
thereof, the Total Revolving Extensions of Credit would exceed the Total
Revolving Commitments; provided, further, that such notice may be contingent on
the occurrence of a refinancing or the consummation of a sale, transfer, lease
or other disposition of assets and may be revoked or the termination date
deferred if the refinancing or sale, transfer, lease or other disposition of
assets does not occur. Any such reduction shall be in an amount equal to
$500,000, or a multiple of $250,000 in excess thereof (or, if less, the amount
of the Revolving Commitments then in effect), and shall reduce permanently the
Revolving Commitments then in effect. 3.7 L/C Commitment. (a) Subject to the
terms and conditions hereof, the Issuing Lender, in reliance on the agreements
of the other Revolving Lenders and the Loan Parties set forth herein and in the
other Loan Documents, agrees to issue documentary or standby letters of credit
(the “Letters of Credit”) for the account of the Borrower on any Business Day
during the Initial Revolving Availability Period in such form as may be approved
from time to time by the Issuing Lender; provided, that the Issuing Lender shall
have no obligation to issue or cause to be issued any Letter of Credit if, after
giving effect to such issuance, (i) the L/C Obligations would exceed the L/C
Commitment or (ii) the aggregate amount of the Available Revolving Commitments
would be less than zero. Each Letter of Credit shall (i) be denominated in
Dollars, (ii) have a face amount of at least $200,000 (unless otherwise agreed
by the Issuing Lender) and (iii) expire no later than the earlier of (x) the
first anniversary of its date of issuance and (y) the date that is five (5)
Business Days prior to the Initial Revolving Termination Date; provided, that
any Letter of Credit with a one-year term may provide for the extension thereof
for additional one-year periods (or a longer period if agreed to 42



--------------------------------------------------------------------------------



 
[lnth10q063019ex103049.jpg]
by the Issuing Lender but in no event shall any extended period extend beyond
the date referred to in clause (y) above), unless the Issuing Lender elects, in
its sole discretion, not to extend for any such additional period; provided,
further, that (i) any Letter of Credit that expires after the Initial Revolving
Termination Date shall be Cash Collateralized on or prior to the Initial
Revolving Termination Date and (ii) to the extent that the L/C Obligations
exceed the L/C Commitment, the Borrower shall promptly, but in any event within
one (1) Business Day, Cash Collateralize such excess (it being agreed that the
Issuing Lender shall promptly upon written request return such Cash Collateral
to the Borrower if the L/C Obligations are less than or equal to the L/C
Commitment for ten (10) consecutive Business Days). Each Letter of Credit shall
be governed by laws of the State of New York (unless the laws of another
jurisdiction is agreed to by the respective Issuing Lender) and governed under
The International Standby Practices (ISP98) or the Uniform Customs, as
applicable. (b) The Issuing Lender shall not at any time be obligated to issue
any Letter of Credit hereunder if such issuance would (i) conflict with, or
cause the Issuing Lender or any L/C Participant to exceed any limits imposed by,
any applicable Requirement of Law or (ii) violate one or more policies of
general application of the Issuing Lender now or hereafter in effect. 3.8
Procedure for Issuance, Amendment, Renewal, Extension of Letters of Credit;
Certain Conditions. The Borrower may from time to time request that the Issuing
Lender issue a Letter of Credit. To request the issuance of a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Lender) to the Issuing Lender an Application requesting the issuance of the
Letter of Credit and specifying the requested date of issuance of such Letter of
Credit (which shall be a Business Day) and, as applicable, specifying the date
of amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with Section
3.7(a)(iii)), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. Such Application shall be
accompanied by documentary and other evidence of the proposed beneficiary’s
identity as may reasonably be requested by the Issuing Lender to enable the
Issuing Lender to verify the beneficiary’s identity or to comply with any
applicable laws or regulations, including, without limitation, Section 326 of
the Patriot Act. The Issuing Lender will issue, amend, renew or extend (or cause
to be issued, amended, renewed or extended) the requested Letter of Credit for
the account of the Borrower in the Issuing Lender’s then current standard form
with such revisions as shall be requested by the Borrower and approved by the
Issuing Lender, which shall have been approved by the Borrower, within (x) in
the case of an issuance, five (5) Business Days of the date of the receipt of
the Application and all related information and (y) in the case of an amendment,
renewal or extension, three (3) Business Days of the date of the receipt of the
Application and all related information. The Issuing Lender shall furnish a copy
of such Letter of Credit to the Borrower (with a copy to the Administrative
Agent) promptly following the issuance thereof. The Issuing Lender shall
promptly furnish to the Administrative Agent, which shall in turn promptly
furnish to the Lenders, notice of the issuance (or, amendment, extension or
renewal, as applicable) of each Letter of Credit (including the amount thereof).
3.9 Fees and Other Charges. (a) The Borrower will pay a fee on all outstanding
Letters of Credit at a per annum rate equal to the Applicable Margin then in
effect with respect to Eurodollar Loans under the Revolving Facility on the face
amount of such Letter of Credit, shared ratably among the Revolving Lenders and
payable quarterly in arrears on each L/C Fee Payment Date after the issuance
date of such Letter of Credit. In addition, the Borrower shall pay to the
Issuing Lender for its own account a fronting fee of 0.125% per annum on the
face amount of each Letter of Credit, payable quarterly in arrears on each L/C
Fee Payment Date after the issuance date of such Letter of Credit. (b) In
addition to the foregoing fees, the Borrower shall pay or reimburse the Issuing
Lender for such normal and customary costs and expenses as are incurred or
charged by the Issuing Lender in issuing, negotiating, effecting payment under,
amending or otherwise administering any Letter of Credit. 43



--------------------------------------------------------------------------------



 
[lnth10q063019ex103050.jpg]
3.10 L/C Participations. (a) The Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce the Issuing Lender to
issue Letters of Credit hereunder, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from the Issuing Lender, on
the terms and conditions set forth below, for such L/C Participant’s own account
and risk an undivided interest equal to such L/C Participant’s Revolving
Percentage in the Issuing Lender’s obligations and rights under and in respect
of each Letter of Credit issued hereunder and the amount of each draft or other
demand for payment paid by the Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with the Issuing Lender that, if a draft
or other demand for payment is paid under any Letter of Credit for which the
Issuing Lender is not reimbursed in full by the Borrower in accordance with the
terms of this Agreement, such L/C Participant shall pay to the Administrative
Agent upon demand of the Issuing Lender an amount equal to such L/C
Participant’s Revolving Percentage of the amount of such draft or other demand
for payment, or any part thereof, that is not so reimbursed (it being agreed
that with respect to a Letter of Credit in a currency other than Dollars, each
L/C Participant shall pay the Administrative Agent the applicable amount). The
Administrative Agent shall promptly forward such amounts to the Issuing Lender.
(b) If any amount required to be paid by any L/C Participant to the
Administrative Agent for the account of the Issuing Lender pursuant to Section
3.10(a) is paid to the Administrative Agent for the account of the Issuing
Lender after the date such payment is due, then such L/C Participant shall pay
interest on such amount to the Administrative Agent for the account of the
Issuing Lender on demand at a rate per annum equal to the product of (i) such
amount, times (ii) the daily average Federal Funds Effective Rate during the
period from and including the date such payment is required to be made to the
date on which such payment is immediately available to the Issuing Lender, times
(iii) a fraction the numerator of which is the number of days that elapse during
such period and the denominator of which is 360. Notwithstanding the foregoing
sentence, if any such amount required to be paid by any L/C Participant pursuant
to Section 3.10(a) is not made available to the Administrative Agent for the
account of the Issuing Lender by such L/C Participant by the date that is three
(3) Business Days after such payment is due, then the Issuing Lender shall be
entitled to recover from such L/C Participant, on demand, such amount with
interest thereon calculated from such due date to the date on which such payment
is immediately available to the Issuing Lender at the rate per annum applicable
to Base Rate Loans under the Revolving Facility. A certificate of the Issuing
Lender submitted to any L/C Participant with respect to any amounts owing under
this Section 3.10 shall be conclusive in the absence of manifest error. (c)
Whenever, at any time after the Issuing Lender has made payment under any Letter
of Credit and has received from any L/C Participant its pro rata share of such
payment in accordance with Section 3.10(a), the Administrative Agent or the
Issuing Lender receives any payment related to such Letter of Credit (whether
directly from the Borrower or otherwise, including proceeds of collateral
applied thereto by the Administrative Agent or the Issuing Lender), or any
payment of interest on account thereof, the Administrative Agent will distribute
to such L/C Participant (or in the case of any such amounts received directly by
the Issuing Lender, the Issuing Lender will distribute to the Administrative
Agent who in turn will distribute to such L/C Participant) its pro rata share
thereof; provided, that in the event that any such payment received by the
Administrative Agent or the Issuing Lender, as the case may be, shall be
required to be returned by the Administrative Agent or the Issuing Lender, such
L/C Participant shall return to the Administrative Agent for the account of the
Issuing Lender the portion thereof previously distributed by the Administrative
Agent or the Issuing Lender, as the case may be, to it. 3.11 Reimbursement
Obligation of the Borrower. The Issuing Lender shall notify the Administrative
Agent who shall in turn notify the Borrower of the date and amount paid by the
Issuing Lender under any Letter of Credit. The Borrower agrees to reimburse the
Issuing Lender for the amount of (a) such draft or other demand for payment so
paid and (b) any fees, charges or other costs or expenses (other than taxes or
similar amounts) incurred by the Issuing Lender in connection with such payment
on the next Business Day following the date on which the Borrower receives such
notice. Each such payment shall be made to the Issuing Lender at its address for
notices referred to herein in Dollars and in immediately available funds.
Interest shall be payable on any such amounts from the date on which the
relevant draft or other demand for payment is paid until payment in full at the
rate set forth in (i) until the Business Day next succeeding the date of the
relevant notice, Section 4.5(b) and (ii) thereafter, Section 4.5(c). Each
drawing under any Letter of Credit shall (unless an event of the type described
in clause (i) or (ii) of Section 9.1(f) shall have occurred and be continuing
with respect to the Borrower, in which case, the procedures 44



--------------------------------------------------------------------------------



 
[lnth10q063019ex103051.jpg]
specified in Section 3.10 for funding by L/C Participants shall apply)
constitute a request by the Borrower to the Administrative Agent for a borrowing
pursuant to Section 3.2 of Base Rate Loans in the amount of such drawing. The
Borrowing Date with respect to such borrowing shall be the first date on which a
borrowing of Revolving Loans could be made, pursuant to Section 3.2, if the
Administrative Agent had received a notice of such borrowing at the time the
Administrative Agent receives notice from the Issuing Lender of such drawing
under such Letter of Credit. 3.12 Obligations Absolute. The Borrower’s
obligations under Section 3.11 shall be absolute, unconditional and irrevocable
under any and all circumstances and irrespective of any setoff, counterclaim or
defense to payment that the Borrower may have or have had against the Issuing
Lender, any beneficiary of a Letter of Credit or any other Person. The Borrower
also agrees with the Issuing Lender that the Issuing Lender shall not be
responsible for, and the Borrower’s Reimbursement Obligations under Section 3.11
shall not be affected by, among other things, the validity or genuineness of
documents or of any endorsements thereon, even though such documents shall in
fact prove to be invalid, fraudulent or forged, any dispute between or among the
Borrower and any beneficiary of any Letter of Credit or any other party to which
such Letter of Credit may be transferred or any claims whatsoever of the
Borrower against any beneficiary of such Letter of Credit or any such
transferee, payment by the Issuing Lender under a Letter of Credit against
presentation or a draft or other document that does not comply with the terms of
such Letter of Credit, or any other event or circumstance whatsoever, whether or
not similar to any of the foregoing, that might, but for the provisions of this
Section 3.12, constitute a legal or equitable discharge of, or provide a right
of setoff against, the Obligations of the Borrower hereunder. The Issuing Lender
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors,
omissions, interruptions or delays found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of the Issuing Lender. The Borrower agrees that any action
taken or omitted by the Issuing Lender under or in connection with any Letter of
Credit or the related drafts other demands for payment or documents, if done in
the absence of gross negligence or willful misconduct, shall be binding on the
Borrower and shall not result in any liability of the Issuing Lender to the
Borrower. In furtherance of the foregoing and without limiting the generality
thereof, the parties agree that, with respect to documents presented which
appear on their face to be in substantial compliance with the terms of a Letter
of Credit, the Issuing Lender may, in its sole discretion, either accept and
make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit 3.13 Letter of
Credit Payments. If any draft or other demand for payment shall be presented for
payment under any Letter of Credit, the Issuing Lender shall promptly notify the
Administrative Agent who in turn shall promptly notify the Borrower of the date
of payment and amount paid by the Issuing Lender in respect thereof. The
responsibility of the Issuing Lender to the Borrower in connection with any
draft or other demand for payment presented for payment under any Letter of
Credit shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft or other demand for payment) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit. 3.14 Applications. To the extent that any provision of any
Application related to any Letter of Credit is inconsistent with the provisions
of this Agreement, the provisions of this Agreement shall apply. 3.15 Defaulting
Lenders. (a) The Borrower may terminate the unused amount of the Commitment of a
Defaulting Lender upon not less than three (3) Business Days’ prior notice to
the Administrative Agent (which will promptly notify the Lenders thereof), and
in such event the provisions of clause (b)(ii) below will apply to all amounts
thereafter paid by the Borrower for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts); provided, that such termination will not be deemed to be a
waiver or release of any claim the Borrower, the Administrative Agent, the
Issuing Lender or any Lender may have against such Defaulting Lender. 45



--------------------------------------------------------------------------------



 
[lnth10q063019ex103052.jpg]
(b) If a Revolving Lender becomes, and during the period it remains, a
Defaulting Lender, the following provisions shall apply with respect to any
outstanding L/C Exposure and any outstanding Revolving Percentage of such
Defaulting Lender: (i) the L/C Exposure and the Revolving Percentage of such
Defaulting Lender will, subject to the limitation in the proviso below,
automatically be reallocated (effective on the day such Lender becomes a
Defaulting Lender) among the Non-Defaulting Lenders pro rata in accordance with
their respective Commitments; provided, that (x) no Event of Default has
occurred and is continuing at such time (and, unless the Borrower shall have
otherwise notified the Administrative Agent at the time, the Borrower shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), (y) the sum of each Non-Defaulting Lender’s Revolving Extensions of
Credit may not in any event exceed the Revolving Commitment of such Non-
Defaulting Lender as in effect at the time of such reallocation and (z) neither
such reallocation nor any payment by a Non-Defaulting Lender pursuant thereto
will constitute a waiver or release of any claim the Borrower, the
Administrative Agent, the Issuing Lender or any other Lender may have against
such Defaulting Lender or cause such Defaulting Lender to be a Non-Defaulting
Lender; provided, further, that, (A) for purposes of clause (x) in the first
proviso above, such reallocation shall be given effect immediately upon the cure
or waiver of such Event of Default and subject to clauses (y) and (z) above and
(B) the Borrower shall Cash Collateralize the Lender’s fronting exposure with
respect to such Defaulting Lender to the extent the L/C Exposure of such
Defaulting Lender cannot be reallocated as provided in this clause (i); and (ii)
any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 9 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 11.7(b) shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the Issuing Lender hereunder; third, to Cash Collateralize the Issuing Lender’s
fronting exposure with respect to such Defaulting Lender; fourth, as the
Borrower may request (so long as no Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released in order to, on a pro
rata basis, (x) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement and (y) Cash
Collateralize the Issuing Lender’s future fronting exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement; sixth, to the payment of any amounts owing to the Lenders or the
Issuing Lender as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or the Issuing Lender against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, to the payment of any amounts owing to the Borrower as a
result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and 46



--------------------------------------------------------------------------------



 
[lnth10q063019ex103053.jpg]
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided, that if (x) such payment is a payment of the
principal amount of any Loans or payment under any Letter of Credit in respect
of which such Defaulting Lender has not fully funded its appropriate share and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 6.2 were satisfied and waived, such
payment shall be applied solely to pay the Loans of, and any payment under any
Letter of Credit owed to, all Non-Defaulting Lenders on a pro rata basis prior
to being applied to the payment of any Loans of, or payment under any Letter of
Credit owed to, such Defaulting Lender until such time as all Loans and funded
and unfunded participations in L/C Obligations are held by the Lenders pro rata
in accordance with the Commitments under the applicable Facility without giving
effect to Section 3.15(b)(i). Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this Section
3.15(b)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto. (c) Notwithstanding anything to the
contrary set forth in this Agreement, if any Lender becomes, and during the
period it remains, a Defaulting Lender, the Issuing Lender will not be required
to issue any Letter of Credit or to amend any outstanding Letter of Credit to
increase the face amount thereof, alter the drawing terms thereunder or extend
the expiry date thereof, unless any exposure that would result therefrom is
eliminated or fully covered by the Commitments of the Non-Defaulting Lenders or
replacement Lenders or by Cash Collateralization or a combination thereof
reasonably satisfactory to the Issuing Lender. (d) Notwithstanding anything to
the contrary set forth in this Agreement, during such period as a Lender is a
Defaulting Lender, all fees pursuant to Sections 3.5(a) and 3.9 shall cease to
accrue with respect to such Defaulting Lender (without prejudice to the rights
of the Lenders other than Defaulting Lenders in respect of such fees); provided,
that (i) to the extent that a portion of the L/C Exposure of such Defaulting
Lender is reallocated to the Non-Defaulting Lenders pursuant to clause (b)(i)
above, such fees that would have accrued for the benefit of such Defaulting
Lender will instead accrue for the benefit of and be payable to such
Non-Defaulting Lenders, pro rata in accordance with their respective Revolving
Commitments, and (ii) to the extent any portion of such L/C Exposure cannot be
so reallocated, such fees will instead accrue for the benefit of and be payable
to the Issuing Lender as its interests appear (and the pro rata payment
provisions of Section 4.8 will automatically be deemed adjusted to reflect the
provisions of this Section) until and to the extent that such L/C Exposure is
reallocated, Cash Collateralized and/or such Defaulting Lender is replaced. (e)
If the Borrower, the Administrative Agent and the Issuing Lender agree in
writing in their discretion that a Lender that is a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any amounts then held in the segregated account
referred to in clause (b) above), such Lender will, to the extent applicable,
purchase such portion of outstanding Loans of the other Lenders and/or make such
other adjustments as the Administrative Agent may determine to be necessary to
cause the Revolving Extensions of Credit and L/C Exposure of the Lenders to be
on a pro rata basis in accordance with their respective Revolving Commitments,
whereupon such Lender will cease to be a Defaulting Lender and will be a
Non-Defaulting Lender (and such L/C Exposure of each Lender will automatically
be adjusted on a prospective basis to reflect the foregoing); provided, that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while such Lender was a Defaulting Lender;
provided, further, that, except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Non-Defaulting
Lender will constitute a waiver or release of any claim of any party hereunder
arising from such Lender’s having been a Defaulting Lender. 3.16 Incremental
Revolving Commitments Borrower Request. The Borrower may at any time and from
time to time after the Closing Date by written notice to the Administrative
Agent elect to request an increase to the Initial Revolving Commitment (each, an
“Incremental Revolving Facility”) with revolving commitments (each, an
“Incremental Revolving Commitment”) in an amount not in excess of the
Incremental Cap, and in minimum increments of $500,000 and a minimum amount of
$5,000,000 (or such lesser amount equal to the remaining 47



--------------------------------------------------------------------------------



 
[lnth10q063019ex103054.jpg]
Incremental Cap). Each such notice shall specify (i) the date (each, a
“Revolving Commitment Increase Effective Date”) on which the Borrower proposes
that the Incremental Revolving Commitment shall be effective, which shall be a
date not less than three (3) Business Days after the date on which such notice
is delivered to the Administrative Agent and (ii) the identity of each Person
(which, if not a Lender, an Approved Fund or an Affiliate of a Lender, shall be
reasonably satisfactory to the Administrative Agent and the Issuing Lender (each
such acceptance not to be unreasonably withheld or delayed)) to whom the
Borrower proposes any portion of such Incremental Revolving Commitment be
allocated and the amounts of such allocations; provided, that any existing
Lender approached to provide all or a portion of the Incremental Revolving
Commitments may elect or decline, in its sole discretion, to provide such
Incremental Revolving Commitment. (b) Conditions. The Incremental Revolving
Commitment shall become effective as of such Revolving Commitment Increase
Effective Date; provided, that, subject to Section 1.6 in the case of
Incremental Revolving Commitments incurred in connection with a Limited
Condition Acquisition: (i) subject to clause (b)(ii) below, each of the
conditions set forth in Section 6.2 shall be satisfied; (ii) no Event of Default
shall exist immediately prior to or after giving effect to such Incremental
Facility; (iii) the Borrower shall deliver or cause to be delivered any
customary legal opinions or other documents reasonably requested by the
Administrative Agent in connection with any such transaction; (iv) no existing
Lender will be required to participate in any Incremental Revolving Facility
without its consent; and (v) the Borrower shall be in compliance with the
covenants in Section 8.1, calculated on a pro forma basis, including the
application of the proceeds of such Incremental Term Loan Commitment (without
“netting” the cash proceeds of the applicable Incremental Facility) (and
determined on the basis of the financial statements for the most recently ended
fiscal quarter), and assuming a full drawing under all Incremental Revolving
Facilities constituting revolving commitments incurred at such time. (c) Terms
of Incremental Revolving Loans and Incremental Revolving Commitments. The terms
and provisions of the Incremental Revolving Commitments and the Loans made
pursuant to the Incremental Revolving Commitments shall be as follows: (i) terms
and provisions of Loans made pursuant to Incremental Revolving Commitments (the
“Incremental Revolving Loans”) shall be on terms consistent with the existing
Revolving Loans; and (ii) the Incremental Revolving Loans may only be guaranteed
by the Guarantors and may only be secured by Liens on Collateral that are pari
passu with the Liens on Collateral securing the Initial Revolving Facility. The
Incremental Revolving Commitments shall be effected by a joinder agreement (the
“Increase Revolving Joinder”) executed by the Borrower, the Administrative Agent
and each Lender making such Incremental Revolving Commitment, in form and
substance reasonably satisfactory to each of them (in the case of the
Administrative Agent, to the extent required herein). The Increase Revolving
Joinder may, without the consent of any other Lenders, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the opinion of the Administrative Agent, to effect the provisions of this
Section 3.16. (d) Ranking. The Incremental Revolving Loans and Incremental
Revolving Commitments established pursuant to this Section 3.16 shall constitute
Loans and Commitments under, and shall be entitled to all 48



--------------------------------------------------------------------------------



 
[lnth10q063019ex103055.jpg]
the benefits afforded by, this Agreement and the other Loan Documents, and
shall, without limiting the foregoing, benefit equally and ratably from security
interests created by the Security Documents and the guarantees of the
Guarantors. 3.17 Extension of Maturity Date in Respect of Revolving
Facility.Requests for ExtensionThe Borrower may, by notice to the Administrative
Agent (who shall promptly notify the Lenders) not later than thirty (30) days
prior to the termination date then in effect with respect to the Revolving
Facility (the “Existing Revolving Facility Maturity Date”), request that each
Revolving Lender extend such Lender’s Existing Revolving Facility Maturity Date
in respect of the Revolving Facility; provided, that (i) the interest rate
margins, interest rate “floors,” fees and maturity applicable to any extended
Revolving Loan shall be determined by the Borrower and the Extending Revolving
Lenders and (ii) any such extension shall be on the terms and pursuant to
documentation to be determined by the Borrower and the Extending Revolving
Lenders.Revolving Lender Elections to Extend. Each Revolving Lender, acting in
its sole and individual discretion, shall, by notice to the Administrative Agent
given within ten (10) Business Days of delivery of the notice referred to in
clause (a) (or such other period as the Borrower and the Administrative Agent
shall mutually agree) (the “Revolving Notice Date”), advise the Administrative
Agent whether or not such Revolving Lender agrees to such extension (and each
Revolving Lender that determines not to so extend its Existing Revolving
Facility Maturity Date (a “Non-Extending Revolving Lender”) shall notify the
Administrative Agent of such fact promptly after such determination (but in any
event no later than the Revolving Notice Date) and any Revolving Lender that
does not so advise the Administrative Agent on or before the Revolving Notice
Date shall be deemed to be a Non-Extending Revolving Lender. The election of any
Revolving Lender to agree to such extension shall not obligate any other
Revolving Lender to so agree. (c) Notification by Administrative Agent. The
Administrative Agent shall notify the Borrower of each Revolving Lender’s
determination under this Section 3.17 promptly following the Revolving Notice
Date. (d) Additional Commitment Lenders. Subject to Section 4.11, the Borrower
shall have the right to replace each Non-Extending Revolving Lender with, and
add as “Revolving Lenders” under this Agreement in place thereof, one or more
Eligible Assignees (each, an “Additional Revolving Commitment Lender”) as
provided in Section 11.6; provided, that each of such Additional Revolving
Commitment Lenders shall enter into an Assignment and Assumption pursuant to
which such Additional Revolving Commitment Lender shall undertake an Revolving
Commitment (and, if any such Additional Revolving Commitment Lender is already a
Revolving Lender, its Revolving Commitment shall be in addition to any other
Revolving Commitment of such Lender with respect thereto on such date). (e)
Extension Requirement. If (and only if) any Revolving Lender has agreed so to
extend their Existing Revolving Facility Maturity Date (each, an “Extending
Revolving Lender”), the Initial Revolving Termination Date in respect of such
Initial Revolving Facility of each Extending Revolving Lender and of each
Additional Revolving Commitment Lender shall be extended subject to the terms of
any such notice of extension and each Additional Revolving Commitment Lender
shall thereupon become a “Revolving Lender” for all purposes of this Agreement.
(f) Conditions to Effectiveness of Extensions. As a condition precedent to such
extension, the Borrower shall deliver to the Administrative Agent a certificate
of the Borrower dated as of the effective date of such extension signed by a
Responsible Officer of the Borrower (i) certifying and attaching the resolutions
adopted by the Borrower approving or consenting to such extension and (ii)
certifying that, before and after giving effect to such extension, (A) the
representations and warranties contained in Section 5 and the other Loan
Documents are true and correct in all material respects on and as of the
effective date of such extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct in all material respects as of such earlier date, and except
that for purposes of this Section 3.17, the representations and warranties
contained in Section 5.1 shall be deemed to refer to the most recent statements
furnished pursuant to Section 6.1(c), and (B) no Default exists. In addition, on
the termination date of each Non-Extending Revolving Lender, the Borrower shall
repay any non-extended Revolving Loans of such Non-Extending Revolving Lender
outstanding on such date. 49



--------------------------------------------------------------------------------



 
[lnth10q063019ex103056.jpg]
(g) Conflicting Provisions. This Section shall supersede any provisions in
Section 11.1 or 11.7 to the contrary, and the Borrower and the Administrative
Agent shall be entitled to enter into any amendments to this Agreement necessary
or desirable to reflect the extensions pursuant to this Section 3.17. SECTION 4.
GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT 4.1 Optional
Prepayments. The Borrower may at any time and from time to time prepay the Loans
under any Facility, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than 2:00
p.m., New York City time, three (3) Business Days prior thereto, in the case of
Eurodollar Loans, and no later than 2:00 p.m., New York City time, one (1)
Business Day prior thereto, in the case of Base Rate Loans, which notice shall
specify the date and amount of prepayment, the applicable Facility and whether
the prepayment is of Eurodollar Loans or Base Rate Loans and if such payment is
to be applied to prepay Term Loans, the manner in which such prepayment is to be
applied thereto; provided, that if a Eurodollar Loan is prepaid on any day other
than the last day of the Interest Period applicable thereto, the Borrower shall
also pay any amounts owing pursuant to Section 4.11; provided, further, that
such notice may be contingent on the occurrence of a refinancing or the
consummation of a sale, transfer, lease or other Disposition of assets and may
be revoked or the termination date deferred if the refinancing or sale,
transfer, lease or other Disposition of assets does not occur. Upon receipt of
any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof. If any such notice is given, the amount specified in such notice
shall be due and payable on the date specified therein, together with (except in
the case of Revolving Loans that are Base Rate Loans) accrued interest to such
date on the amount prepaid. Partial prepayments of Eurodollar Loans shall be in
an aggregate principal amount of $500,000 or integral multiples of $100,000 in
excess thereof. Partial prepayments of Base Rate Loans shall be in an aggregate
principal amount of $250,000 or integral multiples of $100,000 in excess
thereof. 4.2 Mandatory Prepayments. (a) If any Indebtedness shall be incurred or
issued by any Group Member after the Closing Date (other than Excluded
Indebtedness), an amount equal to 100% of the Net Cash Proceeds thereof shall be
applied on the date of such incurrence or issuance toward the prepayment of the
Term Loans and accrued and unpaid interest thereon as set forth in Section
4.2(e). (b) If on any date any Group Member shall receive Net Cash Proceeds in
excess of $5,000,000 in any fiscal year from any Asset Sale or Recovery Event
then, unless a Reinvestment Notice shall be delivered in respect thereof, an
amount equal to 100% of such Net Cash Proceeds shall be applied on such date
toward the prepayment of the Term Loans and accrued and unpaid interest thereon
as set forth in Section 4.2(e); provided, that, notwithstanding the foregoing,
on each Reinvestment Prepayment Date, an amount equal to the Reinvestment
Prepayment Amount with respect to the relevant Reinvestment Event shall be
applied toward the prepayment of the Term Loans and accrued and unpaid interest
thereon as set forth in Section 4.2(e). (c) [reserved]. (d) [reserved]. (e)
Unless any Increase Term Joinder or any other amendment governing any
Incremental Term Loans, any Replacement Term Loans and/or any term loans
provided by an Extending Term Lender provides that Incremental Term Loans,
Replacement Term Loans or such term loans provided by an Extending Term Lender,
as applicable, shall participate on a less than pro rata basis with the Initial
Term Loans in connection with prepayments pursuant to this Section 4.2, each
prepayment of Term Loans pursuant to this Section 4.2 shall be applied on a pro
rata basis between the Initial Term Loans and each Additional Term Facility then
outstanding based on the aggregate principal amount of the Term Loans under each
such Term Facility then outstanding (provided, that any prepayment of Term Loans
with the net proceeds of an Incremental Term Facility or Replacement Term Loans
incurred for the purpose of refinancing or replacing such Term Loans shall be
applied to the Term Loans of the applicable Term Facility being refinanced or
replaced). With respect to Term Loans under any Term Facility, amounts to be
applied in connection with prepayments made pursuant to this Section 4.2 shall
be applied against the remaining scheduled installments of principal due in
respect of the Term Loans of such Term Facility as directed by the Borrower (or,
in 50



--------------------------------------------------------------------------------



 
[lnth10q063019ex103057.jpg]
the absence of direction from the Borrower, to the remaining scheduled
amortization payments in respect of the Term Loans of such Term Facility in
direct order of maturity), and each such prepayment shall be paid to the Term
Lenders of such class in accordance with Section 4.8 and first, to Base Rate
Loans and, second, to Eurodollar Loans in a manner that minimizes the amount of
any payments required to be made by the Borrower pursuant to Section 4.11. Each
prepayment of the Term Loans under this Section 4.2 shall be accompanied by
accrued interest to the date of such prepayment on the amount prepaid. (f) Each
Lender may elect, by notice to the Administrative Agent at or prior to the time
and in the manner specified by the Administrative Agent, prior to any prepayment
of Term Loans required to be made by the Borrower pursuant Section 4.2(b), to
decline all (but not a portion) of its share of such prepayment (such declined
amounts, the “Declined Proceeds”), in which case such Declined Proceeds may be
retained by the Borrower; provided, that, for the avoidance of doubt, no Lender
may reject any prepayment made under Section 4.2(a) above to the extent that
such prepayment is made with the Net Cash Proceeds of any Permitted Refinancing
incurred to refinance all or a portion of the Term Loans. If any Lender fails to
deliver a notice to the Administrative Agent of its election to decline receipt
of its share of any mandatory prepayment within the time frame specified by the
Administrative Agent, such failure will be deemed to constitute an acceptance of
such Lender’s share of the total amount of such mandatory prepayment of Term
Loans. (g) Notwithstanding the foregoing, to the extent that (and for so long
as) the repatriation to the Borrower as a distribution or dividend of any
amounts required to mandatorily prepay the Term Loans pursuant to Section 4.2(b)
above that are attributable to any Foreign Subsidiary are (i) prohibited or
delayed by applicable local Requirements of Law from being repatriated to the
jurisdiction of organization of the Borrower or (ii) would result in a material
and adverse Tax liability (including any withholding Tax) (such amount, a
“Restricted Amount”), the calculation of Net Cash Proceeds shall be reduced by
such Restricted Amount; provided, that once such repatriation of any such
affected Net Cash Proceeds is (x) permitted under the applicable local
Requirements of Law and/or (y) would no longer result in such material and
adverse Tax liability, the Group Members shall be treated as having received Net
Cash Proceeds equal to the amount of such reduction. 4.3 Conversion and
Continuation Options. (a) The Borrower may elect from time to time to convert
Eurodollar Loans to Base Rate Loans by giving the Administrative Agent prior
irrevocable notice of such election no later than 2:00 p.m., New York City time,
on the Business Day preceding the proposed conversion date; provided, that any
such conversion of Eurodollar Loans may be made only on the last day of an
Interest Period with respect thereto. The Borrower may elect from time to time
to convert Base Rate Loans to Eurodollar Loans by giving the Administrative
Agent prior irrevocable notice of such election no later than 2:00 p.m., New
York City time, on the third (3rd) Business Day preceding the proposed
conversion date (which notice shall specify the length of the initial Interest
Period therefor); provided, that no Base Rate Loan under a particular Facility
may be converted into a Eurodollar Loan when any Event of Default has occurred
and is continuing and the Administrative Agent has or the Majority Facility
Lenders in respect of such Facility have determined in its or their sole
discretion not to permit such conversions. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof. (b) Any
Eurodollar Loan may be continued as such upon the expiration of the then current
Interest Period with respect thereto by the Borrower giving irrevocable notice
to the Administrative Agent, in accordance with the applicable provisions of the
term “Interest Period” set forth in Section 1.1, of the length of the next
Interest Period to be applicable to such Loans; provided, that no Eurodollar
Loan under a particular Facility may be continued as such when any Event of
Default has occurred and is continuing and the Administrative Agent has or the
Majority Facility Lenders in respect of such Facility have determined in its or
their sole discretion not to permit such continuations; and provided, further,
that if the Borrower shall fail to give any required notice as described above
in this paragraph or if such continuation is not permitted pursuant to the
preceding proviso such Loans shall be automatically converted to Base Rate Loans
on the last day of such then expiring Interest Period. Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof. 4.4 Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans hereunder and all selections of Interest Periods 51



--------------------------------------------------------------------------------



 
[lnth10q063019ex103058.jpg]
hereunder shall be in such amounts and be made pursuant to such elections so
that, (a) after giving effect thereto, the aggregate principal amount of the
Eurodollar Loans comprising each Eurodollar Tranche shall be equal to $500,000
or integral multiples of $100,000 in excess thereof (or, if less, the then
outstanding amount of the Eurodollar Loans (or, in the case of a conversion,
Base Rate Loans) to be borrowed, converted or continued) and (b) no more than
five (5) Eurodollar Tranches shall be outstanding at any one time. 4.5 Interest
Rates and Payment Dates. (a) Each Eurodollar Loan shall bear interest for each
day during each Interest Period with respect thereto at a rate per annum equal
to the Eurodollar Rate determined for such day plus the Applicable Margin. (b)
Each Base Rate Loan shall bear interest at a rate per annum equal to the Base
Rate plus the Applicable Margin. (c) If an Event of Default under Section 9.1(a)
shall have occurred and be continuing, such overdue amounts shall bear interest
at a rate per annum equal to (i) in the case of the Loans, the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
Section plus 2.00%, (ii) in the case of Reimbursement Obligations, the
non-default rate applicable to Base Rate Loans under the Revolving Facility plus
2.00% and (iii) in the case of any such other amounts that do not relate to a
particular Facility, the non-default rate then applicable to Base Rate Loans
under the Revolving Facility plus 2.00%, in each case, from the date of such
Event of Default until such Event of Default is no longer continuing. (d)
Interest shall be payable in arrears on each Interest Payment Date and as
provided in Section 3.11; provided, that interest accruing pursuant to clause
(c) of this Section shall be payable from time to time on demand. (e)
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable law (the “Maximum
Rate”). If any Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by an
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable law, (i) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (ii) exclude voluntary
prepayments and the effects thereof, and (iii) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder. 4.6 Computation of Interest and
Fees. (a) Interest and fees payable pursuant hereto shall be calculated on the
basis of a 360-day year for the actual days elapsed, except that, with respect
to Base Rate Loans, the interest thereon shall be calculated on the basis of a
365- (or 366-, as the case may be) day year for the actual days elapsed. The
Administrative Agent shall as soon as practicable notify the Borrower and the
relevant Lenders of each determination of a Eurodollar Rate. Any change in the
interest rate on a Loan resulting from a change in the Base Rate or the
Eurocurrency Reserve Requirements shall become effective as of the opening of
business on the day on which such change becomes effective. The Administrative
Agent shall as soon as practicable notify the Borrower and the relevant Lenders
of the effective date and the amount of each such change in interest rate. (b)
Each determination of an interest rate by the Administrative Agent pursuant to
any provision of this Agreement shall be conclusive and binding on the Borrower
and the Lenders in the absence of manifest error. The Administrative Agent
shall, at the request of the Borrower, promptly deliver to the Borrower a
statement showing the quotations used by the Administrative Agent in determining
any interest rate pursuant to Section 4.6(a). 4.7 Inability to Determine
Interest Rate. 52



--------------------------------------------------------------------------------



 
[lnth10q063019ex103059.jpg]
(a) If prior to the first day of any Interest Period: (i) the Administrative
Agent shall have reasonably determined (which determination shall be conclusive
and binding upon the Borrower) that, by reason of circumstances affecting the
relevant market, adequate and reasonable means do not exist for ascertaining the
Eurodollar Rate for such Interest Period, or (ii) the Administrative Agent shall
have received notice from the Majority Facility Lenders in respect of the
relevant Facility that the Eurodollar Rate determined or to be determined for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders (as reasonably determined and conclusively certified by such Lenders) of
making or maintaining their affected Loans during such Interest Period, the
Administrative Agent shall give written notice thereof to the Borrower and the
relevant Lenders as soon as practicable thereafter but at least two (2) Business
Days prior to the first day of such Interest Period. If such notice is given (x)
any Eurodollar Loans under the relevant Facility requested to be made on the
first day of such Interest Period shall be made as Base Rate Loans, (y) any
Loans under the relevant Facility that were to have been converted on the first
day of such Interest Period to Eurodollar Loans shall be continued as Base Rate
Loans and (z) any outstanding Eurodollar Loans under the relevant Facility shall
be converted, on the last day of the then current Interest Period, to Base Rate
Loans. Until such notice has been withdrawn by the Administrative Agent (which
notice the Administrative Agent agrees to withdraw promptly upon a determination
that the condition or situation which gave rise to such notice no longer
exists), no further Eurodollar Loans under the relevant Facility shall be made
or continued as such, nor shall the Borrower have the right to convert Loans
under the relevant Facility to Eurodollar Loans. (b) Notwithstanding anything to
the contrary in Section 4.7(a) above, if the Administrative Agent has made the
determination (such determination to be conclusive absent manifest error) or the
Borrower notifies the Administrative Agent that (i) the circumstances described
in Section 4.7(a) have arisen and that such circumstances are unlikely to be
temporary, (ii) any applicable interest rate specified herein is no longer a
widely recognized benchmark rate for newly originated loans in the U.S.
syndicated loan market in the applicable currency or (iii) the applicable
supervisor or administrator (if any) of any applicable interest rate specified
herein or any Governmental Authority having, or purporting to have, jurisdiction
over the Administrative Agent has made a public statement identifying a specific
date after which any applicable interest rate specified herein shall no longer
be used for determining interest rates for loans in the U.S. syndicated loan
market in the applicable currency, then the Administrative Agent and the
Borrower may, to the extent practicable (as determined by the Administrative
Agent and the Borrower to be generally in accordance with similar situations in
other transactions in which Wells Fargo is serving as administrative agent or
otherwise consistent with market practice generally), establish a replacement
interest rate (the “Replacement Rate”), in which case, the Replacement Rate
shall, subject to the next two sentences, replace such applicable interest rate
for all purposes under the Loan Documents unless and until (A) an event
described in Section 4.7(a) occurs with respect to the Replacement Rate or (B)
the Administrative Agent (or the Required Lenders through the Administrative
Agent) notifies the Borrower that the Replacement Rate does not adequately and
fairly reflect the cost to the Lenders of funding the Loans bearing interest at
the Replacement Rate. In connection with the establishment and application of
the Replacement Rate, this Agreement and the other Loan Documents shall be
amended solely with the consent of the Administrative Agent and the Borrower, as
may be necessary or appropriate, in the opinion of the Administrative Agent and
the Borrower, to effect the provisions of this Section 4.7 (including, without
limitation, adjustments to the interest rate margins or interest rate benchmark
floors as the Administrative Agent or the Required Lenders may request to
equalize (to the extent practicable), as of the effective date of such
amendment, the sum of the Replacement Rate and any applicable interest rate
margin with respect thereto (taking into account applicable currencies and/or
interest periods) with the sum of the applicable interest rate being replaced
with such Replacement Rate and the interest rate margin applicable thereto).
Notwithstanding anything to the contrary in this Agreement or the other Loan
Documents (including, without limitation, Section 11.1), such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five (5) Business Days of the delivery of such amendment to the Lenders,
written notices from such Lenders that in the aggregate constitute Required
Lenders, with each such notice stating that such Lender objects to such
amendment (which such notice shall note with specificity the particular
provisions of the amendment to which such Lender objects). To the extent the
Replacement Rate is approved by the 53



--------------------------------------------------------------------------------



 
[lnth10q063019ex103060.jpg]
Administrative Agent and the Borrower in connection with this clause (b), the
Replacement Rate shall be applied in a manner consistent with market practice;
provided that, in each case, to the extent such market practice is not
administratively feasible for the Administrative Agent, such Replacement Rate
shall be applied as otherwise reasonably determined by the Administrative Agent
and the Borrower (it being understood that any such modification by the
Administrative Agent and the Borrower shall not require the consent of, or
consultation with, any of the Lenders). 4.8 Pro Rata Treatment; Application of
Payments; Payments. (a) Each borrowing by the Borrower from the Lenders
hereunder, each payment by the Borrower on account of any commitment fee and any
reduction in the Commitments of the Lenders under the applicable Facility shall
be made pro rata according to the respective Term Percentages or Revolving
Percentages, as the case may be, of the relevant Lenders. (b) Except as provided
in Section 4.2(e), each payment (including each prepayment) on account of
principal of and interest on the Term Loans under any Term Facility shall be
made pro rata according to the respective outstanding principal amounts of the
Term Loans then held by the Term Lenders under such Term Facility. The amount of
each principal prepayment of the Term Loans under the relevant Term Facility
made pursuant to Section 4.1(a) shall be applied to reduce the then remaining
installments of the Term Loans under such Term Facility as specified by the
Borrower in the applicable notice of prepayment. The amount of each principal
prepayment of the Term Loans made pursuant to Section 4.2 shall be applied to
reduce the then remaining installments of the Term Loans in direct order of
maturity. (c) Each payment on account of principal of and interest on the
Revolving Loans under any Revolving Facility shall be made pro rata according to
the respective outstanding principal amounts of the Revolving Loans then held by
the Revolving Lenders under such Revolving Facility. (d) All payments (including
prepayments) to be made by the Borrower hereunder, whether on account of
principal, interest, fees or otherwise, shall be made without setoff or
counterclaim and shall be made prior to 1:00 p.m., New York City time, on the
due date thereof to the Administrative Agent, for the account of the Lenders, at
the Funding Office, in Dollars and in immediately available funds. The
Administrative Agent shall distribute such payments to the Lenders promptly upon
receipt in like funds as received. If any payment hereunder (other than payments
on the Eurodollar Loans) becomes due and payable on a day other than a Business
Day, such payment shall be extended to the next succeeding Business Day. If any
payment on a Eurodollar Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. In the case of any extension of any payment
of principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension. (e) Unless the
Administrative Agent shall have been notified in writing by any Lender prior to
a borrowing that such Lender will not make the amount that would constitute its
share of such borrowing available to the Administrative Agent, the
Administrative Agent may assume that such Lender is making such amount available
to the Administrative Agent, and the Administrative Agent may (but shall not be
required to), in reliance upon such assumption, make available to the Borrower a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the Borrowing Date therefor, such Lender shall pay
to the Administrative Agent, on demand, such amount with interest thereon at a
rate equal to the greater of (i) the Federal Funds Effective Rate and (ii) a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation for the period until such Lender makes such
amount immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three (3) Business Days of such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to Base Rate Loans
under the relevant Facility, on demand, from the Borrower. 54



--------------------------------------------------------------------------------



 
[lnth10q063019ex103061.jpg]
(f) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may (but shall not be required to), in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three (3) Business Days after such
due date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower. (g) Notwithstanding anything to the contrary contained herein, the
provisions of this Section 4.8 (i) shall be subject to the express provisions of
this Agreement which require or permit differing payments to be made to
Non-Defaulting Lenders as opposed to Defaulting Lenders and (ii) shall not
restrict any transactions permitted by Section 11.6, or any “amend and extend”
transactions. 4.9 Requirements of Law. (a) If the adoption of, taking effect of
or any change in any Requirement of Law or in the administration, interpretation
or application thereof or compliance by any Lender or Issuing Lender with any
request, guideline or directive (whether or not having the force of law) from
any central bank or other Governmental Authority made subsequent to the date
hereof (and, for purposes of this Agreement, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives in connection therewith and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or
regulatory authorities, in each case, pursuant to Basel III, are deemed to have
gone into effect and adopted subsequent to the date hereof): (A) shall impose,
modify or hold applicable any reserve, special deposit, liquidity, compulsory
loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender or
Issuing Lender that is not otherwise included in the determination of the
Eurodollar Rate hereunder; (B) shall impose on such Lender or Issuing Lender (or
its applicable lending office) any additional Tax (other than any Indemnified
Taxes indemnified under Section 4.10 or any Excluded Taxes) with respect to this
Agreement or any of the other Loan Documents or any of its obligations hereunder
or thereunder or any payments to such Lender or Issuing Lender (or its
applicable lending office) of principal, interest, fees or any other amount
payable hereunder or thereunder; or (C) shall impose on such Lender or Issuing
Lender or the London interbank market any other condition, cost or expense
affecting this Agreement or Loans made by such Lender or any Letter of Credit or
participation therein; and the result of any of the foregoing is to increase the
cost to such Lender or Issuing Lender of making, converting into, continuing or
maintaining Loans or Letters of Credit or to reduce any amount receivable
hereunder in respect thereof (whether of principal, interest or any other
amount), then, in any such case, the Borrower shall promptly pay such Lender or
Issuing Lender, upon its demand, any additional amounts necessary to compensate
such Lender or Issuing Lender for such increased cost or reduced amount
receivable. If any Lender or Issuing Lender becomes entitled to claim any
additional amounts pursuant to this paragraph, it shall promptly notify the
Borrower (with a copy to the Administrative Agent) of the event by reason of
which it has become so entitled. (b) If any Lender or Issuing Lender shall have
reasonably determined that the adoption of, taking effect of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or Issuing Lender or any
corporation controlling such Lender or 55



--------------------------------------------------------------------------------



 
[lnth10q063019ex103062.jpg]
Issuing Lender with any request or directive regarding capital adequacy or
liquidity (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof (and, for purposes of this
Agreement, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives in connection therewith and (ii)
all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or regulatory authorities, in each case,
pursuant to Basel III, are deemed to have gone into effect and adopted
subsequent to the date hereof) shall have the effect of reducing the rate of
return on such Lender’s or Issuing Lender’s or such corporation’s capital as a
consequence of its obligations hereunder or under or in respect to the Loans or
the Letters of Credit to a level below that which such Lender or Issuing Lender
or such corporation could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s or Issuing Lender’s or such
corporation’s policies with respect to capital adequacy), then from time to
time, after submission by such Lender or Issuing Lender to the Borrower (with a
copy to the Administrative Agent) of a written request therefor, the Borrower
shall pay to such Lender or Issuing Lender such additional amount or amounts as
will compensate such Lender or Issuing Lender or such corporation for such
reduction. (c) A certificate as to any additional amounts payable pursuant to
this Section submitted by any Lender or Issuing Lender to the Borrower (with a
copy to the Administrative Agent) shall be conclusive in the absence of manifest
error. Failure or delay on the part of any Lender or Issuing Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Lender’s right to demand such compensation; provided, that
the Borrower shall not be required to compensate a Lender or Issuing Lender
pursuant to this Section for any amounts incurred more than 180 days prior to
the date that such Lender or Issuing Lender notifies the Borrower of such
Lender’s or Issuing Lender’s intention to claim compensation therefor; provided,
further, that, if the circumstances giving rise to such claim have a retroactive
effect, then such 180 day period shall be extended to include the period of such
retroactive effect. The obligations of the Borrower pursuant to this Section
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder. The Borrower shall pay the Lender or
Issuing Lender, as the case may be, the amount shown as due on any certificate
referred to above within thirty (30) days after receipt thereof. 4.10 Taxes. (a)
Payments Free of Indemnified Taxes. All payments by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document shall
(except to the extent required by any Requirement of Law) be made free and clear
of and without deduction or withholding for any Taxes; provided, that if any
Loan Party, the Administrative Agent or any other applicable withholding agent
shall be required by applicable Requirements of Law to deduct or withhold any
Taxes from any sum paid or payable by any Loan Party under any of the Loan
Documents, then (i) if the Tax in question is an Indemnified Tax, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after all required deductions or withholdings have been made by any applicable
withholding agent (including deductions or withholdings applicable to additional
sums payable under this Section 4.10), the Lender or the applicable Agent (in
the case of payments being made to such Agent for its own account), as the case
may be, receives on the due date a net amount equal to the sum it would have
received had no such deductions or withholdings been made, (ii) the applicable
Loan Party, the Administrative Agent or withholding agent shall make such
deductions or withholdings and (iii) the applicable Loan Party, the
Administrative Agent or withholding agent shall timely pay the full amount
deducted or withheld to the relevant Governmental Authority in accordance with
applicable Requirements of Law. (b) Payment of Other Taxes by the Borrower.
Without limiting the provisions of clause (a) above, the Borrower shall timely
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable Requirements of Law. (c) Indemnification by the Borrower. The Loan
Parties shall, jointly and severally, indemnify each Agent or Lender, within ten
(10) Business Days after written demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed on or attributable to
amounts payable under this Section 4.10) imposed on or payable by such Agent or
Lender, as the case may be, with respect to this Agreement or any other Loan
Document, and reasonable expenses arising therefrom, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate setting forth the amount 56



--------------------------------------------------------------------------------



 
[lnth10q063019ex103063.jpg]
of such payment or liability delivered by a Lender (with a copy to the relevant
Agent), or by an Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. (d) Evidence of Payments. As soon as
practicable after any payment of any Taxes by any Loan Party to a Governmental
Authority pursuant to this Section 4.10, the Borrower shall deliver to the Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment or other evidence of such payment reasonably
satisfactory to the Agent. (e) Status of Lenders. Each Lender shall deliver to
the Borrower and to the Administrative Agent, whenever reasonably requested by
the Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable Requirements of Law and such other
reasonably requested information as will permit the Borrower or the
Administrative Agent, as the case may be, (a) to determine whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(b) to determine, if applicable, the required rate of withholding or deduction
and (c) to establish such Lender’s entitlement to any available exemption from,
or reduction of, applicable Taxes in respect of any payments to be made to such
Lender pursuant to any Loan Document or otherwise to establish such Lender’s
status for withholding Tax purposes in an applicable jurisdiction. If any form,
certification or other documentation provided by a Lender pursuant to this
Section 4.10(e) (including any of the specific documentation described below)
expires or becomes obsolete or inaccurate in any respect, such Lender shall
promptly notify the Borrower and the Administrative Agent in writing and shall
promptly update or otherwise correct the affected documentation or promptly
notify the Borrower and the Administrative Agent in writing that such Lender is
not legally eligible to do so. Each Lender hereby authorizes the Administrative
Agent to deliver to the Borrower and to any successor Administrative Agent any
documentation provided to the Administrative Agent pursuant to this Section
4.10(e). Without limiting the generality of the foregoing, (A) Any Lender that
is a “United States person” within the meaning of Section 7701(a)(30) of the
Code shall deliver to the Borrower and the Administrative Agent on or prior to
the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the request of the Borrower or the Administrative
Agent) two duly completed and executed originals of IRS Form W-9 certifying that
such Lender is exempt from U.S. federal backup withholding. (B) Each Foreign
Lender shall deliver to the Borrower and the Administrative Agent on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the request of the Borrower or the
Administrative Agent), two duly completed and executed originals of whichever of
the following is applicable: (i) IRS Form W-8BEN or W-8BEN-E (or any successor
thereto) claiming eligibility for benefits of an income tax treaty to which the
United States is a party, (ii) IRS Form W-8ECI (or any successor thereto), (iii)
in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Sections 881(c) or 871(h) of the Code (the “Portfolio
Interest Exemption”), (x) a certificate, substantially in the form of Exhibit
Q-1, Q-2, Q-3 or Q-4, as applicable (a “Tax Status Certificate”) and (y) IRS
Form W-8BEN or W-8BEN-E (or any successor thereto), (iv) where such Lender is a
partnership (for U.S. federal income tax purposes) or otherwise not a beneficial
owner (e.g., where such Lender has sold a participation), IRS Form W-8IMY (or
any successor thereto) and all required supporting documentation (including,
where one or more of the underlying beneficial owner(s) is claiming the benefits
of the Portfolio Interest Exemption, a Tax Status Certificate of such beneficial
owner(s) (provided, that, if the Foreign Lender is a partnership and not a 57



--------------------------------------------------------------------------------



 
[lnth10q063019ex103064.jpg]
participating Lender, the Tax Status Certificate from the direct or indirect
partner(s) may be provided by the Foreign Lender on behalf of the direct or
indirect partner(s)), or (v) any other form prescribed by applicable
Requirements of Law as a basis for claiming exemption from or a reduction in
United States federal withholding Tax together with such supplementary
documentation as may be prescribed by applicable Requirements of Law to permit
the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made. (C) If a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent, at the time or times prescribed by applicable Requirements of Law and at
such time or times reasonably requested by the Borrower or the Administrative
Agent, such documentation prescribed by applicable Requirements of Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the applicable withholding agent to
comply with its obligations under FATCA, to determine whether such Lender has
complied with such Lender’s obligations under FATCA and to determine the amount,
if any, to deduct and withhold from such payment. Solely for purposes of this
clause (C), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement. Notwithstanding anything to the contrary in this Section
4.10(e), no Lender shall be required to deliver any documentation pursuant to
this Section 4.10(e) that it is not legally eligible to provide. Each Lender
hereby authorizes the Administrative Agent to deliver to the Loan Parties and to
any successor Administrative Agent any documentation provided by the Lender to
the Administrative Agent pursuant to this Section 4.10(e). (f) On or prior to
the date on which the Administrative Agent becomes an Administrative Agent under
this Agreement (and from time to time thereafter upon the request of the
Borrower), the Administrative Agent shall deliver to the Borrower two duly
completed and executed originals of whichever of the following is applicable:
(i) if the Administrative Agent is a “United States person” within the meaning
of Section 7701(a)(30) of the Code, IRS Form W-9 certifying that such
Administrative Agent is exempt from U.S. federal backup withholding or (ii) if
the Administrative Agent is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code, (x) IRS Form W-8ECI with respect to payments
received for its own account and (y) IRS Form W-8IMY certifying that the
Administrative Agent is a U.S. branch and has agreed to be treated as a “United
States person” within the meaning of Section 7701(a)(30) of the Code with
respect to payments received by it from the Borrower in its capacity as
Administrative Agent on behalf of the Lenders. Notwithstanding anything to the
contrary in this Section 4.10(f), the Administrative Agent shall not be required
to deliver any documentation that the Administrative Agent is not legally
eligible to deliver as a result of a change in Requirements of Law occurring
after the Closing Date. If any documentation provided by the Administrative
Agent pursuant to this Section 4.10(f) expires or becomes obsolete or inaccurate
in any respect, the Administrative Agent shall promptly notify the Borrower in
writing and shall promptly update or otherwise correct the affected
documentation or promptly notify the Borrower in writing that such Lender is not
legally eligible to do so. (g) If any Agent or Lender determines, in its good
faith discretion, that it has received a refund (whether received in cash or
applied as an offset against other Taxes due) of any Indemnified Taxes as to
which it has been indemnified by any Loan Party or with respect to which any
Loan Party has paid additional amounts pursuant to this Section 4.10, it shall
promptly pay to the Borrower an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by any Loan Party
under this Section 4.10 with respect to the Indemnified Taxes giving rise to
such refund), net of all out-of-pocket expenses of such Agent or Lender
(including any Taxes), as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that the Borrower, upon the request of such Agent or Lender,
shall 58



--------------------------------------------------------------------------------



 
[lnth10q063019ex103065.jpg]
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to such Agent or
Lender in the event such Agent or Lender is required to repay such refund to
such Governmental Authority. Such Lender or Agent, as the case may be, shall, at
the Borrower’s written reasonable request, provide the Borrower with a copy of
any notice of assessment or other evidence reasonably satisfactory to the
Borrower of the requirement to repay such refund received from the relevant
taxing authority. This subsection shall not be construed to require any Agent or
Lender to make available its Tax returns (or any other information relating to
its Taxes that it deems confidential) to the Borrower or any other Person. (h)
The agreements in this Section 4.10 shall survive the termination of this
Agreement, the payment of the Loans and all other amounts payable hereunder or
under any other Loan Document the resignation of the Administrative Agent and
any assignment of rights by, or replacement of, any Lender. 4.11 Indemnity. The
Borrower agrees to indemnify each Lender and to hold each Lender harmless from
any loss, cost or expense that such Lender may sustain or incur as a consequence
of (a) default by the Borrower in making a borrowing of, conversion into or
continuation of Eurodollar Loans after the Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement, (b)
default by the Borrower in making any prepayment of or conversion from
Eurodollar Loans after the Borrower has given a notice thereof in accordance
with the provisions of this Agreement, (c) the making of a prepayment of, or a
conversion from, Eurodollar Loans on a day that is not the last day of an
Interest Period with respect thereto or (d) any other default by the Borrower in
the repayment of such Eurodollar Loans when and as required pursuant to the
terms of this Agreement. Such indemnification may include an amount (other than
with respect to clause (d)) equal to the excess, if any, of (i) the amount of
interest that would have accrued on the amount so prepaid, or not so borrowed,
converted or continued, for the period from the date of such prepayment or of
such failure to borrow, convert or continue to the last day of such Interest
Period (or, in the case of a failure to borrow, convert or continue, the
Interest Period that would have commenced on the date of such failure), in each
case, at the applicable rate of interest for such Loans provided for herein
(excluding, however, the Applicable Margin and the Eurodollar Floor included
therein, if any) over (ii) the amount of interest (as reasonably determined by
such Lender) that would have accrued to such Lender on such amount by placing
such amount on deposit for a comparable period with leading banks in the
interbank eurodollar market. A certificate as to any amounts payable pursuant to
this Section submitted to the Borrower by any Lender shall be conclusive in the
absence of manifest error. This covenant shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
4.12 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 4.9 or 4.10(a), (b) or (c)
with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage or any unreimbursed costs or expenses; and provided, further, that
nothing in this Section shall affect or postpone any of the obligations of the
Borrower or the rights of any Lender pursuant to Section 4.9 or 4.10(a), (b) or
(c). The Borrower hereby agrees to pay all reasonable, documented out-of- pocket
costs and expenses incurred by any Lender in connection with any such
designation. 4.13 Replacement of Lenders. The Borrower shall be permitted to
replace any Lender that (a) requests reimbursement for amounts owing pursuant to
Section 4.9 or 4.10(a), (b) or (c) (such Lender, an “Affected Lender”), (b) is a
Non-Consenting Lender or (c) is a Defaulting Lender, with a replacement
financial institution or other entity; provided, that (i) such replacement does
not conflict with any Requirement of Law, (ii) in the case of an Affected
Lender, prior to any such replacement, such Lender shall have taken no action
under Section 4.12 so as to eliminate the continued need for payment of amounts
owing pursuant to Section 4.9 or 4.10(a), (b) or (c), (iii) the replacement
financial institution or entity shall purchase, at par, all Loans and other
amounts owing to such replaced Lender on or prior to the date of replacement,
(iv) the Borrower shall be liable to such replaced Lender under Section 4.11 if
any Eurodollar Loan owing to such replaced Lender shall be purchased other than
on the last day of the Interest Period relating thereto, (v) the replacement
financial institution or entity shall be an Eligible Assignee, (vi) the replaced
Lender shall be obligated to make such replacement in accordance with the
provisions of Section 11.6 (provided, that, except in the case of clause (c)
hereof, the Borrower shall be obligated to pay the registration and processing
fee referred to therein), (vii) until such time as such replacement shall be
consummated, the Borrower shall pay all 59



--------------------------------------------------------------------------------



 
[lnth10q063019ex103066.jpg]
additional amounts (if any) required pursuant to Section 4.9 or 4.10(a), (b) or
(c), as the case may be, (viii) any such replacement shall not be deemed to be a
waiver of any rights that the Borrower, the Administrative Agent or any other
Lender shall have against the replaced Lender and (ix) in the case of a
Non-Consenting Lender, the replacement financial institution or entity shall
consent at the time of such assignment to each matter in respect of which the
replaced Lender was a Non-Consenting Lender. 4.14 Evidence of Debt. (a) Each
Lender shall maintain in accordance with its usual practice an account or
accounts evidencing indebtedness of the Borrower to such Lender resulting from
each Loan of such Lender from time to time, including the amounts of principal
and interest payable and paid to such Lender from time to time under this
Agreement. (b) The Administrative Agent, on behalf of the Borrower (or, in the
case of an assignment not required to be recorded in the Register in accordance
with the provisions of Section 11.6(d), the assigning Lender, acting solely for
this purpose as a non-fiduciary agent of the Borrower), shall maintain the
Register (or, in the case of an assignment not required to be recorded in the
Register in accordance with the provisions of Section 11.6(d), a Related Party
Register), in each case, pursuant to Section 11.6(d), and a subaccount therein
for each Lender, in which shall be recorded (i) the amount of each Loan made
hereunder and any Note evidencing such Loan, the Type of such Loan and each
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) both the amount of any sum received by the Administrative
Agent (or, in the case of an assignment not required to be recorded in the
Register in accordance with the provisions of Section 11.6(d), the assigning
Lender) hereunder from the Borrower and each Lender’s share thereof. (c) The
entries made in the Register and the accounts of each Lender maintained pursuant
to Section 4.14(a) shall, to the extent permitted by applicable law, be prima
facie evidence of the existence and amounts of the obligations of the Borrower
therein recorded (absent manifest error); provided, however, that the failure of
any Lender or the Administrative Agent to maintain the Register or any such
account, or any error therein, shall not in any manner affect the obligation of
the Borrower to repay (with applicable interest) the Loans made to the Borrower
by such Lender in accordance with the terms of this Agreement; provided, further
that, in the event of any inconsistency between entries made in the Register and
such account of a Lender, the entries in the Register shall control. (d) The
Borrower agrees that, upon the request to the Administrative Agent by any
Lender, the Borrower will execute and deliver to such Lender a promissory note
of the Borrower evidencing any Term Loans or Revolving Loans, as the case may
be, of such Lender, substantially in the forms of Exhibit E-1, or E-2,
respectively, with appropriate insertions as to date and principal amount. 4.15
Illegality. Notwithstanding any other provision herein, if the adoption of or
any change in any Requirement of Law or in the interpretation or application
thereof shall make it unlawful for any Lender to make or maintain Eurodollar
Loans as contemplated by this Agreement, (a) the commitment of such Lender
hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert Base Rate Loans to Eurodollar Loans shall forthwith be canceled and (b)
such Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be
converted automatically to Base Rate Loans on the respective last days of the
then current Interest Periods with respect to such Loans or within such earlier
period as required by law. If any such conversion of a Eurodollar Loan occurs on
a day which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 4.11. SECTION 5. REPRESENTATIONS AND WARRANTIES To
induce the Agents and the Lenders to enter into this Agreement and to make the
Loans and issue, amend, extend, renew or participate in the Letters of Credit,
each of Holdings and the Borrower hereby represents and warrants to each Agent
and each Lender that: 60



--------------------------------------------------------------------------------



 
[lnth10q063019ex103067.jpg]
5.1 Financial Condition. The audited consolidated balance sheets and related
statements of income, stockholders’ equity and cash flows of Holdings and its
Subsidiaries as of and for each of the fiscal years ended on December 31, 2016,
2017 and 2018, accompanied by a report from Deloitte & Touche LLP, present
fairly in all material respects the consolidated financial condition of Holdings
and its Subsidiaries as at such dates, and the consolidated results of their
respective operations and cash flows for such period then ended. All such
financial statements, including the related schedules and notes thereto, have
been prepared substantially in accordance with GAAP applied consistently
throughout the periods involved. 5.2 No Change. Since December 31, 2018, there
has been no development or event that has had or could reasonably be expected to
have a Material Adverse Effect. 5.3 Corporate Existence; Compliance with Law.
Except as permitted under Section 8.4, each Group Member (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the organizational power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign entity and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification, (d) is in compliance with the terms
of its Organizational Documents and (e) is in compliance with the terms of all
Requirements of Law and all Governmental Authorizations, except to the extent
that any failure under clause (a) (with respect to any Group Member other than
the Borrower) or clauses (b), (c) and (e) to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect. 5.4 Power;
Authorization; Enforceable Obligations. Each Loan Party has the organizational
power and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational and other action to authorize the execution, delivery and
performance of the Loan Documents to which it is a party and, in the case of the
Borrower, to authorize the extensions of credit on the terms and conditions of
this Agreement. No consent or authorization of, filing with, notice to or other
act by or in respect of, any Governmental Authority or any other Person is
required in connection with the execution, delivery, performance, validity or
enforceability of this Agreement or any of the Loan Documents, except (a)
consents, authorizations, filings and notices described in Schedule 5.4, (b)
consents, authorizations, filings and notices which have been, or will be,
obtained or made and are in full force and effect on or before the Closing Date,
(c) any such consent, authorizations, filings and notices the absence of which
could not reasonably be expected to have a Material Adverse Effect, and (d) the
filings referred to in Section 5.19. Each Loan Document has been duly executed
and delivered on behalf of each Loan Party thereto. This Agreement constitutes,
and each other Loan Document upon execution will constitute, a legal, valid and
binding obligation of each Loan Party thereto, enforceable against each such
Loan Party in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law). 5.5 No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate (a)
the Organizational Documents of any Loan Party, (b) any Requirement of Law,
Governmental Authorization or any Contractual Obligation of any Group Member and
(c) will not result in, or require, the creation or imposition of any Lien on
any Group Member’s respective properties or revenues pursuant to its
Organizational Documents, any Requirement of Law or any such Contractual
Obligation (other than the Liens created by the Security Documents and Liens
permitted by Section 8.3), except for any violation set forth in clause (b) or
(c) which could not reasonably be expected to have a Material Adverse Effect.
5.6 Litigation and Adverse Proceedings. No litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of Holdings or the Borrower, threatened in writing by or
against any Group Member or against any of their respective properties or
revenues (a) with respect to any of the Loan Documents, which would in any
respect impair the enforceability of the Loan Documents, taken as a whole or (b)
that could reasonably be expected to have a Material Adverse Effect. 61



--------------------------------------------------------------------------------



 
[lnth10q063019ex103068.jpg]
5.7 No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that could reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing. 5.8 Ownership of Property; Liens. (a) Each Group Member has title
in fee simple (or local law equivalent) to all of its owned real property, a
valid leasehold interest in all its leased real property, and good title to, or
a valid leasehold interest in, license to, or right to use, all its other
tangible Property material to its business, in all material respects, and no
such Property is subject to any Lien except as permitted by Section 8.3. The
tangible Property of the Group Members, taken as a whole, (i) is in good
operating order, condition and repair (ordinary wear and tear excepted) and (ii)
constitutes all the Property which is required for the business and operations
of the Group Members as presently conducted. (b) Schedule 3 to the perfection
certificate dated the Closing Date contains a true and complete list of each
interest in real property owned by any Loan Party in the United States having a
fair market value (as reasonably determined by the Borrower) in excess of
$2,500,000 (other than any Excluded Asset) as of the date hereof. (c) No
Mortgage encumbers improved real property that is located in Special Flood
Hazard Area unless flood insurance under the applicable Flood Insurance Laws has
been obtained in connection with Section 7.5. 5.9 Intellectual Property. Except
as could not reasonably be expected to have a Material Adverse Effect, to the
knowledge of any Loan Party: (a) the conduct of, and the use of Intellectual
Property in, the business of the Group Members as currently conducted (including
the products and services of the Group Members) does not infringe,
misappropriate, or otherwise violate the Intellectual Property rights of any
other Person; (b) in the last two (2) years, there has been no such claim, to
the knowledge of any Loan Party, threatened in writing against any Group Member;
(c) to the knowledge of any Loan Party, there is no valid basis for a claim of
infringement, misappropriation, or other violation of Intellectual Property
rights against any Group Member; (d) to the knowledge of any Loan Party, no
Person is infringing, misappropriating, or otherwise violating any Intellectual
Property of any Group Member, and there has been no such claim asserted or
threatened in writing against any third party by any Group Member or to the
knowledge of any Loan Party, any other Person; and (e) each Group Member has at
all times complied with all applicable laws, as well as its own rules, policies,
and procedures, relating to privacy, data protection, and the collection and use
of personal information collected, used, or held for use by such Group Member.
5.10 Taxes. Each Loan Party has filed or caused to be filed all federal, state
and other tax returns that are required to be filed by it and each Loan Party
has paid all federal, state and other taxes and any assessments made in writing
against it or any of its property by any Governmental Authority, other than (a)
any which are not yet due or the amount or validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of the relevant
Loan Party or (b) any which the failure to so file or pay could not reasonably
be expected, individually or in the aggregate, to result in a Material Adverse
Effect. 5.11 Federal Reserve Regulations. No Group Member is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of buying or carrying Margin Stock. No part of the
proceeds of any extension of credit under this Agreement will be used for any
purpose that violates or would be inconsistent with the provisions of Regulation
T, U or X of the Board. 5.12 Labor Matters. Except as, in the aggregate, could
not reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes against any Group Member pending or, to the
knowledge of Holdings or the Borrower, threatened; (b) hours worked by and
payment made to employees of each Group Member have not been in violation of the
Fair Labor Standards Act, as amended, or any other applicable Requirement of Law
dealing with such matters; and (c) all payments due from any Group Member on
account of employee health and welfare insurance have been paid or accrued as a
liability on the books of the relevant Group Member. 62



--------------------------------------------------------------------------------



 
[lnth10q063019ex103069.jpg]
5.13 ERISA. Neither a Reportable Event nor a failure to satisfy the minimum
funding standard under Section 412 of the Code or Section 302 of ERISA, whether
or not waived has occurred or is reasonably expected to occur with respect to
any Single Employer Plan, and each Single Employer Plan and Multiemployer Plan
is in compliance in all respects with the applicable provisions of ERISA and the
Code except where such Reportable Event, failure, or non-compliance could not
reasonably be expected to have a Material Adverse Effect. No withdrawal by the
Borrower or any Commonly Controlled Entity from a Single Employer Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA
has occurred or is reasonably expected to occur, except as could not reasonably
be expected to have a Material Adverse Effect. Except as could not reasonably be
expected to have a Material Adverse Effect, no termination of a Single Employer
Plan has occurred or is reasonably expected to occur. No Lien against the
Borrower or any Commonly Controlled Entity in favor of the PBGC or a Single
Employer Plan or a Multiemployer Plan has arisen during the past five years,
except as could not reasonably be expected to have a Material Adverse Effect. No
non-exempt prohibited transaction (within the meaning of Section 4975 of the
Code or Section 406 of ERISA) has occurred or is reasonably expected to occur
with respect to any Plan, except as could not reasonably be expected to have a
Material Adverse Effect. Neither the Borrower nor any Commonly Controlled Entity
has had a complete or partial withdrawal from any Multiemployer Plan and neither
the Borrower nor any Commonly Controlled Entity reasonably would become subject
to any liability under ERISA if the Borrower or any such Commonly Controlled
Entity were to withdraw completely from all Multiemployer Plans as of the
valuation date most closely preceding the date on which this representation is
made or deemed made, except, in each case, for any liability that could not
reasonably be expected to result in a Material Adverse Effect. No failure to
make a required contribution to a Multiemployer Plan has occurred or is
reasonably expected to occur, except as could not reasonably be expected to have
a Material Adverse Effect. No such Multiemployer Plan is Insolvent or in
“endangered” or “critical” status (within the meaning of Section 432 of the Code
or Section 305 of ERISA), except as could not reasonably be expected to have a
Material Adverse Effect. 5.14 Investment Company Act; Other Regulations. No Loan
Party is an “investment company,” or a company “controlled” by an “investment
company,” within the meaning of the Investment Company Act of 1940, as amended.
No Loan Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board, as amended) that limits its ability to incur
Indebtedness. 5.15 Capital Stock and Ownership Interests of Subsidiaries. As of
the Closing Date (a) Schedule 5.15 sets forth the name and jurisdiction of
formation or incorporation of each Group Member and, as to each such Group
Member (other than Holdings), states the beneficial and record owners thereof
and the percentage of each class of Capital Stock owned by any Loan Party, and
(b) there are no outstanding subscriptions, options, warrants, calls, rights or
other agreements or commitments (other than stock options granted to employees,
independent contractors or directors and directors’ qualifying shares) of any
nature relating to any Capital Stock of any Group Member (other than Holdings),
except as created by the Loan Documents or as permitted hereby. Except as listed
on Schedule 5.15, as of the Closing Date, no Group Member owns any interests in
any joint venture, partnership or similar arrangements with any Person. 5.16 Use
of Proceeds. The proceeds of the Initial Term Loans shall be used to effect the
Transactions, including the payment of fees and expenses related thereto. The
proceeds of the Revolving Loans shall be used on and after the Closing Date to
finance working capital and for general corporate purposes of the Borrower and
its Subsidiaries. The Letters of Credit and Swingline Loans shall be used for
working capital and general corporate purposes of the Borrower and its
Subsidiaries. 5.17 Environmental Matters. Except as, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect:
(a) the facilities and properties owned or, to the Borrower’s knowledge, leased
or operated by any Group Member (the “Properties”) do not contain any Materials
of Environmental Concern in amounts or concentrations or under circumstances
that constitute a violation of, or could reasonably be expected to give rise to
liability under, any Environmental Law; 63



--------------------------------------------------------------------------------



 
[lnth10q063019ex103070.jpg]
(b) no Group Member has received any written claim, demand, notice of violation,
or of actual or potential liability with respect to any Environmental Laws
relating to any Group Member; (c) Materials of Environmental Concern have not
been transported, sent for treatment or disposed of from the Properties by any
Group Member or, to the Borrower’s knowledge, by any other person in violation
of, or in a manner or to a location that could reasonably be expected to result
in any Group Member incurring liability under, any Environmental Law, nor have
any Materials of Environmental Concern been released, generated, treated, or
stored by any Group Member or, to the Borrower’s knowledge, by any other person
at, on, under or from any of the Properties in violation of, or in a manner that
could reasonably be expected to give rise to result in any Group Member
incurring liability under, any applicable Environmental Law; (d) no judicial
proceeding or governmental or administrative action is pending or, to the
knowledge of the Borrower, threatened, under any Environmental Law to which any
Group Member is or, to the Borrower’s knowledge, will be named as a party, nor
are there any consent decrees or other decrees, consent orders, administrative
orders or other orders, or other administrative or judicial requirements
outstanding under any Environmental Law with respect to the Properties or
relating to any Group Member; (e) each Group Member, the Properties and all
operations at the Properties are in compliance with all applicable Environmental
Laws; and (f) no Group Member has assumed by contract any liability of any other
Person under Environmental Laws, nor is any Group Member paying for or
conducting , in whole or in part, any response or other corrective action to
address any Materials of Environmental Concern at any location pursuant to any
Environmental Law. 5.18 Accuracy of Information, etc. No written statement
contained in this Agreement, any other Loan Document or any other document,
certificate or statement furnished by any Loan Party to the Administrative Agent
or the Lenders, or any of them, for use in connection with the transactions
contemplated by this Agreement or the other Loan Documents (including the Lender
Presentation) (other than information of a general economic or industry-
specific nature), when taken as a whole, contained as of the date such
statement, information, document or certificate was furnished, any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements contained herein or therein not materially misleading in the
light of the circumstances under which such statements were made after giving
effect to any supplements thereto; provided, however, that (i) with respect to
the pro forma financial information contained in the materials referenced above,
the Borrower represents only that the same were prepared in good faith and are
based upon assumptions believed by management of the Borrower to be reasonable
at the time made, it being recognized by the Lenders that such financial
information as it relates to future events is not to be viewed as fact, is by
its nature inherently uncertain and that actual results during the period or
periods covered by such financial information may differ from the projected
results set forth therein by a material amount and (ii) no representation is
made with respect to information of a general economic or industry nature. 5.19
Security Documents. The Guarantee and Collateral Agreement and each other
Security Document is, or upon execution will be, effective to create in favor of
the Collateral Agent, for the benefit of the Secured Parties, a valid security
interest in the Collateral described therein and proceeds thereof (to the extent
a security interest can be created therein under the Uniform Commercial Code).
In the case of the Pledged Equity Interests, when stock or interest certificates
representing such Pledged Equity Interests (along with properly completed stock
or interest powers endorsing the Pledged Equity Interest and executed by the
owner of such shares or interests) are delivered to the Collateral Agent, and in
the case of the other Collateral described in the Guarantee and Collateral
Agreement or any other Security Document, when financing statements and other
filings specified on Schedule 5.19 in appropriate form are filed in the offices
specified on Schedule 5.19 and upon the taking of possession or control by the
Collateral Agent of the Collateral with respect to which a security interest may
be perfected only by possession or control (which possession or control shall be
given to the Collateral Agent to the extent required by the Security Documents),
the Collateral Agent, for the benefit of the Secured Parties, shall have a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral (other than Intellectual Property, if any,
established under laws of jurisdictions outside the United States, except to the
extent a security interest therein can be perfected 64



--------------------------------------------------------------------------------



 
[lnth10q063019ex103071.jpg]
by filing of a financing statement under the Uniform Commercial Code) and the
proceeds thereof, as security for the Obligations, in each case, prior and
superior in right to any other Person (except Liens permitted by Section 8.3)
subject, in the case of the Intellectual Property that is the subject of any
application or registration, to the recordation of appropriate evidence of the
Collateral Agent’s Lien in the United States Patent and Trademark Office and/or
United States Copyright Office, as appropriate, and the taking of actions and
making of filings necessary under the applicable Requirements of Law to obtain
the equivalent of perfection. 5.20 Solvency. Holdings and its Subsidiaries (on a
consolidated basis), after giving effect to the Transactions and the incurrence
of all Indebtedness and obligations being incurred in connection herewith and
therewith, will be and will continue to be Solvent. 5.21 Senior Indebtedness.
The Obligations constitute “senior debt,” “senior indebtedness,” “designated
senior debt,” “guarantor senior debt” or “senior secured financing” (or any
comparable term) of each Loan Party with respect to any Junior Financing. 5.22
Sanctions and Anti-Corruption Laws. (a) Neither Holdings, the Borrower nor any
of their Subsidiaries or, to the knowledge of Holdings and Borrower, any
director, officer, employee, agent or representative of Holdings or the
Borrower, is an individual or entity (for purposes of only this Section 5.22,
“Person”) that is, or is controlled by Persons that are currently the subject of
any sanctions administered or enforced by the U.S. Department of Treasury’s
Office of Foreign Assets Control, the U.S. Department of State, the United
Nations Security Council, the European Union, Her Majesty’s Treasury, or other
relevant sanctions authority (collectively, “Sanctions”), nor is Holdings, the
Borrower or any Subsidiary located, organized or resident in a Sanctioned
Country. Holdings, the Borrower, and their Subsidiaries have instituted and
maintain policies and procedures designed to ensure compliance with all
applicable Sanctions. Each of Holdings, the Borrower and their Subsidiaries
represent that it will not, directly or indirectly, use any Loan, Letter of
Credit or proceeds of the transaction, or lend, contribute or otherwise make
available such Loan, Letter of Credit or proceeds to any subsidiary, joint
venture partner or other Person, to fund any activities of or business with any
Person, or in any country or territory, that, at the time of such funding, is
the subject of Sanctions, or in any other manner that will result in a violation
by any Person (including any Person participating in the transaction, whether as
underwriter, advisor, investor or otherwise) of Sanctions. (b) Neither the
Borrower nor any of its Subsidiaries nor, to the knowledge of the Borrower, any
director, officer, agent or employee of the Borrower or any of its Subsidiaries
is aware of or has taken any action, directly or indirectly, that would result
in a violation by such persons of the U.S. Foreign Corrupt Practices Act of
1977, as amended, and the rules and regulations thereunder (the “FCPA”) or any
other applicable anti-bribery or anti- corruption law (“Anti-Corruption Laws”),
including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA and the Borrower and its
Subsidiaries have conducted their businesses in compliance with the FCPA. No
part of the proceeds of the Loans or Letters of Credit will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of any Anti-Corruption
Law. 5.23 [Reserved]. 5.24 Patriot Act. The Borrower and each of its
Subsidiaries are in compliance in all material respects with (a) the Trading
with the Enemy Act, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B Chapter V, as amended) and
any other enabling legislation or executive order relating thereto, (b) the
Patriot Act and (c) other federal or state laws relating to “know your customer”
and anti- money laundering rules and regulations. 5.25 EEA Financial
Institutions. No Loan Party is an EEA Financial Institution. 65



--------------------------------------------------------------------------------



 
[lnth10q063019ex103072.jpg]
5.26 Beneficial Ownership Certification. As of the Closing Date, the information
included in any Beneficial Ownership Certification provided to any Lender on or
prior to the Closing Date is true and correct in all respects. SECTION 6.
CONDITIONS PRECEDENT 6.1 Conditions to Initial Extension of Credit. The
agreement of each Lender to make the initial extension of credit requested to be
made by it is subject to the satisfaction or waiver, prior to or substantially
concurrently with the making of such extension of credit on the Closing Date, of
the following conditions precedent: (a) Loan Documents. The Administrative Agent
shall have received (i) this Agreement, executed and delivered by Holdings, the
Borrower, each Person that is a Lender as of the Closing Date and each other
party listed on the signature pages hereto, (ii) the Guarantee and Collateral
Agreement and each other Security Document (except for Mortgages and other
deliverables as set forth in Section 7.10) required to be delivered on the
Closing Date, executed and delivered by the Borrower and each other Loan Party
that is a party thereto, (iii) a perfection certificate in customary form and
substance and (iv) a Note executed by the Borrower in favor of each Lender that
has requested a Note at least two (2) Business Days in advance of the Closing
Date. (b) Transactions. On the Closing Date, after giving effect to the
Transactions, neither Holdings nor any of its Subsidiaries on a consolidated
basis shall have any indebtedness for borrowed money other than the Facilities
and other indebtedness permitted by Section 8.2. (c) Financial Statements. The
Joint Lead Arrangers shall have received, (i) the financial statements described
in Section 5.1 and (ii) the forecasts of the consolidated financial performance
of Holdings and its Subsidiaries on an annual basis through 2021. (d) Lien
Searches. The Administrative Agent shall have received the results of a recent
lien search in the jurisdiction where each Loan Party is organized and maintains
its chief executive office. (e) Fees. The Joint Lead Arrangers and the Agents
shall have received all reasonable and documented out-of-pocket costs and
expenses required to be paid, including without limitation, the reasonable and
invoiced fees and disbursements of Cahill Gordon & Reindel LLP. The Borrower and
its Subsidiaries shall have paid all fees required to be paid on the Closing
Date under (i) that certain Engagement Letter dated June 10, 2019 and (ii) any
fee letters delivered in connection with such Engagement Letter. (f) Closing
Certificate. The Administrative Agent shall have received a certificate of each
Loan Party, dated the Closing Date, substantially in the form of Exhibit F, with
appropriate insertions and attachments including the certificate of
incorporation or certificate of formation, as applicable, of each Loan Party
certified by the relevant authority of the jurisdiction of organization of such
Loan Party. (g) Legal Opinions. The Administrative Agent shall have received the
legal opinions of Weil, Gotshal & Manges LLP, counsel to Holdings and its
Subsidiaries. Such legal opinions shall be addressed to the Agents and the
Lenders and shall cover such other matters incident to the transactions
contemplated by this Agreement as the Administrative Agent may reasonably
require that are customary for transactions of this kind. (h) Pledged Equity
Interests; Stock Powers; Pledged Notes. Subject to Section 7.10(f), the
Collateral Agent shall have received (i) the certificates representing the
shares of Capital Stock pledged pursuant to the Guarantee and Collateral
Agreement, if applicable, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof and (ii) each promissory note (if any) pledged to the Administrative
Agent pursuant to the Guarantee and Collateral Agreement endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof. 66



--------------------------------------------------------------------------------



 
[lnth10q063019ex103073.jpg]
(i) Filings, Registrations and Recordings. Each Uniform Commercial Code
financing statement and Intellectual Property Security Agreement required by the
Security Documents to be filed, registered or recorded in order to create in
favor of the Collateral Agent, for the benefit of the Secured Parties, a
perfected Lien on the Collateral described therein, prior and superior in right
to any other Person (other than with respect to Liens expressly permitted by
Section 8.3), shall be in proper form for filing, registration or recordation.
(j) Patriot Act, Etc. The Administrative Agent shall have received, with respect
to such documents and other information requested in writing at least ten (10)
Business Days prior to the Closing Date, (i) all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the PATRIOT
Act and (ii) to the extent a Borrower qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation, at least five days prior to the
Closing Date, any Lender that has requested, in a written notice to such
Borrower at least ten (10) days prior to the Closing Date, a Beneficial
Ownership Certification in relation to such Borrower shall have received such
Beneficial Ownership Certification (provided that, upon the execution and
delivery by such Lender of its signature page to this Agreement, the condition
set forth in this clause (ii) shall be deemed to be satisfied). (k) Solvency
Certificate. The Administrative Agent shall have received a certificate, in the
form of Exhibit H, from a senior financial officer of Holdings or the Borrower
certifying that Holdings and its subsidiaries, on a consolidated basis after
giving effect to the Transactions and the other transactions contemplated hereby
are Solvent. (l) Insurance. The Administrative Agent shall have received
insurance certificates satisfying the requirements of Section 5.3 of the
Guarantee and Collateral Agreement (except as set forth in Section 7.10). (m)
Refinancing. Substantially concurrently with the initial funding of the Term
Loans hereunder, the Refinancing shall have been consummated. 6.2 Conditions to
Each Extension of Credit. The agreement of each Lender to make any extension of
credit (other than the amendment, modification, renewal or extension of a Letter
of Credit which does not increase the face amount, of such Letter of Credit and
except as otherwise expressly set forth herein) requested to be made by it is
subject to the satisfaction of the following conditions precedent: (a)
Representations and Warranties. Each of the representations and warranties made
by any Loan Party in or pursuant to the Loan Documents shall be true and correct
in all material respects on and as of such date as if made on and as of such
date (except to the extent made as of a specific date, in which case such
representation and warranty shall be true and correct in all material respects
on and as of such specific date). (b) No Default. No Default or Event of Default
shall have occurred and be continuing on such date or after giving effect to the
extensions of credit requested to be made on such date. (c) Notices. The
Borrower shall have delivered to the Administrative Agent and, if applicable,
the Issuing Lender, the notice of borrowing or Application, as the case may be,
for such extension of credit in accordance with this Agreement. Each borrowing
by and issuance or amendment of a Letter of Credit (other than the amendment,
modification, renewal or extension of a Letter of Credit which does not increase
the face amount, of such Letter of Credit and except as otherwise expressly set
forth herein) on behalf of the Borrower hereunder shall constitute a
representation and warranty by the Borrower as of the date of such extension of
credit that the conditions contained in this Section 6.2 have been satisfied. 67



--------------------------------------------------------------------------------



 
[lnth10q063019ex103074.jpg]
SECTION 7. AFFIRMATIVE COVENANTS The Borrower hereby agrees that, so long as the
Commitments remain in effect, any Letter of Credit remains outstanding or any
Loan or other amount is owing to any Lender or Agent hereunder (other than
Unasserted Contingent Obligations, Letters of Credit that have been Cash
Collateralized and any amount owing under Specified Hedge Agreements and
Specified Cash Management Agreements), Holdings shall and shall cause each of
its Subsidiaries to: 7.1 Financial Statements. Furnish to the Administrative
Agent which shall distribute to each Lender: (a) as soon as available, but in
any event within ninety (90) days after the end of each fiscal year of Holdings,
beginning with the fiscal year ending on December 31, 2019, (i) a copy of the
audited consolidated balance sheet of Holdings and its consolidated Subsidiaries
as at the end of such year and the related audited consolidated statements of
income or operations, members’ equity and cash flows for such year, setting
forth, in each case in comparative form the figures for the previous year,
reported on without a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit (other than upcoming
maturity of the Facilities or any default or potential default under Section
8.1), by Deloitte & Touche LLP or other independent certified public accountants
of nationally recognized standing and (ii) a narrative report and management’s
discussion and analysis of the financial condition and results of operations of
Holdings for such fiscal year, as compared to amounts for the previous fiscal
year; and (b) as soon as available, but in any event within forty-five (45) days
after the end of each of the first three quarterly periods of each fiscal year
of Holdings, beginning with the quarter ending June 30, 2019, (i) the unaudited
consolidated balance sheet of Holdings and its consolidated Subsidiaries as at
the end of such quarter and the related unaudited consolidated statements of
income or operations, and cash flows for such quarter and the portion of the
fiscal year through the end of such quarter, setting forth, in each case in
comparative form the figures for the previous year, certified by a Responsible
Officer of Holdings as fairly presenting in all material respects the financial
condition, results of operation, and cash flows of Holdings in accordance with
GAAP applied consistently throughout the periods reflected therein (subject to
normal year- end audit adjustments and the absence of footnotes) and (ii) a
narrative report and management’s discussion and analysis of the financial
condition and results of operations for such fiscal quarter and the then elapsed
portion of the fiscal year, as compared to the corresponding period of the
previous fiscal year. Documents required to be delivered pursuant to Section
7.1(a) or (b) or Section 7.2(d) (to the extent any such documents are included
in materials otherwise filed with the SEC) may be delivered electronically and
if so delivered, shall be deemed to have been delivered on the date (i) on which
the Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at www.lantheus.com (or such other website specified by
the Borrower to the Administrative Agent from time to time); or (ii) on which
such documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided, that, (x) to the extent the Administrative
Agent so requests, the Borrower shall deliver paper copies of such documents to
the Administrative Agent until a written request to cease delivering paper
copies is given by the Administrative Agent and (y) the Borrower shall notify
the Administrative Agent (by facsimile or electronic mail) of the posting of any
such documents. The Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to herein, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.
Notwithstanding the foregoing, if (i) Holdings’ financial statements are
consolidated with its direct or indirect parent’s financial statements or (ii)
any direct or indirect parent of Holdings is subject to periodic reporting
requirements of the Exchange Act and Holdings is not, then the requirement to
deliver consolidated financial statements of Holdings and its Subsidiaries
pursuant to Sections 7.1(a) and 7.1(b) and the related narrative discussion and
analysis and opinion of an independent certified public accountant, as
applicable, may be satisfied by delivering consolidated financial statements of
such direct or indirect parent of Holdings accompanied by a schedule showing, in
reasonable detail, consolidating adjustments, if any, attributable solely to
such direct or indirect parent and any of its subsidiaries that are not Holdings
or any of its Subsidiaries, and the related narrative discussion and analysis
and 68



--------------------------------------------------------------------------------



 
[lnth10q063019ex103075.jpg]
opinion of an independent certified public accountant, as applicable, of such
direct or indirect parent; provided, that any such opinion of an independent
certified public accountant shall otherwise meet the requirements of Section
7.1(a)(i) and shall relate solely to Holdings, its Subsidiaries, and such direct
or indirect parent (as applicable) but, in the case of such indirect parent,
only if such indirect parent has no direct or indirect Subsidiaries other than
(i) the direct parent of Holdings, Holdings and its Subsidiaries and (ii) any
intermediate parent that itself has no direct or indirect Subsidiaries other
than the direct parent of Holdings, Holdings and its Subsidiaries and one or
more other intermediate parents that meet the requirements of this clause (ii).
7.2 Certificates; Other Information. Furnish to the Administrative Agent and the
Collateral Agent (as applicable): (a) concurrently with the delivery of any
financial statements pursuant to Section 7.1(a) or (b), a Compliance Certificate
of a Responsible Officer of the Borrower (i) certifying that no Default or Event
of Default has occurred and is continuing except as specified in such
certificate, (ii) in the case of financial statements delivered pursuant to
Section 7.1(a), to the extent not previously disclosed and delivered to the
Administrative Agent and the Collateral Agent, listing any Intellectual Property
which is the subject of a United States federal registration or federal
application (including Intellectual Property included in the Collateral which
was theretofore unregistered and becomes the subject of a United States federal
registration or federal application) acquired by any Loan Party since the date
of the most recent list delivered pursuant to this clause (ii) (or, in the case
of the first such list so delivered, since the Closing Date), and promptly
deliver to the Collateral Agent an Intellectual Property Security Agreement
suitable for recordation in the United States Patent and Trademark Office or the
United States Copyright Office, as applicable, or such other instrument in form
and substance reasonably acceptable to the Administrative Agent, and undertake
the filing of any instruments or statements as shall be reasonably necessary to
create, record, preserve, protect or perfect the Collateral Agent’s security
interest in such Intellectual Property and (iii) setting forth the reasonably
detailed calculations demonstrating compliance with Section 8.1; (b) as soon as
available, and in any event no later than ninety (90) days after the end of each
fiscal year of the Borrower, a detailed consolidated budget for the following
fiscal year shown on a quarterly basis (including a projected consolidated
balance sheet of Holdings and its Subsidiaries as of the end of the following
fiscal year, the related consolidated statements of projected cash flow and
projected income and a description of the underlying assumptions applicable
thereto) (collectively, the “Projections”), which Projections shall, in each
case, be accompanied by a certificate of a Responsible Officer of Holdings
stating that such Projections are based on reasonable estimates, information and
assumptions at the time prepared; (c) promptly after the same are filed, copies
of all annual, regular or periodic and special reports and registration
statements which the Loan Parties may file or be required to file with the SEC
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto; (d) promptly, such additional financial and other information regarding
the business, financial or corporate affairs of Holdings or any of its
Subsidiaries as the Administrative Agent may from time to time reasonably
request, including, without limitation, other information with respect to the
Patriot Act; and (e) concurrently with the delivery of a Compliance Certificate
pursuant to Section 7.2(a), any change in the information provided in the
Beneficial Ownership Certification provided to any Lender that would result in a
change to the list of beneficial owners identified in such certification since
the later of the date of such Beneficial Ownership Certification or the most
recent list provided. 7.3 Payment of Taxes. Pay all Taxes, assessments, fees or
other charges imposed on it or any of its property by any Governmental Authority
before they become delinquent, except (a) where the amount or validity thereof
is currently being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in conformity with GAAP with respect thereto
have been provided on the books of the relevant Group Member or (b) where the
failure to pay could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect. 69



--------------------------------------------------------------------------------



 
[lnth10q063019ex103076.jpg]
7.4 Maintenance of Existence; Compliance. (a) (i) Preserve, renew and keep in
full force and effect its organizational existence except as permitted hereunder
and (ii) take all reasonable action to maintain all rights, privileges and
franchises necessary or desirable in the normal conduct of its business,
including, without limitation, all necessary Governmental Authorizations,
except, in each case, as otherwise permitted by Section 8.4 and except, in the
case of clause (i) above solely with respect to Holdings or any Subsidiary of
the Borrower, to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (b) Comply with all
Organizational Documents and Requirements of Law (including, without limitation,
and as applicable, ERISA and the Code), except to the extent that failure to
comply therewith could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect. 7.5 Maintenance of Property; Insurance. (a) Except as
permitted by Section 8.5, keep all material Property useful and necessary in its
business in good working order and condition, subject to casualty, condemnation,
ordinary wear and tear and obsolescence and (b) maintain insurance with
financially sound and reputable insurance companies on all its Property in at
least such amounts and against at least such risks as are usually insured
against in the same general area by companies engaged in the same or a similar
business. The Borrower will furnish to the Administrative Agent, upon its
reasonable request, information in reasonable detail as to the insurance so
maintained. If any improvement located on any Mortgaged Property is at any time
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a Special Flood Hazard Area with respect to which flood
insurance has been made available under the Flood Insurance Laws, then the
Borrower shall, or shall cause each Loan Party to (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (ii) deliver to
the Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent. 7.6 Inspection of Property;
Books and Records; Discussions. Keep proper books of records and account in
which full, true and correct entries in conformity with GAAP shall be made of
all material dealings and transactions in relation to its business and
activities and permit representatives of the Administrative Agent who may be
accompanied by any Lender to visit and inspect any of its properties (which
inspection shall not include any invasive sampling of the Environment) and
examine and make abstracts from any of its books and records at any reasonable
time during normal business hours and upon reasonable advance notice to the
Borrower and to discuss the business, operations, properties and financial and
other condition of the Group Members with the officers of the Group Members and
with their independent certified public accountants (provided, that the Borrower
or its Subsidiaries may, at their option, have one or more employees or
representatives present at any discussion with such accountants); provided,
that, unless an Event of Default has occurred and is continuing, only one (1)
such visit in any calendar year shall be permitted and such visit shall be at
the Borrower’s expense. 7.7 Notices. Promptly give notice to the Administrative
Agent of: (a) the occurrence of any Default or Event of Default; (b) any (i)
default or event of default under any Contractual Obligation of any Group Member
that could reasonably be expected to have a Material Adverse Effect or (ii)
litigation, investigation or proceeding that may exist at any time between any
Group Member and any Governmental Authority, which could reasonably be expected
to have a Material Adverse Effect; (c) the filing or commencement of, or any
written threat or notice of intention of any person to file or commence, any
action, suit, litigation or proceeding, whether at law or in equity by or before
any Governmental Authority (i) which could reasonably be expected to have a
Material Adverse Effect or (ii) which relates to any Loan Document; (d) the
following events, as soon as possible and in any event within thirty (30) days
after a Responsible Officer of the Borrower obtains actual knowledge thereof,
except to the extent as such events 70



--------------------------------------------------------------------------------



 
[lnth10q063019ex103077.jpg]
could not reasonably be expected to have a Material Adverse Effect: (i) the
occurrence of any Reportable Event with respect to any Single Employer Plan, a
failure to make any required contribution to any Single Employer Plan or
Multiemployer Plan, the creation of any Lien against the Borrower or any
Commonly Controlled Entity in favor of the PBGC or a Single Employer Plan or
Multiemployer Plan or any withdrawal from, or the termination or Insolvency of,
any Multiemployer Plan or (ii) the institution of proceedings or the taking of
any other action by the PBGC or the Borrower or any Commonly Controlled Entity
or any Multiemployer Plan with respect to the withdrawal from, or the
termination or Insolvency of, any Single Employer Plan or Multiemployer Plan;
and (e) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect. Each notice pursuant to this Section 7.7 shall
be accompanied by a statement of a Responsible Officer setting forth details of
the occurrence referred to therein and stating what action, if any, the Borrower
or the relevant Subsidiary proposes to take with respect thereto. 7.8
Environmental Laws. (a) Comply with, and use commercially reasonable efforts to
ensure compliance in all material respects by all tenants and subtenants, if
any, with, all applicable Environmental Laws, and obtain and comply with and
maintain, and use commercially reasonable efforts to ensure that all tenants and
subtenants obtain and comply in all material respects with and maintain, any and
all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, except, in each case, to the extent the failure
to do so could not reasonably be expected to have a Material Adverse Effect. (b)
Conduct and complete all investigations, studies, sampling and testing, and all
remedial, removal and other actions required under Environmental Laws to address
Materials of Environmental Concern, and promptly comply with all lawful orders
and directives of all Governmental Authorities regarding Environmental Laws,
except to the extent the failure to do so could not reasonably be expected to
have a Material Adverse Effect. 7.9 OFAC; FCPA; Patriot Act. (a) Comply in all
material respects with the requirements described in Section 5.22(a) and 5.24.
(b) Not directly, or to its knowledge, indirectly, use any part of the proceeds
of the Loans for any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of any
Anti-Corruption Law. 7.10 Post-Closing; Additional Collateral, etc. (a) With
respect to any property acquired after the Closing Date by any Group Member
(other than (x) any property described in clauses (b), (c) or (d) below, (y)
property acquired by any Group Member that is not a Loan Party and (z) property
that is not required to become subject to Liens in favor of the Collateral Agent
pursuant to the Loan Documents) as to which the Collateral Agent, for the
benefit of the Secured Parties, does not have a perfected Lien, promptly (but in
any event within sixty (60) days following such acquisition or such later date
as the Collateral Agent may agree) (i) execute and deliver to the Collateral
Agent such amendments to the applicable Security Document or such other
documents as the Collateral Agent deems reasonably necessary or advisable to
grant to the Collateral Agent, for the benefit of the Secured Parties, a
security interest in such property, and (ii) take all actions reasonably
necessary or advisable to grant to the Collateral Agent, for the benefit of the
Secured Parties, a perfected first priority security interest in such property,
subject only to Liens permitted by Section 8.3, including, the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the applicable Security Document or by law and, in the case of Intellectual
Property subject to a United States federal registration or federal application,
the delivery for filing of an Intellectual Property Security Agreement suitable
for recordation in the United States Patent and Trademark Office or the United
States Copyright Office, as applicable, or such other 71



--------------------------------------------------------------------------------



 
[lnth10q063019ex103078.jpg]
instrument in form and substance reasonably acceptable to the Collateral Agent,
or as may be reasonably requested by the Collateral Agent. (b) With respect to
any fee interest in any real property having a fair market value (together with
improvements thereof), as reasonably determined by the Borrower, of at least
$2,500,000 owned or acquired after the Closing Date by any Group Member (other
than (x) any such real property subject to a Lien expressly permitted by Section
8.3(g), (y) real property acquired by a Group Member that is not a Loan Party
and (z) the Sale Leaseback Property), promptly (but in any event within ninety
(90) days or such later date as the Collateral Agent may agree) (i) execute and
deliver a first priority Mortgage subject to Liens permitted under Section 8.3,
in favor of the Collateral Agent, for the benefit of the Secured Parties,
covering such real property, (ii) provide the Secured Parties with a policy of
title insurance (or marked up title insurance commitment having the effect of a
policy of title insurance) covering such real property in an amount at least
equal to the purchase price of such real property (or such other amount as shall
be reasonably acceptable to the Collateral Agent; provided, that in
jurisdictions that impose mortgage recording taxes, the Security Documents shall
not secure indebtedness in an amount exceeding 105% of the fair market value of
the Mortgaged Property, as reasonably determined in good faith by the Loan
Parties and reasonably acceptable to Collateral Agent), as well as a Survey or
any existing survey together with a no change affidavit from the mortgagor in
lieu thereof, each of the foregoing in form and substance reasonably
satisfactory to the Administrative Agent, (iii) deliver to the Collateral Agent
legal opinions relating to, among other things, the enforceability, due
authorization, execution and delivery of the applicable Mortgage, which opinions
shall be in customary form and substance reasonably satisfactory to the
Collateral Agent and (iv) deliver to the Administrative Agent a “Life-of-Loan”
Federal Emergency Standard Flood Hazard Determination (together with a notice
about Special Flood Hazard Area status and flood disaster assistance duly
executed by the Borrower and each Loan Party relating thereto), and if such
Mortgaged Property is located in a Special Flood Hazard Area, evidence of flood
insurance confirming that such insurance has been obtained and any and all other
documents as the Collateral Agent may reasonably request, in each case, in form
and substance reasonably satisfactory to the Collateral Agent. (c) With respect
to any new Wholly Owned Subsidiary (other than an Excluded Subsidiary) created
or acquired after the Closing Date by any Group Member (except that, for the
purposes of this clause (c), the term Subsidiary shall include any existing
Wholly Owned Subsidiary that ceases to be an Excluded Subsidiary), promptly (but
in any event within sixty (60) days or such later date as the Collateral Agent
may agree) (i) execute and deliver to the Collateral Agent such Security
Documents as the Collateral Agent deems reasonably necessary or advisable to
grant to the Collateral Agent, for the benefit of the Secured Parties, a
perfected first priority security interest in the Capital Stock of such new
Subsidiary that is owned by any Loan Party, (ii) deliver to the Collateral Agent
the certificates, if any, representing such Capital Stock, together with undated
stock powers, in blank, executed and delivered by a duly authorized officer of
the relevant Loan Party, (iii) cause such new Subsidiary (A) to become a party
to the applicable Security Documents, (B) to take such actions reasonably
necessary or advisable to grant to the Collateral Agent for the benefit of the
Secured Parties a perfected first priority security interest (subject to Liens
permitted by Section 8.3 hereof) in all or substantially all, or any portion of
the property of such new Subsidiary that is required to become subject to a Lien
in favor of the Collateral Agent, for the benefit of the Secured Parties,
pursuant to the Loan Documents as the Collateral Agent shall determine, in its
reasonable discretion, including the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or by law or as may be requested by the Collateral Agent
and (C) deliver to the Collateral Agent a certificate of such Subsidiary,
substantially in the form of Exhibit F, with appropriate insertions and
attachments, and (iv) if reasonably requested by the Collateral Agent, deliver
to the Collateral Agent legal opinions relating to the matters described above,
which opinions shall be in customary form and substance; provided, that such
opinions will only be given as to Subsidiaries other than Immaterial
Subsidiaries. (d) With respect to any new “first-tier” Foreign Subsidiary or
Disregarded Domestic Person created or acquired after the Closing Date (other
than any Foreign Subsidiary (i) excluded pursuant to Section 7.10(g) or (ii)
that is an Immaterial Subsidiary) by any Loan Party, promptly (but in any event
within sixty (60) days or such later date as the Collateral Agent may agree) (A)
execute and deliver to the Collateral Agent such Security Documents as the
Collateral Agent deems reasonably necessary or advisable to grant to the
Collateral Agent, for the benefit of the Secured Parties, a perfected first
priority security interest in the Capital Stock of such new Subsidiary that is
owned by any such Loan Party (provided, that in no event shall more than 65% of
the total outstanding voting Capital Stock of any such new Subsidiary be
required to be so pledged) and (B) deliver to the Collateral Agent the
certificates 72



--------------------------------------------------------------------------------



 
[lnth10q063019ex103079.jpg]
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the relevant Loan Party,
as the case may be, and take such other action as may be reasonably necessary
or, in the opinion of the Collateral Agent, desirable to perfect the Collateral
Agent’s security interest therein. (e) Within thirty (30) days after the Closing
Date (or such later date as the Collateral Agent may in its sole discretion
agree), the Collateral Agent shall receive endorsements with respect to the
insurance certificates delivered pursuant to Section 6.1(l), thereby naming the
Collateral Agent, for the benefit of the Secured Parties, as additional insured
and/or mortgagee/loss payee, in each case, in form and substance reasonably
satisfactory to the Collateral Agent. (f) Within sixty (60) days after the
Closing Date (or such later date as the Collateral Agent may in its sole
discretion agree), the Collateral Agent shall receive the certificate
representing 65% of the shares of Capital Stock of Lantheus EU Limited pledged
pursuant to the Guarantee and Collateral Agreement, together with an undated
stock power for such certificate executed in blank by a duly authorized officer
of the pledgor thereof. (g) Notwithstanding anything to the contrary in this
Section 7.10, (x) clauses (a), (b), (c) and (d) of this Section 7.10 shall not
apply to (i) any property, new Subsidiary or Capital Stock of a “first-tier”
Foreign Subsidiary created or acquired after the Closing Date, as applicable, as
to which the Administrative Agent and the Borrower have reasonably determined
that (A) the collateral value thereof is insufficient to justify the cost,
burden or consequences (including adverse tax consequences) of obtaining a
perfected security interest therein, (B) under the law of such Foreign
Subsidiary’s jurisdiction of formation, it is unlikely that the Collateral Agent
would have the ability to enforce such security interest if granted or (C) such
security interest would violate any applicable law; (ii) any property which is
otherwise excluded or excepted under the Guarantee and Collateral Agreement or
any corresponding section of any Security Document; or (iii) any Excluded
Assets; and (y) no foreign law security or pledge agreements will be required.
7.11 Further Assurances. From time to time execute and deliver, or cause to be
executed and delivered, such additional instruments, certificates or documents,
and take all such actions, as the Administrative Agent or the Collateral Agent
may reasonably request for the purposes of implementing or effectuating the
provisions of this Agreement and the other Loan Documents, or of more fully
perfecting or renewing the rights of the Administrative Agent, the Collateral
Agent and the Secured Parties with respect to the Collateral (or with respect to
any additions thereto or replacements or proceeds thereof or with respect to any
other property or assets hereafter acquired by the Borrower or any other Loan
Party which may be deemed to be part of the Collateral) pursuant hereto or
thereto. Upon the reasonable exercise by the Administrative Agent, the
Collateral Agent or any Secured Party of any power, right, privilege or remedy
pursuant to this Agreement or the other Loan Documents which requires any
consent, approval, recording qualification or authorization of any Governmental
Authority, the Borrower will execute and deliver, or will cause the execution
and delivery of, all applications, certifications, instruments and other
documents and papers that the Administrative Agent, the Collateral Agent or such
Secured Party may be reasonably required to obtain from the Borrower or any of
its Subsidiaries for such governmental consent, approval, recording,
qualification or authorization. 7.12 [Reserved]. 7.13 Use of Proceeds. The
Borrower shall use the proceeds of the Loans and the Letters of Credit solely as
set forth in Section 5.16. 7.14 Designation of Subsidiaries. The Borrower shall
be permitted to designate an existing or subsequently acquired or organized
Subsidiary as an Unrestricted Subsidiary after the Closing Date, by written
notice to the Administrative Agent, so long as (a) no Default has occurred and
is continuing or would result therefrom, (b) immediately after giving effect to
such designation, the Total Net Leverage Ratio on a pro forma basis does not
exceed the lesser of (i) 4.00 to 1.00 and (ii) the maximum Total Net Leverage
Ratio then in effect under Section 8.1(a), such compliance to be determined on
the basis of the financial information most recently delivered to Administrative
Agent by the Borrower pursuant to Section 7.1, (c) such Unrestricted Subsidiary
shall be capitalized (to the extent capitalized by the Borrower or any of its
Subsidiaries) through Investments as permitted by, and in compliance with,
Section 8.7, (d) without duplication of clause (c), any assets owned by such
Unrestricted Subsidiary at the time of the initial designation thereof shall be
treated as Investments pursuant to Section 8.7, and (e) the Borrower shall have
delivered 73



--------------------------------------------------------------------------------



 
[lnth10q063019ex103080.jpg]
to the Administrative Agent an officer’s certificate executed by a Responsible
Officer of the Borrower, certifying compliance with the requirements of
preceding clauses (a) through (d), and containing the calculations and
information required by the preceding clause (b). The Borrower may designate any
Unrestricted Subsidiary to be a Subsidiary for purposes of this Agreement (each,
a “Subsidiary Redesignation”); provided, that (i) no Default has occurred and is
continuing or would result therefrom, (ii) immediately after giving effect to
such Subsidiary Resignation, the Total Net Leverage Ratio on a pro forma basis
does not exceed the lesser of (i) 4.00:1.00 and (ii) the maximum Total Net
Leverage Ratio then in effect under Section 8.1(a), such compliance to be
determined on the basis of the financial information most recently delivered to
Administrative Agent by the Borrower pursuant to Section 7.1, (iii) the
representations and warranties set forth in Section 5 and in the other Loan
Documents shall be true and correct in all material respects immediately after
giving effect to such Subsidiary Redesignation, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representation and warranties shall have been true and correct in all
material respects as of such earlier date and (iv) the Borrower shall have
delivered to the Administrative Agent an officer’s certificate executed by a
Responsible Officer of the Borrower, certifying compliance with the requirements
of preceding clauses (i) through (iii); provided, further, that no Unrestricted
Subsidiary that has been designated as a Subsidiary pursuant to a Subsidiary
Redesignation may again be designated as an Unrestricted Subsidiary. No
Unrestricted Subsidiary may own Intellectual Property that is material to the
business operations of Holdings, the Borrower or any Subsidiary, or exclusively
license Intellectual Property of Holdings, the Borrower or any Subsidiary.
SECTION 8. NEGATIVE COVENANTS Holdings and the Borrower hereby agree that, so
long as the Commitments remain in effect, any Letter of Credit remains
outstanding or any Loan or other amount is owing to any Lender or Agent
hereunder (other than Unasserted Contingent Obligations, Letters of Credit that
have been Cash Collateralized and any amount owing under Specified Hedge
Agreements or any Specified Cash Management Agreements), Holdings shall not, and
shall not permit any of its Subsidiaries to: 8.1 Financial Covenants. (a) Total
Net Leverage Ratio. Permit the Total Net Leverage Ratio, as of the last day of
the most recent fiscal quarter of Holdings then last ended, to exceed the ratio
set forth below opposite the period during which such last day occurs: Date of
Fiscal Quarter End Ratio Each fiscal quarter end from and including September
30, 2019 to and including June 30, 4.00 to 1.00 2020 Each fiscal quarter end
from and including 3.75 to 1.00 September 30, 2020 to and including June 30,
2021 3.50 to 1.00 September 30, 2021 and thereafter provided, that the Borrower
may, in connection with any Material Acquisition, by written notice to the
Administrative Agent for distribution to the Lenders and not more than an
aggregate total of two (2) times during the term of this Agreement, elect to
increase (a “Covenant Increase”) the maximum Total Net Leverage Ratio by 0.50 to
1.00 solely for purposes of (i) determining pro forma compliance with this
Section 8.1 in determining (x) whether such transaction meets the requirements
of a Permitted Acquisition and (y) compliance with Section 2.4(b)(v), Section
3.16(b)(v), Section 8.2(i) and Section 8.2(j) and (ii) determining compliance
with this Section 8.1(a) for a period of four consecutive fiscal quarters
beginning with the fiscal quarter in which such Material Acquisition occurred
(“Adjusted Covenant Period”); provided, further, that (x) in no event shall the
maximum Total Net Leverage Ratio permitted by this Section 8.1(a) exceed 4.25 to
1.00 and (y) with respect to the second Covenant Increase, either (i) the
Borrower may not elect a second Covenant Increase for at least two (2) full
fiscal quarters following the end of the first Adjusted Covenant Period elected
by the Borrower or (ii) the Borrower shall be in compliance with this 74



--------------------------------------------------------------------------------



 
[lnth10q063019ex103081.jpg]
Section 8.1(a) for the two (2) most recently ended periods of four consecutive
fiscal quarters for which financial statements have been delivered without
giving effect to any Covenant Increase or the Material Acquisition related to
the second Covenant Increase. (b) Minimum Interest Coverage Ratio. Permit the
Interest Coverage Ratio, determined as of the last day of the most recent fiscal
quarter of the Borrower then last ended (commencing with the fiscal quarter
ending September 30, 2019), for the period of four consecutive fiscal quarters
ending on the last day of such fiscal quarter, to be less than 3.00 to
1.00.Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except: (a) Indebtedness of any Loan Party
pursuant to any Loan Document; (b) unsecured Indebtedness of (i) any Loan Party
owed to any other Loan Party; (ii) any Loan Party owed to any Group Member;
(iii) any Group Member that is not a Loan Party owed to any other Group Member
that is not a Loan Party; and (iv) subject to Section 8.7(g), any Group Member
that is not a Loan Party owed to a Loan Party; provided, that (x) in the case of
clauses (i) and (iv), any such Indebtedness is evidenced by, and subject to the
provisions of, an intercompany note, which shall be in a form reasonably
satisfactory to the Administrative Agent, and (y) in the case of any such
Indebtedness of a Loan Party owed to a Group Member that is not a Loan Party,
such Indebtedness shall be subordinated in right of payment to the Obligations
on terms reasonably satisfactory to the Administrative Agent; (c) Guarantee
Obligations incurred in the ordinary course of business by (i) any Group Member
that is a Loan Party of obligations of any other Loan Party and, subject to
Section 8.7(g), of any Group Member that is not a Loan Party and (ii) any Group
Member that is not a Loan Party of obligations of any Loan Party or any other
Group Member; (d) Indebtedness outstanding on the date hereof and listed on
Schedule 8.2 and any Permitted Refinancing thereof; (e) Indebtedness incurred to
finance the acquisition of fixed or capital assets (including, without
limitation, Capital Lease Obligations) of the Borrower or any Subsidiary secured
by Liens permitted by Section 8.3(g), and any Permitted Refinancing thereof, in
an aggregate principal amount not to exceed $35,000,000 at any one time
outstanding; (f) Hedge Agreements permitted under Section 8.11; (g) Indebtedness
of the Borrower or any Subsidiary in respect of performance, bid, surety,
indemnity, appeal bonds, completion guarantees and other obligations of like
nature and guarantees and/or obligations as an account party in respect of the
face amount of letters of credit in respect thereof, in each case, securing
obligations not constituting Indebtedness for borrowed money (including worker’s
compensation claims, environmental remediation and other environmental matters
and obligations in connection with insurance or similar requirements) provided
in the ordinary course of business; (h) Indebtedness arising from the
endorsement of instruments in the ordinary course of business; (i) Indebtedness
of a Person existing at the time such Person became a Subsidiary of any Loan
Party (such Person, an “Acquired Person”), together with all Indebtedness
assumed by the Borrower or any of its Subsidiaries in connection with any
acquisition permitted under Section 8.7, but only to the extent that (i) such
Indebtedness was not created or incurred in contemplation of such Person
becoming a Subsidiary of such Loan Party or such acquisition, (ii) any Liens
securing such Indebtedness attach only to the assets of the Acquired Person and
(iii) after giving pro forma effect to the acquisition, (x) the Borrower shall
be in compliance with the covenants in Section 8.1, calculated on a pro forma
basis and (y) no Event of Default has occurred and is continuing or would result
therefrom; 75



--------------------------------------------------------------------------------



 
[lnth10q063019ex103082.jpg]
(j) Unsecured Indebtedness of the Borrower or any of the Subsidiary Guarantors;
provided, that (i) no Event of Default shall exist immediately prior to or after
giving effect to the incurrence of such Indebtedness, (ii) the Total Net
Leverage Ratio, after giving pro forma effect thereto (without “netting” the
cash proceeds of such Indebtedness), does not exceed the lesser of (x) 4.00 to
1.00 and (y) the maximum Total Net Leverage Ratio then in effect under Section
8.1(a), (iii) such Indebtedness shall not require any amortization prior to the
date that is ninety-one (91) days following the Initial Term Loan Maturity Date,
(iv) the maturity of such Indebtedness shall be no earlier than ninety-one (91)
days following the Initial Term Loan Maturity Date and (v) such Indebtedness
shall not be guaranteed by any Person that is not a Loan Party; (k) Indebtedness
arising from the honoring by a bank or other financial institution of a check,
draft or similar instrument inadvertently (except in the case of daylight
overdrafts) drawn against insufficient funds in the ordinary course of business;
provided, however, that such Indebtedness is extinguished within ten (10)
Business Days of incurrence; (l) Indebtedness of Holdings or any Subsidiary that
may be deemed to exist in connection with agreements providing for
indemnification, purchase price adjustments, Earn-Out Obligations and similar
obligations in connection with investments, acquisitions or sales of assets
and/or businesses; (m) [reserved]; (n) Indebtedness arising from judgments or
decrees not constituting an Event of Default under Section 9.1(h); (o) Guarantee
Obligations incurred by any Loan Party in respect of Indebtedness otherwise
permitted by this Section 8.2; provided, that, any Guarantee Obligations of a
Loan Party in respect of Indebtedness of a Group Member that is not a Loan Party
shall be subject to Section 8.7(g); (p) other Indebtedness of the Borrower or
any of its Subsidiary Guarantors in an aggregate principal amount (for the
Borrower and all Subsidiary Guarantors) not in excess of $35,000,000 at any time
outstanding; provided that no Event of Default has occurred and is continuing or
would result therefrom; (q) Indebtedness of Foreign Subsidiaries and
Subsidiaries of the Borrower that are not Loan Parties not in excess of
$50,000,000 at any time outstanding; (r) Indebtedness representing deferred
compensation to future, present or former employees, officers, directors or
consultants of Holdings, the Borrower or any Subsidiary; (s) Indebtedness
consisting of promissory notes issued by any Loan Party to current or former
officers, directors, employees or consultants of any Group Member (or any
spouses, successors, administrators, heirs or legatees of any of the foregoing)
to finance the purchase or redemption of Capital Stock permitted by Section
8.6(d); (t) Indebtedness consisting of the financing of insurance premiums in
the ordinary course of business; (u) any Indebtedness of any Group Member that
is not a Loan Party owing to another Group Member that is not a Loan Party under
any Cash Pool Obligation; (v) Indebtedness in respect of overdraft facilities,
foreign exchange facilities, payment facilities, cash management obligations and
similar obligations incurred in the ordinary course of business; (w)
Indebtedness in respect of the Permitted Sale Leaseback; (x) [reserved]; 76



--------------------------------------------------------------------------------



 
[lnth10q063019ex103083.jpg]
(y) Indebtedness in respect of ordinary course intercompany balances among Group
Members; and (z) Indebtedness in respect of letters of credit and bank
guarantees in an aggregate stated or face amount not to exceed $10,000,000 at
any time outstanding. 8.3 Liens. Create, incur, assume or suffer to exist any
Lien upon any of its property, whether now owned or hereafter acquired, except
for: (a) Liens for Taxes, assessments or governmental charges or levies (i) that
are not overdue for a period of more than 30 days, (ii) that are being contested
in good faith by appropriate proceedings that stay the enforcement of such
claim; provided, that adequate reserves with respect thereto are maintained on
the books of the Borrower or its Subsidiaries, as the case may be, in conformity
with GAAP, (iii) that arise from government allowed payment plans providing for
payment of Taxes over a period of time not to exceed one year that stay the
enforcement of such Lien and for which adequate reserves have been established
in accordance with GAAP or (iv) that are immaterial amounts; (b) Liens imposed
by law, including, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than sixty (60) days (or, if more than
sixty (60) days overdue, no action has been taken to enforce such Lien) or that
are being contested in good faith by appropriate proceedings, which proceedings
have the effect of preventing the forfeiture and sale of the property or assets
subject to any such Lien; (c) pledges or deposits in connection with workers’
compensation, unemployment insurance and other social security legislation, or
letters of credit or guarantees issued in respect thereof, other than any Lien
imposed by ERISA with respect to a Single Employer Plan or Multiemployer Plan;
(d) pledges or deposits to secure the performance of bids, trade contracts
(other than for borrowed money), leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business or letters of credit or guarantees issued in
respect thereof; (e) easements, zoning restrictions, rights-of-way,
restrictions, covenants, licenses, encroachments, protrusions and other similar
encumbrances incurred in the ordinary course of business, and minor title
deficiencies, in each case, that do not in any case individually or in the
aggregate materially interfere with the ordinary conduct of the business of the
Borrower or any of its Subsidiaries; (f) Liens in existence on the date hereof
listed on Schedule 8.3 and any renewals or extensions of any of the foregoing;
provided, that no such Lien is spread to cover any additional property after the
Closing Date (other than improvements thereon) and the Indebtedness secured
thereby is permitted by Section 8.2(d); (g) Liens securing Indebtedness of the
Borrower or any Subsidiary incurred pursuant to Section 8.2(e) to finance the
acquisition of fixed or capital assets; provided, that (i) such Liens do not at
any time encumber any property other than the property financed by such
Indebtedness and (ii) the amount of Indebtedness secured thereby is not
increased other than as permitted by Section 8.2(e); (h) Liens created pursuant
to the Security Documents or any other Loan Document; (i) Liens approved by
Collateral Agent appearing on the policies of title insurance being issued in
connection with any Mortgages; (j) any interest or title of a lessor under any
lease entered into by the Borrower or any Subsidiary in the ordinary course of
its business and covering only the assets so leased; 77



--------------------------------------------------------------------------------



 
[lnth10q063019ex103084.jpg]
(k) licenses, leases or subleases granted to third parties or Group Members in
the ordinary course of business which, individually or in the aggregate, do not
(i) materially impair the use (for its intended purposes) or the value of the
property subject thereto or (ii) materially interfere with the ordinary course
of business of the Borrower or any of its Subsidiaries; (l) Liens securing
judgments not constituting an Event of Default under Section 9.1(h) or securing
appeal or other surety bonds related to such judgments; (m) the filing of UCC
financing statements solely as a precautionary measure in connection with
operating leases and consignment arrangements; (n) Liens existing on property
acquired by the Borrower or any Subsidiary at the time such property is so
acquired (whether or not the Indebtedness secured thereby shall have been
assumed) and any modification, replacement, renewal or extension thereof;
provided, that (i) such Lien is not created in contemplation of such
acquisition, (ii) such Lien does not extend to any other property of any Group
Member not subject to such Lien at the time of acquisition (other than
improvements thereon) and (iii) the Indebtedness secured by such Liens is
permitted by Section 8.2(i); (o) (i) bankers’ Liens, rights of setoff and other
similar Liens existing solely with respect to cash and Cash Equivalents on
deposit in one or more accounts maintained by any Group Member, in each case,
granted in the ordinary course of business in favor of the bank or banks with
which such accounts are maintained, securing amounts owing to such bank with
respect to cash management and operating account arrangements, including those
involving pooled accounts and netting arrangements; provided, that, unless such
Liens are nonconsensual and arise by operation of law, in no case shall any such
Liens secure (either directly or indirectly) the repayment of any Indebtedness,
and (ii) Liens of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection; (p) Liens in favor of customs and revenue
authorities arising as a matter of law and in the ordinary course of business to
secure payment of customs duties in connection with the importation of goods;
(q) statutory and common law landlords’ liens under leases to which the Borrower
or any of its Subsidiaries is a party; (r) Liens on assets of Foreign
Subsidiaries and Subsidiaries of the Borrower that are not Loan Parties securing
Indebtedness of such Subsidiaries to the extent such Indebtedness secured
thereby is permitted under Section 8.2; (s) Liens not otherwise permitted by
this Section so long as the aggregate outstanding principal amount of the
obligations secured thereby do not exceed $30,000,000 at any one time; provided,
that no Event of Default has occurred and is continuing or would result
therefrom; (t) Liens arising by virtue of deposits made in the ordinary course
of business to secure liability for premiums to insurance carriers or
Indebtedness permitted under Section 8.2(v); (u) Liens arising out of
conditional sale, title retention, consignment or similar arrangements for the
sale of goods entered into by any Group Member in the ordinary course of
business; (v) licenses of Intellectual Property granted by any Group Member in
the ordinary course of business and not interfering in any material respect with
the ordinary conduct of business of the Group Members; (w) Liens (i) on deposits
of cash or Cash Equivalents in favor of the seller of any property to be
acquired in any Permitted Acquisition or any other Investment permitted by this
Agreement to be applied against the purchase price for such Permitted
Acquisition or Investment, (ii) consisting of an agreement to 78



--------------------------------------------------------------------------------



 
[lnth10q063019ex103085.jpg]
dispose of any property in a permitted Disposition and (iii) earnest money
deposits of cash or Cash Equivalents made by any Group Member in connection with
any letter of intent or purchase agreement permitted hereunder; (x) Liens on
cash or cash equivalents securing Indebtedness permitted by Section 8.2(z); (y)
[reserved]; and (z) Liens in connection with the Permitted Sale Leaseback. 8.4
Fundamental Changes. Merge into, amalgamate or consolidate with any Person, or
permit any other Person to merge into, amalgamate or consolidate with it, or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of, all or substantially all of its property or
business, except that: (a) any Subsidiary of the Borrower may be merged,
consolidated or be amalgamated (i) with or into the Borrower (provided, that the
Borrower shall be the continuing or surviving corporation), (ii) with or into
any other Subsidiary of the Borrower (provided, that if only one party to such
transaction is a Subsidiary Guarantor, the Subsidiary Guarantor shall be the
continuing or surviving corporation) or (iii) with or into any other Group
Member; provided, that, any Loan Party may only be merged, consolidated or
amalgamated with a Group Member that is not a Loan Party pursuant to Section
8.7(g); (b) any Subsidiary of the Borrower may Dispose of all or substantially
all of its assets (upon voluntary liquidation or otherwise) to the Borrower or
any Subsidiary Guarantor or any other Group Member; provided, that, any such
Disposition by a Loan Party to a Group Member that is not a Loan Party shall be
made pursuant to Section 8.7(g); (c) any Subsidiary that is not a Loan Party may
(i) merge, consolidate or otherwise combine (including via contribution or sale)
with or into any Subsidiary that is not a Loan Party or (ii) dispose of all or
substantially all of its assets (including any Disposition that is in the nature
of a voluntary liquidation) to (x) another Subsidiary that is not a Loan Party
or (y) to a Loan Party; (d) any Subsidiary may enter into any merger,
consolidation or similar transaction with another Person to effect a transaction
permitted under Section 8.7; (e) transactions permitted under Section 8.5 shall
be permitted; (f) any Subsidiary of the Borrower may dissolve, liquidate or wind
up its affairs at any time; provided, that such dissolution, liquidation or
winding up, as applicable, could not reasonably be expected to have a Material
Adverse Effect; and (g) so long as no Event of Default exists or would result
therefrom, Holdings may merge or consolidate or amalgamate with or into any
other Person (other than the Borrower and any of its subsidiaries), so long as
(i) Holdings shall be the continuing or surviving Person or (ii) if the Person
formed by or surviving any such merger or consolidation or amalgamation is not
Holdings, (A) the successor Person shall expressly assume all the obligations of
Holdings under this Agreement and the other Loan Documents to which Holdings is
a party pursuant to a supplement hereto and/or thereto in a form reasonably
satisfactory to the Administrative Agent; (B) such successor shall be an entity
organized under the laws of the United States, any state thereof or the District
of Columbia and (C) such successor has no Indebtedness or other liabilities and
engages in no business activities and owns no material assets, in each case,
other than as permitted under Section 8.16; provided, that if the conditions set
forth in this clause (A) are satisfied are satisfied, the successor to Holdings
will succeed to, and be substituted for, Holdings under this Agreement;
provided, that the Borrower agrees to provide any documentation and other
information about the successor as shall have been reasonably requested in
writing by any Lender through the Administrative Agent that such Lender shall
have reasonably determined is required by regulatory authorities under
applicable “know your customer” and 79



--------------------------------------------------------------------------------



 
[lnth10q063019ex103086.jpg]
anti-money laundering rules and regulations, including the Patriot Act and the
Beneficial Ownership Regulation; For the avoidance of doubt, nothing in this
Agreement shall prevent Holdings or any Subsidiary thereof from being converted
into, or reorganized or reconstituted as a limited liability company, limited
partnership or corporation; provided, that (i) the Administrative Agent shall
have been provided at least ten (10) days’ prior written notice of such change
(or such other period acceptable to the Administrative Agent in its sole
discretion) and (ii) the relevant Group Member shall take all such actions and
execute all such documents as the Administrative Agent or the Collateral Agent
may reasonably request in connection therewith. 8.5 Disposition of Property.
Dispose of any of its property, whether now owned or hereafter acquired, or, in
the case of the Borrower or any Subsidiary, issue or sell any shares of the
Borrower’s or such Subsidiary’s Capital Stock to any Person, except: (a)
Dispositions of obsolete, damaged, uneconomic or worn out machinery, parts,
property or equipment, or property or equipment no longer used or useful, in the
conduct of its business, whether now owned or hereafter acquired; (b) the sale
of inventory and owned or leased vehicles, each in the ordinary course of
business; (c) Dispositions permitted by Sections 8.4(a), (b), (c), (d) and (f);
(d) the sale or issuance of any Subsidiary’s Capital Stock to the Borrower or
any Subsidiary Guarantor or, if such Subsidiary is not a Loan Party, to any
other Group Member; (e) any Subsidiary of the Borrower may Dispose of any assets
to the Borrower or any Subsidiary Guarantor or any other Group Member, and any
Subsidiary that is not a Subsidiary Guarantor may Dispose of any assets, or
issue or sell Capital Stock, to any other Subsidiary that is not a Subsidiary
Guarantor; provided, that, any such Disposition by a Loan Party to a Group
Member that is not a Loan Party is made pursuant to Section 8.7(g); (f)
Dispositions of cash or Cash Equivalents in the ordinary course of business in
transactions not otherwise prohibited by this Agreement; (g) licenses granted by
the Loan Parties with respect to Intellectual Property, or leases or subleases,
granted to third parties in the ordinary course of business which, individually
or in the aggregate, do not materially interfere with the ordinary conduct of
the business of the Loan Parties or any of their Subsidiaries, taken as a whole;
(h) the Disposition of other property; provided, that at least 75% of the
consideration received in connection therewith consists of cash or Cash
Equivalents; (i) the issuance or sale of shares of any Subsidiary’s Capital
Stock to qualify directors if required by applicable law; (j) Dispositions or
exchanges of equipment or real property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are reasonably promptly applied to the
purchase price of such replacement property; (k) Dispositions of leases entered
into in the ordinary course of business, to the extent that they do not
materially interfere with the business of the Loan Parties and their
Subsidiaries, taken as a whole; 80



--------------------------------------------------------------------------------



 
[lnth10q063019ex103087.jpg]
(l) the abandonment or other Disposition of Intellectual Property that is, in
the reasonable judgment of the Borrower, no longer economically practicable to
maintain and material in the conduct of the business of the Loan Parties and
their Subsidiaries, taken as a whole; (m) the Disposition of Property which
constitutes a Recovery Event; (n) Dispositions consisting of the sale, transfer,
assignment or other Disposition of accounts receivable in connection with the
collection, compromise or settlement thereof in the ordinary course of business
and not as part of a financing transaction; (o) Dispositions constituting
Investments in compliance with Section 8.7; (p) dispositions of non-core assets
acquired in connection with any Permitted Acquisition in an aggregate amount not
to exceed $4,000,000 per calendar year; (q) the disposition of property which
constitutes, or which is subject to, a Recovery Event; (r) Dispositions of
Investments in joint ventures to the extent required by, or made pursuant to
customary buy/sell arrangements between, the joint venture parties set forth in
joint venture arrangements and similar binding arrangements; (s) sale or
issuances of Qualified Capital Stock of Holdings to future, present or former
employees, officers, directors or consultants in respect of compensation of
services; (t) the unwinding of any Hedge Agreements; (u) Dispositions of
intellectual property, so long as (i) the subject intellectual property solely
relates to products that are still in the development phase and (ii) such
disposition is made for cash and Cash Equivalents in an amount not less than the
fair market value of such property; (v) Dispositions listed on Schedule 8.5; (w)
the Disposition of other property having a fair market value not to exceed
$30,000,000; and (x) the Permitted Sale Leaseback. 8.6 Restricted Payments.
Declare or pay any dividend (other than dividends payable solely in common stock
or other common equity interests of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of any Group Member, in each case, whether now or
hereafter outstanding, or make any other distribution in respect thereof, either
directly or indirectly, whether in cash or property or in obligations of
Holdings or any Subsidiary (collectively, “Restricted Payments”), except that:
(a) any Subsidiary may make Restricted Payments to the Borrower or any
Subsidiary Guarantor or any other Person that owns a direct equity interest in
such Subsidiary in proportion to such Person’s ownership interest in such
Subsidiary; (b) each Subsidiary may make Restricted Payments to the Borrower and
to Wholly Owned Subsidiaries (and, in the case of a Restricted Payment by a
non-Wholly Owned Subsidiary, to the Borrower and any Subsidiary and to each
other owner of Capital Stock or other equity interests of such Subsidiary on a
pro rata basis based on their relative ownership interests); 81



--------------------------------------------------------------------------------



 
[lnth10q063019ex103088.jpg]
(c) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, Holdings may purchase, redeem or otherwise acquire
shares of its common stock or other common equity interests or warrants or
options to acquire any such shares, in each case, to the extent consideration
therefor consists of the proceeds received from the substantially concurrent
issue of new shares of Qualified Capital Stock; (d) (i) Holdings may make a
Restricted Payment to (or to allow any direct or indirect parent thereof to) pay
for the repurchase, retirement or other acquisition of Capital Stock of Holdings
(or any direct or indirect parent thereof) held by any future, present or former
officers, directors, employees or consultants of any Group Member (or any
spouses, successors, administrators, heirs or legatees of any of the foregoing)
upon the death, disability or termination of employment or services of such
individual, and (ii) any Group Member may purchase, redeem or otherwise acquire
any Capital Stock from the present or former employees, officers, directors and
consultants of any Group Member (or any spouses, successors, administrators,
heirs or legatees of any of the foregoing) pursuant to the terms of any employee
stock option, incentive stock or other equity-based plan or arrangement;
provided, that the aggregate amount of payments under this clause (d) shall not
exceed in any fiscal year $3,000,000 (with unused amounts in any fiscal year
being carried over to succeeding fiscal years subject to a maximum of $6,000,000
in any fiscal year) plus, in each case, (x) any proceeds received by any Group
Member after the date hereof in connection with the issuance of Qualified
Capital Stock that are used for the purposes described in this clause (d) plus
(y) the net cash proceeds of any “key-man” life insurance policies of any Group
Member that have not been used to make any repurchases, redemptions or payments
under this clause (d); (e) [reserved]; (f) the Borrower or its Subsidiaries may
make Permitted Tax Distributions; (g) (i) to the extent actually used by
Holdings to pay such taxes, costs and expenses, the Borrower may make Restricted
Payments to or on behalf of Holdings in an amount sufficient to pay franchise
taxes or similar taxes or fees required to maintain the legal existence of
Holdings or its qualification to do business, (ii) the Borrower may make
Restricted Payments to or on behalf of Holdings in an amount sufficient to pay
out-of-pocket legal, accounting and filing costs and other expenses in the
nature of overhead in the ordinary course of business of Holdings (or any direct
or indirect parent thereof) to the extent such expenses are attributable to the
ownership or operation of the Borrower and the Subsidiaries in an aggregate
amount not to exceed $5,000,000 in any fiscal year, (iii) the Borrower may make
Restricted Payments to or on behalf of Holdings (or any direct or indirect
parent thereof) to enable Holdings to pay fees, salaries, bonuses, expenses and
indemnities owing to directors, officers and employees of Holdings (or any
direct or indirect parent thereof) to the extent such expenses are attributable
to the ownership or operation of the Borrower and the Subsidiaries and (iv) the
Borrower may make Restricted Payments to Holdings in an amount sufficient to pay
any Public Company Costs; (h) the Borrower may make Restricted Payments to
Holdings (or any direct or indirect parent thereof) the proceeds of which are
used to make cash payments in lieu of issuing fractional shares in connection
with the exercise of warrants, options, or other securities convertible into or
exchangeable for Capital Stock in an amount not to exceed $250,000 in any fiscal
year; (i) Holdings may make Restricted Payments constituting non-cash
repurchases of Capital Stock of Holdings (or any direct or indirect parent
thereof) deemed to occur upon exercise or vesting of stock options or warrants
(or equivalent) if such Capital Stock represents a portion of the exercise price
and/or related tax liability of such options or warrants (or equivalent); (j) to
the extent constituting Restricted Payments, any Group Member may enter into
transactions expressly permitted by Sections 8.4, 8.5 or 8.7; (k) [reserved]; 82



--------------------------------------------------------------------------------



 
[lnth10q063019ex103089.jpg]
(l) [reserved]; (m) Holdings and the Borrower may make additional Restricted
Payments (i) in an aggregate amount not to exceed $25,000,000 minus (A) the
amount of Restricted Debt Payments made in reliance on Section 8.8(a)(iii)(B)
minus the outstanding amount of any Investments made in reliance on Section
8.7(e)(ii); provided, that, no Default or Event of Default has occurred and is
continuing or would result therefrom; (n) the Borrower may make Restricted
Payments to Holdings to fund Restricted Payments to be made by Holdings pursuant
to clause (c), (d), (e), (f), (m) or (o) of this Section 8.6; and (o) Holdings
and the Borrower may make additional Restricted Payments so long as, after
giving effect thereto on a pro forma basis, the Total Net Leverage Ratio does
not exceed 2.25 to 1.00; provided, that, no Default or Event of Default has
occurred and is continuing or would result therefrom. 8.7 Investments. Make any
advance, loan, extension of credit (by way of guarantee or otherwise) or capital
contribution to, or purchase any Capital Stock, bonds, notes, debentures or
other debt securities of, or any assets constituting a business line or unit of,
or a division of, or make any other investment in, any Person (all of the
foregoing, “Investments”), except: (a) extensions of trade credit in the
ordinary course of business; (b) Investments in cash and Cash Equivalents; (c)
Guarantee Obligations permitted by Section 8.2; (d) loans and advances to
present or prospective officers, directors and employees of any Group Member in
the ordinary course of business (including for travel, entertainment, relocation
and similar expenses) in an aggregate amount for all Group Members not to exceed
$2,500,000 at any time outstanding; (e) Investments made after the Closing Date
by the Borrower or any of its Subsidiaries in an aggregate amount (valued at
cost, if applicable) not to exceed (i) $25,000,000, plus (ii) $25,000,000, minus
the amount of Restricted Payments made in reliance on Section 8.6(m), minus any
Restricted Debt Payments made in reliance on Section 8.8(a)(iii)(B); (f)
intercompany Investments by (i) any Group Member in any Loan Party; provided,
that all such intercompany Investments to the extent such Investment is a loan
or advance owed to a Loan Party are evidenced by an intercompany note and (ii)
any Group Member that is not a Loan Party to any other Group Member that is not
a Loan Party; (g) intercompany Investments by any Loan Party in any Subsidiary,
that, after giving effect to such Investment, is not a Subsidiary Guarantor
(including, without limitation, Guarantee Obligations with respect to
obligations of any such Subsidiary, loans made to any such Subsidiary,
Investments resulting from mergers with or sales of assets to any such
Subsidiary and Investments in Foreign Subsidiaries) and Investments by any
Subsidiaries that are not Loan Parties in an aggregate amount (valued at cost)
not to exceed $30,000,000 at any time outstanding; provided that no Event of
Default has occurred and is continuing or would result therefrom; (h)
Investments in the ordinary course of business consisting of endorsements for
collection or deposit or lease, utility and other similar deposits and deposits
with suppliers in the ordinary course of business; 83



--------------------------------------------------------------------------------



 
[lnth10q063019ex103090.jpg]
(i) Permitted Acquisitions, including Investments by any Loan Party in any
Foreign Subsidiary the proceeds of which are promptly used by such Foreign
Subsidiary (directly or indirectly through another Foreign Subsidiary) to
consummate a Permitted Acquisition of Persons organized under the laws of,
and/or assets located in, a jurisdiction other than the United States or any
State thereof (and pay fees and expenses incurred in connection therewith); (j)
Investments consisting of Hedge Agreements permitted by Section 8.11; (k)
Investments existing as of the Closing Date and set forth in Schedule 8.7 and
any extension or renewal thereof; provided, that the amount of any such
Investment is not increased at the time of such extension or renewal; (l)
Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors or other Persons
to the extent reasonably necessary in order to prevent or limit loss or in
connection with the bankruptcy or reorganization of suppliers or customers and
in settlement of delinquent obligations of, and other disputes with, suppliers
or customers arising in the ordinary course of business; (m) Investments
received as consideration in connection with Dispositions permitted under
Section 8.5 and Investments as consideration for services provided by the
Borrower and its Subsidiaries; (n) [reserved]; (o) Investments by a Group Member
that is not a Loan Party in the form of Cash Pool Obligations; (p) loans and
advances to Holdings (or any direct or indirect parent thereof) in lieu of, and
not in excess of the amount of (after giving effect to any other loans, advances
or Restricted Payments in respect thereof), Restricted Payments to the extent
permitted to be made to Holdings (or any direct or indirect parent thereof) in
accordance with Section 8.6; (q) promissory notes or other obligations of
directors, officers, employees or consultants of a Group Member in connection
with such directors’, officers’, employees’ or consultants’ purchase of Capital
Stock of Holdings (or any direct or indirect parent thereof), so long as no cash
or Cash Equivalent is advanced by any Group Member in connection with such
Investment; (r) purchases and other acquisitions of inventory, materials,
equipment and intangible property in the ordinary course of business; (s)
leases, licenses and sublicenses of real or personal property in the ordinary
course of business; (t) mergers and consolidations in compliance with Section
8.4 (other than Section 8.4(d)); (u) [reserved]; (v) Investments in joint
ventures not to exceed $30,000,000 at any time outstanding; provided that no
Event of Default has occurred and is continuing or would result therefrom; (w)
[reserved]; (x) [reserved]; 84



--------------------------------------------------------------------------------



 
[lnth10q063019ex103091.jpg]
(y) additional Investments so long as, (i) after giving effect thereto on a pro
forma basis, the Total Net Leverage Ratio does not exceed 2.75 to 1.00 and (ii)
no Event of Default has occurred and is continuing or would result therefrom;
and (z) Investments permitted by Section 8.2(y). 8.8 Optional Payments and
Modifications of Certain Debt Instruments. (a) Make or offer to make any
optional or voluntary payment, prepayment, repurchase or redemption of or
otherwise optionally or voluntarily defease or segregate funds with respect to
any Junior Debt (collectively “Restricted Debt Payments”), except for: (i)
Permitted Refinancings; (ii) [reserved]; (iii) Restricted Debt Payments in an
aggregate amount not to exceed: (A) $25,000,000, plus (B) $25,000,000, minus the
amount of Restricted Payments made in reliance on Section 8.6(m), minus the
amount of any Investments made in reliance on Section 8.7(e)(ii); and (iv)
additional Restricted Debt Payments so long as, after giving effect thereto on a
pro forma basis, the Total Net Leverage Ratio does not exceed 2.25 to 1.00;
provided, that, no Default or Event of Default has occurred and is continuing or
would result therefrom; (b) amend, modify, waive or otherwise change, or consent
or agree to any amendment, modification, waiver or other change to, any of the
terms of any Junior Debt (other than any amendment that is not materially
adverse to the Lenders, it being agreed that any amendment, modification, waiver
or other change that, in the case of any Junior Debt, would extend the maturity
or reduce the amount of any payment of principal thereof or reduce the rate or
extend any date for payment of interest thereon is not materially adverse to the
Lenders); or amend, modify, waive or otherwise change, or consent or agree to
any amendment, modification, waiver or other change to, any of the terms of any
Qualified Capital Stock that would cause such Qualified Capital Stock to become
Disqualified Capital Stock; and (c) amend, modify, waive or otherwise change, or
consent or agree to any amendment, modification, waiver or other change to, any
of the terms of any Organizational Document of any Loan Party or any Pledged
Company if such amendment, modification, waiver or change could reasonably be
expected to have a Material Adverse Effect. 8.9 Transactions with Affiliates.
Enter into any transaction of any kind involving payments in excess of
$2,000,000 in any fiscal year with any Affiliate of the Borrower, whether or not
in the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to Holdings or such Subsidiary as would be obtainable
by Holdings or such Subsidiary at the time in a comparable arm’s length
transaction with a Person other than an Affiliate, except: (a) transactions
between Holdings and its Subsidiaries; (b) loans or advances to directors,
officers and employees permitted under Section 8.7(d) and transactions permitted
by Sections 8.2(r), 8.2(s) and 8.7(q); 85



--------------------------------------------------------------------------------



 
[lnth10q063019ex103092.jpg]
(c) the payment of reasonable and customary fees, compensation, benefits and
incentive arrangements paid or provide to, and indemnities provided on behalf
of, officers, directors, employees or consultants of the Borrower, Holdings (or
any direct or indirect parent thereof) or any of its Subsidiaries; (d) (i) any
issuances of securities or other payments, awards or grants in cash, securities
or otherwise pursuant to, or the funding of, employment agreements, stock
options and stock ownership plans approved by Holdings’ board of managers (or
similar governing body) or the senior management thereof and (ii) any
repurchases of any issuances, awards or grants issued pursuant to clause (i), in
each case, to the extent permitted by Section 8.6; (e) employment arrangements
entered into in the ordinary course of business between Holdings or any
Subsidiary and any employee thereof; (f) any Restricted Payment permitted by
Section 8.6; (g) the Transactions and the payment of all fees and expenses
related to the Transactions as set forth in the Lender Presentation; (h)
[reserved]; (i) Intellectual Property licenses to Group Members in existence on
the Closing Date; (j) sales of Qualified Capital Stock of Holdings to Affiliates
of the Borrower not otherwise prohibited by the Loan Documents and the granting
of registration and other customary rights in connection therewith; (k) any
transaction with an Affiliate where the only consideration paid by any Loan
Party is Qualified Capital Stock of Holdings; (l) transactions with customers,
clients, suppliers, joint venture partners or purchasers or sellers of goods and
services, in each case, in the ordinary course of business and otherwise not
prohibited by the Loan Documents; (m) transactions in the ordinary course of
business with (i) Unrestricted Subsidiaries or (ii) joint ventures in which
Holdings or a Subsidiary thereof holds or acquires an ownership interest
(whether by way of Capital Stock or otherwise) so long as the terms of any such
transactions are no less favorable to Holdings or Subsidiary participating in
such joint ventures than they are to other joint venture partners; and (n) the
transactions listed on Schedule 8.9. 8.10 Sales and Leasebacks. Enter into any
arrangement, directly or indirectly, with any Person whereby it shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereafter acquired, and thereafter rent or lease such property or
other property which it intends to use for substantially the same purpose or
purposes as the property being sold or transferred, unless (i) the sale of such
property is permitted by Section 8.5 and (ii) any Liens arising in connection
with its use of such property are permitted by Section 8.3. 8.11 Hedge
Agreements. Enter into any Hedge Agreement, except Hedge Agreements entered into
in the ordinary course of business and not for speculative purposes. 8.12
Changes in Fiscal Periods. Permit any change in the fiscal year of the Borrower;
provided, that the Borrower may, upon written notice to the Administrative
Agent, change its fiscal year to any other fiscal year reasonably acceptable to
the Administrative Agent (such acceptance not to be unreasonably withheld or
delayed), in which case, the Borrower and the Administrative Agent will, and are
hereby authorized by the Lenders to, make any adjustments to this Agreement that
are necessary to reflect such change in fiscal year. 86



--------------------------------------------------------------------------------



 
[lnth10q063019ex103093.jpg]
8.13 Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits, limits or imposes any condition upon the ability
of any Group Member to create, incur, assume or suffer to exist any Lien upon
any of its property or revenues, whether now owned or hereafter acquired other
than (a) this Agreement and the other Loan Documents, (b) any agreements
governing any purchase money Liens or Capital Lease Obligations otherwise
permitted hereby (in which case, any prohibition or limitation shall only be
effective against the assets financed thereby), (c) any agreement governing the
Permitted Sale Leaseback, (d) any restrictions with respect to a Subsidiary
imposed pursuant to an agreement that has been entered into in connection with
the Disposition of all or substantially all of the Capital Stock or assets of
such Subsidiary, (e) customary provisions in leases, licenses and other
contracts restricting the assignment thereof, (f) any licenses in connection
with the Subject IP, (g) any other agreement that does not restrict in any
manner (directly or indirectly) Liens created pursuant to the Loan Documents or
any Collateral securing the Obligations and does not require the direct or
indirect granting of any Lien securing any Indebtedness or other obligation by
virtue of the granting of Liens on or pledge of Property of any Loan Party to
secure the Obligations and (h) any prohibition or limitation that (i) exists
pursuant to applicable Requirements of Law, (ii) consists of customary
restrictions and conditions contained in any agreement relating to any
transaction permitted under Section 8.4 or the sale of any property permitted
under Section 8.5, (iii) restricts subletting or assignment of leasehold
interests contained in any lease governing a leasehold interest of any Group
Member, (iv) exists in any agreement in effect at the time such Subsidiary
becomes a Subsidiary of the Borrower, so long as such agreement was not entered
into in contemplation of such Person becoming a Subsidiary, (v) exists in any
instrument governing Indebtedness assumed in connection with any Permitted
Acquisition, which encumbrance or restriction is not applicable to any Person,
or the Property or assets of any Person, other than the Person or the Property
or assets of the Person so acquired or (vi) is imposed by any amendments or
refinancings that are otherwise permitted by the Loan Documents or the
contracts, instruments or obligations referred to in clause (b), (c), (d), (e),
(f), (g), (h)(iv) or (h)(v); provided, that such amendments and refinancings are
no more materially restrictive with respect to such prohibitions and limitations
than those in effect prior to such amendment or refinancing (as determined in
good faith and, if requested by the Administrative Agent, certified in writing
to the Administrative Agent by a Responsible Officer of the Borrower). 8.14
Clauses Restricting Subsidiary Distributions. Enter into or suffer to exist or
become effective any consensual encumbrance or restriction on the ability of any
Subsidiary of the Borrower to (a) make Restricted Payments in respect of any
Capital Stock of such Subsidiary held by, or pay any Indebtedness owed to, the
Borrower or any other Subsidiary of the Borrower, (b) make loans or advances to,
or other Investments in, the Borrower or any other Subsidiary of the Borrower or
(c) transfer any of its assets to the Borrower or any other Subsidiary of the
Borrower, except for such encumbrances or restrictions existing under or by
reason of: (i) any restrictions existing under the Loan Documents and any
Permitted Refinancing thereof, (ii) any restrictions with respect to a
Subsidiary imposed pursuant to an agreement that has been entered into in
connection with the Disposition of all or substantially all of the Capital Stock
or assets of such Subsidiary, (iii) any restrictions set forth in the agreement
governing any Indebtedness incurred under Section 8.2(j), so long as the
restrictions set forth therein are not materially more restrictive than the
corresponding provisions in the Loan Documents, (iv) any agreements governing
any purchase money Liens, Capital Lease Obligations or the Permitted Sale
Leaseback otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby), (v)
restrictions and conditions existing on the date hereof identified on Schedule
8.14 (but not to any amendment or modification expanding the scope or duration
of any such restriction or condition), 87



--------------------------------------------------------------------------------



 
[lnth10q063019ex103094.jpg]
(vi) restrictions or conditions imposed by any agreement relating to Liens
permitted by this Agreement but solely to the extent that such restrictions or
conditions apply only to the property or assets subject to such permitted Lien,
(vii) customary provisions in leases, licenses and other contracts entered into
in the ordinary course of business restricting the assignment thereof, (viii)
customary restrictions in joint venture agreements and other similar agreements
applicable to joint ventures permitted hereunder and applicable solely to such
joint venture, (ix) any agreement of a Foreign Subsidiary governing Indebtedness
permitted to be incurred or permitted to exist under Section 8.2, (x) any
agreement or arrangement already binding on a Subsidiary when it is acquired so
long as such agreement or arrangement was not created in anticipation of such
acquisition, (xi) Requirements of Law, (xii) customary restrictions and
conditions contained in any agreement relating to any transaction permitted
under Section 8.4 or the sale of any property permitted under Section 8.5
pending the consummation of such transaction or sale, (xiii) any agreement in
effect at the time such Subsidiary becomes a Subsidiary of the Borrower, so long
as such agreement was not entered into in connection with or in contemplation of
such Person becoming a Subsidiary of the Borrower, (xiv) any instrument
governing Indebtedness assumed in connection with any Permitted Acquisition,
which encumbrance or restriction is not applicable to any Person, or the
Property or assets of any Person, other than the Person or the Property or
assets of the Person so acquired, or (xv) any encumbrances or restrictions
imposed by any amendments or refinancings that are otherwise permitted by the
Loan Documents or the contracts, instruments or obligations referred to in
clause (vi), (x), (xiii) or (xiv) of this Section; provided, that such
amendments or refinancings are no more materially restrictive with respect to
such encumbrances and restrictions than those in effect prior to such amendment
or refinancing (as determined in good faith and, if requested by the
Administrative Agent, certified in writing to the Administrative Agent by a
Responsible Officer of the Borrower). 8.15 Lines of Business. Enter into any
business, either directly or through any Subsidiary, except for those businesses
in which Holdings and its Subsidiaries are engaged on the date of this Agreement
(after giving effect to the Transactions) or that are reasonably related,
incidental, ancillary or complementary thereto. 8.16 Holding Company. In the
case of Holdings, engage in any business or activity other than (a) the
ownership of all outstanding Capital Stock in the Borrower, (b) maintaining its
corporate existence, (c) participating in tax, accounting and other
administrative activities as a member of the consolidated group of companies,
that includes the Loan Parties, (d) the execution and delivery of the Loan
Documents to which it is a party and the performance of its obligations
thereunder, (e) the incurrence of Indebtedness permitted to be incurred by
Holdings pursuant to Section 8.2, (f) the consummation of any Permitted
Acquisition, so long as any assets acquired in connection with such Permitted
Acquisition are owned by the Borrower or a Subsidiary of the Borrower
immediately following such Permitted Acquisition, (g) Restricted Payments
permitted to be made or received by Holdings under Section 8.6, (h) the
consummation of a Qualified Public Offering or any other issuance of its Capital
Stock, (i) any transaction that Holdings is expressly permitted or contemplated
to enter into or consummate under this Section 8, and (j) activities incidental
to the businesses or activities described in clauses (a) through (i) of this
Section 8.16. 88



--------------------------------------------------------------------------------



 
[lnth10q063019ex103095.jpg]
SECTION 9. EVENTS OF DEFAULT 9.1 Events of Default. If any of the following
events shall occur and be continuing: (a) the Borrower shall fail to pay any
principal of any Loan or Reimbursement Obligation when due in accordance with
the terms hereof; or the Borrower shall fail to pay any interest on any Loan or
Reimbursement Obligation, fee or any other amount payable hereunder or under any
other Loan Document, within five (5) days after any such interest or other
amount becomes due in accordance with the terms hereof; or (b) any
representation or warranty made or deemed made by any Loan Party herein or in
any other Loan Document or that is contained in any certificate, document or
financial or other statement furnished by it at any time under or in connection
with this Agreement or any such other Loan Document shall prove to have been
inaccurate in any material respect on or as of the date made or deemed made; or
(c) any Loan Party shall default in the observance or performance of any
agreement contained in Section 7.4(a) (with respect to the Borrower only),
Section 7.7(a) or Section 8 of this Agreement; or (d) any Loan Party shall
default in the observance or performance of any other agreement contained in
this Agreement or any other Loan Document (other than as provided in clauses(a)
through (c) of this Section 9.1), and such default shall continue unremedied for
a period of thirty (30) days after any such days after notice to the Borrower
from the Administrative Agent; or (e) any Group Member (i) defaults in making
any payment of any principal of any Material Indebtedness (including any
Guarantee Obligation or Hedge Agreement that constitutes Material Indebtedness,
but excluding the Loans) on the scheduled or original due date with respect
thereto; or (ii) defaults in making any payment of any interest on any such
Material Indebtedness beyond the period of grace, if any, provided in the
instrument or agreement under which such Indebtedness was created; or (iii)
defaults in the observance or performance of any other agreement or condition
relating to any such Material Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or beneficiary of such Material
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Material Indebtedness to
become due prior to its stated maturity or to become subject to a mandatory
offer to purchase by the obligor thereunder or (in the case of any such Material
Indebtedness constituting a Guarantee Obligation) to become payable; or (f) (i)
any Group Member (other than an Immaterial Subsidiary) shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or any
Group Member (other than an Immaterial Subsidiary) shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against any Group Member (other than an Immaterial Subsidiary) any case,
proceeding or other action of a nature referred to in clause (i) above that (A)
results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
sixty (60) days; or (iii) there shall be commenced any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of the assets of the Group
Members, taken as a whole, that results in the entry of an order for any such
relief that shall not have been vacated, discharged, or stayed or bonded pending
appeal within sixty (60) days after any such days from the entry thereof; or
(iv) any Group Member (other than an Immaterial Subsidiary) shall generally not,
or shall be unable to, or shall admit in writing its inability to, pay its debts
as they become due; or 89



--------------------------------------------------------------------------------



 
[lnth10q063019ex103096.jpg]
(g) (i) any failure to satisfy the minimum funding standard under Section 412 of
the Code or Section 302 of ERISA, whether or not waived, shall occur with
respect to any Single Employer Plan or any Lien in favor of the PBGC or a Single
Employer Plan or Multiemployer Plan shall arise on the assets of the Borrower or
any Commonly Controlled Entity, (ii) a Reportable Event shall occur, or
proceedings shall commence under Section 4042 of ERISA to have a trustee
appointed, or a trustee shall be appointed, with respect to a Single Employer
Plan, (iii) any Single Employer Plan shall be terminated under Section 4041(c)
of ERISA, (iv) any withdrawal by the Borrower or any Commonly Controlled Entity
from a Single Employer Plan subject to Section 4063 of ERISA during a plan year
in which it was a substantial employer (as defined in Section 4001(a)(2) of
ERISA) shall occur or a cessation of operations that is treated as such a
withdrawal under Section 4062(e) of ERISA shall occur, (v) any Group Member or
any Commonly Controlled Entity shall, or is reasonably likely to, incur any
liability in connection with a withdrawal from, or the Insolvency of, a
Multiemployer Plan, (vi) any failure to make a required contribution to a
Multiemployer Plan shall occur, (vii) the occurrence of any event or condition
which could reasonably be expected to constitute grounds under ERISA for the
termination of, or the appointment of a trustee to administer, any Single
Employer Plan, or (viii) any Group Member shall engage in any nonexempt
“prohibited transaction” (within the meaning of Section 406 of ERISA or Section
4975 of the Code) involving any Plan; and, in each case, in clauses (i) through
(viii) above, such event or condition, together with all other such events or
conditions, if any, could reasonably be expected to have a Material Adverse
Effect; or (h) one or more judgments or decrees shall be entered against any
Group Member and the same shall not have been vacated, discharged, stayed or
bonded pending appeal for a period of thirty (30) consecutive days and any such
judgments or decrees is for the payment of money, individually or in the
aggregate (not paid or fully covered by insurance as to which the relevant
insurance company has acknowledged coverage), of $20,000,000 or more; or (i) any
of the Security Documents shall cease, for any reason, to be in full force and
effect, or any Loan Party or any Subsidiary of any Loan Party shall so assert,
or any Lien created by any of the Security Documents shall cease to be
enforceable and of the same effect and priority purported to be created thereby
(except to the extent the loss of perfection or priority results from the
failure of the Administrative Agent to maintain possession of certificates
actually delivered to it representing Collateral or to file Uniform Commercial
Code continuation statements); or any Loan Party or any Subsidiary of any Loan
Party shall so assert in writing; or (j) the guarantee contained in Section 2 of
the Guarantee and Collateral Agreement shall cease, for any reason, to be in
full force and effect or any Loan Party or any Subsidiary of any Loan Party
shall so assert in writing; or (k) a Change of Control occurs; or (l) (i) any of
the Obligations of the Loan Parties under the Loan Documents for any reason
shall cease to be “senior debt,” “senior indebtedness,” “designated senior
debt,” “guarantor senior debt” or “senior secured financing” (or any comparable
term) under, and as defined in, any Junior Financing Documentation, (ii) the
subordination provisions set forth in any Junior Financing Documentation shall,
in whole or in part, cease to be effective or cease to be legally valid, bonding
and enforceable against the holders of any Junior Financing, if applicable, or
(iii) any Loan Party or any Subsidiary of any Loan Party, shall assert any of
the foregoing in writing; then, and in any such event, (A) if such event is an
Event of Default specified in clause (f) above with respect to the Borrower or
Holdings, automatically the Commitments shall immediately terminate and the
Loans hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents shall immediately become due
and payable, and (B) if such event is any other Event of Default, either or both
of the following actions may be taken: (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower declare the
Revolving Commitments to be terminated forthwith, whereupon the Revolving
Commitments shall immediately terminate; and (ii) with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required 90



--------------------------------------------------------------------------------



 
[lnth10q063019ex103097.jpg]
Lenders, the Administrative Agent shall, by notice to the Borrower, declare the
Loans hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents to be due and payable
forthwith, whereupon the same shall immediately become due and payable. With
respect to all Letters of Credit with respect to which presentment for honor
shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrower shall at such time deposit in a cash collateral account
opened by the Administrative Agent an amount equal to 102% the aggregate then
undrawn and unexpired amount of such Letters of Credit. Amounts held in such
cash collateral account shall be applied by the Administrative Agent to the
payment of drafts or other demands for payment drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired (without any pending drawing thereon) or been fully drawn upon, if
any, shall be applied to repay other obligations of the Borrower hereunder and
under the other Loan Documents in accordance with the Guarantee and Collateral
Agreement. After all such Letters of Credit shall have expired (without any
pending drawing thereon) or been fully drawn upon, all Reimbursement Obligations
shall have been satisfied and all other obligations of the Borrower hereunder
and under the other Loan Documents shall have been paid in full, the balance, if
any, in such cash collateral account shall be returned to the Borrower (or such
other Person as may be lawfully entitled thereto). Except as expressly provided
above in this Section 9.1, presentment, demand, protest and all other notices of
any kind are hereby expressly waived by the Borrower. SECTION 10. THE AGENTS
10.1 Appointment. (a) Each Lender (and, if applicable, each other Secured Party)
hereby irrevocably designates and appoints each Agent as the agent of such
Lender (and, if applicable, each other Secured Party) under this Agreement and
the other Loan Documents, and each such Lender (and, if applicable, each other
Secured Party) irrevocably authorizes such Agent, in such capacity, to take such
action on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are expressly
delegated to such Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, no
Agent shall have any duties or responsibilities, except those expressly set
forth herein, or any fiduciary relationship with any Lender or other Secured
Party, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against any Agent. (b) Each of the Secured Parties
hereby irrevocable designates and appoints Wells Fargo Bank, N.A. as collateral
agent of such Secured Party under this Agreement and the other Loan Documents,
and each such Secured Party irrevocably authorizes the Collateral Agent, in such
capacity, to take such action on its behalf as are necessary or advisable with
respect to the Collateral under this Agreement or any of the other Loan
Documents, together with such powers as are reasonably incidental thereto. The
Collateral Agent hereby accepts such appointment. 10.2 Delegation of Duties.
Each Agent may execute any of its duties under this Agreement and the other Loan
Documents by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. No Agent
shall be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care. 10.3 Exculpatory
Provisions. Neither any Agent nor any of their respective officers, directors,
members, partners, employees, agents, attorneys-in-fact or Affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct), (ii)
subject to any fiduciary duty or implied duties, regardless of whether a Default
of Event of Default has occurred and is continuing or (iii) responsible in any
manner to any of the Lenders or any other Secured Party for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or any Specified
Hedge Agreement or in any certificate, report, statement or other document
referred to or provided for in, or received by the Agents under or in connection
with, this Agreement or any other Loan Document or any 91



--------------------------------------------------------------------------------



 
[lnth10q063019ex103098.jpg]
Specified Hedge Agreement or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or any Specified Hedge Agreement or for any failure of any Loan Party a
party thereto to perform its obligations hereunder or thereunder or for the
existence, value or collectability of the Collateral or the existence, priority
or perfection of the Collateral Agent’s Lien thereon. The Agents shall not be
under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document or any Specified Hedge Agreement,
or to inspect the properties, books or records of any Loan Party. 10.4 Reliance
by Agents. Each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any instrument, writing, resolution, notice, consent, certificate,
affidavit, letter, telecopy, telex or teletype message, statement, order or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel (including counsel to the Borrower), independent
accountants and other experts selected by such Agent. The Administrative Agent
shall deem and treat the Lender specified in the Register with respect to any
amount owing hereunder as the owner thereof for all purposes unless a written
notice of assignment, negotiation or transfer thereof shall have been filed with
the Administrative Agent. Each Agent shall be fully justified in failing or
refusing to take any action under this Agreement or any other Loan Document
unless it shall first receive such advice or concurrence of the Required Lenders
(or, if so specified by this Agreement, all Lenders or the Majority Facility
Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. The
Agents shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Required Lenders (or, if so specified by this Agreement, all
Lenders or the Majority Facility Lenders), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans and all other Secured Parties. 10.5 Notice of
Default. No Agent shall be deemed to have knowledge or notice of the occurrence
of any Default or Event of Default hereunder unless such Agent has received
written notice from a Lender or the Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default.” In the event that the Administrative Agent receives such a
notice, the Administrative Agent shall give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders or any other instructing group of
Lenders specified by this Agreement); provided, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Secured Parties. 10.6 Non-Reliance
on Agents and Other Lenders. Each Lender (and, if applicable, each other Secured
Party) expressly acknowledges that neither the Agents nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates have made any representations or warranties to it and that no act by
any Agent hereafter taken, including any review of the affairs of a Loan Party
or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by any Agent to any Lender or any other Secured
Party. Each Lender (and, if applicable, each other Secured Party) represents to
the Agents that it has, independently and without reliance upon any Agent or any
other Lender or any other Secured Party, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates and made
its own decision to make its Loans hereunder and enter into this Agreement, any
Specified Hedge Agreement or any Specified Cash Management Agreement. Each
Lender (and, if applicable, each other Secured Party) also represents that it
will, independently and without reliance upon any Agent or any other Lender or
any other Secured Party, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, any Specified Hedge Agreement or any Specified Cash
Management Agreement, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent hereunder, the Administrative Agent
shall not have any duty or responsibility to provide any Lender or any other
Secured Party with any credit or other information concerning the business,
operations, 92



--------------------------------------------------------------------------------



 
[lnth10q063019ex103099.jpg]
property, condition (financial or otherwise), prospects or creditworthiness of
any Loan Party or any Affiliate of a Loan Party that may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates. 10.7 Indemnification. To the
extent that the Borrower for any reason fails to indefeasibly pay any amount
required under Section 11.5 to be paid by it to any Agent Related Party (or any
sub-agent thereof), each Lender severally agrees to pay to such Agent Related
Party (or any such sub-agent thereof) such Lender’s Aggregate Exposure
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided, that (a) the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against any Agent
Related Party (or any such sub- agent thereof) and (b) no Lender shall be liable
for the payment of any portion of such unreimbursed expense or indemnified loss,
claim, damage, liability or related expense that is found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent’s gross negligence or willful misconduct. The agreements in this
Section 10.7 shall survive the payment of the Loans and all other amounts
payable hereunder. 10.8 Agent in Its Individual Capacity. Each Agent and its
affiliates may make loans to, accept deposits from and generally engage in any
kind of business with any Loan Party as though such Agent were not an Agent.
With respect to its Loans made or renewed by it and with respect to any Letters
of Credit issued or participated in by it, each Agent shall have the same rights
and powers under this Agreement and the other Loan Documents as any Lender and
may exercise the same as though it were not an Agent, and the terms “Lender,”
“Lenders,” “Secured Party” and “Secured Parties” shall include each Agent in its
individual capacity. 10.9 Successor Administrative Agent. The Administrative
Agent and the Collateral Agent may resign as Administrative Agent and Collateral
Agent, respectively, upon ten (10) Business Days’ notice to the Lenders and the
Borrower. If the Administrative Agent or Collateral Agent, as applicable, shall
resign as Administrative Agent or Collateral Agent, as applicable, under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 9.1(a) or Section 9.1(f) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent or Collateral Agent, as applicable, and the
term “Administrative Agent” or “Collateral Agent,” as applicable, shall mean
such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s or Collateral Agent’s, as applicable, rights,
powers and duties as Administrative Agent or Collateral Agent, as applicable,
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or Collateral Agent, as applicable, or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent or Collateral Agent, as
applicable, by the date that is ten (10) Business Days following a retiring
Administrative Agent’s or Collateral Agent’s, as applicable, notice of
resignation, the retiring Administrative Agent’s or Collateral Agent’s, as
applicable, resignation shall nevertheless thereupon become effective and the
Required Lenders shall assume and perform all of the duties of the
Administrative Agent or Collateral Agent, as applicable, hereunder until such
time, if any, as the Required Lenders appoint a successor agent as provided for
above. After any retiring Administrative Agent’s or Collateral Agent’s, as
applicable, resignation as Administrative Agent or retiring Collateral Agent’s
resignation as Collateral Agent, as applicable, the provisions of this Section
10 shall inure to its benefit as to any actions taken or omitted to be taken by
it while it was Administrative Agent or Collateral Agent, as applicable, under
this Agreement and the other Loan Documents. 10.10 Agents Generally. The Joint
Lead Arrangers shall not have any duties or responsibilities hereunder in its
capacity as such. 10.11 Lender Action. Each Lender agrees that it shall not take
or institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents, the Specified Hedge Agreements or the Specified Cash Management
Agreements (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceeds, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, without
the prior written consent of the Administrative Agent; provided, that the 93



--------------------------------------------------------------------------------



 
[lnth10q063019ex103100.jpg]
foregoing shall not prohibit any Lender from filing proofs of claim during the
pendency of a proceeding relative to any Loan Party under any bankruptcy or
other debtor relief law. 10.12 Withholding Tax. To the extent required by any
applicable Requirements of Law (as determined in good faith by the Agent), an
Agent may withhold from any payment to any Lender under any Loan Document an
amount equal to any applicable withholding Tax. If the IRS or any Governmental
Authority asserts a claim that the Agent did not properly withhold Tax from any
amount paid to or for the account of any Lender for any reason (including
because the appropriate form was not delivered or was not properly executed, or
because such Lender failed to notify the Agent of a change in circumstances that
rendered the exemption from, or reduction of, withholding Tax ineffective), such
Lender shall indemnify and hold harmless the Agent (to the extent that the Agent
has not already been reimbursed by the Borrower and without limiting or
expanding the obligation of the Borrower to do so) for all amounts paid,
directly or indirectly, by the Agent as Tax or otherwise, including any
penalties, additions to Tax or interest thereon, together with all expenses
incurred, including legal expenses and any out-of-pocket expenses, whether or
not such Tax was correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due to the Agent. The agreements in this
Section 10.12 shall survive the resignation and/or replacement of the Agent, any
assignment of rights by, or the replacement of, a Lender, the termination of the
Loans and the repayment, satisfaction or discharge of all obligations under this
Agreement. For the avoidance of doubt, for purposes of this Section 10.12, the
term “Lender” shall include the Issuing Lender. SECTION 11. MISCELLANEOUS 11.1
Amendments and Waivers. Neither this Agreement, any other Loan Document, nor any
terms hereof or thereof may be amended, supplemented or modified except in
accordance with the provisions of this Section 11.1. The Required Lenders and
each Loan Party to the relevant Loan Document may, or, with the written consent
of the Required Lenders, the Administrative Agent and each Loan Party to the
relevant Loan Document may, from time to time, (a) enter into written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of the Lenders or of the Loan
Parties hereunder or thereunder or (b) waive, on such terms and conditions as
the Required Lenders or the Administrative Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or the
other Loan Documents or any Default or Event of Default and its consequences;
provided, however, that (i) the consent of each Lender directly and adversely
affected thereby (but not the consent of the Required Lenders) shall be required
for any waiver, amendment or modification that forgives the principal amount or
extends the final scheduled date of maturity of any Loan, extends the scheduled
date of any amortization payment in respect of any Term Loan, reduces the stated
rate of any interest or forgives or reduces any interest or fee payable
hereunder (except in connection with the waiver of applicability of any
post-default increase in interest rates, which waiver shall be effective with
the consent of the Required Lenders), extends the scheduled date of any payment
thereof, or increases the amount or extends the expiration date of any Lender’s
Commitment; provided, that neither any amendment, modification or waiver of a
mandatory prepayment required hereunder, nor any amendment of Section 4.2 or any
related definitions, including Asset Sale or Recovery Event, shall constitute a
reduction of the amount of, or an extension of the scheduled date of, any
principal installment of any Loan or Note or other amendment, modification or
supplement to which this clause (i) is applicable; and (ii) no such waiver and
no such amendment, supplement or modification shall, without the consent of all
Lenders: (A) eliminate or reduce the voting rights of any Lender under this
Section 11.1 without the written consent of such Lender; 94



--------------------------------------------------------------------------------



 
[lnth10q063019ex103101.jpg]
(B) reduce any percentage specified in the definition of Required Lenders,
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, release all or
substantially all of the Collateral or release Holdings or all or substantially
all of the Subsidiary Guarantors from their obligations under the Guarantee and
Collateral Agreement, in each case, without the written consent of all Lenders;
(C) reduce the percentage specified in the definition of Majority Facility
Lenders with respect to any Facility without the written consent of all Lenders
under such Facility; (D) amend, modify or waive any provision of Section 10 or
any other provision in any manner which increases the obligations or diminishes
the rights of any Agent without the written consent of each Agent adversely
affected thereby; (E) [reserved]; (F) amend, modify or waive any provision of
Sections 3.7 to 3.15 or any other provision hereof in any manner which increases
the obligations or diminishes the rights of the Issuing Lender without the
written consent of each Issuing Lender; (G) change the order of application set
forth in Section 6.5 of the Guarantee and Collateral Agreement; (H) amend,
modify or waive any provision of Section 4.8(a), 4.8(b) or 4.8(c) in any manner;
and (I) release all or substantially all of the Guarantors or the Collateral
without the written consent of all Lenders, except as otherwise may be provided
in this Agreement or the other Loan Documents. (iii) no such waiver, amendment,
supplement or modification shall, without the written consent of the Required
Revolving Lenders, amend, modify or waive Section 6.2 if the effect of such
amendment, modification or waiver is to require the Revolving Lenders to make
Revolving Loans when such Revolving Lenders would not otherwise be required to
do so. In the case of any waiver, the Loan Parties, the Lenders and the Agents
shall be restored to their former position and rights hereunder and under the
other Loan Documents, and any Default or Event of Default waived shall be deemed
to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon. In addition, notwithstanding the foregoing, this Agreement may be
amended with the written consent of the Administrative Agent, the Borrower and
the Lenders providing the relevant Replacement Term Loans (as defined below) to
permit the refinancing of all outstanding Term Loans (“Refinanced Term Loans”)
with a replacement term loan tranche hereunder (“Replacement Term Loans”);
provided. that (a) the aggregate principal amount of such Replacement Term Loans
shall not exceed the aggregate principal amount of such Refinanced Term Loans
plus accrued interest, fees and expenses related thereto, (b) the Applicable
Margin for such Replacement Term Loans shall not be higher than the Applicable
Margin for such Refinanced Term Loans, (c) the weighted average life to maturity
of such Replacement Term Loans shall not be shorter than the weighted average
life to maturity of such Refinanced Term Loans at the time of such refinancing
(except to the extent of nominal amortization for periods where amortization has
been eliminated as a result of prepayment of the applicable Term Loans) and (d)
all other terms applicable to such Replacement Term Loans shall be substantially
identical to, or less favorable to the Lenders providing such Replacement Term
Loans than, those applicable to such Refinanced Term Loans, except to the extent
necessary to provide for covenants and other terms applicable to any period
after the latest final maturity of the Term Loans in effect immediately prior to
such refinancing. 95



--------------------------------------------------------------------------------



 
[lnth10q063019ex103102.jpg]
If, in connection with any proposed amendment, modification, waiver or
termination requiring the consent of all (or all affected) Lenders (including
all Lenders under a single Facility), the consent of the Required Lenders (or
Majority Facility Lenders, as the case may be) is obtained, but the consent of
other Lenders whose consent is required is not obtained (any such Lender whose
consent is not obtained being referred to as a “Non-Consenting Lender”), then,
so long as the Administrative Agent is not a Non-Consenting Lender, the
Administrative Agent or a Person reasonably acceptable to the Administrative
Agent shall have the right but not the obligation to purchase at par from such
Non-Consenting Lenders, and such Non-Consenting Lenders agree that they shall,
upon the Administrative Agent’s request, sell and assign to the Administrative
Agent or such Person, all of the Term Loans and Revolving Commitments of such
Non-Consenting Lenders for an amount equal to the principal balance of all such
Term Loans and/or outstanding Revolving Loans held by such Non-Consenting
Lenders and all accrued interest and fees with respect thereto through the date
of sale, such purchase and sale to be consummated pursuant to an executed
Assignment and Assumption. In addition to the foregoing, the Borrower may
replace any Non-Consenting Lender pursuant to Section 4.13. Notwithstanding the
foregoing, this Agreement and the other Loan Documents may be amended (or
amended and restated), modified or supplemented with the written consent of the
Administrative Agent and the Borrower (a) to cure any ambiguity, omission,
defect or inconsistency, so long as such amendment, modification or supplement
does not adversely affect the rights of any Lender or Issuing Lender, (b) to add
one or more additional credit facilities with respect to Incremental Term Loans
to this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans, as applicable, and the accrued interest and fees in respect
thereof and (c) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Majority Facility
Lenders; provided, that the conditions set forth in Section 2.4 are satisfied.
Anything herein to the contrary notwithstanding, during such period as a Lender
is a Defaulting Lender, to the fullest extent permitted by applicable law, such
Lender will not be entitled to vote in respect of amendments and waivers
hereunder and the Commitment and the outstanding Loans or other extensions of
credit of such Lender hereunder will not be taken into account in determining
whether the Required Lenders or all of the Lenders, as required, have approved
any such amendment or waiver (and the definitions of “Required Lenders” and
“Majority Facility Lenders” will automatically be deemed modified accordingly
for the duration of such period); provided, that, subject to the limitations set
forth in the first paragraph of this Section 11.1, any such amendment or waiver
that would increase or extend the term of the Commitment of such Defaulting
Lender, extend the date fixed for the payment of principal or interest owing to
such Defaulting Lender hereunder, reduce the principal amount of any obligation
owing to such Defaulting Lender, reduce the amount of or the rate or amount of
interest on any amount owing to such Defaulting Lender or of any fee payable to
such Defaulting Lender hereunder, or alter the terms of this proviso, will
require the consent of such Defaulting Lender. 11.2 Notices. (a) All notices and
other communications provided for hereunder shall be either (i) in writing
(including telecopy or e-mail communication) and mailed, telecopied or delivered
or (ii) as and to the extent set forth in Section 11.2(b) and in the proviso to
this Section 11.2(a), in an electronic medium and as delivered as set forth in
Section 11.2(b): If to the Borrower: Lantheus Medical Imaging, Inc. 331 Treble
Cove Road North Billerica, MA 01862 Attention: Robert Marshall, Chief Financial
Officer and Treasurer Email: robert.marshall@lantheus.com Telephone:
978-671-8734 96



--------------------------------------------------------------------------------



 
[lnth10q063019ex103103.jpg]
with a copy to: Lantheus Medical Imaging, Inc. 331 Treble Cove Road North
Billerica, MA 01862 Attention: Michael Duffy, SVP, General Counsel and Secretary
Email: michael.duffy@lantheus.com Telephone: 978-671-8408 with a copy to: Weil,
Gotshal & Manges LLP 767 Fifth Avenue New York, New York 10153 Attention: Andrew
J. Yoon E-mail: andrew.yoon@weil.com Telephone: 212-310-8689 Fax No.: (212)
310-8007 If to the Administrative Agent or Collateral Agent: Wells Fargo Bank,
N.A. Attention: Syndication Agency Services 1525 West W.T. Harris Blvd.
Charlotte, NC 28262 MAC D1109-019 Fax No.: (704) 590-2703 Email:
Agencyservices.requests@wellsfargo.com Telephone: (704) 590-3481 or, as to any
party, at such other address as shall be designated by such party in a written
notice to the other parties; provided, however, that materials and information
described in Section 11.2(b) shall be delivered to the Administrative Agent in
accordance with the provisions thereof or as otherwise specified to the Borrower
by the Administrative Agent. All such notices and other communications shall,
when mailed, be effective four days after having been mailed by regular mail,
one (1) Business Day after having been mailed by overnight courier, and when
telecopied or E-mailed, be effective when properly transmitted, except that
notices and communications to any Agent pursuant to Sections 2, 3, 4, 6 and 10
shall not be effective until received by such Agent. Delivery by telecopier of
an executed counterpart of a signature page to any amendment or waiver of any
provision of this Agreement or the Notes or of any Exhibit hereto to be executed
and delivered hereunder shall be effective as delivery of an original executed
counterpart thereof. (b) The Borrower hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to the Loan Documents,
including, without limitation, all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) relates to a request for a new, or a
conversion of an existing, borrowing or other extension of credit (including any
election of an interest rate or interest period relating thereto), (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides notice of any default or event of
default under this Agreement or (iv) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any borrowing
or other extension of credit hereunder (all such non-excluded communications
being referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium in a format reasonably acceptable to
the Administrative Agent to an electronic address specified by the
Administrative Agent to the Borrower (the “Platform”). In addition, the Borrower
agrees to continue to provide the Communications to the Agents in the manner
specified in the Loan Documents but only to the extent requested by the
Administrative Agent. 97



--------------------------------------------------------------------------------



 
[lnth10q063019ex103104.jpg]
(c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE ADMINISTRATIVE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS, EXCEPT TO THE EXTENT
THE LIABILITY OF SUCH PERSON IS FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A
COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH PERSON’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “ADMINISTRATIVE AGENT PARTIES”) HAVE ANY LIABILITY TO THE
BORROWER, ANY LENDER PARTY OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY
KIND, INCLUDING, WITHOUT LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE ADMINISTRATIVE AGENT’S
TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET. The Administrative Agent
agrees that the receipt of the Communications by the Administrative Agent at its
e-mail address set forth above shall constitute effective delivery of the
Communications to the Administrative Agent for purposes of the Loan Documents.
Each Lender agrees that notice to it (as provided in the next sentence)
specifying that the Communications have been posted to the Platform shall
constitute effective delivery of the Communications to such Lender for purposes
of the Loan Documents. Each Lender agrees to notify the Administrative Agent in
writing (including by electronic communication) from time to time of such
Lender’s e-mail address to which the foregoing notice may be sent by electronic
transmission and (ii) that the foregoing notice may be sent to such e-mail
address. Nothing herein shall prejudice the right of the Administrative Agent or
any Lender to give any notice or other communication pursuant to any Loan
Document in any other manner specified in such Loan Document. The Borrower
hereby acknowledges that (a) the Administrative Agent will make available to the
Lenders materials and/or information provided by or on behalf of the Borrower
hereunder (collectively, the “Borrower Materials”) by posting the Borrower
Materials on the Platform and (b) certain of the Lenders may be “public-side”
Lenders (i.e., Lenders that do not wish to receive material non-public
information with respect to the Borrower or its securities) (each, a “Public
Lender”). The Administrative Agent shall provide the Borrower with a reasonable
opportunity to review any information proposed to be distributed to the Lenders
and, if the Borrower advises the Administrative Agent that any such information
should be not be distributed to Public Lenders, then the Administrative Agent
will not post such information on that portion of the Platform designated for
such Public Lenders unless the Borrower otherwise consents. The Borrower hereby
agrees that (x) unless clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof, the Administrative Agent shall be entitled to treat any Borrower
Materials as being suitable only for posting on a portion of the Platform not
marked as “Public Investor”, (y) by marking Borrower Materials “PUBLIC,” the
Borrower shall be deemed to have authorized the Administrative Agent and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States federal and state securities laws and (z) all Borrower
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated as “Public Investor”. Notwithstanding the foregoing,
the following Borrower Materials shall be marked “PUBLIC”, unless the Borrower
notifies the Administrative Agent promptly that any such document contains
material non-public information: (1) the Loan Documents and (2) notification of
changes in the terms of the Facility. Each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable law, including United States Federal and state securities laws, to
make reference to communications that are not made available through the “Public
Side Information” portion of the Platform and that may contain 98



--------------------------------------------------------------------------------



 
[lnth10q063019ex103105.jpg]
material non-public information with respect to the Borrower or its securities
for purposes of United States Federal or state securities laws. In the event
that any Public Lender has determined for itself to not access any information
disclosed through the Platform or otherwise, such Public Lender acknowledges
that (i) other Lenders may have availed themselves of such information and (ii)
neither the Borrower nor any of its Affiliates nor the Administrative Agent has
any responsibility for such Public Lender’s decision to limit the scope of the
information it has obtained in connection with this Agreement and the other Loan
Documents. 11.3 No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of any Agent or any Lender, any right, remedy,
power or privilege hereunder or under the other Loan Documents shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law. 11.4 Survival of
Representations and Warranties. All representations and warranties made
hereunder, in the other Loan Documents and in any document, certificate or
statement delivered pursuant hereto or in connection herewith shall survive the
execution and delivery of this Agreement and the making of the Loans and other
extensions of credit hereunder and shall continue in full force and effect as
long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied or any Letter of Credit shall remain outstanding and so long as the
Commitments of any Lender have not been terminated. 11.5 Payment of Expenses.
(a) The Borrower agrees (i) to pay or reimburse each Agent and the Joint Lead
Arrangers for all of their reasonable and documented out-of-pocket costs and
expenses associated with the syndication of the Facilities and incurred in
connection with the preparation, negotiation, execution and delivery, and any
amendment, supplement or modification to, this Agreement and the other Loan
Documents, any security arrangements in connection therewith and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including
the reasonable invoiced fees and disbursements of counsel to such parties
(provided, that, unless there is a conflict of interest, such fees and
disbursements shall not include fees and disbursements for more than one primary
counsel and one local counsel in each relevant jurisdiction) and filing and
recording fees and expenses, with statements with respect to the foregoing to be
submitted to the Borrower prior to the Closing Date (in the case of amounts to
be paid on the Closing Date) and from time to time thereafter as such parties
shall deem appropriate, (ii) to pay or reimburse each Lender and Agent for all
its reasonable documented out-of-pocket costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Loan Documents and any such other documents, or during any
workout or restructuring, including the reasonable and invoiced fees and
disbursements of counsel to such parties (provided, that such fees and
disbursements shall not include fees and disbursements for more than one primary
counsel and one local counsel in each relevant jurisdiction), (iii) to pay,
indemnify, and hold each Lender and each Agent harmless from, any and all
recording and filing fees, if any, that may be payable or determined to be
payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and (iv)
to pay, indemnify, and hold each Lender and Agent and the Joint Lead Arrangers
and their respective affiliates (including, without limitation, controlling
persons) and each member, partner, director, officer, employee, advisor, agent,
affiliate, successor, partner, member, representative and assign of each of the
forgoing (each, an “Indemnitee”) harmless from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents (regardless of whether any Loan Party is or
is not a party to any such actions or suits) and any such other documents or
each Letter of Credit, including any of the foregoing relating to the use of
proceeds of the Loans or any Letter of Credit, and the reasonable and documented
fees, disbursements and other charges of one legal counsel to such Indemnitees
taken as a whole (and, if applicable, one local counsel to such persons taken as
a whole in each appropriate jurisdiction and, in the case of a conflict of
interest, one additional local counsel in each appropriate jurisdiction to all
affected Indemnitees taken as a whole) in connection with claims, actions or
proceedings by any Indemnitee against any Loan Party under any Loan Document;
provided, that this clause (iv) shall 99



--------------------------------------------------------------------------------



 
[lnth10q063019ex103106.jpg]
not apply with respect to Taxes, other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim (all the foregoing in this
clause (iv), collectively, the “Indemnified Liabilities”); provided, that the
Borrower shall not have any obligation hereunder to any Indemnitee with respect
to Indemnified Liabilities to the extent such Indemnified Liabilities are found
by a final and nonappealable decision of a court of competent jurisdiction to
have resulted from the bad faith, gross negligence or willful misconduct of, or
material breach of any Loan Documents by, such Indemnitee or its controlled
affiliates, officers or employees acting on behalf of such Indemnitee or any of
its controlled affiliates. Statements payable by the Borrower pursuant to this
Section 11.5 shall be submitted to the Chief Financial Officer, at the address
of the Borrower set forth in Section 11.2, or to such other Person or address as
may be hereafter designated by the Borrower in a written notice to the
Administrative Agent. The agreements in this Section 11.5 shall survive
repayment of the Loans and all other amounts payable hereunder. (b) To the
fullest extent permitted by applicable law, neither the Borrower nor any
Indemnitee shall assert, and each of the Borrower and each Indemnitee does
hereby waive, any claim against any party hereto, on any theory of liability,
for special, indirect, exemplary, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof; provided, that the
foregoing shall not limit the indemnification obligations of the Borrower under
clause (a) above. No Indemnitee shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby, except to the extent such damages
are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the bad faith, gross negligence or willful
misconduct of, or material breach of any Loan Documents by, such Indemnitee or
its controlled affiliates, officers or employees acting on behalf of such
Indemnitee or any of its controlled affiliates in connection with the
Transactions. (c) The Borrower shall not, without the prior written consent of
the Indemnitee, settle, compromise, consent to the entry of any judgment in or
otherwise seek to terminate any proceeding in respect of which indemnification
may be sought hereunder (whether or not any Indemnitee is a party thereto)
unless such settlement, compromise, consent or termination (i) includes an
unconditional release of each Indemnitee from all liability arising out of such
proceeding and (ii) does not include a statement as to, or an admission of,
fault, culpability, or a failure to act by or on behalf of such Indemnitee. 11.6
Successors and Assigns; Participations and Assignments. (a) The provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any affiliate of the Issuing Lender that issues any Letter of Credit), except
that (i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder, except (w) to an
assignee in accordance with the provisions of Section 11.6(b), (x) by way of
participation in accordance with the provisions of Section 11.6(e) or (y) by way
of pledge or assignment of a security interest subject to the restrictions of
Section 11.6(g) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, express or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors as assigns permitted hereby, Participants to the
extent provided in Section 11.6(e) and, to the extent expressly contemplated
hereby, the Affiliates of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
(b) Any Lender may assign to one or more assignees (each, an “Assignee”) all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it); provided,
that any such assignment shall be subject to the following conditions: (i)
except in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, or an assignment of the entire remaining amount of the assigning
Lender’s Commitments or Loans under any Facility, the amount of the Commitments
or Loans of the 100



--------------------------------------------------------------------------------



 
[lnth10q063019ex103107.jpg]
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $1,000,000 (in the case
of the Term Facility) and $5,000,000 (in the case of the Revolving Facility), in
each case, unless otherwise agreed by the Borrower and the Administrative Agent
otherwise consent (such consent not to be unreasonably withheld or delayed);
provided, that no such consent of the Borrower shall be required if an Event of
Default has occurred and is continuing; (ii) each partial assignment shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement with respect to the Loan or the
Commitment assigned, except that this clause (ii) shall not prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
tranches of Loans (if any) on a non-pro rata basis; (iii) no consent shall be
required for any assignment except to the extent required by clause (b)(i) of
this Section and, in addition, the consent of: (A) the Borrower (such consent
not to be unreasonably withheld or delayed) shall be required unless (x) an
Event of Default has occurred and is continuing at the time of such assignment
or (y) such assignment is in respect of the Term Facility and is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided, that, in each case, the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received written notice thereof; and (B) the
Administrative Agent (such consent not to be unreasonably withheld or delayed)
shall be required for assignments in respect of (x) the Term Facility if such
assignment is to an Assignee that is not a Lender, an Affiliate of a Lender or
an Approved Fund or (y) the Revolving Facility if such assignment is to an
Assignee that is not a Lender with a Revolving Commitment, an Affiliate of such
Lender or an Approved Fund with respect to such Lender; and (C) in the case of
any assignment of a Revolving Commitment, the Issuing Lender; (iv) except in the
case of assignments pursuant to clause (c) below, the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption via an electronic settlement system acceptable to the Administrative
Agent (or, if previously agreed with the Administrative Agent, manually),
together with a processing and recordation fee of $3,500 (provided, that such
fee may be waived or reduced in the sole discretion of the Administrative
Agent), and the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire; (v) no assignment shall be
permitted to be made to Holdings, the Borrower or any of their Subsidiaries;
(vi) no assignment shall be permitted to be made to a natural person; and (vii)
no assignment shall be permitted to be made to a Disqualified Institution.
Except as otherwise provided in clause (c) below, subject to acceptance and
recording thereof pursuant to clause (d) below, from and after the effective
date specified in each Assignment and Assumption, the Eligible Assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement 101



--------------------------------------------------------------------------------



 
[lnth10q063019ex103108.jpg]
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
4.9, 4.10, 4.11 and 11.5; provided, with respect to such Section 4.10, that such
Lender continues to comply with the requirements of Sections 4.10 and 4.10(e)).
Any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with this Section 11.6 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 11.6(e). Notwithstanding the
foregoing, each Loan Party and the Lenders acknowledge and agree that the
Administrative Agent shall not have any responsibility or obligation to
determine whether any Lender or potential Lender is a Disqualified Institution
and the Administrative Agent (solely in its capacity as such) shall have no
liability with respect to any assignment made to a Disqualified Institution. In
addition, the Loan Parties acknowledge that the Administrative Agent may upon
the request of a Lender provide the list of Disqualified Institutions to such
Lender. If any assignment or participation under this Section 11.6 is made to
any Disqualified Institution, then the Borrower may, at its sole expense and
effort, upon notice to the applicable Disqualified Institution and the
Administrative Agent, (A) terminate any Commitment of such Disqualified
Institution and repay all obligations of the Borrower owing to such Disqualified
Institution, (B) in the case of any outstanding Term Loans, purchase such Term
Loans by paying the lesser of (x) par and (y) the amount that such Disqualified
Institution paid to acquire such Term Loans, in the case of clauses (x) and (y),
plus accrued interest thereon, accrued fees an all other amounts payable to it
hereunder; provided, that, such Term Loans shall be automatically and
permanently canceled immediately upon acquisition by the Borrower and/or (C)
require such Disqualified Institution to assign, without recourse (in accordance
with and subject to the restrictions contained in this Section 11.6), all of its
interests, rights and obligations under this Agreement to one or more eligible
Assignees; provided, that, (I) in the case of clause (B), the applicable
Disqualified Institution has received payment of an amount equal to the lesser
of (1) par and (2) the amount that such Disqualified Institution paid for the
applicable Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the Borrower, and (II) in the case of clause (C),
the relevant assignment shall otherwise comply with this Section 11.6 (except
that no registration and processing fee required under this Section 11.6 shall
be required with any assignment pursuant to this paragraph). Nothing in this
Section 11.6 shall be deemed to prejudice any right or remedy that Holdings or
the Borrower may otherwise have at law or equity. (c) Notwithstanding anything
in this Section 11.6 to the contrary, a Lender may assign any or all of its
rights hereunder to an Affiliate of such Lender or an Approved Fund of such
Lender without (a) providing any notice (including, without limitation, any
administrative questionnaire) to the Administrative Agent or any other Person or
(b) delivering an executed Assignment and Assumption to the Administrative
Agent; provided, that (A) such assigning Lender shall remain solely responsible
to the other parties hereto for the performance of its obligations under this
Agreement, (B) the Borrower, the Administrative Agent, the Issuing Lender and
the other Lenders shall continue to deal solely and directly with such assigning
Lender in connection with such assigning Lender’s rights and obligations under
this Agreement until an Assignment and Assumption and an administrative
questionnaire have been delivered to the Administrative Agent, (C) the failure
of such assigning Lender to deliver an Assignment and Assumption or
administrative questionnaire to the Administrative Agent or any other Person
shall not affect the legality, validity or binding effect of such assignment and
(D) an Assignment and Assumption between an assigning Lender and its Affiliate
or Approved Fund shall be effective as of the date specified in such Assignment
and Assumption. (d) The Administrative Agent, acting for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in the
United States a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amount of and interest owing with respect to the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). Subject to the penultimate sentence of this
clause (d), the entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent, the Issuing Lender and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. In the case of an assignment to an
Affiliate of a Lender or an Approved Fund pursuant to clause (c), as to which an
Assignment and Assumption and an administrative questionnaire are not delivered
to the Administrative Agent, the assigning Lender shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register (a
“Related Party 102



--------------------------------------------------------------------------------



 
[lnth10q063019ex103109.jpg]
Register”) comparable to the Register on behalf of the Borrower. The Register or
Related Party Register shall be available for inspection by the Borrower, the
Issuing Lender and any Lender (with respect to the Commitments of, and principal
amount of and interest owing with respect to the Loans and L/C Obligations owing
to such Lender only) at the Administrative Agent’s office at any reasonable time
and from time to time upon reasonable prior notice. Except as otherwise provided
in clause (c) above, upon its receipt of a duly completed Assignment and
Assumption executed by an assigning Lender and an Assignee, the Assignee’s
completed administrative questionnaire (unless the Assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in Section
11.6(b)(iv) and any written consent to such assignment required by Section
11.6(b), the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. Except as
otherwise provided in clause (c) above, no assignment shall be effective for
purposes of this Agreement unless and until it has been recorded in the Register
(or, in the case of an assignment pursuant to clause (c) above, the applicable
Related Party Register) as provided in this clause (d). The date of such
recordation of a transfer shall be referred to herein as the “Assignment
Effective Date.” (e) Any Lender may, at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to one
or more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitments and the Loans owing to it); provided, that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (C) the Borrower, the Administrative Agent, the Issuing Lender
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and (D) no participation shall be permitted to be made to Holdings or
any of its Subsidiaries or Affiliates, nor any officer or director of any such
Person or a natural person or Disqualified Institution (which list of
Disqualified Institutions shall be made available upon request). Any agreement
or instrument pursuant to which a Lender sells such a participation shall
provide that such Lender shall retain the sole right to enforce this Agreement
and the other Loan Documents and to approve any amendment, modification or
waiver of any provision of this Agreement or any other Loan Document; provided,
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
that requires the consent of each Lender directly affected thereby pursuant to
the proviso to the second sentence of Section 11.1. Subject to clause (f) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 4.9, 4.10 and 4.11 to the same extent as if it were a
Lender (subject to the requirements and obligations of those sections and
Section 4.12 and 4.13, and it being understood that the documentation required
under Section 4.10(e) shall be delivered solely to the participating Lender) and
had acquired its interest by assignment pursuant to clause (b) of this Section.
To the extent permitted by applicable law, each Participant also shall be
entitled to the benefits of Section 11.7(b) as though it were a Lender;
provided, that such Participant shall be subject to Section 11.7(a) as though it
were a Lender. Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register
complying with the requirements of Sections 163(f), 871(h) and 881(c)(2) of the
Code on which it enters the name and address of each Participant and the
principal amounts (and interest amounts) of each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided, that no Lender shall have any obligation to disclose all or any
portion of the Participant Register (including the identity of any Participant
or any information relating to a Participant’s interest in the Loans or other
obligation under this Agreement) to any Person except to the extent such
disclosure is necessary to establish that such Loan or other obligation is in
registered form under Section 5f.103-1(c) of the Treasury regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. (f) A Participant shall
not be entitled to receive any greater payment under Section 4.9 or 4.10 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, except to the extent such Participant’s
entitlement to a greater payment results from a change in Requirements of Law
occurring after the sale of such participation. (g) Any Lender may at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank, any central bank or
any other Person, and this Section shall not apply to any such pledge or
assignment of a security interest or to any such sale or securitization;
provided, that no such pledge or 103



--------------------------------------------------------------------------------



 
[lnth10q063019ex103110.jpg]
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or Assignee for such Lender
as a party hereto. 11.7 Sharing of Payments; Set-off. (a) Except to the extent
that this Agreement expressly provides for payments to be allocated to a
particular Lender or their Affiliates or to the Lenders or their Affiliates
under a particular Facility, if any Lender (a “Benefited Lender”) shall, at any
time after the Loans and other amounts payable hereunder shall become due and
payable pursuant to Section 9, receive any payment of all or part of the
Obligations owing to it, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 9.1(f), or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of the Obligations owing to such other Lender, such Benefited Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefited Lender to share the excess payment or benefits
of such collateral ratably with each of the Lenders; provided, however, that if
all or any portion of such excess payment or benefits is thereafter recovered
from such Benefited Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest. Each Loan Party consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a director creditor of each Loan Party in the
amount of such participation to the extent provided in clause (b) of this
Section 11.7. (b) In addition to any rights and remedies of the Lenders provided
by law, subject to Section 10.11, each Lender and their Affiliates shall have
the right, without prior notice to the Borrower, any such notice being expressly
waived by the Borrower, and to the extent permitted by applicable law, upon the
occurrence of any Event of Default which is continuing, upon any amount becoming
due and payable by the Borrower hereunder (whether at the stated maturity, by
acceleration or otherwise), to set off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case, whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch or
agency thereof to or for the credit or the account of the Borrower, as the case
may be. Each Lender or their Affiliates agrees promptly to notify the Borrower
and the Administrative Agent after any such setoff and application made by such
Lender; provided, that the failure to give such notice shall not affect the
validity of such setoff and application. (c) Notwithstanding anything to the
contrary contained herein, the provisions of this Section 11.7 shall be subject
to the express provisions of this Agreement which require or permit differing
payments to be made to Non-Defaulting Lenders as opposed to Defaulting Lenders.
11.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission or electronic mail (in “.pdf” or similar format) shall be
effective as delivery of a manually executed counterpart hereof. 11.9
Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. 11.10 Integration. This Agreement and the other Loan
Documents represent the entire agreement of Holdings, the Borrower, the Agents
and the Lenders with respect to the subject matter hereof and thereof, and there
are no promises, undertakings, representations or warranties by any Agent or any
Lender relative to subject matter hereof not expressly set forth or referred to
herein or in the other Loan Documents. 104



--------------------------------------------------------------------------------



 
[lnth10q063019ex103111.jpg]
11.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT
OF LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE
LAW OF THE STATE OF NEW YORK. 11.12 Submission To Jurisdiction; Waivers. Each of
the parties hereto hereby irrevocably and unconditionally: (a) submits for
itself and its property in any legal action or proceeding relating to this
Agreement and the other Loan Documents to which it is a party, or for
recognition and enforcement of any judgment in respect thereof, to the exclusive
jurisdiction of the courts of the State of New York sitting in the Borough of
Manhattan, the courts of the United States for the Southern District of New
York, and appellate courts from any thereof; (b) consents that any such action
or proceeding shall be brought in such courts and waives any objection that it
may now or hereafter have to the venue of any such action or proceeding in any
such court or that such action or proceeding was brought in an inconvenient
court and agrees not to plead or claim the same; (c) agrees that service of
process in any such action or proceeding may be effected by mailing a copy
thereof by registered or certified mail (or any substantially similar form of
mail), postage prepaid, to the address set forth in Section 11.2 or on the
signature pages hereof, as the case may be, or at such other address of which
the Administrative Agent shall have been notified pursuant thereto; and (d)
agrees that nothing herein shall affect the right to effect service of process
in any other manner permitted by law or shall limit the right to sue in any
other jurisdiction. 11.13 Acknowledgments. The Borrower hereby acknowledges
that: (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents; (b) each Agent, each
Lender and their Affiliates (collectively, solely for purposes of this
paragraph, the “Lenders”), may have economic interests that conflict with those
of the Loan Parties, their stockholders and/or their affiliates. Each Loan Party
agrees that nothing in the Loan Documents or otherwise will be deemed to create
an advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Lender, on the one hand, and such Loan Party, its stockholders or
its affiliates, on the other. The Loan Parties acknowledge and agree that (i)
the transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Loan Parties, on the
other, and (ii) in connection therewith and with the process leading thereto,
(x) no Lender has assumed an advisory or fiduciary responsibility in favor of
any Loan Party, its stockholders or its affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise any Loan Party, its
stockholders or its Affiliates on other matters) or any other obligation to any
Loan Party except the obligations expressly set forth in the Loan Documents and
(y) each Lender is acting solely as principal and not as the agent or fiduciary
of any Loan Party, its management, stockholders, creditors or any other Person.
Each Loan Party acknowledges and agrees that it has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. Each Loan Party agrees that it
will not claim that any Lender has rendered advisory services of any nature 105



--------------------------------------------------------------------------------



 
[lnth10q063019ex103112.jpg]
or respect, or owes a fiduciary or similar duty to such Loan Party, in
connection with such transaction or the process leading thereto; and (c) no
joint venture is created hereby or by the other Loan Documents or otherwise
exists by virtue of the transactions contemplated hereby among the Lenders or
among the Borrower and the Lenders. 11.14 Releases of Guarantees and Liens. (a)
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, each of the Administrative Agent and the Collateral Agent is hereby
irrevocably authorized by each Secured Party (without requirement of notice to
or consent of any Secured Party except as expressly required by Section 11.1) to
take any action requested by the Borrower having the effect of releasing any
Collateral or Guarantee Obligations (i) to the extent necessary to permit
consummation of any Disposition (other than a sale or transfer to a Loan Party)
not prohibited by any Loan Document (including, without limitation, (A) the
release of any Subsidiary Guarantor from its obligations if such Person ceases
to be a Subsidiary as a result of a transaction permitted hereunder and (B) the
release of any Collateral to the extent such Collateral becomes an Excluded
Asset or that has been consented to in accordance with Section 11.1; provided,
that no such release shall occur if (x) such Subsidiary Guarantor continues to
be a guarantor in respect of any Junior Financing or Incremental Facility or (y)
such Collateral continues to secure any Junior Financing or Incremental Facility
or (ii) under the circumstances described in clause (b) below. (b) At such time
as (i) the Loans, the Reimbursement Obligations and the other Obligations (other
than Unasserted Contingent Obligations and any amount owing under Specified
Hedge Agreements or any Specified Cash Management Agreement) shall have been
paid in full or Cash Collateralized and (ii) the Commitments have been
terminated and no Letters of Credit shall be outstanding (or shall have been
Cash Collateralized or backstopped to the reasonable satisfaction of the Issuing
Bank), the Collateral shall be released from the Liens created by the Security
Documents, and the Security Documents and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent, the
Collateral Agent and each Loan Party under the Security Documents shall
terminate, all without delivery of any instrument or performance of any act by
any Person. At such time, the Collateral Agent shall take such actions as are
reasonably necessary, at the cost of the Borrower, to effect each release
described in this Section 11.14 in accordance with the relevant provisions of
the Security Documents. 11.15 Confidentiality. Each Agent and each Lender agrees
to keep confidential all non-public information provided to it by any Loan Party
pursuant to this Agreement that is designated by such Loan Party as confidential
in accordance with its customary procedures; provided, that nothing herein shall
prevent any Agent or any Lender from disclosing any such information (a) to any
Agent, any other Lender, any Affiliate of a Lender or any Approved Fund (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such information and instructed to keep
such information confidential) other than any Disqualified Institution, (b)
subject to an agreement to comply with confidentiality provisions at least as
restrictive as the provisions of this Section 11.15, to any actual or
prospective Transferee or any direct or indirect, actual or prospective,
counterparty to any Hedge Agreement, or any swap, derivative or securitization
transaction relating to the Borrower and its Obligations (or any professional
advisor to such counterparty) or to any credit insurance provider relating to
the Borrower and its Obligations, (c) to its employees, directors, members,
partners, agents, attorneys, accountants and other professional advisors or
those of any of its affiliates (it being understood that the Person to whom such
disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential), (d) upon the
request or demand of any Governmental Authority, (e) in response to any order of
any court or other Governmental Authority or as may otherwise be required
pursuant to any Requirement of Law, (f) if requested or required to do so in
connection with any litigation or similar proceeding, (g) that has been publicly
disclosed (other than as a result of a disclosure in violation of this Section
11.15), (h) to the National Association of Insurance Commissioners or any
similar organization or any nationally recognized rating agency that requires
access to information about a Lender’s investment portfolio in connection with
ratings issued with respect to such Lender or (i) in connection with the
exercise of any remedy hereunder or under any other Loan Document; provided,
that, unless specifically prohibited by applicable law or court order, each
Lender shall notify the Borrower of any request by any Governmental Authority or
representative thereof (other than any such request in connection with any
examination of the financial condition or other routine examination of such
Lender by such Governmental Authority) for disclosure of any such non-public 106



--------------------------------------------------------------------------------



 
[lnth10q063019ex103113.jpg]
information prior to disclosure of such information. For the avoidance of doubt,
in no event shall any disclosure of any non-public information be made to Person
that is a Disqualified Institution at the time of disclosure. 11.16 WAIVERS OF
JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.16. 11.17 Patriot Act Notice. Each
Lender and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies the Loan Parties that pursuant to the requirements of the
Patriot Act, it may be required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Patriot Act. 11.18 Conflicts. Notwithstanding anything to the contrary
contained herein or in any other Loan Document, in the event of any conflict or
inconsistency between this Agreement and any other Loan Document, the terms of
this Agreement shall govern and control. 11.19 Acknowledgement and Consent to
Bail-In of EEA Financial Institutions. (a) Notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among the parties hereto, each party hereto acknowledges that any
liability of any EEA Financial Institution arising under any Loan Document, to
the extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by: (i) the application of any Write-Down
and Conversion Powers by an EEA Resolution Authority to any such liabilities
arising hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and (ii) the effects of any Bail-in Action on any such
liability, including, if applicable: (A) a reduction in full or in part or
cancellation of any such liability; (B) a conversion of all, or a portion of,
such liability into shares or other instruments of ownership in such EEA
Financial Institution, its parent entity, or a bridge institution that may be
issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or (C) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority. 11.20 Certain ERISA Matters. 107



--------------------------------------------------------------------------------



 
[lnth10q063019ex103114.jpg]
(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true: (i) such Lender is not using
“plan assets” (within the meaning of Section 3(42) of ERISA or otherwise) of one
or more Benefit Plans with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments or this Agreement, (ii) the transaction exemption set forth in one
or more PTEs, such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, (iii) (A) such Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of Part
VI of PTE 84-14), (B) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Loans, the Letters of Credit, the Commitments and
this Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement, or (iv)
such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender. (b)
In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto). 11.21 Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for any
swap contract or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support”, and each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States): 108



--------------------------------------------------------------------------------



 
[lnth10q063019ex103115.jpg]
(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support. 11.22 No Advisory or Fiduciary Responsibility. In connection
with all aspects of each Transaction, each of the Loan Parties acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (a) the credit
facility provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Loan Document) are an arm’s- length
commercial transaction between the Loan Parties and their Affiliates, on the one
hand, and the Administrative Agent and the Joint Lead Arrangers, on the other
hand, and the Loan Parties are capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the Transactions and
by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (b) in connection with the process leading to
such transaction, the Administrative Agent and the Joint Lead Arrangers each are
and have been acting solely as a principal and are not the financial advisor,
agent or fiduciary, for any Loan Party or any of their Affiliates, stockholders,
creditors or employees or any other Person; (c) neither the Administrative Agent
nor any of the Joint Lead Arrangers have assumed or will assume an advisory,
agency or fiduciary responsibility in favor of any Loan Party with respect to
any of the Transactions or the process leading thereto, including with respect
to any amendment, waiver or other modification hereof or of any other Loan
Document (irrespective of whether the Administrative Agent or any of the Joint
Lead Arrangers have advised or are currently advising any Loan Party or any of
its Affiliates on other matters) and neither the Administrative Agent nor any of
the Lead Arrangers have any obligation to any Loan Party or any of their
Affiliates with respect to the Transactions except those obligations expressly
set forth herein and in the other Loan Documents; (d) the Administrative Agent
and the Joint Lead Arrangers and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Loan Parties and their Affiliates, and neither the Administrative Agent nor any
of the Joint Lead Arrangers have any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship; and (e)
the Administrative Agent and the Joint Lead Arrangers have not provided and will
not provide any legal, accounting, regulatory or tax advice with respect to any
of the Transactions (including any amendment, waiver or other modification
hereof or of any other Loan Document) and the Loan Parties have consulted their
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate. Each of the Loan Parties hereby waives and releases, to the fullest
extent permitted by law, any claims that it may have against the Administrative
Agent, the Joint Lead Arrangers and the Lenders with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspects of any
transaction contemplated by the Loan Documents. [REMAINDER OF PAGE INTENTIONALLY
LEFT BLANK] 109



--------------------------------------------------------------------------------



 
[lnth10q063019ex103116.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written. LANTHEUS MEDICAL IMAGING, INC., as Borrower
By: /s/ Robert Marshall Name: Robert Marshall Title: Chief Financial Officer and
Treasurer LANTHEUS HOLDINGS, INC., as Holdings By: /s/ Robert Marshall Name:
Robert Marshall Title: Chief Financial Officer and Treasurer [SIGNATURE PAGE TO
CREDIT AGREEMENT]



--------------------------------------------------------------------------------



 
[lnth10q063019ex103117.jpg]
WELLS FARGO BANK, N.A., as Administrative Agent, Collateral Agent, Issuing
Lender and a Lender By: /s/ Jonathan Antonio Name: Jonathan Antonio Title: Vice
President [SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------



 
[lnth10q063019ex103118.jpg]
CITIZENS BANK, N.A., as a Lender By: /s/ Aman Patel Name: Aman Patel Title: Vice
President [SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------



 
[lnth10q063019ex103119.jpg]
JPMORGAN CHASE BANK, N.A., as a Lender By: /s/ Alicia Schreibstein Name: Alicia
Schreibstein Title: Executive Director [SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------



 
[lnth10q063019ex103120.jpg]
BMO HARRIS BANK N.A., as a Lender By: /s/ Eric Oppenheimer Name: Eric
Oppenheimer Title: Managing Director [SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------



 
[lnth10q063019ex103121.jpg]
BANK OF THE WEST, as a Lender By: /s/ Harry Yergey Name: Harry Yergey Title:
Managing Director By: /s/ Michael Weinert Name: Michael Weinert Title: Director
[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------



 
[lnth10q063019ex103122.jpg]
HSBC Bank USA, N.A., as a Lender By: /s/ Jeffrey Sullivan Name: Jeffrey Sullivan
Title: Senior Vice President [SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------



 
[lnth10q063019ex103123.jpg]
Manufacturers and Traders Trust Company, as a Lender By: /s/ Dan Lobdell Name:
Dan Lobdell Title: Vice President [SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------



 
[lnth10q063019ex103124.jpg]
The Huntington National Bank, as a Lender By: /s/ David Tholt Name: David Tholt
Title: Senior Vice President [SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------



 
[lnth10q063019ex103125.jpg]
MUFG BANK, LTD., as a Lender By: /s/ Kevin Wood Name: Kevin Wood Title: Director
[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------



 
[lnth10q063019ex103126.jpg]
Schedule 1.1 COMMITMENTS Initial Term Lenders Initial Term Commitment WELLS
FARGO BANK, N.A. $27,750,000 CITIZENS BANK, N.A. $25,000,000 JPMORGAN CHASE
BANK, N.A. $25,000,000 BMO HARRIS BANK N.A. $22,500,000 BANK OF THE WEST
$22,500,000 HSBC BANK USA, NATIONAL ASSOCIATION $22,500,000 MANUFACTURERS AND
TRADERS TRUST COMPANY $22,500,000 THE HUNTINGTON NATIONAL BANK $16,125,000 MUFG
BANK, LTD. $16,125,000 Total: $200,000,000 Initial Revolving Lenders Initial
Revolving Commitment WELLS FARGO BANK, N.A. $27,750,000 CITIZENS BANK, N.A.
$25,000,000 JPMORGAN CHASE BANK, N.A. $25,000,000 BMO HARRIS BANK N.A.
$22,500,000 BANK OF THE WEST $22,500,000 HSBC BANK USA, NATIONAL ASSOCIATION
$22,500,000 MANUFACTURERS AND TRADERS TRUST COMPANY $22,500,000 THE HUNTINGTON
NATIONAL BANK $16,125,000 MUFG BANK, LTD. $16,125,000 Total: $200,000,000



--------------------------------------------------------------------------------



 
[lnth10q063019ex103127.jpg]
Schedule 5.4 CONSENTS, AUTHORIZATIONS, FILINGS AND NOTICES None. 2



--------------------------------------------------------------------------------



 
[lnth10q063019ex103128.jpg]
Schedule 5.15 SUBSIDIARIES (a) Subsidiaries: Entity Name Owner Jurisdiction
Ownership Percentage LANTHEUS MEDICAL IMAGING, INC. Lantheus Holdings, Inc.
Delaware 100% LANTHEUS MI REAL ESTATE, LLC Lantheus Medical Imaging, Inc.
Delaware 100% Lantheus MI Radiopharmaceuticals, Inc. Lantheus Medical Imaging,
Inc. Puerto Rico 100% Lantheus MI Canada, Inc. Lantheus Medical Imaging, Inc.
Canada 100% Lantheus MI UK Limited Lantheus Medical Imaging, Inc. England and
Wales 100% Lantheus EU Limited Lantheus Medical Imaging, Inc. Ireland 100% (b)
Joint Ventures: None. . 3



--------------------------------------------------------------------------------



 
[lnth10q063019ex103129.jpg]
Schedule 5.19 UCC FILING JURISDICTIONS Jurisdiction of Entity Name Filing Office
Organization Lantheus Holdings, Inc. Delaware Secretary of State Lantheus
Medical Imaging, Inc. Delaware Secretary of State Lantheus MI Real Estate, LLC
Delaware Secretary of State 4



--------------------------------------------------------------------------------



 
[lnth10q063019ex103130.jpg]
Schedule 8.2 EXISTING INDEBTEDNESS 1. Indebtedness related to the Liens listed
on Schedule 8.3. 2. Guarantee by Lantheus Holdings, Inc. of obligations under
that certain Lease Agreement, dated as of February 15, 1995 (as amended,
restated amended and restated, supplemented and/or otherwise modified from time
to time), by and among Lantheus MI Canada, Inc., as assignee of the lease, and
Tealco Management Inc., as landlord. 3. Indebtedness in respect of that certain
Intercompany Promissory Note, dated as of November 6, 2013, by and among
Lantheus Medical Imaging, Inc., a Delaware corporation (the “Payor”) and
Lantheus MI Radiopharmaceuticals, Inc., a Puerto Rican corporation (the
“Payee”). 4. Indebtedness in connection with the following Capital Lease(s)
outstanding as of the Closing Date: Entity Lender Type of Debt Balance Lantheus
Medical Imaging, Inc. Ricoh USA, Inc. Capital Lease $65,612 Total: $65,612 5



--------------------------------------------------------------------------------



 
[lnth10q063019ex103131.jpg]
Schedule 8.3 EXISTING LIENS Liens related to the Indebtedness listed on item 2
of Schedule 8.2 and the following Liens: Type of Secured Original Original Amdt.
Amdt. Debtor Jurisdiction Filing Party Collateral File Date File Number File
Date File Number Found Lantheus Medical Thermo Fisher Delaware UCC Equipment
09/16/2014 2014 3700366 n/a n/a Imaging, Inc. Financial Services, Inc. CT
Corporation Lantheus Medical Delaware UCC System, as Equipment 01/28/2019 2019
0627716 n/a n/a Imaging, Inc. representative 6



--------------------------------------------------------------------------------



 
[lnth10q063019ex103132.jpg]
Schedule 8.5 DISPOSITIONS None. 7



--------------------------------------------------------------------------------



 
[lnth10q063019ex103133.jpg]
Schedule 8.7 EXISTING INVESTMENTS 1. Investments listed on Schedule 5.15. 2.
Guarantee by Lantheus Holdings, Inc. of obligations under that certain Lease
Agreement, dated as of February 15, 1995 (as amended, restated amended and
restated, supplemented and/or otherwise modified from time to time), by and
among Lantheus MI Canada, Inc., as assignee of the lease, and Tealco Management
Inc., as landlord. 8



--------------------------------------------------------------------------------



 
[lnth10q063019ex103134.jpg]
Schedule 8.9 TRANSACTIONS WITH AFFILIATES None. 9



--------------------------------------------------------------------------------



 
[lnth10q063019ex103135.jpg]
Schedule 8.14 CLAUSES RESTRICTING SUBSIDIARY DISTRIBUTIONS None. 10



--------------------------------------------------------------------------------



 
[lnth10q063019ex103136.jpg]
EXHIBIT A [FORM OF] ASSIGNMENT AND ASSUMPTION [_______, 20[_]] Reference is made
to that certain Credit Agreement, dated as of June 27, 2019 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among LANTHEUS MEDICAL IMAGING, INC., a Delaware
corporation (the “Borrower”), LANTHEUS HOLDINGS, INC., a Delaware corporation,
as Holdings, the several banks and other financial institutions or entities from
time to time parties thereto (each, a “Lender” and collectively, the “Lenders”),
and WELLS FARGO BANK, N.A., as administrative agent and collateral agent (in
such capacities, and together with its successors and permitted assigns in such
capacities, the “Administrative Agent” and the “Collateral Agent,” respectively)
and Issuing Lender. Capitalized terms used herein that are not defined herein
shall have the meanings given to them in the Credit Agreement. [The][Each]
Assignor identified on Schedule l hereto ([the][each, an] “Assignor”) and
[the][each] Assignee identified on Schedule 1 hereto ([the][each, an]
“Assignee”) agree as follows: 1. [The][Each] Assignor hereby irrevocably sells
and assigns to [the Assignee][the respective Assignees] without recourse to
[the][any] Assignor, and [the][each] Assignee hereby irrevocably purchases and
assumes from [the Assignor][the respective Assignors] without recourse to
[the][any] Assignor, as of the Assignment Effective Date (as defined below), the
interest[s] described in Schedule 1 hereto ([the][each, an] “Assigned Interest”)
in and to [the Assignor’s][the respective Assignors’] rights and obligations
under the Credit Agreement with respect to the Facilities contained in the
Credit Agreement as are set forth on Schedule 1 hereto, in the principal amount
for the Facilities as set forth on Schedule 1 hereto. 2. [The][Each] Assignor
(a) makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with the Credit Agreement or with respect to the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement, any other Loan Document or any other instrument or document furnished
pursuant thereto, other than that (i) [the][such] Assignor is the legal and
beneficial owner of [the][the relevant] Assigned Interest, (ii) [the][such]
Assignor has full organizational power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iii) the interest being
assigned by [the][such] Assignor hereunder is free and clear of any lien,
encumbrance or other adverse claim; (b) makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower, any of its respective Subsidiaries or any other obligor or the
performance or observance by the Borrower, any of its respective Subsidiaries or
any other obligor of any of their respective obligations under the Credit
Agreement or any other Loan Document or any other instrument or document
furnished pursuant hereto or thereto; and (c) attaches any Notes held by it
evidencing the Facilities and (i) requests that the Administrative Agent, upon
request by [the][any] Assignee, exchange the attached Notes, if any, for a new
Note or Notes payable to [the][the relevant] Assignee and (ii) if [the][any]
Assignor has retained any interest in the Facilities, requests that the
Administrative Agent exchange the attached Notes, if any, for a new Note or
Notes payable to [the][the relevant] Assignor, in each case, in amounts which
reflect the assignment being made hereby (and after giving effect to any other
assignments which have become effective on the Assignment Effective Date). 3.
[The][Each] Assignee (a) represents and warrants that it is legally authorized
to enter into this Assignment and Assumption and has full organizational power
and authority, and has taken all Ex. A-1



--------------------------------------------------------------------------------



 
[lnth10q063019ex103137.jpg]
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 7.1 thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption; (c) agrees
that it will, independently and without reliance upon [the][any] Assignor, the
Agents or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement, the other Loan Documents
or any other instrument or document furnished pursuant hereto or thereto; (d)
appoints and authorizes the Agents to take such action as agent on its behalf
and to exercise such powers and discretion under the Credit Agreement, the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Agents by the terms thereof, together with such
powers as are incidental thereto; (e) agrees that it will be bound by the
provisions of the Credit Agreement and will perform in accordance with its terms
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Lender including, if it is organized under the laws of a
jurisdiction outside the United States, its obligations pursuant to Section
4.10(e)(B) of the Credit Agreement; (f) confirms that it satisfies the
requirements set forth in Section 11.6(b) of the Credit Agreement; (g)
represents and warrants that it is sophisticated with respect to decisions to
acquire assets of the type represented by [the][the relevant] Assigned Interest
and either it, or the person exercising discretion in making its decision to
acquire [the][the relevant] Assigned Interest, is experienced in acquiring
assets of such type; and (h) if it is a Foreign Lender, attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to Sections 4.10(e)(B) and 11.6(e) of the Credit Agreement, duly
completed and executed by [the][such] Assignee. 4. The effective date of this
Assignment and Assumption shall be the Effective Date of Assignment and
Assumption or the Trade Date described in Schedule 1 hereto (the “Assignment
Effective Date”). Following the execution of this Assignment and Assumption, it
will be delivered to the Administrative Agent for acceptance by it and recording
by the Administrative Agent pursuant to the Credit Agreement, effective as of
the Assignment Effective Date (which shall not, unless otherwise agreed to by
the Administrative Agent, be earlier than five (5) Business Days after the date
of such acceptance and recording by the Administrative Agent). 5. Upon such
acceptance and recording, from and after the Assignment Effective Date, the
Administrative Agent shall make all payments in respect of [the][each] Assigned
Interest (including payments of principal, interest, fees and other amounts) to
[the][the relevant] Assignor for amounts which have accrued to but excluding the
Assignment Effective Date and to [the][the relevant] Assignee for amounts which
have accrued from and after the Assignment Effective Date. 6. From and after the
Assignment Effective Date, (a) [the][each] Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Assignment and Assumption,
have the rights and obligations of a Lender thereunder and under the other Loan
Documents and shall be bound by the provisions thereof and (b) [the][each]
Assignor shall, to the extent provided in this Assignment and Assumption,
relinquish its rights and be released from its obligations under the Credit
Agreement, (and, to the extent this Assignment and Assumption covers all of
[the][such] Assignor’s rights and obligations under the Credit Agreement,
[the][such] Assignor shall cease to be a party to the Credit Agreement but shall
continue to be entitled to the benefits of Sections 4.9, 4.10, 4.11 and the
indemnity provisions of Section 11.5 of the Credit Agreement; provided, to the
extent applicable, that [the][such] Assignor continues to comply with the
requirements of Sections 4.10(e)(A) and (B) of the Credit Agreement). Ex. A-2



--------------------------------------------------------------------------------



 
[lnth10q063019ex103138.jpg]
This Assignment and Assumption shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns. This
Assignment and Assumption may be executed by one or more of the parties hereto
on any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. Delivery of
an executed signature page of this Assignment and Assumption by facsimile
transmission or electronic mail (in “.pdf” or similar format) shall be effective
as delivery of a manually executed counterpart hereof. This Assignment and
Assumption and the rights and obligations of the parties under this Assignment
and Assumption shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York without regard to conflict of law
principles that would result in the application of any law other than the law of
the State of New York. [THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]
Ex. A-3



--------------------------------------------------------------------------------



 
[lnth10q063019ex103139.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto. ASSIGNOR[S] [NAME OF ASSIGNOR]
By: Name: Title: [NAME OF ASSIGNOR] By: Name: Title: Ex. A-4



--------------------------------------------------------------------------------



 
[lnth10q063019ex103140.jpg]
[THE][EACH] ASSIGNEE HAS EXAMINED THE LIST OF DISQUALIFIED INSTITUTIONS AND (I)
REPRESENTS AND WARRANTS THAT (A) IT IS NOT IDENTIFIED ON SUCH LIST AND (B) IT IS
NOT AN AFFILIATE OF ANY INSTITUTION IDENTIFIED ON SUCH LIST AND (II)
ACKNOWLEDGES THAT ANY ASSIGNMENT MADE TO AN AFFILIATE OF A DISQUALIFIED
INSTITUTION SHALL BE SUBJECT TO SECTION 11.6 OF THE CREDIT AGREEMENT.
ASSIGNEE[S] [NAME OF ASSIGNEE] By: Name: Title: [NAME OF ASSIGNEE] By: Name:
Title: Ex. A-5



--------------------------------------------------------------------------------



 
[lnth10q063019ex103141.jpg]
ACCEPTED: WELLS FARGO BANK, N.A., as Administrative Agent By: Name: Title:
[CONSENTED TO]:1 [LANTHEUS MEDICAL IMAGING, INC., as Borrower] By: Name: Title:
[WELLS FARGO BANK, N.A., as Administrative Agent] By: Name: Title: [WELLS FARGO
BANK, N.A., as Issuing Lender] By: Name: Title: 1 See Section 11.6(b) of the
Credit Agreement to determine whether the consent of the Borrower, Issuing
Lender and/or Administrative Agent is required. Ex. A-6



--------------------------------------------------------------------------------



 
[lnth10q063019ex103142.jpg]
Schedule 1 to Assignment and Assumption Name of Assignor[s]: Name of
Assignee[s]: [Effective Date of Assignment and Assumption] [Trade Date]2:
Aggregate Amount of Commitment/Loans Facility Assigned for all Lenders [Term
Facility/ Revolving Facility] [Commitment/Loan] [$ ] Principal Commitment/Loans
Amount Assigned Percentage Assigned3 $[ ] [ .** ]% [Name of Assignee[s]] [Name
of Assignor[s]] By: By: Name: Name: Title: Title: By: By: Name: Name: Title:
Title: 2 To be completed if Assignor[s] and Assignee[s] intend that the minimum
assignment amount is to be determined as of the Trade Date. 3 Calculate the
Commitment/Loans Percentage that is assigned to at least 9 decimal places and
show as a percentage of the aggregate Commitments/Loans of all Lenders. Ex. A-7



--------------------------------------------------------------------------------



 
[lnth10q063019ex103143.jpg]
EXHIBIT B [FORM OF] COMPLIANCE CERTIFICATE [______, 20[ ]] This Compliance
Certificate is delivered pursuant to that certain Credit Agreement, dated as of
June 27, 2019 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among LANTHEUS
MEDICAL IMAGING, INC., a Delaware corporation (the “Borrower”), LANTHEUS
HOLDINGS, INC., a Delaware corporation, as Holdings, the several banks and other
financial institutions or entities from time to time parties thereto and WELLS
FARGO BANK, N.A., as administrative agent and collateral agent (in such
capacities, and together with its successors and permitted assigns in such
capacities, the “Administrative Agent” and the “Collateral Agent,” respectively)
and Issuing Lender. Capitalized terms used herein that are not defined herein
shall have the meanings given to them in the Credit Agreement. The undersigned
hereby certifies on behalf of the Borrower, in [his][her] capacity as [ ] of the
Borrower, and not individually, and without assuming any personal liability, as
follows: 1. I am the duly elected, qualified and acting [ ] of the Borrower. 2.
I have reviewed and am familiar with the contents of this Compliance
Certificate. 3. I have reviewed the terms of the Credit Agreement and the other
Loan Documents and have made or caused to be made under my supervision, a review
in reasonable detail of the transactions and condition of the Group Members
during the accounting period covered by the financial statements to be delivered
pursuant to Section 7.1[(a)/(b)] of the Credit Agreement for the fiscal
[quarter/year] ended [ ], attached hereto as Attachment 1 (the “Financial
Statements”). Such review did not disclose, and I have no knowledge of the
existence, as of the date of this Compliance Certificate, of any Default or
Event of Default[, except as set forth below]. 4. Attached hereto as Attachment
2 are the computations showing compliance with the covenants set forth in
Section 8.1 of the Credit Agreement. 5. To the extent not previously disclosed
and delivered to the Administrative Agent and the Collateral Agent, attached
hereto as Attachment 3 is a listing of any Intellectual Property which is the
subject of a United States federal registration or federal application
(including Intellectual Property included in the Collateral which was
theretofore unregistered and becomes the subject of a United States federal
registration or federal application) acquired by any Loan Party [since the date
of the most recent list delivered pursuant to this Section 5][since the Closing
Date]. 6. [THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.] Ex. B-1



--------------------------------------------------------------------------------



 
[lnth10q063019ex103144.jpg]
IN WITNESS WHEREOF, I, the undersigned, have executed this Compliance
Certificate on behalf of the Borrower as of the date first written above.
LANTHEUS MEDICAL IMAGING, INC. By: Name: Title: Ex. B-2



--------------------------------------------------------------------------------



 
[lnth10q063019ex103145.jpg]
Attachment 1 to Compliance Certificate FINANCIAL STATEMENTS [Attached] Ex. B-3



--------------------------------------------------------------------------------



 
[lnth10q063019ex103146.jpg]
Attachment 2 to Compliance Certificate TOTAL NET LEVERAGE RATIO AND INTEREST
COVERAGE RATIO The information described herein pertains to the period from [ ],
20[ ] to [ ], 20[ ]. [Attached] Ex. B-4



--------------------------------------------------------------------------------



 
[lnth10q063019ex103147.jpg]
Attachment 3 to Compliance Certificate INTELLECTUAL PROPERTY [Attached] Ex. B-5



--------------------------------------------------------------------------------



 
[lnth10q063019ex103148.jpg]
EXHIBIT B-1 [FORM OF] BORROWING NOTICE [_______, 20[_]]1 WELLS FARGO BANK, N.A.,
as Administrative Agent under the Credit Agreement referred to below Attention:
Syndication Agency Services 1525 West W.T. Harris Blvd. Charlotte, NC 28262 MAC
D1109-019 Fax: (704) 590-2703) Email: Agencyservices.requests@wellsfargo.com
Telephone: (704) 590-3481 Re: Lantheus Medical Imaging, Inc. Reference is made
to that certain Credit Agreement, dated as of June 27, 2019 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among LANTHEUS MEDICAL IMAGING, INC., a Delaware
corporation (the “Borrower”), LANTHEUS HOLDINGS, INC., a Delaware corporation,
as Holdings, the several banks and other financial institutions or entities from
time to time parties thereto (each, a “Lender” and collectively, the “Lenders”),
and WELLS FARGO BANK, N.A., as administrative agent and collateral agent (in
such capacities, and together with its successors and permitted assigns in such
capacities, the “Administrative Agent” and the “Collateral Agent,” respectively)
and Issuing Lender. Capitalized terms used herein that are not defined herein
shall have the meanings given to them in the Credit Agreement. The Borrower
hereby gives you irrevocable notice, pursuant to Section [2.2][3.2][3.3] of the
Credit Agreement of its request of a borrowing (the “Proposed Borrowing”) under
the Credit Agreement and, in that connection, sets forth the following
information: 1. The date of the Proposed Borrowing is [__], 20[__] (the
“Borrowing Date”). 2. The aggregate principal amount of [Term Loans][Revolving
Loans][Swingline Loans] is $[ ], of which $[ ] consists of Base Rate Loans and
$[ ] consists of Eurodollar Loans having an initial Interest Period of [ ]
months. [The undersigned hereby certifies as to the following: 1 Notice must be
received by the Administrative Agent prior to (a) in the case of any Initial
Term Loans or Initial Revolving Loans, (i) 11:00 a.m., New York City time, three
(3) Business Days prior to the requested Borrowing Date in the case of
Eurodollar Loans or (ii) 11:00 a.m., New York City time, on the requested
Borrowing Date in the case of Base Rate Loans and (b) in the case of any
Swingline Loans, 1:00 p.m., New York City time, on the requested Borrowing Date;
provided, that any such notice of a borrowing of Base Rate Loans to finance
payments required to be made pursuant to Section 3.5 of the Credit Agreement may
be given not later than 1:00 p.m., New York City time, on the date of the
proposed borrowing. Ex. B-1-1



--------------------------------------------------------------------------------



 
[lnth10q063019ex103149.jpg]
(i) each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents are true and correct in all material respects on
and as of the Borrowing Date as if made on and as of the Borrowing Date, except
to the extent made as of a specific date, in which case such representation and
warranty shall be true and correct in all material respects on and as of such
specific date; and (ii) no Default or Event of Default has occurred and is
continuing on the Borrowing Date or after giving effect to the extensions of
credit requested to be made on the Borrowing Date.]2 To the extent the Borrower
requests funding arrangements to fund a Eurodollar Loan above (such request for
a Eurodollar Loan being the “Funding Arrangements”), the Borrower hereby agrees
to comply with the provisions set forth in Section 4.11 of the Credit Agreement
with respect to the Funding Arrangements and, to the extent provided in such
Section 4.11, the Borrower agrees to compensate each of the Lenders and the
Administrative Agent upon written request for all losses, costs and expenses
(other than losses of profits) which such Lenders and the Administrative Agent
sustain as a result of the Funding Arrangements, whether or not any such
Eurodollar Loan is ever made as contemplated by such Funding Arrangements and
whether or not the Credit Agreement is executed and delivered by the intended
parties thereto. [THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.] 2
Subject to “SunGard” or “certain funds” conditionality pursuant to Sections
2.4(d) and 3.16(d). Ex. B-1-2



--------------------------------------------------------------------------------



 
[lnth10q063019ex103150.jpg]
LANTHEUS MEDICAL IMAGING, INC. By: Name: Title: Ex. B-1-3



--------------------------------------------------------------------------------



 
[lnth10q063019ex103151.jpg]
EXHIBIT C [FORM OF] GUARANTEE AND COLLATERAL AGREEMENT [Attached] Ex. C-1



--------------------------------------------------------------------------------



 
[lnth10q063019ex103152.jpg]
Execution Version GUARANTEE AND COLLATERAL AGREEMENT made by LANTHEUS HOLDINGS,
INC., LANTHEUS MEDICAL IMAGING, INC., LANTHEUS MI REAL ESTATE, LLC and and the
other signatories hereto in favor of WELLS FARGO BANK, N.A., as Collateral Agent
Dated as of June 27, 2019



--------------------------------------------------------------------------------



 
[lnth10q063019ex103153.jpg]
TABLE OF CONTENTS Page SECTION 1. DEFINED TERMS
.................................................................................................................
1 1.1 Definitions.
................................................................................................................................
1 1.2 Other Definitional Provisions.
...................................................................................................
7 SECTION 2. GUARANTEE
........................................................................................................................
7 2.1 Guarantee.
..................................................................................................................................
7 2.2 Reimbursement, Contribution and Subrogation
......................................................................... 8 2.3
Amendments, etc. with respect to the Guaranteed Obligations.
.............................................. 10 2.4 Guarantee Absolute and
Unconditional..
.................................................................................
10 2.5 Reinstatement.
..........................................................................................................................
11 2.6 Payments.
.................................................................................................................................
11 2.7 Keepwell.
.................................................................................................................................
11 SECTION 3. GRANT OF SECURITY
INTEREST...................................................................................
11 SECTION 4. REPRESENTATIONS AND WARRANTIES
..................................................................... 13 4.1
Representations in Credit Agreement.
.....................................................................................
13 4.2 Title; No Other Liens.
..............................................................................................................
13 4.3 Perfected
Liens.........................................................................................................................
13 4.4 Jurisdiction of Organization; Chief Executive Office
.............................................................. 14 4.5 Inventory
and Equipment.
........................................................................................................
14 4.6 Farm Products.
.........................................................................................................................
14 4.7 Investment Related Property.
...................................................................................................
14 4.8 Receivables.
.............................................................................................................................
15 4.9 Intellectual Property.
................................................................................................................
15 4.10 Commercial Tort Claims.
.......................................................................................................
16 SECTION 5. COVENANTS
......................................................................................................................
16 5.1 Covenants in Credit Agreement.
..............................................................................................
16 5.2 Delivery and Control of Instruments, Chattel Paper, Negotiable Documents,
Investment Property and Letter-of-Credit Rights.
............................................................ 16 5.3 Maintenance
of Insurance.
.......................................................................................................
17 5.4 [Intentionally omitted].
............................................................................................................
17 5.5 Maintenance of Perfected Security Interest; Further Documentation.
..................................... 17 5.6 Changes in Locations, Name, etc.
............................................................................................
17 5.7 [Intentionally omitted].
............................................................................................................
18 i



--------------------------------------------------------------------------------



 
[lnth10q063019ex103154.jpg]
5.8 Investment Property, Pledged Equity Interests and Deposit Accounts.
................................... 18 5.9 Receivables..
............................................................................................................................
19 5.10 Intellectual Property
...............................................................................................................
19 5.11 [Intentionally omitted].
..........................................................................................................
20 5.12 [Intentionally omitted].
..........................................................................................................
20 5.13 Commercial Tort Claims.
.......................................................................................................
20 SECTION 6. REMEDIAL PROVISIONS
..................................................................................................
20 6.1 Certain Matters Relating to Receivables.
.................................................................................
20 6.2 Communications with Obligors; Grantors Remain
Liable....................................................... 21 6.3 Investment
Property.
................................................................................................................
21 6.4 Proceeds to be Turned Over to Collateral Agent..
................................................................... 22 6.5
Application of Proceeds..
.........................................................................................................
22 6.6 UCC and Other Remedies..
......................................................................................................
23 6.7 Registration
Rights...................................................................................................................
23 6.8 Deficiency.
...............................................................................................................................
24 6.9 Intellectual Property.
................................................................................................................
24 SECTION 7. THE COLLATERAL AGENT
.............................................................................................
25 7.1 Collateral Agent’s Appointment as Attorney-in-Fact, etc.
...................................................... 25 7.2 Duty of Collateral
Agent
..........................................................................................................
26 7.3 Financing Statements..
.............................................................................................................
27 7.4 Authority, Immunities and Indemnities of Collateral Agent.
.................................................. 27 7.5 Intellectual Property
Filings..
...................................................................................................
27 SECTION 8. MISCELLANEOUS
.............................................................................................................
27 8.1 Amendments in Writing
...........................................................................................................
27 8.2 Notices.
....................................................................................................................................
27 8.3 No Waiver by Course of Conduct; Cumulative Remedies..
.................................................... 27 8.4 Enforcement
Expenses; Indemnification.
................................................................................
28 8.5 Successors and Assigns..
..........................................................................................................
28 8.6 Set-Off.
....................................................................................................................................
28 8.7 Counterparts..
...........................................................................................................................
28 8.8 Severability..
............................................................................................................................
29 8.9 Section Headings..
...................................................................................................................
29 8.10 Integration.
.............................................................................................................................
29 8.11 GOVERNING LAW.
.............................................................................................................
29 8.12 Submission To Jurisdiction; Waivers.
.................................................................................
29 ii



--------------------------------------------------------------------------------



 
[lnth10q063019ex103155.jpg]
8.13 Acknowledgements.
...............................................................................................................
30 8.14 Additional Grantors.
..............................................................................................................
30 8.15 Releases.
................................................................................................................................
30 8.16 WAIVER OF JURY TRIAL
..................................................................................................
31 ANNEXES Annex I Form of Assumption Agreement Annex II-A Form of Copyright
Security Agreement Annex II-B Form of Patent Security Agreement Annex II-C Form
of Trademark Security Agreement Annex III Form of Pledge Supplement iii



--------------------------------------------------------------------------------



 
[lnth10q063019ex103156.jpg]
GUARANTEE AND COLLATERAL AGREEMENT, dated as of June 27, 2019, made by LANTHEUS
HOLDINGS, INC., a Delaware corporation (“Holdings”), LANTHEUS MEDICAL IMAGING,
INC., a Delaware corporation (the “Borrower”), and LANTHEUS MI REAL ESTATE, LLC,
a Delaware limited liability company (“LMI Real Estate”, and together with
Holdings, the Borrower and any other entity that may become a party hereto as
provided herein, the “Grantors” and, excluding the Borrower, the “Guarantors”),
in favor WELLS FARGO BANK, N.A. (“Wells Fargo”), as collateral agent (in such
capacity, and together with its successors and permitted assigns in such
capacity, the “Collateral Agent”) for the Secured Parties (as defined in the
Credit Agreement referred to below). RECITALS WHEREAS, pursuant to that certain
Credit Agreement, dated as of the date hereof (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, Holdings, the several lenders from time to time
parties thereto (the “Lenders”) and Wells Fargo, as administrative agent (in
such capacity, and together with its successors and permitted assigns in such
capacity, the “Administrative Agent”), Collateral Agent and Issuing Lender, the
Lenders have severally agreed to make extensions of credit to the Borrower upon
the terms and subject to the conditions set forth therein; WHEREAS, the Borrower
and Holdings are members of an affiliated group of companies that includes each
other Grantor; WHEREAS, the proceeds of the extensions of credit under the
Credit Agreement and, to the extent applicable, the financial accommodations
under the Specified Hedge Agreements and the Specified Cash Management
Agreements will be used, in part, to enable the Borrower to effect the
Transactions, including the payment of fees and expenses related thereto;
WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement and, to the extent
applicable, the providing of financial accommodations under the Specified Hedge
Agreements and the Specified Cash Management Agreements; and WHEREAS, it is a
condition precedent to the obligation of the Lenders to make their respective
extensions of credit to the Borrower under the Credit Agreement and, to the
extent applicable, of the Qualified Counterparties to provide financial
accommodations under the Specified Hedge Agreements and the Specified Cash
Management Agreements, that the Grantors shall have executed and delivered this
Agreement to the Collateral Agent for the benefit of the Secured Parties; NOW,
THEREFORE, in consideration of the premises set forth above and in order to
induce the Agents and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder and to induce the Qualified Counterparties to enter into the
Specified Hedge Agreements and the Specified Cash Management Agreements and
provide financial accommodation, each Grantor hereby agrees with the Collateral
Agent, for the benefit of the Secured Parties, as follows: SECTION 1. DEFINED
TERMS 1.1 Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement, and the following terms are used herein as



--------------------------------------------------------------------------------



 
[lnth10q063019ex103157.jpg]
defined in the New York UCC (and if defined in more than one Article of the New
York UCC, shall have the meaning given in Article 8 or 9 thereof): Accounts,
Chattel Paper, Commercial Tort Claims, Deposit Accounts, Documents, Equipment,
Fixtures, General Intangibles, Goods, Instruments, Inventory, Letter- of-Credit
Rights, Money, Negotiable Documents, Securities Accounts, Securities
Entitlements, Supporting Obligations, Tangible Chattel Paper and Uncertificated
Security. (b) The following terms shall have the following meanings:
“Administrative Agent”: as defined in the recitals to this Agreement.
“Agreement”: this Guarantee and Collateral Agreement, as the same may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time. “Borrower”: as defined in the recitals to this Agreement.
“Collateral”: as defined in Section 3. “Collateral Account”: any collateral
account established by the Collateral Agent as provided in Section 6.1.
“Collateral Agent”: as defined in the preamble to this Agreement. “Commodity
Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as amended
from time to time, and any successor statute. “Copyright Licenses”: all written
agreements entered into by any Grantor pursuant to which such Grantor grants or
obtains any right with respect to any Copyright, including, without limitation,
any rights to print, publish, copy, distribute, create derivative works, or
otherwise exploit and sell copyrighted materials, and the right to prepare for
sale, sell and advertise for sale, all Inventory now or hereafter covered by
such Copyrights, together with any and all (i) amendments, modifications,
renewals, extensions, and supplements thereof, (ii) income, fees, royalties,
damages, claims and payments now or hereafter due and/or payable thereunder and
with respect thereto including, without limitation, damages and payments for
past, present and future breaches or other violations with respect thereto and
(iii) rights to sue for past, present and future breaches or violations thereof.
“Copyright Security Agreement”: an agreement substantially in the form of Annex
II-A hereto. “Copyrights”: collectively, copyrights (whether registered or
unregistered in the United States or any other country or any political
subdivision thereof) and all mask works (as such term is defined in 17 U.S.C.
Section 901, et seq.), including, without limitation, each registered copyright
identified on Schedule 8 to the Perfection Certificate, together with any and
all (i) registrations and applications therefor, (ii) rights and privileges
arising under applicable law with respect to such copyrights, (iii) renewals and
extensions thereof and amendments thereto, (iv) income, fees, royalties,
damages, claims and payments now or hereafter due and/or payable thereunder and
with respect thereto, including, without limitation, damages, claims and
payments for past, present and future infringements, misappropriations or other
violations thereof, (v) rights to sue or otherwise recover for past, present and
future infringements, misappropriations or other violations thereof and (iv)
rights corresponding thereto throughout the world. “Credit Agreement”: as
defined in the recitals to this Agreement. 2



--------------------------------------------------------------------------------



 
[lnth10q063019ex103158.jpg]
“Excluded Swap Obligation”: with respect to any Guarantor, any Swap Obligation
if, and to the extent that, all or a portion of the Guarantee of such Guarantor
of, or the grant by such Guarantor of a security interest to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal. “Foreign Subsidiary Voting Stock”: the voting
Capital Stock of any Foreign Subsidiary or Disregarded Domestic Person, as
applicable. “Grantor”: as defined in the preamble to this Agreement. “Guarantor
Obligations”: with respect to any Guarantor, all obligations and liabilities of
such Guarantor with respect to the Facilities which may arise under or in
connection with this Agreement (including Section 2) or any other Loan Document
or Specified Hedge Agreement or Specified Cash Management Agreement to which
such Guarantor is a party, in each case, whether on account of guarantee
obligations, reimbursement obligations, fees, indemnities, costs, expenses
(including all fees, charges and disbursements of counsel to any Agent or to any
Lender to the extent required to be paid pursuant to the Credit Agreement) or
otherwise (including all interest and fees arising or incurred as provided in
the Loan Documents or any Specified Hedge Agreement or any Specified Cash
Management Agreement after the commencement of any bankruptcy case or
insolvency, reorganization, liquidation or like proceeding, whether or not a
claim for such obligations is allowed in such case or proceeding); provided,
that with respect to any Guarantor at any time, the definition of “Guarantor
Obligations” shall exclude Excluded Swap Obligations with respect to such
Guarantor at such time. “Guarantors”: as defined in the preamble to this
Agreement. “Holdings”: as defined in the recitals to this Agreement.
“Intellectual Property”: the collective reference to Copyrights, Patents,
Trademarks and Trade Secrets. “Intellectual Property Licenses”: the collective
reference to the Copyright Licenses, Patent Licenses, Trademark Licenses, and
Trade Secret Licenses. “Intercompany Note”: any promissory note evidencing loans
or other monetary obligations owing to any Grantor by any Group Member.
“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the New York UCC (other than
Excluded Assets) and (ii) whether or not constituting “investment property” as
so defined, all Pledged Notes and all Pledged Equity Interests. “Issuers”: the
collective reference to each issuer of any Investment Property or Pledged Equity
Interests purported to be pledged hereunder. “Lenders”: as defined in the
recitals to this Agreement. 3



--------------------------------------------------------------------------------



 
[lnth10q063019ex103159.jpg]
“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York. “Patent License”: all written agreements pursuant to
which a Grantor grants or obtains any right to any Patent, including, without
limitation, any rights to manufacture, use, import, export, distribute, offer
for sale or sell any invention or design covered by a Patent, and the right to
prepare for sale, sell and advertise for sale, all Inventory now or hereafter
covered by such Patents, together with any and all (i) amendments,
modifications, renewals, extensions, and supplements thereof, (ii) income, fees,
royalties, damages, and payments now and hereafter due and/or payable under or
and with respect to any of the foregoing, including, without limitation,
damages, claims and payments for past, present and future breaches and other
violations thereof and (iii) rights and remedies to sue for past, present and
future breaches and other violations of any of the foregoing. “Patent Security
Agreement”: an agreement substantially in the form of Annex II-B hereto.
“Patents”: collectively, patents, patent applications, certificates of
inventions, industrial designs (whether issued or applied-for in the United
States or any other country or any political subdivision thereof), including,
without limitation, each issued patent and patent application identified on
Schedule 8 to the Perfection Certificate, together with any and all (i)
inventions, designs and improvements described and claimed therein, (ii)
reissues, divisions, continuations, extensions and continuations-in-part thereof
and amendments thereto, (iii) income, fees, royalties, damages, and payments now
and hereafter due and/or payable under or with respect to any of the foregoing,
including, without limitation, damages, claims and payments for past, present
and future infringements, misappropriations and other violations thereof, (iv)
rights and remedies to sue for past, present and future infringements,
misappropriations and other violations of any of the foregoing and (v) rights,
priorities, and privileges corresponding to any of the foregoing throughout the
world. “Perfection Certificate”: the perfection certificate delivered by the
Grantors to the Administrative Agent on the date hereof, completed and
supplemented with the schedules and attachments contemplated thereby, and duly
executed by a Responsible Officer of each Grantor. “Pledged Alternative Equity
Interests”: all participation or other interests in any equity or profits of any
business entity and the certificates, if any, representing such interests, all
dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
interests and any other warrant, right or option to acquire any of the
foregoing; provided, however, that Pledged Alternative Equity Interests shall
not include any Pledged Notes, Pledged Stock, Pledged Partnership Interests, and
Pledged LLC Interests or Excluded Assets. “Pledged Equity Interests”: all
Pledged Stock, Pledged LLC Interests, Pledged Partnership Interests and Pledged
Alternative Equity Interests. “Pledged LLC Interests”: all interests owned by
any Grantor in any limited liability company (including those listed on Schedule
6(a) to the Perfection Certificate) and the certificates, if any, representing
such limited liability company interests and any interest of any Grantor on the
books and records of such limited liability company or on the books and records
of any securities intermediary pertaining to such interest, and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such limited
liability company interests and any other warrant, right or option to acquire
any of the foregoing; provided, that in no event shall Pledged LLC Interests
include Excluded Assets. 4



--------------------------------------------------------------------------------



 
[lnth10q063019ex103160.jpg]
“Pledged Notes”: any Intercompany Notes at any time issued to any Grantor and
any other promissory notes at any time issued to or owned, held or acquired by
any Grantor evidencing indebtedness which is in excess of $600,000 individually
or $3,000,000 in the aggregate (including those listed on Schedule 7 to the
Perfection Certificate). “Pledged Partnership Interests”: all interests owned by
any Grantor in any general partnership, limited partnership, limited liability
partnership or other partnership (including those listed on Schedule 6(a) to the
Perfection Certificate) and the certificates, if any, representing such
partnership interests and any interest of any Grantor on the books and records
of such partnership or on the books and records of any securities intermediary
pertaining to such interest and all dividends, distributions, cash, warrants,
rights, options, instruments, securities and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such partnership interests and any other warrant,
right or option to acquire any of the foregoing; provided, that in no event
shall Pledged Partnership Interests include Excluded Assets. “Pledged Stock”:
all shares, stock certificates, options, interests or rights of any nature
whatsoever in respect of the Capital Stock of any Person (including those listed
on Schedule 6(a) to the Perfection Certificate) at any time issued or granted to
or owned, held or acquired by any Grantor, and the certificates, if any,
representing such shares and any interest of such Grantor in the entries on the
books of the Issuer of such shares or on the books and records of any securities
intermediary pertaining to such shares, and all dividends, distributions, cash,
warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such shares and any other warrant,
right or option to acquire any of the foregoing; provided, that in no event
shall Pledged Stock include Excluded Assets. “Proceeds”: all “proceeds” as such
term is defined in Section 9-102(a)(64) of the New York UCC, including, in any
event, all dividends, returns of capital and other distributions and income from
Investment Property and all collections thereon and payments with respect
thereto. “PTO”: the United States Patent and Trademark Office and any substitute
or successor agency. “Qualified ECP Guarantor”: in respect of any Swap
Obligation, each Loan Party that has total assets exceeding $10,000,000 at the
time the relevant Guarantee or grant of the relevant security interest becomes
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Receivable”: any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including all
Accounts). “Secured Obligations”: with respect to the Borrower, the Obligations
of the Borrower and, with respect to any Guarantor, the Guarantor Obligations;
provided, that, with respect to any Guarantor at any time, the definition of
“Secured Obligations” shall exclude Excluded Swap Obligations with respect to
such Guarantor at such time; provided further, that that the Secured Obligations
shall no longer include Obligations with respect to Specified Hedge Agreements
or Specified Cash Management Agreements on the Termination Date. “Securities
Act”: the Securities Act of 1933, as amended. 5



--------------------------------------------------------------------------------



 
[lnth10q063019ex103161.jpg]
“Swap Obligation”: with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act. “Termination
Date”: the date when all outstanding Commitments have been terminated and all
the Secured Obligations (other than Unasserted Contingent Obligations and any
amount owing under Specified Hedge Agreements or any Specified Cash Management
Agreements) have been paid in full. “Trade Secret License”: with respect to any
Grantor, any written agreement pursuant to which such Grantor grants or obtains
any right to use any Trade Secret, including the right to prepare for sale, sell
and advertise for sale, all Inventory now or hereafter covered by such Trade
Secrets, together with all (i) amendments, modifications, renewals, extensions,
and supplements thereof, (ii) income, fees, royalties, damages, claims and
payments now or hereafter due and/or payable thereunder and with respect thereto
including, without limitation, damages and payments for past, present and future
breaches or other violations with respect thereto and (iii) rights to sue for
past, present and future breaches or violations thereof. “Trade Secrets”: (i)
all trade secrets, confidential information, know-how and proprietary processes,
designs, inventions, technology, and proprietary methodologies, algorithms, and
information, including rights in Software, (ii) income, fees, royalties,
damages, claims and payments now or hereafter due and/or payable thereunder and
with respect thereto including, without limitation, damages and payments for
past, present and future infringements, misappropriations or other violations
with respect thereto and (iii) rights to sue for past, present and future
infringements, misappropriations or violations thereof. “Trademark License”: any
written agreement pursuant to which a Grantor grants or obtains any right to use
any Trademark, and the right to prepare for sale, sell and advertise for sale,
all Inventory now or hereafter covered by such Trademarks, together with all (i)
amendments, modifications, renewals, extensions, and supplements thereof, (ii)
income, fees, royalties, damages and payments now and hereafter due and/or
payable under or with respect to any of the foregoing, including, without
limitation, damages, claims and payments for past, present and future breaches
or other violations thereof and (iii) rights, priorities, and privileges and
remedies to sue for past, present and future breaches and other violations of
any of the foregoing. “Trademark Security Agreement”: an agreement substantially
in the form of Annex II-C hereto. “Trademarks”: collectively, all trademarks,
service marks, certification marks, trade names, corporate names, company names,
business names, slogans, logos, trade dress, Internet domain names, and other
source identifiers, whether registered or unregistered in the United States or
any other country or any political subdivision thereof, together with any and
all (i) registrations and applications for any of the foregoing, including,
without limitation, each registration and application identified on Schedule 8
to the Perfection Certificate, (ii) goodwill connected with the use thereof and
symbolized thereby, (iii) rights and privileges arising under applicable law
with respect to the use of any of the foregoing, (iv) extensions and renewals
thereof and amendments thereto, (v) income, fees, royalties, damages and
payments now and hereafter due and/or payable under or with respect to any of
the foregoing, including, without limitation, damages, claims and payments for
past, present or future infringements, dilutions, misappropriations or other
violations thereof, (vi) rights and remedies to sue for past, present and future
infringements, dilutions, misappropriations and other violations of any of the
foregoing and (vii) rights, priorities, and privileges corresponding to any of
the foregoing throughout the world. “UCC”: the Uniform Commercial Code as from
time to time in effect in the applicable jurisdiction. 6



--------------------------------------------------------------------------------



 
[lnth10q063019ex103162.jpg]
“Unasserted Contingent Obligations”: at any time, contingent Obligations for
taxes, costs, indemnifications, reimbursements, damages and other liabilities
(excluding (a) Obligations in respect of the principal of, and interest and
premium (if any) on, and fees and expenses relating to, any Obligation and (b)
contingent reimbursement obligations in respect of amounts that may be payable
upon termination of a Specified Hedge Agreement or a Specified Cash Management
Agreement) in respect of which no claim or demand for payment has been made (or,
in the case of Obligations for indemnification, no notice for indemnification
has been issued by the Indemnitee) at such time. 1.2 Other Definitional
Provisions. (a) As used herein and in any certificate or other document made or
delivered pursuant hereto, (i) accounting terms relating to any Group Member not
defined in Section 1.1 and accounting terms partly defined in Section 1.1, to
the extent not defined, shall have the respective meanings given to them under
GAAP or, in the case of any Foreign Subsidiary, other accounting standards, if
applicable, (ii) the words “include”, “includes” and “including” shall be deemed
to be followed by the phrase “without limitation”, (iii) the word “incur” shall
be construed to mean incur, create, issue, assume, become liable in respect of
or suffer to exist (and the words “incurred” and “incurrence” shall have
correlative meanings), (iv) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties of every type and nature and (v) references to
agreements or other Contractual Obligations shall, unless otherwise specified,
be deemed to refer to such agreements or Contractual Obligations as amended,
supplemented, amended and restated, restated or otherwise modified from time to
time (subject to any applicable restrictions hereunder). (b) The words “hereof”,
“herein”, “hereto” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement, and Section and Schedule references are to this
Agreement unless otherwise specified. (c) The meanings given to terms defined
herein shall be equally applicable to both the singular and plural forms of such
terms. (d) Where the context requires, terms relating to the Collateral or any
part thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof. (e) The expressions “payment in full”,
“paid in full” and any other similar terms or phrases when used herein with
respect to any Obligation shall mean (i) the payment in full of such Obligation
in cash in immediately available funds, (ii) that no Letters of Credit shall be
outstanding (or that they shall have been Cash Collateralized or backstopped
pursuant to arrangements reasonably satisfactory to the Issuing Lender), (iii)
with respect to obligations under any Specified Hedge Agreements or under any
Specified Cash Management Agreements with any Qualified Counterparty, such
obligations are terminated or secured by a collateral arrangement reasonably
satisfactory to the Qualified Counterparty in its sole discretion and (iv) that
all commitments to extend credit under the Loan Documents shall have been
terminated. SECTION 2. GUARANTEE 2.1 Guarantee. (a) Each of the Guarantors
hereby, jointly and severally, unconditionally and irrevocably, guarantees to
the Administrative Agent, for the benefit of the Secured Parties, the prompt and
complete payment and performance by the Borrower and the Loan Parties when due
(whether at the stated maturity, by acceleration or otherwise) of each and all
of the Obligations (other than the Obligations of such Guarantor) (the
“Guaranteed Obligations”); provided, that obligations of any Loan Party under or
in respect 7



--------------------------------------------------------------------------------



 
[lnth10q063019ex103163.jpg]
of any Specified Hedge Agreement or any Specified Cash Management Agreement
shall be guaranteed only to the extent that, and for so long as, the other
Obligations are so guaranteed. (b) Each Guarantor shall be liable under its
guarantee set forth in Section 2.1(a), without any limitation as to amount, for
all present and future Guaranteed Obligations, including specifically all future
increases in the outstanding amount of the Loans or Reimbursement Obligations
under the Credit Agreement and other future increases in the Guaranteed
Obligations, whether or not any such increase is committed, contemplated or
provided for by the Loan Documents or other applicable documents governing such
Guaranteed Obligations on the date hereof; provided, that (i) enforcement of
such guarantee against such Guarantor will be limited as necessary to limit the
recovery under such guarantee to the maximum amount which may be recovered
without causing such enforcement or recovery to constitute a fraudulent transfer
or fraudulent conveyance under any applicable law, including any applicable
federal or state fraudulent transfer or fraudulent conveyance law (after giving
effect, to the fullest extent permitted by law, to the reimbursement and
contribution rights set forth in Section 2.2) and (ii) to the fullest extent
permitted by applicable law, the foregoing clause (i) shall be for the benefit
solely of creditors and representatives of creditors of each Guarantor and not
for the benefit of such Guarantor or the holders of any Capital Stock in such
Guarantor. For the avoidance of doubt, the application of the provisions of this
Section 2.1(b) or any similar provisions in any other Loan Document: (x) is
automatic to the extent applicable, (y) is not an amendment or modification of
this Agreement, any other Loan Document or any other applicable document
governing Guaranteed Obligations and (z) does not require the consent or
approval of any Person. (c) The guarantee contained in this Section 2.1 (i)
shall remain in full force and effect until all the Guaranteed Obligations and
the obligations of each Guarantor under the guarantee contained in this Section
2.1 have been paid in full (other than Unasserted Contingent Obligations),
notwithstanding that from time to time during the term of the Credit Agreement
the Borrower may be free from any Obligations, (ii) unless released as provided
in clause (iii) below, shall survive the repayment of the Loans and
Reimbursement Obligations under the Credit Agreement, the termination of
commitments to extend credit under the Credit Agreement, and the release of the
Collateral and remain enforceable as to all Guaranteed Obligations that survive
such repayment, termination and release and (iii) shall be released when and as
set forth in Section 8.15(a) or (b). (d) No payment made by the Guarantors, any
other guarantor or any other Person or received or collected by any Secured
Party from the Borrower, any of the Guarantors, any other guarantor or any other
Person by virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Guaranteed Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of any Guarantor hereunder in respect of any
other Guaranteed Obligations then outstanding or thereafter incurred. 2.2
Reimbursement, Contribution and Subrogation. In case any payment is made on
account of the Guaranteed Obligations by any Grantor or is received or collected
on account of the Guaranteed Obligations from any Grantor or its property: (a)
If such payment is made by the Borrower or from its property, the Borrower shall
not be entitled (i) to demand or enforce reimbursement or contribution in
respect of such payment from any other Grantor or (ii) to be subrogated to any
claim, interest, right or remedy of any Secured Party against any other Person,
including any other Grantor or its property. (b) If such payment is made by the
Borrower or from its property in satisfaction of the reimbursement right of any
Guarantor set forth in Section 2.2(c), the Borrower shall not be entitled (i) to
demand or enforce reimbursement or contribution in respect of such payment from
any other Grantor or 8



--------------------------------------------------------------------------------



 
[lnth10q063019ex103164.jpg]
(ii) to be subrogated to any claim, interest, right or remedy of any Secured
Party against any other Person, including any other Grantor or its property. (c)
If such payment is made by a Guarantor or from its property, such Guarantor
shall be entitled, subject to and upon payment in full of all outstanding
Secured Obligations (other than Unasserted Contingent Obligations), (i) to
demand and enforce reimbursement for the full amount of such payment from the
Borrower and (ii) to demand and enforce contribution in respect of such payment
from each other Guarantor which has not paid its fair share of such payment, as
necessary to ensure that (after giving effect to any enforcement of
reimbursement rights provided hereby) each Guarantor pays its fair share of the
unreimbursed portion of such payment. For this purpose, the fair share of each
Guarantor as to any unreimbursed payment shall be determined based on an
equitable apportionment of such unreimbursed payment among all Guarantors based
on the relative value of their assets (net of their liabilities, other than
Secured Obligations) and any other equitable considerations deemed appropriate
by the court. (d) If and whenever any right of reimbursement or contribution
becomes enforceable by any Guarantor against any other Guarantor under Section
2.2(c), such Guarantor shall be entitled, subject to and upon payment in full of
all outstanding Secured Obligations (other than Unasserted Contingent
Obligations), to be subrogated (equally and ratably with all other Guarantors
entitled to reimbursement or contribution from any other Guarantor under Section
2.2(c)) to any security interest that may then be held by the Collateral Agent
upon any Collateral granted to it in this Agreement. To the fullest extent
permitted under applicable law, such right of subrogation shall be enforceable
solely against the Borrower and the Guarantors, and not against the Secured
Parties, and neither the Administrative Agent nor any other Secured Party shall
have any duty whatsoever to warrant, ensure or protect any such right of
subrogation or to obtain, perfect, maintain, hold, enforce or retain any
Collateral for any purpose related to any such right of subrogation. If
subrogation is demanded in writing by any Guarantor, then (subject to and upon
payment in full of all outstanding Secured Obligations (other than Unasserted
Contingent Obligations)), the Administrative Agent shall deliver to the
Guarantors making such demand, or to a representative of such Guarantors or of
the Guarantors generally, an instrument reasonably satisfactory to the
Administrative Agent and such Guarantors transferring, on a quitclaim basis
without (to the fullest extent permitted under applicable law) any recourse,
representation, warranty or obligation whatsoever, whatever security interest
the Administrative Agent then may hold in whatever Collateral may then exist
that was not previously released or disposed of by the Administrative Agent in
accordance with the terms of the Loan Documents. (e) All rights and claims
arising under this Section 2.2 or based upon or relating to any other right of
reimbursement, indemnification, contribution or subrogation that may at any time
arise or exist in favor of any Guarantor as to any payment on account of the
Secured Obligations made by it or received or collected from its property shall
be fully subordinated in all respects to the prior payment in full of all of the
Secured Obligations (other than Unasserted Contingent Obligations). Until
payment in full of the Secured Obligations (other than Unasserted Contingent
Obligations), no Guarantor shall demand or receive any collateral security,
payment or distribution whatsoever (whether in cash, property or securities or
otherwise) on account of any such right or claim. If any such payment or
distribution is made or becomes available to any Guarantor, such payment or
distribution shall be delivered by the person making such payment or
distribution directly to the Administrative Agent, for application to the
payment of the Secured Obligations in accordance with Section 6.5. If any such
payment or distribution is received by any Guarantor, it shall be held by such
Guarantor in trust, as trustee of an express trust for the benefit of the
Secured Parties, and shall forthwith be transferred and delivered by such
Guarantor to the Administrative Agent, substantially in the form received and,
if necessary, duly endorsed. (f) The obligations of the Guarantors under the
Loan Documents and any Specified Hedge Agreements and any Specified Cash
Management Agreements, including their liability for the Secured Obligations and
the enforceability of the security interests granted thereby, are not contingent
upon the 9



--------------------------------------------------------------------------------



 
[lnth10q063019ex103165.jpg]
validity, legality, enforceability, collectibility or sufficiency of any right
of reimbursement, contribution or subrogation arising under this Section 2.2. To
the fullest extent permitted under applicable law, the invalidity,
insufficiency, unenforceability or uncollectibility of any such right shall not
in any respect diminish, affect or impair any such obligation or any other
claim, interest, right or remedy at any time held by any Secured Party against
any Guarantor or its property. The Secured Parties make no representations or
warranties in respect of any such right and shall, to the fullest extent
permitted under applicable law, have no duty to assure, protect, enforce or
ensure any such right or otherwise relating to any such right. (g) Each
Guarantor reserves any and all other rights of reimbursement, contribution or
subrogation at any time available to it as against any other Guarantor, but (i)
the exercise and enforcement of such rights shall be subject to this Section 2.2
and (ii) to the fullest extent permitted by applicable law, neither the
Administrative Agent nor any other Secured Party shall ever have any duty or
liability whatsoever in respect of any such right. 2.3 Amendments, etc. with
respect to the Guaranteed Obligations. To the fullest extent permitted by
applicable law, each Guarantor shall remain obligated hereunder notwithstanding
that, without any reservation of rights against any Guarantor and without notice
to or further assent by any Guarantor, any demand for payment of any of the
Guaranteed Obligations made by any Secured Party may be rescinded by such
Secured Party and any of the Guaranteed Obligations continued, and the
Guaranteed Obligations, or the liability of any other Person upon or for any
part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by any Secured Party, and the Credit Agreement and the
other Loan Documents, any Specified Hedge Agreement, any Specified Cash
Management Agreement and any other documents executed and delivered in
connection therewith may be amended, restated, amended and restated,
supplemented, replaced, refinanced, otherwise modified or terminated, in whole
or in part, as the Administrative Agent (or the requisite Secured Parties) may
deem reasonably advisable from time to time, and any collateral security,
guarantee or right of offset at any time held by any Secured Party for the
payment of the Guaranteed Obligations may be sold, exchanged, waived,
surrendered or released. No Secured Party shall have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Guaranteed Obligations or for the guarantee contained in this Section 2 or any
property subject thereto, except to the extent required by applicable law or any
Loan Document. 2.4 Guarantee Absolute and Unconditional. To the fullest extent
permitted by applicable law, each Guarantor waives any and all notice of the
creation, renewal, extension or accrual of any of the Guaranteed Obligations and
notice of or proof of reliance by any Secured Party upon the guarantee contained
in this Section 2 or acceptance of the guarantee contained in this Section 2.
The Guaranteed Obligations, and each of them, shall conclusively be deemed to
have been created, contracted or incurred, or renewed, extended, amended or
waived, in reliance upon the guarantee contained in this Section 2. All dealings
between the Borrower and any of the Guarantors, on the one hand, and the Secured
Parties, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon the guarantee contained in this Section 2.
To the fullest extent permitted by applicable law, each Guarantor waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Borrower or any of the Guarantors with respect to the
Guaranteed Obligations. Each Guarantor understands and agrees that the guarantee
contained in this Section 2 shall be construed, to the fullest extent permitted
by applicable law, as a continuing, absolute and unconditional guarantee of
payment without regard to (a) the validity or enforceability of the Credit
Agreement or any other Loan Document, any Specified Hedge Agreement, any
Specified Cash Management Agreement, any of the Guaranteed Obligations or any
other collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by any Secured Party, (b) any
defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the
Borrower or any other Person against any 10



--------------------------------------------------------------------------------



 
[lnth10q063019ex103166.jpg]
Secured Party or (c) any other circumstance whatsoever (with or without notice
to or knowledge of the Borrower or such Guarantor) which constitutes, or might
be construed to constitute, an equitable or legal discharge of the Borrower for
the Obligations or of such Guarantor under the guarantee contained in this
Section 2, in bankruptcy or in any other instance. When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, any Secured Party may, but shall be under no obligation to, make a
similar demand on or otherwise pursue such rights and remedies as it may have
against the Borrower, any other Guarantor or any other Person or against any
collateral security or guarantee for the Guaranteed Obligations or any right of
offset with respect thereto, and any failure by any Secured Party to make any
such demand, to pursue such other rights or remedies or to collect any payments
from the Borrower, any other Guarantor or any other Person or to realize upon
any such collateral security or guarantee or to exercise any such right of
offset, or any release of the Borrower, any other Guarantor or any other Person
or any such collateral security, guarantee or right of offset, shall not relieve
any Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of any Secured Party against any Guarantor. For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings. 2.5 Reinstatement. The guarantee contained in this Section 2 and
the security interests created hereunder shall be reinstated and shall remain in
all respects enforceable to the extent that, at any time, any payment of any of
the Guaranteed Obligations is set aside, avoided or rescinded or must otherwise
be restored or returned by any Secured Party upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Borrower or any Guarantor or any
substantial part of its property, or otherwise, in whole or in part, and such
reinstatement and enforceability shall, to the fullest extent permitted by
applicable law, be effective as fully as if such payment had not been made. 2.6
Payments. Each Guarantor hereby agrees to pay all amounts due and payable by it
under this Section 2 to the Administrative Agent without set-off or counterclaim
in Dollars in immediately available funds at the Funding Office specified in the
Credit Agreement. 2.7 Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Section 2 in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 2 for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section 2, or
otherwise under this Section 2, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until the Termination Date. Each Qualified ECP
Guarantor intends that this Section 2 constitute, and this Section 2 shall be
deemed to constitute, a “keepwell, support, or other agreement” for the benefit
of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act. SECTION 3. GRANT OF SECURITY INTEREST Each Grantor
hereby grants to the Collateral Agent, for the benefit of the Secured Parties, a
security interest in all of the following property now owned or at any time
hereafter acquired by such Grantor or in which such Grantor now has or at any
time in the future may acquire any right, title or interest (collectively, the
“Collateral”), as collateral security for the complete payment and performance
when due (whether at the stated maturity, by acceleration or otherwise) of all
Secured Obligations: (a) all Accounts; 11



--------------------------------------------------------------------------------



 
[lnth10q063019ex103167.jpg]
(b) all Chattel Paper; (c) all Deposit Accounts; (d) all Documents; (e) all
General Intangibles, including, without limitation, all Intellectual Property
and Intellectual Property Licenses; (f) all Goods, including, without
limitation, all Equipment, Fixtures and Inventory; (g) all Instruments; (h) all
Investment Property; (i) all Money; (j) all Capital Stock; (k) all Commercial
Tort Claims, including, without limitation, the Commercial Tort Claims described
on Schedule 9 to the Perfection Certificate; (l) all Letter-of-Credit Rights;
(m) all other personal property not otherwise described above; (n) all
Supporting Obligations and products of any and all of the foregoing and all
security interests or other liens on personal or real property securing any of
the foregoing; (o) all books and records (regardless of medium) pertaining to
any of the foregoing; and (p) all Proceeds of any of the foregoing; provided,
that (i) this Agreement shall not constitute a grant of a security interest in
and the term “Collateral” shall not be deemed to include (A) any property to the
extent that and for as long as such grant of a security interest is prohibited
by any applicable law, rule or regulation except to the extent that such law,
rule or regulation is ineffective under applicable law or principles of equity
or would be ineffective under Sections 9-406, 9-407, 9-408 or 9-409 of the New
York UCC to prevent the attachment of the security interest granted hereunder,
(B) any contract, license or permit, to the extent it constitutes a breach or
default under or results in the termination of, or requires any consent not
obtained under such contract, license or permit, except to the extent that any
such contract, license or permit is ineffective under applicable law or
principles of equity or would be ineffective under Sections 9-406, 9-407, 9-408
or 9-409 of the New York UCC to prevent the attachment of the security interest
granted hereunder, (C) any property owned by any Grantor that is subject to a
purchase money Lien or a capital lease permitted under the Credit Agreement if
the Contractual Obligation pursuant to which such Lien is granted (or in the
document providing for such capital lease) prohibits or requires the consent of
any Person other than Borrower and its Affiliates which has not been obtained as
a condition to the creation of any other Lien on such equipment, and (D) to the
extent not otherwise excluded pursuant to clauses (A) through (C) above, any
Excluded Assets; provided, that, the grant of security interest hereunder, and
the term “Collateral”, shall include all of the shares of Capital Stock, limited
liability interests, partnership interests and other equity interests identified
on Schedule 6(a) to the Perfection Certificate and (ii) the security interest
granted hereby (A) shall attach at all 12



--------------------------------------------------------------------------------



 
[lnth10q063019ex103168.jpg]
times to all proceeds of such property (other than any proceeds subject to any
condition described in clause (i)), (B) if applicable, shall attach to such
property immediately and automatically (without need for any further grant or
act) at such time as the condition described in clause (i) ceases to exist and
(C) to the extent severable shall in any event, attach to all rights in respect
of such property that are not subject to the applicable condition described in
clause (i). In addition to the foregoing, the following Collateral shall not be
required to be perfected, except, in each case, to the extent a security
interest therein can be perfected by the filing of a filing statement under the
Uniform Commercial Code or other applicable law: (w) cash and Cash Equivalents
(including Money), Deposit Accounts, Securities Accounts and Commodities
Accounts (including Securities Entitlements and related assets), (x) other
assets requiring perfection through control agreements, (y) vehicles and other
assets subject to certificates of title and (z) Intellectual Property
established under laws of jurisdictions outside the United States. SECTION 4.
REPRESENTATIONS AND WARRANTIES Each Grantor hereby represents and warrants to
each Secured Party that: 4.1 Representations in Credit Agreement. In the case of
each Guarantor, the representations and warranties set forth in Section 5 of the
Credit Agreement as they relate to such Guarantor or to the Loan Documents to
which such Guarantor is a party, each of which is hereby incorporated herein by
reference, are true and correct in all material respects, and each Secured Party
shall be entitled to rely on each of them as if they were fully set forth
herein; provided, that each reference in each such representation and warranty
to the Borrower’s or any Loan Party’s knowledge shall, for the purposes of this
Section 4.1, be deemed a reference to such Guarantor’s knowledge. 4.2 Title; No
Other Liens. Except for the security interest granted to the Collateral Agent
for the benefit of the Secured Parties pursuant to the Loan Documents and the
Liens permitted to exist on such Grantor’s Collateral by the Loan Documents,
such Grantor owns each item of Collateral, in all material respects, granted by
it free and clear of any Liens (other than Liens permitted by Section 8.3 of the
Credit Agreement and under the Security Documents). No financing statement or
other public notice with respect to all or any part of the Collateral is on file
or of record in any public office, except such as have been filed in favor of
the Collateral Agent, for the benefit of the Secured Parties, pursuant to the
Loan Documents or in respect of Liens that are permitted by the Loan Documents
or for which termination statements, assignments or releases authorized by the
appropriate parties will be filed on the date hereof or, with respect to
releases of Liens in Intellectual Property recorded in the PTO or United States
Copyright Office, delivered to the Collateral Agent for filing. 4.3 Perfected
Liens. (a) The security interests granted pursuant to this Agreement upon
completion of the filings and other actions specified on Schedule 5 to the
Perfection Certificate (which, in the case of all filings and other documents
referred to on such Schedule, have been delivered to the Collateral Agent in
completed and, where required, duly executed form), will constitute valid
perfected security interests in all of the Collateral in favor of the Collateral
Agent, for the benefit of the Secured Parties, as collateral security for the
Secured Obligations, enforceable in accordance with the terms hereof (except to
the extent otherwise permitted herein and except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law)) against all creditors of such Grantor and are and will be
prior to all other Liens on such Collateral, except for Liens which have
priority as permitted by the Credit Agreement, the Loan Documents or by
operation of law; provided, that additional filings with the PTO and United
States Copyright Office may be required with respect to the perfection of the
Collateral Agent’s Lien on registered and applied-for United States Patents,
Trademarks, and 13



--------------------------------------------------------------------------------



 
[lnth10q063019ex103169.jpg]
Copyrights, as applicable, acquired by Grantors after the date hereof and the
perfection of the Collateral Agent’s Lien on Intellectual Property established
under the laws of jurisdictions outside the United States may be subject to
additional filings and registrations. (b) Each Grantor consents to the grant by
each other Grantor of the security interests granted hereby and the transfer of
any Capital Stock or Investment Property to the Collateral Agent or its designee
upon the occurrence and during the continuance of an Event of Default and to the
substitution of the Collateral Agent or its designee or the purchaser upon any
foreclosure sale as the holder and beneficial owner of the interest represented
thereby. 4.4 Jurisdiction of Organization; Chief Executive Office. On the date
hereof, each Grantor’s exact legal name and jurisdiction of organization are
specified on Schedule 1(a) to the Perfection Certificate and the location of
such Grantor’s chief executive office or sole place of business or principal
residence, as the case may be, are specified on Schedule 2 to the Perfection
Certificate. On the date hereof, such Grantor is organized solely under the law
of the jurisdiction so specified and has not filed any certificates of
domestication, transfer or continuance in any other jurisdiction. Such Grantor
has furnished to the Collateral Agent its Organizational Documents as in effect
as of a date which is recent to the date hereof and short-form or long-form, as
applicable, good standing certificate as of a date which is recent to the date
hereof. 4.5 Inventory and Equipment. (a) On the date hereof, Schedule 4 to the
Perfection Certificate sets forth all locations in the United States where any
Inventory and Equipment (other than goods in transit, goods being repaired by a
third party or goods that do not have a material value) are kept. (b) As of the
date hereof, none of the Inventory or Equipment of such Grantor is in the
possession of an issuer of a negotiable document (as defined in Section 7-104 of
the New York UCC). 4.6 Farm Products. None of the Collateral constitutes, or is
the Proceeds of, Farm Products. 4.7 Investment Related Property. (a) On the date
hereof, Schedule 6(a) to the Perfection Certificate (as such Schedule may be
amended or supplemented from time to time) sets forth all of the Pledged Stock,
Pledged LLC Interests and Pledged Partnership Interests, respectively, owned by
any Grantor and such Pledged Equity Interests constitute the percentage of
issued and outstanding shares of stock, percentage of membership interests,
percentage of partnership interests or percentage of beneficial interest of the
respective Issuers thereof indicated on such Schedule. On the date hereof,
Schedule 7 to the Perfection Certificate (as such Schedule may be amended or
supplemented from time to time) sets forth under the heading “Promissory Notes”
all of the Pledged Notes owned by any Grantor and to the knowledge of such
Grantor all of such Pledged Notes have been duly authorized, authenticated or
issued, and delivered and are the legal, valid and binding obligations of the
Issuers thereof enforceable in accordance with their terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principals of
equity, regardless of whether considered in a proceeding in equity or at law,
and constitute all of the issued and outstanding intercompany indebtedness
evidenced by an instrument owing to such Grantor that is required to be pledged
to the Collateral Agent, for the benefit of the Secured Parties, pursuant to the
terms hereof and the other Loan Documents. (b) The shares of Pledged Equity
Interests pledged by such Grantor hereunder constitute all of the issued and
outstanding shares of all classes of Capital Stock in each Issuer owned by such
Grantor or, in 14



--------------------------------------------------------------------------------



 
[lnth10q063019ex103170.jpg]
the case of Foreign Subsidiary Voting Stock, 65% of the outstanding first tier
Foreign Subsidiary Voting Stock of each relevant Issuer. (c) All the shares of
the Pledged Equity Interests have been duly and validly issued and are fully
paid and nonassessable. (d) Such Grantor is the record and beneficial owner of
the Investment Property and Deposit Accounts pledged by it hereunder in all
material respects, free of any Liens, except Liens permitted to exist on the
Collateral by the Loan Documents, and, as of the date hereof, there are no
outstanding warrants, options or other rights to purchase, or shareholder,
voting trust or similar agreements outstanding with respect to, or property that
is convertible into, or that requires the issuance or sale of, any Pledged
Equity Interests. 4.8 Receivables. As of the date hereof, no amount payable to
such Grantor under or in connection with any Receivables in excess of $600,000
in any instance or $3,000,000 in the aggregate is evidenced by any Instrument or
Chattel Paper which has not been delivered to the Collateral Agent pursuant to
terms of this Agreement. 4.9 Intellectual Property. (a) As of the date hereof,
Schedule 8 to the Perfection Certificate sets forth a true and accurate list of
all United States registrations of and applications for Patents, Trademarks, and
Copyrights owned by the Grantor that are registered or applied-for in the PTO or
United States Copyright Office (excluding any United States Patent, Trademark or
Copyright that has expired or been abandoned or that is an Excluded Asset). (b)
With respect to all Intellectual Property listed on Schedule 8 to the Perfection
Certificate that is owned by a Grantor as of the date hereof, except as could
not reasonably be expected to have a Material Adverse Effect, such Grantor is
the owner of the entire right, title, and interest in and to such Intellectual
Property, free and clear of all Liens (other than Liens permitted by the Loan
Documents). To the knowledge of the Grantor, such Grantor owns or is validly
licensed to use all other Intellectual Property necessary for the conduct of its
business as currently conducted, free and clear of all Liens (other than Liens
permitted by the Loan Documents), except as could not reasonably be expected to
have a Material Adverse Effect. (c) All registrations and applications for
Copyrights, Patents and Trademarks included in the Collateral are standing in
the name of a Grantor and are subsisting and in full force and effect, and to
the Grantor’s knowledge, valid and enforceable, except as could not reasonably
be expected to have a Material Adverse Effect. (d) Such Grantor has performed
all acts and has paid all renewal, maintenance, and other fees required to
maintain each and every registration and application of Intellectual Property
included in the Collateral in full force and effect, except as could not
reasonably be expected to have a Material Adverse Effect. (e) Except as set
forth in Schedule 8 to the Perfection Certificate as of the date hereof, no
holding, decision, or judgment has been rendered in any action or proceeding
against a Grantor before any court, administrative or other governmental
authority, challenging the validity or enforceability of any Intellectual
Property included in the Collateral, or such Grantor’s right to register, own or
use such Intellectual Property, and no such action or proceeding against any
Grantor is pending or, to the Grantors’ knowledge, threatened in writing, in
each case, except as could not reasonably be expected to have a Material Adverse
Effect. 15



--------------------------------------------------------------------------------



 
[lnth10q063019ex103171.jpg]
(f) Such Grantor is not a party to or otherwise bound by any settlement or
consent agreement, covenant not to sue, non-assertion assurance, release or
other similar agreement affecting such Grantor's rights to own or use any
Intellectual Property, in each case, except as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. (g) With
respect to each Copyright License, Trademark License, Patent License, and Trade
Secret License: (i) such agreement constitutes a legal, valid and binding
obligation of such Grantor and represents the entire agreement between the
respective licensor and licensee with respect to the subject matter of such
license; (ii) such Grantor has not received any written notice of termination or
cancellation under such license; (iii) such Grantor has not received any written
notice of a breach or default under such license, which breach or default has
not been cured; and (iv) such Grantor is not in breach or default in any
material respect, and no event has occurred that, with notice and/or lapse of
time, would constitute such a breach or default or otherwise permit termination,
modification or acceleration under such agreement, in each case, except as could
not reasonably be expected to have a Material Adverse Effect. (h) Except as
could not reasonably be expected to have a Material Adverse Effect, such Grantor
has taken commercially reasonable steps to protect in all material respects: (i)
the confidentiality of its material Trade Secrets and confidential information
and (ii) its interest in its material Intellectual Property owned by such
Grantor. 4.10 Commercial Tort Claims. As of the date hereof, such Grantor has no
Commercial Tort Claims in excess of $600,000 individually or $3,000,000 in the
aggregate in value other than those described on Schedule 9 to the Perfection
Certificate. SECTION 5. COVENANTS Each Grantor covenants and agrees with the
Secured Parties that, from and after the date of this Agreement until the
Collateral is released pursuant to Section 8.15(a): 5.1 Covenants in Credit
Agreement. Such Grantor shall take, or refrain from taking, as the case may be,
each action that is necessary to be taken or not taken, so that no breach of the
covenants in the Credit Agreement pertaining to actions to be taken, or not
taken, by such Grantor will result. 5.2 Delivery and Control of Instruments,
Chattel Paper, Negotiable Documents, Investment Property and Letter-of-Credit
Rights. (a) If any of the Collateral of such Grantor is or shall become
evidenced or represented by any Instrument (other than checks to be deposited in
the ordinary course of business), Negotiable Document or Tangible Chattel Paper,
in each case, having a face amount of $600,000 in any instance or $3,000,000 in
the aggregate, such Instrument, Negotiable Documents or Tangible Chattel Paper
shall, together with the delivery of the next applicable Compliance Certificate
pursuant to Section 7.2(a) of the Credit Agreement (or such longer period as to
which the Collateral Agent may agree), be delivered to the Collateral Agent,
duly indorsed in a manner reasonably satisfactory to the Collateral Agent, to be
held as Collateral pursuant to this Agreement and all of such property owned by
any Grantor as of the date hereof shall be delivered on the date hereof. (b) If
any of the Collateral of such Grantor is or shall become evidenced or
represented by an Uncertificated Security, such Grantor shall promptly notify
the Collateral Agent thereof, and shall (and with respect to any Issuer that is
not a Wholly Owned Subsidiary use commercially reasonable efforts to) cause the
Issuer thereof to register the Collateral Agent as the registered owner of such
Uncertificated Security, upon the occurrence and during the continuance of an
Event of Default. This clause (b) shall not 16



--------------------------------------------------------------------------------



 
[lnth10q063019ex103172.jpg]
apply to Uncertificated Securities having a value of less than $600,000
individually or $3,000,000 in the aggregate. 5.3 Maintenance of Insurance. (a)
Such Grantor will maintain insurance policies (i) in accordance with the
requirements of Section 7.5 of the Credit Agreement and (ii) naming the
Collateral Agent on behalf of the Secured Parties as additional insured under
liability insurance policies to the extent reasonably requested by the
Collateral Agent. (b) In accordance with the requirements of Section 7.10(e) of
the Credit Agreement, all such insurance shall (unless otherwise reasonably
agreed to by the Collateral Agent) (i) provide that no cancellation, material
reduction in amount or material change in coverage thereof shall be effective
until at least thirty (30) days after receipt by the Collateral Agent of written
notice thereof, and (ii) name the Collateral Agent as additional insured party
(with respect to liability insurance, other than with respect to liability
insurance for directors and officers) and/or loss payee (with respect to
property insurance). 5.4 [Intentionally omitted]. 5.5 Maintenance of Perfected
Security Interest; Further Documentation. (a) Such Grantor shall maintain the
security interest created by this Agreement in such Grantor’s Collateral (other
than Intellectual Property, if any, established under laws of jurisdictions
outside the United States) as a security interest having at least the perfection
and priority described in Section 4.3 and shall defend such security interest
against the claims and demands of all Persons whomsoever, subject to the rights
of such Grantor under the Loan Documents, including such Grantor’s rights to
dispose of the Collateral. (b) At any time and from time to time, upon the
written request of the Collateral Agent, and at the sole expense of such
Grantor, such Grantor will promptly and duly execute and deliver, and have
recorded, such further instruments and documents, including, without limitation,
a completed pledge supplement, substantially in the form of Annex III attached
hereto, and take such further actions necessary or as the Collateral Agent may
reasonably request consistent with this Agreement for the purpose of creating,
perfecting, ensuring the priority of, protecting or enforcing the Collateral
Agent’s security interest in the Collateral or otherwise conferring or
preserving the full benefits of this Agreement and of the interests, rights and
powers herein granted. 5.6 Changes in Locations, Name, etc. Such Grantor will
promptly furnish to the Collateral Agent (and in any event within thirty (30)
days of such change or such longer period of time reasonably acceptable to the
Collateral Agent) written notice of, and deliver to the Collateral Agent all
additional financing statements and other documents (executed where appropriate)
reasonably requested by the Collateral Agent to maintain the validity,
perfection and priority of the security interests provided for herein, any of
the following actions: (i) any change in its jurisdiction of organization from
that referred to in Schedule 1(d) to the Perfection Certificate; or (ii) any
change in its (x) name or (y) identity or corporate structure to such an extent
that any financing statement filed by the Collateral Agent in connection with
this Agreement would become misleading. 17



--------------------------------------------------------------------------------



 
[lnth10q063019ex103173.jpg]
5.7 [Intentionally omitted]. 5.8 Investment Property, Pledged Equity Interests
and Deposit Accounts. (a) If such Grantor shall become entitled to receive or
shall receive any certificate (including any certificate representing a stock
dividend or a distribution in connection with any reclassification, increase or
reduction of capital, any certificate issued in connection with any
reorganization, or any certificate representing Pledged LLC Interests issued by
any Subsidiary after the date hereof), option or rights in respect of the
Pledged Equity Interests, including whether in addition to, in substitution of,
as a conversion of, or in exchange for, any Pledged Equity Interests, or
otherwise in respect thereof, such Grantor shall accept the same as the agent of
the Secured Parties, hold the same in trust for the Secured Parties and deliver
the same forthwith to the Collateral Agent substantially in the form received,
duly indorsed by such Grantor to the Collateral Agent, if required, together
with an undated stock power or equivalents covering such certificate duly
executed in blank by such Grantor, to be held by the Collateral Agent, subject
to the terms hereof, as additional collateral security for the Secured
Obligations; provided, that in no event shall there be pledged Excluded Assets.
Any sums paid upon or in respect of the Investment Property or Pledged Equity
Interests upon the liquidation or dissolution of any Issuer thereof and received
by a Grantor shall be held by such Grantor hereunder as additional collateral
security for the Secured Obligations and, in case any distribution of capital
shall be made on or in respect of the Investment Property or Pledged Equity
Interests or any property shall be distributed upon or with respect to the
Investment Property or Pledged Equity Interests pursuant to the recapitalization
or reclassification of the capital of any Issuer or pursuant to the
reorganization thereof, to the extent in the form of securities or instruments,
the property so distributed shall, unless otherwise subject to a perfected
security interest in favor of the Collateral Agent, as provided hereunder, be
delivered to the Collateral Agent to be held by it hereunder as additional
collateral security for the Secured Obligations. If any sums of money or
property so paid or distributed in respect of the Investment Property or Pledged
Equity Interests shall be received by such Grantor, such Grantor shall hold such
money in accordance with the Credit Agreement and the other Loan Documents. (b)
Without the prior written consent of the Collateral Agent, such Grantor will
not, except as permitted by the Credit Agreement or the other Loan Documents,
vote to enable, or take any other action to permit, any Issuer of Pledged Equity
Interests to issue any stock or other equity securities of any nature or to
issue any other securities convertible into or granting the right to purchase or
exchange for any stock or other equity securities of any nature of any Issuer.
(c) In the case of each Grantor which is an Issuer, such Grantor agrees that (i)
it will be bound by the terms of this Agreement relating to the Investment
Property or Pledged Equity Interests (that constitutes Collateral hereunder)
issued by it and will comply with such terms insofar as such terms are
applicable to it and (ii) it will take all actions required or reasonably
requested by the Collateral Agent to enable or permit each Grantor to comply
with Sections 6.3(c) and 6.7 as to all Investment Property or Pledged Equity
Interests issued by it. (d) Each Grantor acknowledges and agrees that to the
extent that any Pledged Partnership Interest or Pledged LLC Interest now or in
the future owned by such Grantor and pledged hereunder is a “security” within
the meaning of Article 8 of the New York UCC and is governed by Article 8 of the
New York UCC, such interest shall be certificated and each such interest shall
at all times hereafter continue to be such a security and represented by such
certificate delivered to the Collateral Agent pursuant to the terms hereof. Each
Grantor further acknowledges and agrees that with respect to any Pledged
Partnership Interest or Pledged LLC Interest now or in the future owned by such
Grantor and pledged hereunder that is not a “security” within the meaning of
Article 8 of the New York UCC, such Grantor shall at no time elect to treat any
such interest as a “security” within the meaning of Article 8 of the New York
UCC, nor shall such interest be represented by a certificate, unless such
Grantor provides prior written notification to the 18



--------------------------------------------------------------------------------



 
[lnth10q063019ex103174.jpg]
Administrative Agent of such election and such interest is thereafter
represented by a certificate that is promptly delivered to the Administrative
Agent pursuant to the terms hereof. 5.9 Receivables. Upon the occurrence and
during the continuance of an Event of Default and the receipt of notice from the
Collateral Agent pursuant to this Section 5.9, except in the ordinary course of
business, such Grantor will not (i) grant any extension of the time of payment
of any Receivable, (ii) compromise or settle any Receivable for less than the
full amount thereof, (iii) release, wholly or partially, any Person liable for
the payment of any Receivable, (iv) allow any credit or discount whatsoever on
any Receivable or (v) amend, supplement or modify any Receivable in any manner
that would materially and adversely affect the value thereof. 5.10 Intellectual
Property. (a) On a continuing basis, each Grantor shall, at its sole cost and
expense: (i) promptly following its knowledge thereof, notify the Collateral
Agent of (1) the institution of any proceeding in any court, administrative or
other governmental body or in the PTO or the United States Copyright Office, or
any adverse determination in any such proceeding (other than with respect to
routine or immaterial office actions or other similar determinations in the
ordinary course of prosecution before the PTO or the United States Copyright
Office), regarding the validity or enforceability of any Intellectual Property
included in the Collateral, or such Grantor’s right to register, own or use such
Intellectual Property; or (2) any events which may reasonably be expected to
materially and adversely affect the value of any Intellectual Property included
in the Collateral or the rights and remedies of the Collateral Agent in relation
thereto, except to the extent that any such event or matter described in clauses
(1) or (2) could not reasonably be expected to have a Material Adverse Effect;
(ii) not take any act or omit to take any commercially reasonable act whereby
any material Intellectual Property included in the Collateral may be abandoned,
forfeited, dedicated to the public, invalidated, lapsed or materially impaired
in any way other than in the ordinary course of business or as consistent with
such Grantor’s past practice; (iii) take commercially reasonable actions to
protect against and prosecute infringements, dilutions, misappropriations, and
other violations of material Intellectual Property included in the Collateral
(including, without limitation, commencement of a suit), and not settle or
compromise any pending or future litigation or administrative proceeding with
respect to any Intellectual Property, except as shall be consistent with
commercially reasonable business judgment or in a manner that would not
reasonably be expected to cause a Material Adverse Effect; (iv) not grant any
exclusive license to any other Person of any material Intellectual Property
included in the Collateral that would materially detract from the value of the
Collateral (taking into account the value of the license as well) or materially
interfere with the ordinary course of business of the Borrower or any of its
Subsidiaries, other than in the ordinary course of business or as expressly
permitted by the Credit Agreement and the other Loan Documents; (v) use a
commercially appropriate standard of quality (which may be consistent with such
Grantor’s past practices) in connection with any Trademarks material to the
business of such Grantor, except as could not reasonably be expected to have a
Material Adverse Effect; (vi) adequately control the quality of goods and
services offered by any licensees of its Trademarks, except as could not
reasonably be expected to have a Material Adverse Effect; 19



--------------------------------------------------------------------------------



 
[lnth10q063019ex103175.jpg]
(vii) take commercially reasonable steps to protect the secrecy of all of its
material Trade Secrets, except as could not reasonably be expected to have a
Material Adverse Effect; and (viii) not deliver, license or make available the
source code for any software included in the Collateral to any Person who is not
an employee or contractor of such Grantor, and not subject any software included
in the Collateral to the terms of any “open source” or other similar license
that provides for any source code of such software to be disclosed, licensed,
publicly distributed, or dedicated to the public, except as could not reasonably
be expected to have a Material Adverse Effect. (b) If any Grantor shall, at any
time after the date hereof, obtain any ownership or other rights in and to any
additional Intellectual Property, then the provisions of this Agreement shall
automatically apply thereto and any such Intellectual Property shall
automatically constitute Collateral and shall be subject to the security
interest created by this Agreement, without further action by any party (except
as expressly set forth in Section 3 hereof). Further, each Grantor shall comply
with the requirements of Section 7.2(a) of the Credit Agreement and each Grantor
authorizes the Collateral Agent to modify this Agreement by amending Schedule 8
to the Perfection Certificate to include any United States applications or
registrations for Patents, Trademarks and Copyrights included in the Collateral
(but the failure to so modify such Schedules shall not be deemed to affect the
Collateral Agent’s security interest in or lien upon such Intellectual
Property). (c) Such Grantor agrees to, together with the delivery of the next
applicable Compliance Certificate pursuant to Section 7.2(a) of the Credit
Agreement (or such longer period as to which the Collateral Agent may agree),
execute a Copyright Security Agreement in substantially the form of Annex II-A,
a Patent Security Agreement in substantially the form of Annex II-B and a
Trademark Security Agreement in substantially the form of Annex II-C, as
applicable based on the type of Intellectual Property on Schedule 8 to the
Perfection Certificate, as such schedule may be modified from time to time in
accordance with Section 5.10(b), in order to record the security interest
granted herein to the Collateral Agent for the benefit of the Secured Parties
with the PTO and the United States Copyright Office, as applicable. (d) Upon the
reasonable request of the Collateral Agent, such Grantor shall execute and
deliver, and use its commercially reasonable efforts to cause to be filed,
registered or recorded with the PTO or the United States Copyright Office, as
applicable, any and all agreements, instruments, documents, and papers which the
Collateral Agent may reasonably request to evidence, create, record, preserve,
protect or perfect the Collateral Agent’s security interest in any applications
or registrations for Patents, Trademarks and Copyrights included in the
Collateral. 5.11 [Intentionally omitted]. 5.12 [Intentionally omitted]. 5.13
Commercial Tort Claims. With respect to any Commercial Tort Claims in excess of
$600,000 individually or $3,000,000 in the aggregate in value, each Grantor
shall, together with the delivery of the next applicable Compliance Certificate
pursuant to Section 7.2(a) of the Credit Agreement (or such longer period as to
which the Collateral Agent may agree), deliver to the Collateral Agent a
completed pledge supplement, substantially in the form of Annex III attached
hereto. SECTION 6. REMEDIAL PROVISIONS 6.1 Certain Matters Relating to
Receivables. 20



--------------------------------------------------------------------------------



 
[lnth10q063019ex103176.jpg]
(a) Upon the occurrence and during the continuance of an Event of Default, at
the Collateral Agent’s reasonable request and at the expense of the relevant
Grantor, such Grantor shall furnish to the Collateral Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, its
material Receivables. (b) If required by the Collateral Agent at any time after
the occurrence and during the continuance of an Event of Default, any payments
of Receivables, when collected by any Grantor, (i) shall be forthwith (and, in
any event, within three (3) Business Days of receipt by such Grantor) deposited
by such Grantor in the exact form received, duly indorsed by such Grantor to the
Collateral Agent if required, in a Collateral Account maintained under the sole
dominion and control of the Collateral Agent, subject to withdrawal by the
Collateral Agent for the account of the Secured Parties only as provided in
Section 6.5 and (ii) until so turned over, shall be held by such Grantor for the
Collateral Agent and the Secured Parties. (c) Upon the occurrence and during the
continuance of an Event of Default, upon the written request of the Collateral
Agent, each Grantor shall deliver to the Collateral Agent all original and other
documents evidencing, and relating to, the agreements and transactions which
gave rise to the Receivables, including all original orders, invoices and
shipping receipts. 6.2 Communications with Obligors; Grantors Remain Liable. (a)
The Collateral Agent may at any time after the occurrence and during the
continuance of an Event of Default communicate with obligors under the
Receivables to verify to the Collateral Agent’s reasonable satisfaction the
existence, amount and terms of any Receivables. (b) At any time after the
occurrence and during the continuance of an Event of Default, the Collateral
Agent may (and each Grantor at the request of the Collateral Agent shall) notify
obligors on the Receivables that the Receivables have been assigned to the
Collateral Agent for the benefit of the Secured Parties and that payments in
respect thereof shall be made directly to the Collateral Agent. (c) Anything
herein to the contrary notwithstanding, each Grantor shall remain liable under
each of such Grantor’s Receivables to observe and perform in all material
respects the conditions and obligations to be observed and performed by it
thereunder, in accordance with the terms of any written agreement giving rise
thereto. No Secured Party shall have any obligation or liability under any
Receivable (or any agreement giving rise thereto) by reason of or arising out of
this Agreement or the receipt by any Secured Party of any payment relating
thereto, nor shall any Secured Party be obligated in any manner to perform any
of the obligations of any Grantor under or pursuant to any Receivable (or any
agreement giving rise thereto), to make any payment, to make any inquiry as to
the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party thereunder, to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts which may have been assigned to it or to which it may be entitled
at any time or times. 6.3 Investment Property. (a) Unless an Event of Default
has occurred and is continuing and the Collateral Agent has given notice to the
relevant Grantor of the Collateral Agent’s intent to exercise its rights
pursuant to Section 6.3(b), each Grantor may receive all cash dividends paid in
respect of the Pledged Stock and all payments made in respect of the Pledged
Notes to the extent permitted in the Credit Agreement, and may exercise all
voting and corporate or other organizational rights with respect to Investment
Property. (b) If an Event of Default shall occur and be continuing and the
Collateral Agent shall give notice of its intent to exercise such rights to the
relevant Grantor or Grantors, (i) the Collateral Agent shall have 21



--------------------------------------------------------------------------------



 
[lnth10q063019ex103177.jpg]
the right to receive any and all cash dividends, payments or other Proceeds paid
in respect of the Investment Property and shall make application thereof to the
Secured Obligations in the order set forth in Section 6.5 and (ii) any or all of
the Investment Property shall be registered in the name of the Collateral Agent
or its nominee, and the Collateral Agent or its nominee may thereafter exercise
(A) all voting, corporate and other rights pertaining to such Investment
Property at any meeting of shareholders of the relevant Issuer or Issuers or
otherwise and (B) any and all rights of conversion, exchange and subscription
and any other rights, privileges or options pertaining to such Investment
Property as if it were the absolute owner thereof (including the right to
exchange, at its discretion, any and all of the Investment Property upon the
merger, consolidation, reorganization, recapitalization or other fundamental
change in the corporate or other organizational structure of any Issuer, or upon
the exercise by any Grantor or the Collateral Agent of any right, privilege or
option pertaining to such Investment Property, and in connection therewith, the
right to deposit and deliver any and all of the Investment Property with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Collateral Agent may determine), all without
liability except to account for property actually received by it, but the
Collateral Agent shall have no duty to any Grantor to exercise any such right,
privilege or option and shall not be responsible for any failure to do so or
delay in so doing. (c) Each Grantor hereby authorizes and instructs each Issuer
of any Investment Property pledged by such Grantor hereunder to, and any such
Issuer party hereto agrees to, after receipt by an Issuer or obligor of any
instructions from the Collateral Agent in writing, to (i) comply with any such
instructions without any other or further instructions from such Grantor, and
each Grantor agrees that each Issuer shall be fully protected in so complying
and (ii) pay any dividends or other payments with respect to the Investment
Property directly to the Collateral Agent. The Collateral Agent agrees that it
shall not send any such instruction unless (A) an Event of Default has occurred
and is continuing and (B) such instruction is otherwise in accordance with the
terms of this Agreement. 6.4 Proceeds to be Turned Over to Collateral Agent. In
addition to the rights of the Secured Parties specified in Section 6.1 with
respect to payments of Receivables, if an Event of Default shall occur and be
continuing and the Collateral Agent has instructed any Grantor to do so, all
Proceeds received by such Grantor consisting of cash, checks and other near-cash
items shall be held by such Grantor in trust for the Secured Parties, segregated
from other funds of such Grantor, and shall, forthwith upon receipt by such
Grantor, be turned over to the Collateral Agent substantially in the form
received by such Grantor (duly indorsed by such Grantor to the Collateral Agent,
if required). 6.5 Application of Proceeds. Upon the occurrence and during the
continuance of an Event of Default, the Collateral Agent shall apply all or any
part of Proceeds constituting Collateral, and any proceeds of the guarantee set
forth in Section 2, in payment of the Secured Obligations in the following
order: first, to unpaid and unreimbursed costs, expenses and fees of the
Administrative Agent and the Collateral Agent (including to reimburse ratably
any other Secured Parties which have advanced any of the same to the Collateral
Agent), second, to the Administrative Agent, for application by it toward
payment of all amounts then due and owing and remaining unpaid in respect of the
Secured Obligations, pro rata among the Secured Parties according to the amount
of the Secured Obligations then due and owing and remaining unpaid to the
Secured Parties, and third, to the Administrative Agent, for application by it
toward prepayment of the Secured Obligations, pro rata among the Secured Parties
according to the amount of the Secured Obligations then held by the Secured
Parties. Any balance of such Proceeds remaining after the Secured Obligations
(other than Unasserted Contingent Obligations) have been paid in full, shall be
paid over to the Borrower or to whomsoever may be lawfully entitled to receive
the same. For purposes of this Section, to the extent that any Obligation is
unmatured or unliquidated (other than Unasserted Contingent Obligations) at the
time any distribution is to be made pursuant to the second clause above, the
Collateral Agent shall allocate a portion of the amount to be distributed
pursuant to such clause for the benefit of the Secured Parties holding such
Secured Obligations and shall hold such amounts for the benefit of such 22



--------------------------------------------------------------------------------



 
[lnth10q063019ex103178.jpg]
Secured Parties until such time as such Secured Obligations become matured or
liquidated at which time such amounts shall be distributed to the holders of
such Secured Obligations to the extent necessary to pay such Secured Obligations
in full (with any excess to be distributed in accordance with this Section as if
distributed at such time). In making determinations and allocations required by
this Section, the Collateral Agent may conclusively rely upon information
provided to it by the holder of the relevant Secured Obligations (which, in the
case of the immediately preceding sentence shall be a reasonable estimate of the
amount of the Secured Obligations) and shall not be required to, or be
responsible for, ascertaining the existence of or amount of any Secured
Obligations. 6.6 UCC and Other Remedies. If an Event of Default shall occur and
be continuing, the Collateral Agent may exercise, in addition to all other
rights and remedies granted to it in this Agreement and in any other Loan
Document, all rights and remedies of a secured party under the New York UCC or
any other applicable law or in equity. Without limiting the generality of the
foregoing, to the fullest extent permitted by applicable law, the Collateral
Agent, without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by this
Agreement or required by law referred to below) to or upon any Grantor or any
other Person (all and each of which demands, defenses, advertisements and
notices are hereby waived), may in such circumstances forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof,
and/or may forthwith sell, lease, assign, give option or options to purchase, or
otherwise dispose of and deliver the Collateral or any part thereof (or contract
to do any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of any Agent or any Secured
Party or elsewhere upon such terms and conditions as it may deem advisable and
at such prices as it may deem best, for cash or on credit or for future delivery
without assumption of any credit risk. Any Secured Party shall have the right
upon any such public sale or sales, and, to the extent permitted by law, upon
any such private sale or sales, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption in any Grantor,
which right or equity is hereby waived and released. Each Grantor further
agrees, at the Collateral Agent’s request, to assemble the Collateral and make
it available to the Collateral Agent at places which the Collateral Agent shall
reasonably select, whether at such Grantor’s premises or elsewhere. The
Collateral Agent shall apply the net proceeds of any action taken by it pursuant
to this Section 6.6, after deducting all reasonable costs and expenses incurred
in connection therewith or incidental to the care or safekeeping of any of the
Collateral or in any way relating to the Collateral or the rights of the
Collateral Agent and the Secured Parties hereunder, including reasonable
attorneys’ fees and disbursements (to the extent payable in accordance with
Section 11.5 of the Credit Agreement), to the payment in whole or in part of the
Secured Obligations, in such order as set forth in Section 6.5, and only after
such application and after the payment by the Collateral Agent of any other
amount required by any provision of law, including Section 9-615(a)(3) of the
UCC, need the Collateral Agent account for the surplus, if any, to any Grantor.
To the extent permitted by applicable law, each Grantor waives all claims,
damages and demands it may acquire against any Secured Party arising out of the
exercise of any rights hereunder other than any such claims, damages and demands
that may arise from the bad faith, gross negligence or willful misconduct of, or
material breach of any Loan Documents by such Secured Party or its controlled
affiliates, officers or employees acting on behalf of such Secured Party or any
of its controlled affiliates. If any notice of a proposed sale or other
disposition of Collateral is required by law, such notice shall be deemed
reasonable and proper if given at least ten (10) days before such sale or other
disposition. 6.7 Registration Rights. (a) Each Grantor recognizes that the
Collateral Agent may be unable to effect a public sale of any or all the Pledged
Stock, by reason of certain prohibitions contained in the Securities Act and
applicable state securities laws or otherwise, and may be compelled to resort to
one or more private sales thereof to a restricted group of purchasers which will
be obliged to agree, among other things, to acquire such securities for their
own account for investment and not with a view to the distribution or resale
thereof. Each Grantor 23



--------------------------------------------------------------------------------



 
[lnth10q063019ex103179.jpg]
acknowledges and agrees that any such private sale may result in prices and
other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, to the extent permitted by applicable law,
agrees that any such private sale shall be deemed to have been made in a
commercially reasonable manner. The Collateral Agent shall be under no
obligation to delay a sale of any of the Pledged Stock for the period of time
necessary to permit the Issuer thereof to register such securities for public
sale under the Securities Act, or under applicable state securities laws, even
if such Issuer would agree to do so. (b) Each Grantor agrees to use its best
efforts to do or cause to be done all such other acts as may be necessary to
make such sale or sales of all or any portion of the Pledged Stock pursuant to
this Section 6.7 valid and binding and in compliance with any and all other
applicable Requirements of Law. Each Grantor further agrees that a breach of any
of the covenants contained in this Section 6.7 will cause irreparable injury to
the Secured Parties, that the Secured Parties have no adequate remedy at law in
respect of such breach and, as a consequence, that each and every covenant
contained in this Section 6.7 shall be specifically enforceable against such
Grantor, and to the fullest extent permitted by applicable law, such Grantor
hereby waives and agrees not to assert any defenses against an action for
specific performance of such covenants except for a defense that no Event of
Default has occurred or is continuing under the Credit Agreement. 6.8
Deficiency. Each Grantor shall remain liable for any deficiency if the proceeds
of any sale or other disposition of the Collateral are insufficient to pay its
Secured Obligations and the reasonable and documented fees and disbursements of
any attorneys employed by the Collateral Agent or any Secured Party to collect
such deficiency (to the extent payable in accordance with Section 11.5 of the
Credit Agreement). 6.9 Intellectual Property. (a) At any time after the
occurrence and during the continuance of an Event of Default, upon the written
demand of the Collateral Agent, each Grantor shall execute and deliver to the
Collateral Agent an assignment or assignments, in favor of the Collateral Agent
or its designee, of such Grantor’s right, title, and interest in, to and under
the Intellectual Property included in the Collateral in recordable form as
applicable, and such other documents as are necessary or appropriate to carry
out the intent and purposes hereof. (b) Upon the occurrence and during the
continuance of any Event of Default, the Collateral Agent shall have the right,
but shall in no way be obligated, to file applications for protection of the
Intellectual Property included in the Collateral and/or to bring suit in the
name of any Grantor, the Collateral Agent or the Secured Parties, to enforce the
Intellectual Property included in the Collateral. In the event of such suit,
each Grantor shall, at the request of the Collateral Agent, do any and all
lawful acts, including joinder as a party, and execute any and all documents
requested by the Collateral Agent in aid of such enforcement, and the Grantors
shall promptly reimburse and indemnify the Collateral Agent for all
out-of-pocket costs and expenses incurred by the Collateral Agent in the
exercise of its rights under this Section 6.9(b) (to the extent payable in
accordance with Section 11.5 of the Credit Agreement). In the event that the
Collateral Agent shall elect not to bring suit to enforce the Intellectual
Property included in the Collateral, each Grantor agrees, at the request of the
Collateral Agent, to take all actions necessary, whether by suit, proceeding or
other action, to prevent and/or obtain a recovery for the infringement or other
violation of rights in, diminution in value of, or other damage to any of the
Intellectual Property included in the Collateral by any Person, in each case, in
accordance with Section 5.10(a)(iii). (c) Solely for the purpose of enabling the
Collateral Agent to exercise rights and remedies hereunder, after the occurrence
and during the continuance of an Event of Default and at such time as the
Collateral Agent shall be lawfully entitled to exercise such rights and
remedies, each Grantor hereby grants 24



--------------------------------------------------------------------------------



 
[lnth10q063019ex103180.jpg]
to the Collateral Agent a non-exclusive license and sublicense (in each case,
exercisable without payment of royalties or other compensation to such Grantor)
to make, have made, use, sell, copy, distribute, perform, make derivative works,
publish, and exploit in any other manner for which an authorization from the
owner of such Intellectual Property would be required under applicable
Requirements of Law, with rights of sublicense, any of the Intellectual Property
and Intellectual Property Licenses included in the Collateral now or hereafter
owned by or licensed to such Grantor, wherever the same may be located;
provided, that (i) the applicable Grantor shall have such rights of quality
control and inspection which are reasonably necessary under applicable
Requirements of Law to maintain the validity and enforceability of such
Trademarks, (ii) subject to preexisting exclusive licenses and those granted
after the date hereof that are Permitted Liens, any sublicenses duly granted by
Collateral Agent under this license grant shall survive in accordance with their
terms as direct licenses of the Grantor, in the event of the subsequent cure of
any Event of Default that gave rise to the exercise of the Collateral Agent’s
rights and remedies, and (iii) the license shall be irrevocable until the
termination of the Credit Agreement, or as to Collateral as to which the Lien is
released under Section 8.15(b), at such time as the sale, transfer or disposal
occurs; provided, that it only may be exercised during the continuance of an
Event of Default. The foregoing license shall include access to all media in
which any of the licensed items may be recorded or stored and to all computer
programs used for the compilation or printout hereof. SECTION 7. THE COLLATERAL
AGENT 7.1 Collateral Agent’s Appointment as Attorney-in-Fact, etc. (a) Each
Grantor hereby irrevocably constitutes and appoints the Collateral Agent and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name,
for the purpose of carrying out the terms of this Agreement, to, during the
continuance of an Event of Default, take any and all appropriate actions and to
execute any and all documents and instruments which may be necessary or
reasonably desirable to accomplish the purposes of this Agreement, and, without
limiting the generality of the foregoing, each Grantor hereby gives the
Collateral Agent the power and right, on behalf of such Grantor, without notice
to or assent by such Grantor, to do any or all of the following when an Event of
Default shall be continuing: (i) in the name of such Grantor or its own name, or
otherwise, take possession of and indorse and collect any checks, drafts, notes,
acceptances or other instruments for the payment of moneys due under any
Receivable or contract of such Grantor or with respect to any other Collateral
of such Grantor and file any claim or take any other action or proceeding in any
court of law or equity or otherwise deemed appropriate by the Collateral Agent
for the purpose of collecting any and all such moneys due under any Receivable
or contract of such Grantor or with respect to any other Collateral of such
Grantor whenever payable; (ii) in the case of any Intellectual Property, execute
and deliver, and have recorded, any and all agreements, instruments, documents
and papers as the Collateral Agent may reasonably request to evidence the
Secured Parties’ security interest in such Intellectual Property and the
goodwill connected with the use thereof or symbolized thereby and the general
intangibles of such Grantor represented thereby; (iii) pay or discharge taxes
and Liens levied or placed on or threatened against the Collateral, effect any
repairs or any insurance called for by the terms of this Agreement and pay all
or any part of the premiums therefor and the costs thereof; 25



--------------------------------------------------------------------------------



 
[lnth10q063019ex103181.jpg]
(iv) execute, in connection with any sale provided for in Section 6.6 or 6.7,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and (v) (A) direct any party liable for any
payment under any of the Collateral to make payment of any and all moneys due or
to become due thereunder directly to the Collateral Agent or as the Collateral
Agent shall direct; (B) ask or demand for, collect, and receive payment of and
receipt for, any and all moneys, claims and other amounts due or to become due
at any time in respect of or arising out of any Collateral of such Grantor; (C)
sign and indorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral of such Grantor; (D) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral of such Grantor; (E) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral; (F)
settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Collateral Agent
may deem appropriate; (G) subject to any permitted licenses and reserved rights
permitted under the Loan Documents, assign any Copyright, Patent or Trademark
(along with the goodwill of the business connected with the use of or symbolized
by any Trademark), throughout the world for such term or terms, on such
conditions, and in such manner, as the Collateral Agent shall in its sole
discretion determine; and (H) generally, sell, transfer, pledge and make any
agreement with respect to or otherwise deal with any of the Collateral of such
Grantor as fully and completely as though the Collateral Agent were the absolute
owner thereof for all purposes, and do, at the Collateral Agent’s option and
such Grantor’s expense, at any time, or from time to time, all acts and things
which the Collateral Agent deems necessary to protect, preserve or realize upon
the Collateral of such Grantor and the Secured Parties’ security interests
therein and to effect the intent of this Agreement, all as fully and effectively
as such Grantor might do. The Collateral Agent agrees that it will not exercise
any rights under the power of attorney provided for in this Section 7.1(a)
unless an Event of Default has occurred and is continuing. (b) If any Grantor
fails to perform or comply with any of its agreements contained herein, the
Collateral Agent, during the continuance of an Event of Default, at its option,
but without any obligation so to do, may perform or comply with, or cause
performance or compliance with, such agreement. (c) Each Grantor hereby ratifies
all that said attorneys shall lawfully do or cause to be done by virtue hereof.
All powers, authorizations and agencies contained in this Agreement are coupled
with an interest and are irrevocable as to each Grantor until this Agreement is
terminated and all security interests created hereby with respect to the
Collateral of such Grantor are released. 7.2 Duty of Collateral Agent. The
Collateral Agent’s sole duty with respect to the custody, safekeeping and
physical preservation of the Collateral in its possession, under Section 9-207
of the New York UCC or otherwise, shall be to deal with it in the same manner as
the Collateral Agent deals with similar property for its own account. Neither
the Collateral Agent, any Secured Party nor any of their respective officers,
directors, employees or agents shall be liable for failure to demand, collect or
realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Secured Parties hereunder are solely to protect the Secured
Parties’ interests in the Collateral and shall not impose any duty upon any
Secured Parties to exercise any such powers. The Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of 26



--------------------------------------------------------------------------------



 
[lnth10q063019ex103182.jpg]
their officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except, in the case of the
Collateral Agent only in respect of its own gross negligence or willful
misconduct, to the extent required by applicable law. 7.3 Financing Statements.
Each Grantor hereby authorizes the filing of any financing statements or
continuation statements, and amendments to financing statements, or any similar
document in any jurisdictions and with any filing offices as the Collateral
Agent may reasonably determine, in its sole discretion, are necessary or
advisable to perfect or otherwise protect the security interest granted to the
Collateral Agent herein. Such financing statements may describe the Collateral
in the same manner as described herein or may contain an indication or
description of collateral that describes such property in any other manner as
the Collateral Agent may reasonably determine, in its sole discretion, is
necessary, advisable or prudent to ensure the perfection of the security
interest in the Collateral granted to the Collateral Agent herein, including
describing such property as “all assets” or “all personal property” or using
words of similar import and may add thereto “whether now owned or hereafter
acquired”. Each Grantor hereby ratifies and authorizes the filing by the
Collateral Agent of any financing statement with respect to the Collateral made
prior to the date hereof. 7.4 Authority, Immunities and Indemnities of
Collateral Agent. Each Grantor acknowledges, and, by acceptance of the benefits
hereof, each Secured Party agrees, that the rights and responsibilities of the
Collateral Agent under this Agreement with respect to any action taken by the
Collateral Agent or the exercise or non-exercise by the Collateral Agent of any
option, voting right, request, judgment or other right or remedy provided for
herein or resulting or arising out of this Agreement shall, as among the Secured
Parties, be governed by the Credit Agreement and that the Collateral Agent shall
have, in respect thereof, all rights, remedies, immunities and indemnities
granted to it in the Credit Agreement. By acceptance of the benefits hereof,
each Secured Party that is not a Lender agrees to be bound by the provisions of
the Credit Agreement applicable to the Collateral Agent, including Section 10
thereof, as fully as if such Secured Party were a Lender. The Collateral Agent
shall be conclusively presumed to be acting as agent for the Secured Parties
with full and valid authority so to act or refrain from acting, and no Grantor
shall be under any obligation, or entitlement, to make any inquiry respecting
such authority. 7.5 Intellectual Property Filings. Each Grantor hereby
authorizes the Collateral Agent to execute and/or submit filings with the PTO or
United States Copyright Office (or any successor office) as applicable,
including the Copyright Security Agreement, the Patent Security Agreement, and
the Trademark Security Agreement, or other comparable documents, and to take
such other actions as may be required under applicable law for the purpose of
perfecting, recording, confirming, continuing, enforcing or protecting the
security interest granted by such Grantor hereunder, without the signature of
such Grantor, naming such Grantor, as debtor, and the Collateral Agent, as
secured party. SECTION 8. MISCELLANEOUS 8.1 Amendments in Writing. None of the
terms or provisions of this Agreement may be waived, amended, supplemented or
otherwise modified except in accordance with Section 11.1 of the Credit
Agreement. 8.2 Notices. All notices, requests and demands to or upon the
Collateral Agent or any Grantor hereunder shall be effected in the manner, and
addressed to such parties at the notices addresses, provided for in Section 11.2
of the Credit Agreement. 8.3 No Waiver by Course of Conduct; Cumulative
Remedies. No Secured Party shall by any act (except by a written instrument
pursuant to Section 8.1), delay, indulgence, omission or otherwise be deemed to
have waived any right or remedy hereunder or to have acquiesced in any Default
or Event of 27



--------------------------------------------------------------------------------



 
[lnth10q063019ex103183.jpg]
Default. No failure to exercise, nor any delay in exercising, on the part of any
Secured Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by any Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which such Secured Party would otherwise have on any future
occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law. 8.4 Enforcement Expenses; Indemnification. (a) Each
Grantor agrees to pay, or reimburse each Secured Party for, all its reasonable
and documented costs and out-of-pocket expenses incurred in connection with
collecting against such Grantor under the guarantee contained in Section 2 or
otherwise enforcing or preserving any rights under this Agreement and the other
Loan Documents to which such Grantor is a party, including the reasonable and
invoiced fees and disbursements of counsel, on the terms set forth in Section
11.5(a)(ii) of the Credit Agreement. (b) Each Grantor agrees to pay, and to hold
the Secured Parties harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement on the terms set
forth in Section 11.5 of the Credit Agreement. (c) The agreements in this
Section shall survive repayment of the Secured Obligations and all other amounts
payable under the Credit Agreement and the other Loan Documents. 8.5 Successors
and Assigns. This Agreement shall be binding upon the successors and permitted
assigns of each Grantor and shall inure to the benefit of the Secured Parties
and their successors and permitted assigns; provided, that no Grantor may
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Collateral Agent and, unless
so consented to, each such assignment, transfer or delegation by any Grantor
shall be void. 8.6 Set-Off. Each Grantor hereby irrevocably authorizes each
Secured Party at any time and from time to time while an Event of Default shall
have occurred and be continuing, without notice to such Grantor or any other
Grantor, any such notice being expressly waived by each Grantor, to set-off and
appropriate and apply any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case, whether direct or indirect (other than
Unasserted Contingent Obligations), matured or unmatured, at any time held or
owing by such Secured Party to or for the credit or the account of such Grantor,
or any part thereof in such amounts as such Secured Party may elect, against and
on account of the obligations and liabilities of such Grantor to such Secured
Party hereunder and claims of every nature and description of such Secured Party
against such Grantor, in any currency, whether arising hereunder, under the
Credit Agreement, any other Loan Document, any Specified Hedge Agreement, any
Specified Cash Management Agreement or otherwise, as such Secured Party may
elect. Each Secured Party shall notify such Grantor promptly of any such set-off
and the application made by such Secured Party of the proceeds thereof;
provided, that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of each Secured Party under this
Section are in addition to other rights and remedies (including other rights of
set-off) which such Secured Party may have. 8.7 Counterparts. This Agreement may
be executed by one or more of the parties to this Agreement on any number of
separate counterparts, and all of said counterparts taken together shall be 28



--------------------------------------------------------------------------------



 
[lnth10q063019ex103184.jpg]
deemed to constitute one and the same instrument. Delivery of an executed
signature page of this Agreement by facsimile transmission or electronic
transmission (in “.pdf” or similar format) shall be effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower, the Administrative
Agent and the Collateral Agent. 8.8 Severability. Any provision of this
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. 8.9 Section
Headings. The Section headings used in this Agreement are for convenience of
reference only and are not to affect the construction hereof or be taken into
consideration in the interpretation hereof. 8.10 Integration. This Agreement and
the other Loan Documents represent the entire agreement of the Grantors and the
Secured Parties with respect to the subject matter hereof and thereof, and there
are no promises, undertakings, representations or warranties by any Secured
Party relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents. 8.11 GOVERNING LAW. THIS
AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES THAT WOULD
RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW
YORK. 8.12 Submission To Jurisdiction; Waivers. Each of the parties hereto
hereby irrevocably and unconditionally: (a) submits for itself and its property
in any legal action or proceeding relating to this Agreement and the other Loan
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the exclusive jurisdiction of the courts of the
State of New York sitting in the Borough of Manhattan, the courts of the United
States for the Southern District of New York, and appellate courts from any
thereof; (b) consents that any such action or proceeding shall be brought in
such courts and waives any objection that it may now or hereafter have to the
venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same; (c) agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to the address set
forth in Section 11.2 of the Credit Agreement or on the signature pages thereof,
as the case may be, or at such other address of which the other parties hereto
shall have been notified pursuant thereto; (d) agrees that nothing herein shall
affect the right to effect service of process in any other manner permitted by
law or shall limit the right to sue in any other jurisdiction; and 29



--------------------------------------------------------------------------------



 
[lnth10q063019ex103185.jpg]
(e) waives, to the fullest extent permitted by applicable law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, indirect, exemplary, punitive or consequential damages.
8.13 Acknowledgements. Each Grantor hereby acknowledges that: (a) it has been
advised by counsel in the negotiation, execution and delivery of this Agreement
and the other Loan Documents to which it is a party; (b) no Secured Party has
any fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand, and the Secured Parties, on
the other hand, in connection herewith or therewith is solely that of debtor and
creditor; and (c) no joint venture is created hereby or by the other Loan
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Secured Parties or among the Grantors and the Secured Parties. 8.14
Additional Grantors. Each Subsidiary of the Borrower that is required to become
a party to this Agreement pursuant to Section 7.10 of the Credit Agreement shall
become a Grantor for all purposes of this Agreement upon execution and delivery
by such Subsidiary of an assumption agreement in the form of Annex I hereto. The
execution and delivery of such assumption agreement shall not require the
consent of any Grantor hereunder. The rights and obligations of each Grantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Grantor as a party to this Agreement. 8.15 Releases. (a) On the
Termination Date, the Collateral shall automatically be released from the Liens
created hereby, and this Agreement and all obligations (other than those
expressly stated to survive such termination) of the Collateral Agent and each
Grantor hereunder shall automatically terminate, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Collateral shall automatically revert to the Grantors. At the request and sole
expense of any Grantor following any such termination, the Collateral Agent
shall deliver to such Grantor any Collateral held by the Collateral Agent
hereunder, execute and deliver to such Grantor such documents (in form and
substance reasonably satisfactory to the Collateral Agent) and take such further
actions as such Grantor may reasonably request to evidence such termination. (b)
If any of the Collateral is sold, transferred or otherwise disposed of by any
Grantor (other than to another Grantor) in a transaction permitted by the Credit
Agreement, then the Lien created pursuant to this Agreement in such Collateral
shall be automatically released, and the Collateral Agent, at the request and
sole expense of such Grantor, shall promptly execute and deliver to such Grantor
all releases or other documents reasonably necessary or desirable and in form
reasonably satisfactory to the Collateral Agent and take such further actions
for the release of such Collateral (not including Proceeds thereof) from the
security interests created hereby; provided, that the Collateral Agent shall be
required to execute such release only if the Borrower and applicable Grantor
shall have delivered to the Collateral Agent, at least five (5) Business Days
(or such shorter period of time acceptable to the Collateral Agent) prior to the
date of the proposed release, a certificate of a Responsible Officer with
request for release identifying the relevant Collateral and certifying that such
transaction is in compliance with the Credit Agreement and the other Loan
Documents. At the request and sole expense of the Borrower, a Guarantor shall be
released from its obligations hereunder in the event that all the Capital Stock
of such Guarantor shall be sold, transferred or otherwise disposed of in a
transaction permitted by the Credit Agreement and the Collateral 30



--------------------------------------------------------------------------------



 
[lnth10q063019ex103186.jpg]
Agent, at the request and sole expense of such the Borrower, shall promptly
execute and deliver to such Borrower all releases or other documents reasonably
necessary or desirable and in form reasonably satisfactory to the Collateral
Agent and take such further actions for the release of such Guarantor; provided,
that the Collateral Agent shall be required to execute such release only if the
Borrower shall have delivered to the Collateral Agent, at least five (5)
Business Days (or such shorter period of time acceptable to the Collateral
Agent) prior to the date of the proposed release, a certificate of a Responsible
Officer of the Borrower with request for release identifying the relevant
Guarantor and certifying that such transaction is in compliance with the Credit
Agreement and the other Loan Documents. 8.16 WAIVER OF JURY TRIAL. EACH GRANTOR
AND, BY ACCEPTANCE OF THE BENEFITS HEREOF, THE COLLATERAL AGENT AND EACH OTHER
SECURED PARTY, HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN. [REMAINDER OF PAGE INTENTIONALLY LEFT
BLANK] 31



--------------------------------------------------------------------------------



 
[lnth10q063019ex103187.jpg]
IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written. LANTHEUS MEDICAL IMAGING, INC., as Borrower LANTHEUS HOLDINGS,
INC., as Holdings By: Name: Title: LANTHEUS MI REAL ESTATE, LLC, as Grantor By:
Name: Title: [SIGNATURE PAGE TO GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------



 
[lnth10q063019ex103188.jpg]
Agreed and Accepted: WELLS FARGO BANK, N.A., as Collateral Agent By: Name:
Title: [SIGNATURE PAGE TO GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------



 
[lnth10q063019ex103189.jpg]
Annex I to Guarantee and Collateral Agreement ASSUMPTION AGREEMENT (this
“Assumption Agreement”), dated as of [ ], 20[__], is made by [ ], a [ ]
([the][each, an] “Additional Grantor”), in favor of WELLS FARGO BANK, N.A.
(“Wells Fargo”), as collateral agent (in such capacity, and together with its
successors and permitted assigns in such capacity, the “Collateral Agent”) for
the benefit of the Secured Parties (as defined in the Credit Agreement referred
to below). All capitalized terms used but not defined herein shall have the
meaning ascribed to them in such Credit Agreement. RECITALS WHEREAS, LANTHEUS
MEDICAL IMAGING, INC., a Delaware corporation (the “Borrower”), LANTHEUS
HOLDINGS, INC. (“Holdings”), the Lenders, and Wells Fargo, as Administrative
Agent, Collateral Agent and Issuing Lender have entered into that certain Credit
Agreement, dated as of June 27, 2019 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”); WHEREAS, in connection with the Credit Agreement, Holdings, the
Borrower and certain of its Subsidiaries (other than the Additional Grantor)
have entered into that certain Guarantee and Collateral Agreement, dated as of
June 27, 2019 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Guarantee and Collateral Agreement”)
in favor of the Collateral Agent for the benefit of the Secured Parties;
WHEREAS, the Credit Agreement requires [the][each] Additional Grantor to become
a party to the Guarantee and Collateral Agreement; and WHEREAS, [the][each]
Additional Grantor has agreed to execute and deliver this Assumption Agreement
in order to become a party to the Guarantee and Collateral Agreement; NOW,
THEREFORE, IT IS AGREED: 1. Collateral Agreement. By executing and delivering
this Assumption Agreement, [the][each] Additional Grantor, as provided in
Section 8.14 of the Guarantee and Collateral Agreement, hereby becomes a party
to the Guarantee and Collateral Agreement as a Grantor thereunder with the same
force and effect as if originally named therein as a Grantor and, without
limiting the generality of the foregoing, hereby expressly guarantees the
Secured Obligations as set forth in Section 2 thereof, grants the Collateral
Agent, for the benefit of the Secured Parties, a security interest in all of its
right, title and interest in the Collateral (as defined in the Guarantee and
Collateral Agreement) as collateral security for the complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of all Secured Obligations as set forth in Section 3 thereof, and
assumes all other obligations and liabilities of a Grantor set forth therein.
The information set forth in Annex I-A hereto is hereby added to the information
set forth in Schedules [ ]1 to the Perfection Certificate. [The][Each]
Additional Grantor hereby represents and warrants that each of the
representations and warranties contained in Section 4 of the Guarantee and
Collateral Agreement is true and correct in all material respects on and as the
date hereof (after giving effect to this Assumption Agreement) as if made on and
as of such date (except 1 Refer to each Schedule which needs to be supplemented.
A-I-1



--------------------------------------------------------------------------------



 
[lnth10q063019ex103190.jpg]
to the extent made as of a specific date, in which case such representation and
warranty shall be true and correct in all material respects on and as of such
specific date). 2. Financing Statements. [The][Each] Additional Grantor hereby
authorizes the filing of any financing statements or continuation statements,
and amendments to financing statements, or any similar document in any
jurisdictions and with any filing offices as the Collateral Agent may determine,
in its sole discretion, are necessary or advisable to perfect or otherwise
protect the security interest granted to the Collateral Agent herein, except
with respect to foreign jurisdictions. Such financing statements may describe
the Collateral in the same manner as described herein or may contain an
indication or description of collateral that describes such property in any
other manner as the Collateral Agent may determine, in its sole discretion, is
necessary, advisable or prudent to ensure the perfection of the security
interest in the Collateral granted to the Collateral Agent herein, including
describing such property as “all assets” or “all personal property” and may add
thereto “whether now owned or hereafter acquired.” [The][Each] Additional
Grantor hereby ratifies and authorizes the filing by the Collateral Agent of any
financing statement with respect to the Collateral made prior to the date
hereof. 3. Intellectual Property Filings. [The][Each] Additional Grantor hereby
authorizes the Collateral Agent to execute and/or submit filings with the PTO or
United States Copyright Office (or any successor office), as applicable,
including this Agreement, a Copyright Security Agreement, a Patent Security
Agreement and/or a Trademark Security Agreement based on the nature of the
Intellectual Property owned by [the][such] Additional Grantor, or other
comparable documents, and to take such other actions as may be required under
applicable law for the purpose of perfecting, recording, confirming, continuing,
enforcing or protecting the security interest granted by [the][each] Additional
Grantor hereunder, without the signature of [the][such] Additional Grantor,
naming [the][each] Additional Grantor, as debtor, and the Collateral Agent, as
secured party. 4. GOVERNING LAW. THIS ASSUMPTION AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK. THE
PROVISIONS OF SECTIONS 8.1, 8.3, 8.4, 8.5, 8.7, 8.8, 8.9, 8.10, 8.12, 8.13 AND
8.16 OF THE GUARANTEE AND COLLATERAL AGREEMENT SHALL APPLY WITH LIKE EFFECT TO
THIS ASSUMPTION AGREEMENT, AS FULLY AS IF SET FORTH AT LENGTH HEREIN. [REMAINDER
OF PAGE INTENTIONALLY LEFT BLANK] A-I-2



--------------------------------------------------------------------------------



 
[lnth10q063019ex103191.jpg]
IN WITNESS WHEREOF, [the][each of the] undersigned has caused this Assumption
Agreement to be duly executed and delivered as of the date first above written.
[ADDITIONAL GRANTOR[S]] By: Name: Title: Agreed and Accepted: WELLS FARGO BANK,
N.A., as Collateral Agent By: Name: Title: A-I-3



--------------------------------------------------------------------------------



 
[lnth10q063019ex103192.jpg]
Annex II-A to Guarantee and Collateral Agreement FORM OF COPYRIGHT SECURITY
AGREEMENT This COPYRIGHT SECURITY AGREEMENT, dated as of [ ], 20[ ] (“Copyright
Security Agreement”), made by [_____________________], a [______________
______________] [ADD FOR EACH OF THE SIGNATORIES HERETO] ([the][each, a]
“Grantor”), is in favor of WELLS FARGO BANK, N.A., as collateral agent (in such
capacity, the “Collateral Agent”) for the Secured Parties. W I T N E S S E T H:
WHEREAS, [the][each] Grantor is party to that certain Guarantee and Collateral
Agreement, dated as of June 27, 2019 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Guarantee
and Collateral Agreement”), in favor of the Collateral Agent, pursuant to which
[the][such] Grantor is required to execute and deliver this Copyright Security
Agreement (capitalized terms used but not otherwise defined herein shall have
the meanings given to them in the Guarantee and Collateral Agreement); WHEREAS,
pursuant to the terms of the Guarantee and Collateral Agreement, [the][each]
Grantor has created in favor of the Collateral Agent a security interest in the
Copyright Collateral (as defined below); NOW, THEREFORE, in consideration of the
premises and to induce the Agents and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder and to induce the Qualified Counterparties to
enter into the Specified Hedge Agreements and the Specified Cash Management
Agreements and provide financial accommodation, each Grantor hereby agrees with
the Collateral Agent, for the benefit of the Secured Parties, as follows:
[The][Each] Grantor hereby grants to the Collateral Agent, for the benefit of
the Secured Parties, a security interest in all of the following property now
owned or at any time hereafter acquired by such Grantor or in which [the][such]
Grantor now has or at any time in the future may acquire any right, title or
interest (collectively, the “Copyright Collateral”), as collateral security for
the complete payment and performance when due (whether at the stated maturity,
by acceleration or otherwise) of all Secured Obligations: (a) the registered and
applied-for Copyrights of [the][such] Grantor listed on Schedule 1 attached
hereto; and (b) all Proceeds of any of the foregoing; provided, that (i) this
Copyright Security Agreement shall not constitute a grant of a security interest
in any property to the extent that and for as long as such grant of a security
interest would be prohibited by the terms of the Guarantee and Collateral
Agreement; and (ii) the security interest granted hereby (A) shall attach at all
times to all proceeds of such property, (B) shall attach to such property
immediately and automatically (without need for any further grant or act) at
such time as the condition described in clause (i) ceases to exist and (C) to
the extent severable, shall, in any event, attach to all rights in respect of
such property that are not subject to the applicable condition described in
clause (i). The security interest granted pursuant to this Copyright Security
Agreement is granted concurrently and in conjunction with security interest
granted to the Collateral Agent pursuant to the Guarantee and A-II-A-1



--------------------------------------------------------------------------------



 
[lnth10q063019ex103193.jpg]
Collateral Agreement and [the][each] Grantor hereby acknowledges and affirms
that the rights and remedies of the Collateral Agent with respect to the
security interest in the Copyrights made and granted hereby are more fully set
forth in the Guarantee and Collateral Agreement. In the event that any provision
of this Copyright Security Agreement is deemed to conflict with the Guarantee
and Collateral Agreement, the provisions of the Guarantee and Collateral
Agreement shall govern. The term of this Copyright Security Agreement shall be
co-terminus with the Guarantee and Collateral Agreement. Upon termination of
this Copyright Security Agreement, all liens on and security interests in the
Copyright Collateral shall be deemed automatically released upon the payment and
performance of the Secured Obligations (other than any outstanding
indemnification obligations). Upon the termination of this Copyright Security
Agreement, the Collateral Agent shall execute all documents, make all filings,
take all other actions reasonably requested by the Grantors to evidence and
record the release of the lien on and security interests in the Copyright
Collateral granted herein, all at the Grantors’ sole cost and expense.
[The][Each] Grantor hereby authorizes and requests that the United States
Copyright Office record this Copyright Security Agreement. THIS COPYRIGHT
SECURITY AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
COPYRIGHT SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT
OF LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE
LAW OF THE STATE OF NEW YORK. This Copyright Security Agreement may be executed
by one or more of the parties to this Copyright Security Agreement on any number
of separate counterparts, and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. Delivery of an executed
signature page of this Copyright Security Agreement by facsimile transmission or
electronic transmission (in “.pdf” or similar format) shall be effective as
delivery of a manually executed counterpart hereof. A set of the copies of this
Copyright Security Agreement signed by all the parties shall be lodged with the
Borrower, the Administrative Agent and the Collateral Agent. [REMAINDER OF PAGE
INTENTIONALLY LEFT BLANK] A-II-A-2



--------------------------------------------------------------------------------



 
[lnth10q063019ex103194.jpg]
IN WITNESS WHEREOF, [the][each] Grantor has caused this COPYRIGHT SECURITY
AGREEMENT to be executed and delivered by its duly authorized officer as of the
date first above written. [ASSIGNOR] By: Name: Title: Accepted and Agreed: WELLS
FARGO BANK, N.A., as Collateral Agent By: Name: Title: A-II-A-3



--------------------------------------------------------------------------------



 
[lnth10q063019ex103195.jpg]
Schedule 1 COPYRIGHTS Copyrights Title of Work Reg. No. Reg. Date Owner A-II-A-4



--------------------------------------------------------------------------------



 
[lnth10q063019ex103196.jpg]
Annex II-B to Guarantee and Collateral Agreement FORM OF PATENT SECURITY
AGREEMENT This PATENT SECURITY AGREEMENT, dated as of [ ], 20[_] (“Patent
Security Agreement”), made by [_____________________], a [______________][ADD
FOR EACH OF THE SIGNATORIES HERETO] ([the] [each, a] “Grantor”), is in favor of
WELLS FARGO BANK, N.A., as collateral agent (in such capacity, the “Collateral
Agent”) for the Secured Parties. W I T N E S S E T H: WHEREAS, [the][each]
Grantor is party to that certain Guarantee and Collateral Agreement, dated as of
June 27, 2019 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Guarantee and Collateral Agreement”),
in favor of the Collateral Agent, pursuant to which [the][each] Grantor is
required to execute and deliver this Patent Security Agreement (capitalized
terms used but not otherwise defined herein shall have the meanings given to
them in the Guarantee and Collateral Agreement); WHEREAS, pursuant to the terms
of the Guarantee and Collateral Agreement, [the][each] Grantor has created in
favor of the Collateral Agent a security interest in the Patent Collateral (as
defined below); NOW, THEREFORE, in consideration of the premises and to induce
the Agents and the Lenders to enter into the Credit Agreement and to induce the
Lenders to make their respective extensions of credit to the Borrower thereunder
and to induce the Qualified Counterparties to enter into the Specified Hedge
Agreements and the Specified Cash Management Agreements and provide financial
accommodation, [the][each] Grantor hereby agrees with the Collateral Agent, for
the benefit of the Secured Parties, as follows: [The][Each] Grantor hereby
grants to the Collateral Agent, for the benefit of the Secured Parties, a
security interest in all of the following property now owned or at any time
hereafter acquired by such Grantor or in which [the][such] Grantor now has or at
any time in the future may acquire any right, title or interest (collectively,
the “Patent Collateral”), as collateral security for the complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of all Secured Obligations: (a) the registered and applied-for
Patents of [the][such] Grantor listed on Schedule 1 attached hereto; and (b) all
Proceeds of any of the foregoing; provided, that (i) this Patent Security
Agreement shall not constitute a grant of a security interest in any property to
the extent that and for as long as such grant of a security interest would be
prohibited by the terms of the Guarantee and Collateral Agreement; and (ii) the
security interest granted hereby (A) shall attach at all times to all proceeds
of such property, (B) shall attach to such property immediately and
automatically (without need for any further grant or act) at such time as the
condition described in clause (i) ceases to exist and (C) to the extent
severable, shall, in any event, attach to all rights in respect of such property
that are not subject to the applicable condition described in clause (i).
A-II-B-1



--------------------------------------------------------------------------------



 
[lnth10q063019ex103197.jpg]
The security interest granted pursuant to this Patent Security Agreement is
granted concurrently and in conjunction with security interest granted to the
Collateral Agent pursuant to the Guarantee and Collateral Agreement and
[the][each] Grantor hereby acknowledges and affirms that the rights and remedies
of the Collateral Agent with respect to the security interest in the Patents
made and granted hereby are more fully set forth in the Guarantee and Collateral
Agreement. In the event that any provision of this Patent Security Agreement is
deemed to conflict with the Guarantee and Collateral Agreement, the provisions
of the Guarantee and Collateral Agreement shall govern. The term of this Patent
Security Agreement shall be co-terminus with the Guarantee and Collateral
Agreement. Upon termination of this Patent Security Agreement, all liens on and
security interests in the Patent Collateral shall be deemed automatically
released upon the payment and performance of the Secured Obligations (other than
any outstanding indemnification obligations). Upon the termination of this
Patent Security Agreement, the Collateral Agent shall execute all documents,
make all filings, take all other actions reasonably requested by the Grantors to
evidence and record the release of the lien on and security interests in the
Patent Collateral granted herein, all at the Grantors’ sole cost and expense.
[The][Each] Grantor hereby authorizes and requests that the Commissioner of
Patents and Trademarks record this Patent Security Agreement. THIS PATENT
SECURITY AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
PATENT SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE
LAW OF THE STATE OF NEW YORK. This Patent Security Agreement may be executed by
one or more of the parties to this Patent Security Agreement on any number of
separate counterparts, and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. Delivery of an executed
signature page of this Patent Security Agreement by facsimile transmission or
electronic transmission (in “.pdf” or similar format) shall be effective as
delivery of a manually executed counterpart hereof. A set of the copies of this
Patent Security Agreement signed by all the parties shall be lodged with the
Borrower, the Administrative Agent and the Collateral Agent. [REMAINDER OF PAGE
INTENTIONALLY LEFT BLANK] A-II-B-2



--------------------------------------------------------------------------------



 
[lnth10q063019ex103198.jpg]
IN WITNESS WHEREOF, [the][each] Grantor has caused this PATENT SECURITY
AGREEMENT to be executed and delivered by its duly authorized officer as of the
date first above written. [ASSIGNOR] By: Name: Title: Accepted and Agreed: WELLS
FARGO BANK, N.A., as Collateral Agent By: Name: Title: A-II-B-3



--------------------------------------------------------------------------------



 
[lnth10q063019ex103199.jpg]
Schedule 1 PATENTS Issued Patents Reg. No. Reg. Date Patent (App. No.) (App.
date) Owner A-II-B-4



--------------------------------------------------------------------------------



 
[lnth10q063019ex103200.jpg]
Annex II-C to Guarantee and Collateral Agreement FORM OF TRADEMARK SECURITY
AGREEMENT This TRADEMARK SECURITY AGREEMENT, dated as of [ ], 20[_] (“Trademark
Security Agreement”), made by [_____________________], a [______________] [ADD
FOR EACH OF THE SIGNATORIES HERETO] ([the][each, a] “Grantor”), is in favor of
WELLS FARGO BANK, N.A., as collateral agent (in such capacity, the “Collateral
Agent”) for the Secured Parties. W I T N E S S E T H: WHEREAS, [the][each]
Grantor is party to that certain Guarantee and Collateral Agreement, dated as of
June 27, 2019 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Guarantee and Collateral Agreement”),
in favor of the Collateral Agent, pursuant to which [the][each] Grantor is
required to execute and deliver this Trademark Security Agreement (capitalized
terms used but not otherwise defined herein shall have the meanings given to
them in the Guarantee and Collateral Agreement); WHEREAS, pursuant to the terms
of the Guarantee and Collateral Agreement, [the][each] Grantor has created in
favor of the Collateral Agent a security interest in the Trademark Collateral
(as defined below); NOW, THEREFORE, in consideration of the premises and to
induce the Agents and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder and to induce the Qualified Counterparties to enter into the
Specified Hedge Agreements and the Specified Cash Management Agreements and
provide financial accommodation, [the][each] Grantor hereby agrees with the
Collateral Agent, for the benefit of the Secured Parties, as follows:
[The][Each] Grantor hereby grants to the Collateral Agent, for the benefit of
the Secured Parties, a security interest in all of the following property now
owned or at any time hereafter acquired by [the][such] Grantor or in which
[the][such] Grantor now has or at any time in the future may acquire any right,
title or interest (collectively, the “Trademark Collateral”), as collateral
security for the complete payment and performance when due (whether at the
stated maturity, by acceleration or otherwise) of all Secured Obligations: (a)
the registered and applied-for Trademarks of [the][such] Grantor listed on
Schedule 1 attached hereto; and (b) to the extent not covered by clause (a), all
Proceeds of any of the foregoing; provided, that (i) this Trademark Security
Agreement shall not constitute a grant of a security interest in any property to
the extent that and for as long as such grant of a security interest would be
prohibited by the terms of the Guarantee and Collateral Agreement, including in
any applications for trademarks or service marks filed in the PTO pursuant to 15
U.S.C. § 1051 Section 1(b) unless and until evidence of use of the mark in
interstate commerce is submitted to and accepted by the PTO pursuant to 15
U.S.C. § 1051 Section 1(c) or Section 1(d); and (ii) the security interest
granted hereby (A) shall attach at all times to all proceeds of such property,
(B) shall attach to such property immediately and automatically (without need
for any further grant or act) at such time as the condition described in clause
(i) ceases to exist and (C) to A-II-C-1



--------------------------------------------------------------------------------



 
[lnth10q063019ex103201.jpg]
the extent severable, shall, in any event, attach to all rights in respect of
such property that are not subject to the applicable condition described in
clause (i). The security interest granted pursuant to this Trademark Security
Agreement is granted in conjunction with security interest granted to the
Collateral Agent pursuant to the Guarantee and Collateral Agreement and
[the][each] Grantor hereby acknowledges and affirms that the rights and remedies
of the Collateral Agent with respect to the security interest in the Trademarks
made and granted hereby are more fully set forth in the Guarantee and Collateral
Agreement. In the event that any provision of this Trademark Security Agreement
is deemed to conflict with the Guarantee and Collateral Agreement, the
provisions of the Guarantee and Collateral Agreement shall govern. The term of
this Trademark Security Agreement shall be co-terminus with the Guarantee and
Collateral Agreement. Upon termination of this Trademark Security Agreement, all
liens on and security interests in the Trademark Collateral shall be deemed
automatically released upon the payment and performance of the Secured
Obligations (other than any outstanding indemnification obligations). Upon the
termination of this Trademark Security Agreement, the Collateral Agent shall
execute all documents, make all filings, take all other actions reasonably
requested by the Grantors to evidence and record the release of the lien on and
security interests in the Trademark Collateral granted herein, all at the
Grantors’ sole cost and expense. [The][Each] Grantor hereby authorizes and
requests that the Commissioner of Patents and Trademarks record this Trademark
Security Agreement. THIS TRADEMARK SECURITY AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS TRADEMARK SECURITY AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES THAT WOULD RESULT
IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK. This
Trademark Security Agreement may be executed by one or more of the parties to
this Trademark Security Agreement on any number of separate counterparts, and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument. Delivery of an executed signature page of this Trademark
Security Agreement by facsimile transmission or electronic transmission (in
“.pdf” or similar format) shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Trademark Security Agreement
signed by all the parties shall be lodged with the Borrower, the Administrative
Agent and the Collateral Agent. [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
A-II-C-2



--------------------------------------------------------------------------------



 
[lnth10q063019ex103202.jpg]
IN WITNESS WHEREOF, [the][each] Grantor has caused this TRADEMARK SECURITY
AGREEMENT to be executed and delivered by its duly authorized officer as of the
date first above written. [ASSIGNOR] By: Name: Title: Accepted and Agreed: WELLS
FARGO BANK, N.A., as Collateral Agent By: Name: Title: A-II-C-3



--------------------------------------------------------------------------------



 
[lnth10q063019ex103203.jpg]
Schedule 1 TRADEMARKS Trademarks Reg. No. Reg. Date Trademark (App. No.) (App.
date) Owner A-II-C-4



--------------------------------------------------------------------------------



 
[lnth10q063019ex103204.jpg]
Annex III to Guarantee and Collateral Agreement This PLEDGE SUPPLEMENT, dated as
of [ ] 20[__] (the “Pledge Supplement”), is delivered by [ ], a [ ] [ADD FOR
EACH OF THE SIGNATORIES HERETO] ([the][each, a] “Grantor”), pursuant to the
Guarantee and Collateral Agreement, dated as of June 27, 2019 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Guarantee and Collateral Agreement”), among LANTHEUS MEDICAL IMAGING,
INC., a Delaware corporation, LANTHEUS HOLDINGS, INC., a Delaware corporation,
the other Grantors named therein and WELLS FARGO BANK, N.A., as the Collateral
Agent. Capitalized terms used but not otherwise defined herein shall have the
meanings ascribed thereto in the Guarantee and Collateral Agreement. [The][Each]
Grantor hereby confirms the grant to the Collateral Agent set forth in the
Guarantee and Collateral Agreement of, and does hereby grant to the Collateral
Agent, for the benefit of the Secured Parties, a security interest in all of
[the][such] Grantor’s right, title and interest in and to all Collateral to
secure the Secured Obligations, in each case, whether now or hereafter existing
or in which [the][such] Grantor now has or hereafter acquires an interest and
wherever the same may be located. [The][Each] Grantor represents and warrants
that the attached Supplements to the schedules to the Perfection Certificate
accurately and completely set forth all additional information required pursuant
to the Guarantee and Collateral Agreement and hereby agrees that such
Supplements to Schedules shall constitute part of the Schedules to the
Perfection Certificate. [The][Each] Grantor hereby authorizes the filing of any
financing statements or continuation statements, and amendments to financing
statements, or any similar document in any jurisdictions and with any filing
offices as the Collateral Agent may determine, in its sole discretion, are
necessary or advisable to perfect or otherwise protect the security interest
granted to the Collateral Agent, for the benefit of the Secured Parties, herein,
except with respect to foreign jurisdictions. Such financing statements may
describe the Collateral in the same manner as described herein or may contain an
indication or description of collateral that describes such property in any
other manner as the Collateral Agent may determine, in its sole discretion, is
necessary, advisable or prudent to ensure the perfection of the security
interest in the Collateral granted to the Collateral Agent, for the benefit of
the Secured Parties, herein, including describing such property as “all assets”
or “all personal property” and may add thereto “whether now owned or hereafter
acquired.” [The][Each] Grantor hereby ratifies and authorizes the filing by the
Collateral Agent of any financing statement with respect to the Collateral made
prior to the date hereof. THIS PLEDGE SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW
PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF
THE STATE OF NEW YORK. [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK] A-III-1



--------------------------------------------------------------------------------



 
[lnth10q063019ex103205.jpg]
IN WITNESS WHEREOF, [the][each] Grantor has caused this Pledge Supplement to be
duly executed and delivered by its duly authorized officer as of the date first
written above. [NAME OF GRANTOR] By: Name: Title: A-III-2



--------------------------------------------------------------------------------



 
[lnth10q063019ex103206.jpg]
EXHIBIT D [RESERVED] Ex. D-1-1



--------------------------------------------------------------------------------



 
[lnth10q063019ex103207.jpg]
EXHIBIT E-1 [FORM OF] TERM NOTE THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY
MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE
CREDIT AGREEMENT REFERRED TO BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS
REPRESENTED HEREBY MUST BE RECORDED IN THE REGISTER MAINTAINED BY THE
ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF SUCH CREDIT AGREEMENT. $ New York,
New York , 20 FOR VALUE RECEIVED, the undersigned, LANTHEUS MEDICAL IMAGING,
INC., a Delaware corporation (the “Borrower”), hereby unconditionally promises
to pay to [ ] (the “Lender”) or its registered assigns at the Funding Office
specified in the Credit Agreement (as hereinafter defined) in lawful money of
the United States and in immediately available funds, the principal amount of [
] DOLLARS ([$ ]) or, if less, the unpaid principal amount of the Term Loan of
the Lender to the Borrower. The principal amount shall be paid in the amounts
and on the dates specified in Section 2.3 of the Credit Agreement. The Borrower
further agrees to pay interest in like money at such Funding Office on the
unpaid principal amount hereof from time to time outstanding at the rates and on
the dates specified in Section 4.5 of the Credit Agreement. The holder of this
Note is authorized to endorse on the schedules annexed hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof the date, the Type and amount of the Term Loan and the date and
amount of each payment or prepayment of principal with respect thereto, each
conversion of all or a portion thereof to another Type, each continuation of all
or a portion thereof as the same Type and, in the case of Eurodollar Loans, the
length of each Interest Period with respect thereto. Each such endorsement shall
constitute prima facie evidence of the accuracy of the information absent
manifest error. The failure to make any such endorsement or any error in any
such endorsement shall not affect the obligations of the Borrower in respect of
the Term Loan. This Note (a) is one of the Notes referred to in the Credit
Agreement, dated as of June 27, 2019 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, LANTHEUS HOLDINGS, INC., a Delaware
corporation, as Holdings, the several banks and other financial institutions or
entities from time to time parties thereto and WELLS FARGO BANK, N.A., as
administrative agent and collateral agent (in such capacities, and together with
its successors and permitted assigns in such capacities, the “Administrative
Agent” and the “Collateral Agent,” respectively) and Issuing Lender, (b) is
subject to the provisions of the Credit Agreement and (c) is subject to optional
and mandatory prepayment in whole or in part as provided in the Credit
Agreement. This Note is secured and guaranteed as provided in the Loan
Documents. Reference is hereby made to the Loan Documents for a description of
the properties and assets in which a security interest has been granted, the
nature and extent of the security and the guarantees, the terms and conditions
upon which the security interests and each guarantee were granted and the rights
of the holder of this Note in respect thereof. Upon the occurrence and during
the continuation of any one or more Events of Default, all principal and all
accrued interest then remaining unpaid on this Note may become, or may be
declared to be, immediately due and payable, all as provided in the Credit
Agreement. Ex. E-1-1



--------------------------------------------------------------------------------



 
[lnth10q063019ex103208.jpg]
All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind. Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement. NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN OR IN THE CREDIT AGREEMENT, THIS NOTE MAY NOT BE
TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE WITH THE REGISTRATION AND OTHER
PROVISIONS OF SECTION 11.6 OF THE CREDIT AGREEMENT. THIS NOTE AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT
REGARD TO CONFLICT OF LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY
LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK. [THE REMAINDER OF THIS PAGE IS
INTENTIONALLY LEFT BLANK.] Ex. E-1-2



--------------------------------------------------------------------------------



 
[lnth10q063019ex103209.jpg]
IN WITNESS WHEREOF, the undersigned has caused this Note to be executed and
delivered by its proper and duly authorized officer as of the date set forth
above. LANTHEUS MEDICAL IMAGING, INC., as Borrower By: Name: Title: Ex. E-1-3



--------------------------------------------------------------------------------



 
[lnth10q063019ex103210.jpg]
Schedule A to Term Note LOANS, CONVERSIONS AND REPAYMENTS OF BASE RATE LOANS
Amount of Amount of Unpaid Amount Base Rate Amount of Principal of Principal
Converted to Loans Notation Date Base Rate Base Rate Balance of Base Rate
Converted to Made By Loans Loans Base Rate Loans Eurodollar Repaid Loans Loans
Ex. E-1-4



--------------------------------------------------------------------------------



 
[lnth10q063019ex103211.jpg]
Schedule B to Term Note LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF
EURODOLLAR LOANS Interest Amount of Amount of Unpaid Amount Period and
Eurodollar Amount of Principal of Principal Converted to Eurodollar Loans
Notation Date Eurodollar Eurodollar Balance of Eurodollar Rate with Converted
Made By Loans Loans Eurodollar Loans Respect to Base Rate Repaid Loans Thereto
Loans Ex. E-1-5



--------------------------------------------------------------------------------



 
[lnth10q063019ex103212.jpg]
EXHIBIT E-2 [FORM OF] REVOLVING NOTE THIS NOTE AND THE OBLIGATIONS REPRESENTED
HEREBY MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS AND PROVISIONS
OF THE CREDIT AGREEMENT REFERRED TO BELOW. TRANSFERS OF THIS NOTE AND THE
OBLIGATIONS REPRESENTED HEREBY MUST BE RECORDED IN THE REGISTER MAINTAINED BY
THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF SUCH CREDIT AGREEMENT. New
York, New York , 20 FOR VALUE RECEIVED, the undersigned, LANTHEUS MEDICAL
IMAGING, INC., a Delaware corporation (the “Borrower”), hereby unconditionally
promises to pay to [ ] (the “Lender”) or its registered assigns at the Funding
Office specified in the Credit Agreement (as hereinafter defined) in lawful
money of the United States and in immediately available funds, on the Initial
Revolving Termination Date, the principal amount of each Revolving Loan made by
the Lender to the Borrower. The Borrower further agrees to pay interest in like
money at such Funding Office on the unpaid principal amount hereof from time to
time outstanding at the rates and on the dates specified in Section 4.5 of the
Credit Agreement. The holder of this Note is authorized to endorse on the
schedules annexed hereto and made a part hereof or on a continuation thereof
which shall be attached hereto and made a part hereof the date, the Type and
amount of each Revolving Loan made pursuant to the Credit Agreement and the date
and amount of each payment or prepayment of principal with respect thereto, each
conversion of all or a portion thereof to another Type, each continuation of all
or a portion thereof as the same Type and, in the case of Eurodollar Loans, the
length of each Interest Period with respect thereto. Each such endorsement shall
constitute prima facie evidence of the accuracy of the information absent
manifest error. The failure to make any such endorsement or any error in any
such endorsement shall not affect the obligations of the Borrower in respect of
any Revolving Loan. This Note (a) is one of the Notes referred to in the Credit
Agreement, dated as of June 27, 2019 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, LANTHEUS HOLDINGS, INC., a Delaware
corporation, as Holdings, the several banks and other financial institutions or
entities from time to time parties thereto and WELLS FARGO BANK, N.A., as
administrative agent and collateral agent (in such capacities, and together with
its successors and permitted assigns in such capacities, the “Administrative
Agent” and the “Collateral Agent,” respectively) and Issuing Lender, (b) is
subject to the provisions of the Credit Agreement and (c) is subject to optional
and mandatory prepayment in whole or in part as provided in the Credit
Agreement. This Note is secured and guaranteed as provided in the Loan
Documents. Reference is hereby made to the Loan Documents for a description of
the properties and assets in which a security interest has been granted, the
nature and extent of the security and the guarantees, the terms and conditions
upon which the security interests and each guarantee were granted and the rights
of the holder of this Note in respect thereof. Upon the occurrence and during
the continuation of any one or more Events of Default, all principal and all
accrued interest then remaining unpaid on this Note may become, or may be
declared to be, immediately due and payable, all as provided in the Credit
Agreement. Ex. E-2-1



--------------------------------------------------------------------------------



 
[lnth10q063019ex103213.jpg]
All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind. Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement. NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN OR IN THE CREDIT AGREEMENT, THIS NOTE MAY NOT BE
TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE WITH THE REGISTRATION AND OTHER
PROVISIONS OF SECTION 11.6 OF THE CREDIT AGREEMENT. THIS NOTE AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT
REGARD TO CONFLICT OF LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY
LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK. [THE REMAINDER OF THIS PAGE IS
INTENTIONALLY LEFT BLANK.] Ex. E-2-2



--------------------------------------------------------------------------------



 
[lnth10q063019ex103214.jpg]
IN WITNESS WHEREOF, the undersigned has caused this Note to be executed and
delivered by its proper and duly authorized officer as of the date set forth
above. LANTHEUS MEDICAL IMAGING, INC., as Borrower By: Name: Title: Ex. E-2-3



--------------------------------------------------------------------------------



 
[lnth10q063019ex103215.jpg]
Schedule A to Revolving Note LOANS, CONVERSIONS AND REPAYMENTS OF BASE RATE
LOANS Amount of Amount of Unpaid Amount Base Rate Amount of Principal of
Principal Converted to Loans Notation Date Base Rate Base Rate Balance of Base
Rate Converted to Made By Loans Loans Base Rate Loans Eurodollar Repaid Loans
Loans Ex. E-2-4



--------------------------------------------------------------------------------



 
[lnth10q063019ex103216.jpg]
Schedule B to Revolving Note LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF
EURODOLLAR LOANS Interest Amount of Amount of Unpaid Amount Period and
Eurodollar Amount of Principal of Principal Converted to Eurodollar Loans
Notation Date Eurodollar Eurodollar Balance of Eurodollar Rate with Converted
Made By Loans Loans Eurodollar Loans Respect to Base Rate Repaid Loans Thereto
Loans Ex. E-2-5



--------------------------------------------------------------------------------



 
[lnth10q063019ex103217.jpg]
EXHIBIT F [FORM OF] JOINT CLOSING CERTIFICATE June 27, 2019 This Joint Closing
Certificate (this “Certificate”) is delivered pursuant to (i) that certain
Credit Agreement, dated as of the date hereof (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among LANTHEUS MEDICAL IMAGING, INC., a Delaware corporation
(the “Borrower”), LANTHEUS HOLDINGS, INC., a Delaware corporation (“Holdings”),
the several banks and other financial institutions from time to time parties
thereto (each, a “Lender” and individually and collectively, the “Lenders”), and
WELLS FARGO BANK, N.A, as administrative agent for the Lenders and collateral
agent for the benefit of the Secured Parties. Capitalized terms used herein
without definition shall have the meanings ascribed to them in the Credit
Agreement. The undersigned, [ ], being the duly elected, qualified and acting [
] of each of the Borrower, Holdings and Lantheus MI Real Estate, LLC, a Delaware
limited liability company (together with the Borrower and Holdings, each, a
“Loan Party” and collectively, the “Loan Parties”), hereby certifies on behalf
of each Loan Party, in such capacity as an officer of each Loan Party, and not
individually, and without assuming any personal liability as follows: 1.
Attached hereto as Exhibit A is a true and complete copy of the certificate of
formation or certificate of incorporation, as applicable, of each Loan Party
(each, a “Charter Document”), together with all amendments thereto, as in effect
on the date hereof, certified as of a recent date by the Secretary of State of
each such Loan Party’s jurisdiction of organization. Such Charter Documents have
not been amended, repealed, modified or restated since the date of the last
amendment thereto shown on the attached certificate, and such Charter Documents
are in full force and effect on the date hereof, and no action for any amendment
to such Charter Documents or for the dissolution of any Loan Party has been
taken since such date. 2. Attached hereto as Exhibit B is a true and complete
copy of the by-laws or limited liability company agreement, as applicable, of
each Loan Party (each, a “Governing Document”), as in effect at all times since
the adoption thereof to and including the date hereof. Such Governing Agreements
have not been amended, repealed, modified or restated (other than as attached
hereto) and such Governing Agreements are in full force and effect on the date
hereof. 3. Attached hereto as Exhibit C is a true and complete copy of the
unanimous written consent [or resolutions, as applicable,] of the board of
directors or sole member, as applicable, of each Loan Party duly executed [or
adopted, as applicable,] by the board of directors or sole member, as
applicable, of each Loan Party (each, an “Authorizing Document”), authorizing
(A) in the case of the Borrower, the borrowings under the Credit Agreement and,
in the case of each Loan Party, the transactions contemplated by the Loan
Documents to which such Loan Party is or will be a party, (B) the execution,
delivery and performance by each Loan Party of each Loan Document to which such
Loan Party is or will be a party and the execution and delivery of the other
documents to be delivered by such Loan Party in connection with the Credit
Agreement and any other Loan Documents to which such Loan Party is or will be a
party and (C) the execution and delivery of the other documents to be delivered
by such Loan Party in connection with the Credit Agreement. Such Authorizing
Document has not in any way been amended, modified, revoked or rescinded and is
in full force and effect on the date hereof. Ex. F-1



--------------------------------------------------------------------------------



 
[lnth10q063019ex103218.jpg]
4. Attached hereto as Exhibit D is a list of persons who are now, and were, as
of the execution and delivery of the Credit Agreement and the other Loan
Documents, duly elected and qualified officers of each Loan Party, holding the
offices indicated next to their respective names, and the signatures appearing
opposite their respective names are the true and genuine signatures of such
officers, and each such officer is duly authorized to execute and deliver, on
behalf of such Loan Party, the Loan Documents to which such Loan Party is a
party and any certificate or other document to be delivered by such Loan Party
pursuant to such Loan Documents. [THE REMAINDER OF THIS PAGE IS INTENTIONALLY
LEFT BLANK] Ex. F-2



--------------------------------------------------------------------------------



 
[lnth10q063019ex103219.jpg]
IN WITNESS WHEREOF, the undersigned has executed and delivered this Certificate,
in the name of and on behalf of each Loan Party, to be effective as of the date
first above written. By: Name: Title: I, the undersigned, [ ], being the duly
elected, qualified and acting [ ] of each Loan Party, solely in my capacity as
an officer of each Loan Party and not individually, and without assuming any
personal liability, do hereby certify that [ ] is the duly elected and qualified
[ ] of each Loan Party and that the signature set forth above is such officer’s
true and genuine signature. IN WITNESS WHEREOF, the undersigned has hereunto set
his hand as of the date first above written. By: Name: Title: Ex. F-3



--------------------------------------------------------------------------------



 
[lnth10q063019ex103220.jpg]
EXHIBIT A CHARTER DOCUMENTS See attached. Ex. F-4



--------------------------------------------------------------------------------



 
[lnth10q063019ex103221.jpg]
EXHIBIT B GOVERNING DOCUMENTS See attached. Ex. F-5



--------------------------------------------------------------------------------



 
[lnth10q063019ex103222.jpg]
EXHIBIT C AUTHORIZING DOCUMENT See attached. Ex. F-6



--------------------------------------------------------------------------------



 
[lnth10q063019ex103223.jpg]
EXHIBIT D INCUMBENCY LANTHEUS HOLDINGS, INC. LANTHEUS MEDICAL IMAGING, INC.
LANTHEUS MI REAL ESTATE, LLC NAME TITLE SIGNATURE [ ] [ ] [ ] [ ] Ex. F-7



--------------------------------------------------------------------------------



 
[lnth10q063019ex103224.jpg]
EXHIBIT G [FORM OF] SWINGLINE NOTE THIS NOTE AND THE OBLIGATIONS REPRESENTED
HEREBY MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS AND PROVISIONS
OF THE CREDIT AGREEMENT REFERRED TO BELOW. TRANSFERS OF THIS NOTE AND THE
OBLIGATIONS REPRESENTED HEREBY MUST BE RECORDED IN THE REGISTER MAINTAINED BY
THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF SUCH CREDIT AGREEMENT. New
York, New York $__________ __________, 20___ FOR VALUE RECEIVED, the
undersigned, LANTHEUS MEDICAL IMAGING, INC., a Delaware corporation (the
“Borrower”), promises to pay to WELLS FARGO BANK, NATIONAL ASSOCIATION (the
“Lender”), at the place and times provided in the Credit Agreement (as
hereinafter defined) the principal sum of _______________ DOLLARS ($__________)
or, if less, the principal amount of all Swingline Loans made by the Lender from
time to time pursuant to that certain Credit Agreement, dated as of June 27,
2019 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) by and among the Borrower,
LANTHEUS HOLDINGS, INC., a Delaware corporation, as Holdings, the several banks
and other financial institutions or entities from time to time parties thereto
and Wells Fargo Bank, National Association, as administrative agent and
collateral agent (in such capacities, and together with its successors and
permitted assigns in such capacities, the “Administrative Agent” and the
“Collateral Agent,” respectively) and Issuing Lender. Capitalized terms used
herein and not defined herein shall have the meanings assigned thereto in the
Credit Agreement. The holder of this Note is authorized to endorse on the
schedules annexed hereto and made a part hereof or on a continuation thereof
which shall be attached hereto and made a part hereof the date, the amount of
each Swingline Loan made pursuant to the Credit Agreement and the date and
amount of each payment or prepayment of principal with respect thereto. Each
such endorsement shall constitute prima facie evidence of the accuracy of the
information absent manifest error. The failure to make any such endorsement or
any error in any such endorsement shall not affect the obligations of the
Borrower in respect of any Swingline Loan. This Note (a) is one of the Notes
referred to in the Credit Agreement, (b) is subject to the provisions of the
Credit Agreement and (c) is subject to optional and mandatory prepayment in
whole or in part as provided in the Credit Agreement. This Note is secured and
guaranteed as provided in the Loan Documents. Reference is hereby made to the
Loan Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
the guarantees, the terms and conditions upon which the security interests and
each guarantee were granted and the rights of the holder of this Note in respect
thereof. Upon the occurrence and during the continuation of any one or more
Events of Default, all principal and all accrued interest then remaining unpaid
on this Note may become, or may be declared to be, immediately due and payable,
all as provided in the Credit Agreement. Ex. G-1



--------------------------------------------------------------------------------



 
[lnth10q063019ex103225.jpg]
All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind. Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement. NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN OR IN THE CREDIT AGREEMENT, THIS NOTE MAY NOT BE
TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE WITH THE REGISTRATION AND OTHER
PROVISIONS OF SECTION 11.6 OF THE CREDIT AGREEMENT. THIS NOTE AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT
REGARD TO CONFLICT OF LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY
LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK. Ex. G-1-2



--------------------------------------------------------------------------------



 
[lnth10q063019ex103226.jpg]
IN WITNESS WHEREOF, the undersigned has caused this Note to be executed and
delivered by its proper and duly authorized officer as of the date set forth
above. LANTHEUS MEDICAL IMAGING, INC., as Borrower By: Name: Title: Ex. G-1-3



--------------------------------------------------------------------------------



 
[lnth10q063019ex103227.jpg]
Schedule A to Swingline Note LOANS AND REPAYMENTS OF SWINGLINE LOANS Amount of
Unpaid Amount of Principal of Principal Notation Date Swingline Swingline
Balance of Made By Loans Loans Swingline Repaid Loans Ex. G-1



--------------------------------------------------------------------------------



 
[lnth10q063019ex103228.jpg]
EXHIBIT H [FORM OF] SOLVENCY CERTIFICATE [ ], 20[ ] The undersigned, [ ], a
[senior financial officer] of LANTHEUS HOLDINGS, INC., a Delaware corporation
(“Holdings”), and LANTHEUS MEDICAL IMAGING, INC., a Delaware corporation (the
“Borrower”), is familiar with the properties, businesses, assets and liabilities
of Holdings and its subsidiaries and is duly authorized to execute this
certificate (this “Solvency Certificate”) on behalf of Holdings. This Solvency
Certificate is delivered pursuant to Section 6.1(k) of that certain Credit
Agreement, dated as of June 27, 2019 (the “Credit Agreement”), among Holdings,
the Borrower, the several banks and other financial institutions or entities
from time to time parties thereto (each, a “Lender” and collectively, the
“Lenders”), and Wells Fargo Bank, N.A., as administrative agent and collateral
agent (in such capacities, and together with its successors and permitted
assigns in such capacities, the “Administrative Agent” and the “Collateral
Agent”, respectively) and Issuing Lender. Capitalized terms used herein that are
not defined herein shall have the meanings given to them in the Credit
Agreement. As used herein, “Company” means Holdings and its Subsidiaries on a
consolidated basis. 1. The undersigned certifies, on behalf of Holdings and the
Borrower and not in [his][her] individual capacity, and without assuming any
personal liability, that [he][her] has made such investigation and inquiries as
to the financial condition of Holdings and its Subsidiaries as the undersigned
deems necessary and prudent for the purposes of providing this Solvency
Certificate. The undersigned acknowledges that the Administrative Agent and the
Lenders are relying on the truth and accuracy of this Solvency Certificate in
connection with the making of the Loans under the Credit Agreement. 2. The
undersigned certifies, on behalf of Holdings and the Borrower and not in
[his][her] individual capacity, and without assuming any personal liability,
that (a) the financial information, projections and assumptions which underlie
and form the basis for the representations made in this Solvency Certificate
were made in good faith and were based on assumptions reasonably believed by
Holdings and the Borrower to be fair in light of the circumstances existing at
the time made; and (b) for purposes of providing this Solvency Certificate, the
amount of contingent liabilities has been computed as the amount that, in the
light of all the facts and circumstances existing as of the date hereof,
represents the amount that can reasonably be expected to become an actual or
matured liability. BASED ON THE FOREGOING, the undersigned certifies, on behalf
of Holdings and the Borrower and not in his individual capacity, and without
assuming any personal liability, that, on the date hereof, after giving effect
to the Transactions (and the Loans made or to be made and other obligations
incurred or to be incurred on the Closing Date): (i) the fair value of the
property of the Company is greater than the total amount of liabilities,
including contingent liabilities, of the Company; (ii) the present fair salable
value of the assets of the Company is greater than the amount that will be
required to pay the probable liability of the Company on the sum of its debts
and other liabilities, including contingent liabilities; Ex. H-2



--------------------------------------------------------------------------------



 
[lnth10q063019ex103229.jpg]
EXHIBIT H (iii) the Company has not, does not intend to, and does not believe
(nor should it reasonably believe) that it will, incur debts or liabilities
beyond the Company’s ability to pay such debts and liabilities as they become
due (whether at maturity or otherwise); and (iv) the Company does not have
unreasonably small capital with which to conduct the businesses in which it is
engaged as such businesses are now conducted and are proposed to be conducted
following the Closing Date. [THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT
BLANK] Ex. H-3



--------------------------------------------------------------------------------



 
[lnth10q063019ex103230.jpg]
IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate as of
the first date written above, solely in his capacity as the Chief Financial
Officer of Holdings and the Borrower and not in his individual capacity.
LANTHEUS HOLDINGS, INC. By: Name: Title: LANTHEUS MEDICAL IMAGING, INC. By: Name
Title: Ex. G-4



--------------------------------------------------------------------------------



 
[lnth10q063019ex103231.jpg]
EXHIBIT I [RESERVED] Ex. I-1



--------------------------------------------------------------------------------



 
[lnth10q063019ex103232.jpg]
EXHIBIT J [RESERVED] Ex. J-1



--------------------------------------------------------------------------------



 
[lnth10q063019ex103233.jpg]
EXHIBIT K [RESERVED] Ex. K-1



--------------------------------------------------------------------------------



 
[lnth10q063019ex103234.jpg]
EXHIBIT L [RESERVED] Ex. L-1



--------------------------------------------------------------------------------



 
[lnth10q063019ex103235.jpg]
EXHIBIT M [RESERVED] Ex. M-1



--------------------------------------------------------------------------------



 
[lnth10q063019ex103236.jpg]
EXHIBIT N [RESERVED] Ex. N-1



--------------------------------------------------------------------------------



 
[lnth10q063019ex103237.jpg]
EXHIBIT O [RESERVED] Ex. O-1



--------------------------------------------------------------------------------



 
[lnth10q063019ex103238.jpg]
EXHIBIT P [RESERVED] Ex. P-1



--------------------------------------------------------------------------------



 
[lnth10q063019ex103239.jpg]
EXHIBIT Q-1 [FORM OF] TAX STATUS CERTIFICATE (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes) Reference is made to that
certain Credit Agreement, dated as of June 27, 2019 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among LANTHEUS MEDICAL IMAGING, INC., a Delaware
corporation (the “Borrower”), LANTHEUS HOLDINGS, INC., a Delaware corporation
(“Holdings”), the several banks and other financial institutions or entities
from time to time parties thereto and WELLS FARGO BANK, N.A., as Administrative
Agent, Collateral Agent and Issuing Lender. Capitalized terms used herein that
are not defined herein shall have the meanings given to them in the Credit
Agreement. Pursuant to the provisions of Section 4.10(e) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s))
in respect of which it is providing this certificate, (ii) it is not a bank
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (iv) it is not a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code and (v) no payments in
connection with any Loan Document are effectively connected with the
undersigned’s conduct of a U.S. trade or business. The undersigned has furnished
the Administrative Agent and the Borrower with a certificate of its non-United
States person status on IRS Form W-8BEN-E or W-8BEN, as applicable. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Borrower
and the Administrative Agent in writing, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments. [NAME OF LENDER]
By:_______________________________ Name: Title: Date: [________] [__], 20[ ] Ex.
Q-1-1



--------------------------------------------------------------------------------



 
[lnth10q063019ex103240.jpg]
EXHIBIT Q-2 [FORM OF] TAX STATUS CERTIFICATE (For Foreign Participants That Are
Not Partnerships For U.S. Federal Income Tax Purposes) Reference is made to that
certain Credit Agreement, dated as of June 27, 2019 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among LANTHEUS MEDICAL IMAGING, INC., a Delaware
corporation (the “Borrower”), LANTHEUS HOLDINGS, INC., a Delaware corporation
(“Holdings”), the several banks and other financial institutions or entities
from time to time parties thereto and WELLS FARGO BANK, N.A., as Administrative
Agent, Collateral Agent and Issuing Lender. Capitalized terms used herein that
are not defined herein shall have the meanings given to them in the Credit
Agreement. Pursuant to the provisions of Section 4.10(e) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Code, (iii) it is not a ten percent shareholder of the Borrower within the
meaning of Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code and (v) no payments in connection with any Loan Document are effectively
connected with the undersigned’s conduct of a U.S. trade or business. The
undersigned has furnished its participating Lender with a certificate of its
non-United States person status on IRS Form W-8BEN-E or W-8BEN, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
[NAME OF PARTICIPANT] By:_______________________________ Name: Title: Date:
[________] [__], 20[ ] Ex. Q-2-1



--------------------------------------------------------------------------------



 
[lnth10q063019ex103241.jpg]
EXHIBIT Q-3 [FORM OF] TAX STATUS CERTIFICATE (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes) Reference is made to that
certain Credit Agreement, dated as of June 27, 2019 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among LANTHEUS MEDICAL IMAGING, INC., a Delaware
corporation (the “Borrower”), LANTHEUS HOLDINGS, INC., a Delaware corporation
(“Holdings”), the several banks and other financial institutions or entities
from time to time parties thereto and WELLS FARGO BANK, N.A., as Administrative
Agent, Collateral Agent and Issuing Lender. Capitalized terms used herein that
are not defined herein shall have the meanings given to them in the Credit
Agreement. Pursuant to the provisions of Section 4.10(e) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate, (ii)
its direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) neither the undersigned nor any of its direct or indirect
partners/members claiming the portfolio interest exemption (“Applicable
Partners/Members”) is a bank within the meaning of Section 881(c)(3)(A) of the
Code, (iv) none of its Applicable Partners/Members is a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none
of its Applicable Partners/Members is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code and (vi) no
payments in connection with any Loan Document are effectively connected with the
undersigned’s or its Applicable Partners’/Members’ conduct of a U.S. trade or
business. The undersigned has furnished its participating Lender with IRS Form
W-8IMY accompanied by one of the following forms from each of its
partners/members claiming the portfolio interest exemption: (i) an IRS Form
W-8BEN-E or W-8BEN, as applicable, or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN-E or W-8BEN, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments. [NAME OF
PARTICIPANT] By:_______________________________ Name: Title: Date: [________]
[__], 20[ ] Ex. Q-3-1



--------------------------------------------------------------------------------



 
[lnth10q063019ex103242.jpg]
EXHIBIT Q-4 [FORM OF] TAX STATUS CERTIFICATE (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes) Reference is made to that
certain Credit Agreement, dated as of June 27, 2019 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among LANTHEUS MEDICAL IMAGING, INC., a Delaware
corporation (the “Borrower”), LANTHEUS HOLDINGS, INC., a Delaware corporation
(“Holdings”), the several banks and other financial institutions or entities
from time to time parties thereto and WELLS FARGO BANK, N.A., as Administrative
Agent, Collateral Agent and Issuing Lender. Capitalized terms used herein that
are not defined herein shall have the meanings given to them in the Credit
Agreement. Pursuant to the provisions of Section 4.10(e) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
Note(s) evidencing such Loan(s)), (iii) neither the undersigned nor any of its
direct or indirect partners/members claiming the portfolio interest exemption
(“Applicable Partners/Members”) is a bank within the meaning of Section
881(c)(3)(A) of the Code, (iv) none of its Applicable Partners/Members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its Applicable Partners/Members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code and (vi) no payments in connection with any Loan Document are effectively
connected with the undersigned’s or its Applicable Partners’/Members’ conduct of
a U.S. trade or business. The undersigned has furnished the Administrative Agent
and the Borrower with IRS Form W-8IMY accompanied by one of the following forms
from each of its partners/members claiming the portfolio interest exemption: (i)
an IRS Form W-8BEN-E or W-8BEN, as applicable or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN-E or W-8BEN, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent in writing, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
[NAME OF LENDER] By:_______________________________ Name: Title: Date:
[________] [__], 20[ ] Ex. Q-4-1



--------------------------------------------------------------------------------



 